UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01944 Principal Variable Contracts Funds, Inc. (Exact name of registrant as specified in charter) 711 High Street, Des Moines, IA 50392-2080 (Address of principal executive offices) Princor Financial Services Corporation, Des Moines, IA 50392-2080 (Name and address of agent for service) Registrants telephone number, including area code: 515-247-6783 Date of fiscal year end: December 31, 2010 Date of reporting period: March 31, 2010 ITEM 1  SCHEDULE OF INVESTMENTS Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 47.03% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.09% Banks (continued) Interpublic Group of Cos Inc (a) 1,714 $ 14 Bank of New York Mellon Corp/The 3,424 $ JC Decaux SA (a) 72 2 Barclays PLC 12 Omnicom Group Inc 41 BB&T Corp 58 Publicis Groupe SA 7 BNP Paribas $ 64 Capital One Financial Corp 41 Aerospace & Defense - 1.26% Citigroup Inc (a) 58 BAE Systems PLC 16 Comerica Inc 4 Boeing Co/The Commerzbank AG (a) 17 Cobham PLC 4 Credit Agricole SA 20 European Aeronautic Defence and Space Co NV 5 Credit Suisse Group AG 64 Finmeccanica SpA 4 Danske Bank A/S (a) 26 General Dynamics Corp 62 Deutsche Bank AG 14 L-3 Communications Holdings Inc 27 Dexia SA (a) 39  Lockheed Martin Corp 50 DnB NOR ASA 2 Northrop Grumman Corp EFG Eurobank Ergasias SA (a) 20  Raytheon Co Erste Group Bank AG 28 1 Rolls-Royce Group PLC (a) 24 Fifth Third Bancorp 22 Safran SA 8 Goldman Sachs Group Inc/The Thales SA 5 HSBC Holdings PLC 14 United Technologies Corp Intesa Sanpaolo SpA 7 $ 836 JP Morgan Chase & Co Agriculture - 0.74% Julius Baer Group Ltd 16 Altria Group Inc 93 KBC Groep NV (a) 20 1 Archer-Daniels-Midland Co 38 KeyCorp 5 British American Tobacco PLC 78 Lloyds Banking Group PLC (a) 50 Imperial Tobacco Group PLC 34 M&T Bank Corp 16 Philip Morris International Inc Marshall & Ilsley Corp 3 Reynolds American Inc 16 Mediobanca SpA (a) 6 Swedish Match AB 6 National Bank of Greece SA (a) 29 $ 489 Nordea Bank AB 34 Airlines - 0.08% Northern Trust Corp 44 Air France-KLM (a) 6 Piraeus Bank SA (a) 25  Deutsche Lufthansa AG 8 PNC Financial Services Group Inc 72 Southwest Airlines Co 37 Regions Financial Corp 9 Royal Bank of Scotland Group PLC (a) 1 $ 51 Apparel - 0.24% Societe Generale 62 Adidas AG 10 Standard Chartered PLC Christian Dior SA 70 7 State Street Corp 50 Coach Inc 40 SunTrust Banks Inc 32 UBS AG (a) 61 Hermes International 38 5 Nike Inc 66 UniCredit SpA 12 VF Corp 32 US Bancorp $ 160 Wells Fargo & Co Automobile Manufacturers - 0.38% $ 2,758 Bayerische Motoren Werke AG 12 Beverages - 0.91% Daimler AG 43 Anheuser-Busch InBev NV 33 Fiat SpA 7 Coca-Cola Co/The Ford Motor Co (a) 89 Coca-Cola Enterprises Inc 30 Motors Liquidation Co (a) 1 Diageo PLC 50 PACCAR Inc 48 Heineken NV 24 Peugeot SA (a) 3 PepsiCo Inc Renault SA (a) 14 Pernod-Ricard SA 19 Scania AB 6 SABMiller PLC 33 Volkswagen AG 96 9 $ 602 Volkswagen AG - Rights (a) 96  Biotechnology - 0.52% Amgen Inc (a) Volvo AB - B Shares 21 Biogen Idec Inc (a) 52 $ 253 Genzyme Corp (a) 21 Automobile Parts & Equipment - 0.11% Gilead Sciences Inc (a) 59 Cie Generale des Etablissements Michelin 16 Life Technologies Corp (a) 11 Johnson Controls Inc 63 Millipore Corp (a) 10 $ 79 Banks - 4.16% $ 344 Alpha Bank AE (a) 20  Building Materials - 0.10% Banco Bilbao Vizcaya Argentaria SA 7 Cie de St-Gobain 94 5 Banco de Sabadell SA 76  CRH PLC 19 Banco Popolare SC 95 1 Geberit AG 45 8 Banco Popular Espanol SA 1 HeidelbergCement AG 7 Banco Santander SA 10 Holcim Ltd 21 Bank of America Corp Lafarge SA 82 6 $ 66 See accompanying notes 1 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Chemicals - 1.14% Cosmetics & Personal Care (continued) Air Liquide SA 328 $ 40 Beiersdorf AG 84 $ 5 Air Products & Chemicals Inc 44 Colgate-Palmolive Co 72 Akzo Nobel NV 95 5 L'Oreal SA 36 BASF SE 22 Procter & Gamble Co Bayer AG 47 $ 486 Dow Chemical Co/The 62 Distribution & Wholesale - 0.23% Eastman Chemical Co 19 Genuine Parts Co Ecolab Inc 13 Wolseley PLC (a) 8 EI du Pont de Nemours & Co $ 152 Givaudan SA 10 9 Diversified Financial Services - 0.95% K+S AG 14 American Express Co Koninklijke DSM NV 11 Ameriprise Financial Inc 45 Linde AG 25 Charles Schwab Corp/The Monsanto Co 85 CME Group Inc 63 PPG Industries Inc 20 Criteria Caixacorp SA 4 Praxair Inc 50 Deutsche Boerse AG 17 Sherwin-Williams Co/The 27 Discover Financial Services 25 Sigma-Aldrich Corp 16 Franklin Resources Inc 55 Solvay SA 16 2 GAM Holding Ltd 2 Syngenta AG 32 ICAP PLC 4 Yara International ASA 11 IntercontinentalExchange Inc (a) 22 $ 755 Invesco Ltd 38 Commercial Services - 0.73% Investec PLC 5 Abertis Infraestructuras SA 14 Mediobanca SpA - Warrants (a),(b)  Adecco SA 11 NYSE Euronext 27 Apollo Group Inc (a) 18 T Rowe Price Group Inc 44 Atlantia SpA 7 $ 636 Automatic Data Processing Inc Electric - 1.46% Brisa Auto-Estradas de Portugal SA 3 AES Corp/The (a) 19 Bunzl PLC 4 Allegheny Energy Inc 7 Capita Group PLC/The 15 Ameren Corp 18 Equifax Inc 14 American Electric Power Co Inc 34 Experian PLC 14 Consolidated Edison Inc 22 G4S PLC 15 Constellation Energy Group Inc 18 H&R Block Inc 14 Dominion Resources Inc/VA 49 Iron Mountain Inc 17 DTE Energy Co 22 Moody's Corp 24 Duke Energy Corp 49 Paychex Inc 31 E.ON AG 28 Randstad Holding NV (a) 12 EDF SA 17 Robert Half International Inc 15 Edison International 31 Securitas AB 4 EDP - Energias de Portugal SA 7 Serco Group PLC 6 Enel SpA 10 SGS SA 11 15 Entergy Corp 33 Total System Services Inc 2 Exelon Corp 61 Western Union Co/The 30 FirstEnergy Corp 35 $ 472 Fortum OYJ 4 Computers - 2.19% FPL Group Inc 48 Apple Inc (a) GDF Suez 16 Atos Origin SA (a) 63 3 Iberdrola SA 12 Cap Gemini SA 13 Integrys Energy Group Inc Computer Sciences Corp (a) 38 International Power PLC 7 Dell Inc (a) 73 National Grid PLC 18 EMC Corp/Massachusetts (a) 90 Northeast Utilities 14 Hewlett-Packard Co NRG Energy Inc (a) 15 IBM Corp Pepco Holdings Inc 5 Indra Sistemas SA 79 2 PG&E Corp 38 Lexmark International Inc (a) 18 Pinnacle West Capital Corp 8 Logitech International SA (a) 4 PPL Corp 25 NetApp Inc (a) 33 Progress Energy Inc 28 $ 1,456 Public Service Enterprise Group Inc 36 Consumer Products - 0.25% Red Electrica Corporacion SA 13 Avery Dennison Corp 11 RWE AG 16 Clorox Co 26 SCANA Corp 8 Fortune Brands Inc 19 Scottish & Southern Energy PLC 16 Henkel AG & Co KGaA 6 Southern Co 53 Kimberly-Clark Corp 57 Wisconsin Energy Corp 5 Reckitt Benckiser Group PLC 46 Xcel Energy Inc 21 $ 165 $ 970 Cosmetics & Personal Care - 0.73% Electrical Components & Equipment - 0.19% Avon Products Inc 30 Emerson Electric Co 85 See accompanying notes 2 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Electrical Components & Equipment (continued) Forest Products & Paper (continued) Gamesa Corp Tecnologica SA 229 $ 3 Stora Enso OYJ (a) 164 $ 1 Molex Inc 15 Svenska Cellulosa AB 3 Schneider Electric SA 74 9 UPM-Kymmene OYJ 2 Vestas Wind Systems A/S (a) 18 Weyerhaeuser Co 14 $ 130 $ 176 Electronics - 0.23% Gas - 0.29% Agilent Technologies Inc (a) 38 CenterPoint Energy Inc Jabil Circuit Inc 13 Centrica PLC 26 Koninklijke Philips Electronics NV 10 Gas Natural SDG SA 6 Thermo Fisher Scientific Inc (a) 31 NiSource Inc 8 Tyco Electronics Ltd 41 Sempra Energy 30 Waters Corp (a) 13 Snam Rete Gas SpA 6 $ 146 $ 195 Energy - Alternate Sources - 0.01% Hand & Machine Tools - 0.07% Verbund - Oesterreichische Elektrizitaetswirtschafts 4 Sandvik AB 17 AG Schindler Holding AG 80 7 Stanley Black & Decker Inc 22 Engineering & Contruction - 0.16% $ 46 ABB Ltd (a) 58 Healthcare - Products - 1.73% Acciona SA 36 4 Baxter International Inc 99 ACS Actividades de Construccion y Servicios SA 10 Becton Dickinson and Co 63 Balfour Beatty PLC 3 Boston Scientific Corp (a) 26 Bouygues SA 84 4 CareFusion Corp (a) 17 Ferrovial SA 10 Cie Generale d'Optique Essilor International SA 14 Koninklijke Boskalis Westminster NV 77 3 Covidien PLC 69 Skanska AB 7 CR Bard Inc 26 Vinci SA 8 Intuitive Surgical Inc (a) 35 $ 107 Johnson & Johnson Entertainment - 0.02% Medtronic Inc International Game Technology 13 Nobel Biocare Holding AG 4 Ladbrokes PLC 3 Smith & Nephew PLC 12 $ 16 Sonova Holding AG 65 8 Environmental Control - 0.33% St Jude Medical Inc (a) 39 Republic Services Inc 32 Stryker Corp 40 Stericycle Inc (a) 16 Synthes Inc 83 10 Waste Management Inc Zimmer Holdings Inc (a) 30 $ 220 $ 1,149 Food - 1.53% Healthcare - Services - 0.42% Campbell Soup Co Aetna Inc 45 Carrefour SA 23 CIGNA Corp 33 ConAgra Foods Inc 35 Fresenius Medical Care AG & Co KGaA 15 Danone 31 UnitedHealth Group Inc 95 Delhaize Group SA 96 8 WellPoint Inc (a) 90 General Mills Inc 50 $ 278 HJ Heinz Co 41 Holding Companies - Diversified - 0.14% J Sainsbury PLC 5 Cie Nationale a Portefeuille 52 3 Kellogg Co 48 GEA Group AG 5 Koninklijke Ahold NV 17 Groupe Bruxelles Lambert SA 67 6 Kraft Foods Inc 97 Leucadia National Corp (a) 20 Kroger Co/The 37 LVMH Moet Hennessy Louis Vuitton SA 57 Nestle SA $ 91 Orkla ASA 7 Home Builders - 0.03% Safeway Inc 30 KB Home 7 Sara Lee Corp 33 Pulte Group Inc (a) 15 SUPERVALU Inc 10 $ 22 Sysco Corp 27 Home Furnishings - 0.05% Tesco PLC 56 Electrolux AB 5 Unilever NV 51 Whirlpool Corp 26 Unilever PLC 41 $ 31 WM Morrison Supermarkets PLC 11 Housewares - 0.02% $ 1,010 Newell Rubbermaid Inc 14 Food Service - 0.03% Compass Group PLC 13 Insurance - 1.48% Sodexo 6 Aegon NV (a) 7 $ 19 Aflac Inc 54 Forest Products & Paper - 0.27% Allianz SE 19 International Paper Co 15 Allstate Corp/The 45 MeadWestvaco Corp 10 Aon Corp 38 Plum Creek Timber Co Inc Assicurazioni Generali SpA 46 See accompanying notes 3 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Insurance (continued) Machinery - Diversified (continued) Assurant Inc 1,100 $ 38 Zardoya Otis SA 165 $ 3 Aviva PLC 7 $ 112 AXA SA 19 Media - 1.10% Berkshire Hathaway Inc (a) 72 British Sky Broadcasting Group PLC 16 Chubb Corp CBS Corp 26 Hartford Financial Services Group Inc 26 Comcast Corp - Class A ING Groep NV (a) 7 Daily Mail & General Trust PLC 2 Lincoln National Corp 25 Gannett Co Inc 16 Loews Corp 37 Gestevision Telecinco SA 2 Marsh & McLennan Cos Inc 32 ITV PLC (a) 4 MetLife Inc 69 Lagardere SCA 6 Muenchener Rueckversicherungs AG 28 5 McGraw-Hill Cos Inc/The 35 Progressive Corp/The 34 Mediaset SpA 8 Prudential Financial Inc 61 Modern Times Group AB 50 3 Prudential PLC 12 New York Times Co/The (a) 9 Sampo OYJ 8 PagesJaunes Groupe SA 1 Swiss Reinsurance Co Ltd 9 Pearson PLC 6 Travelers Cos Inc/The 76 Reed Elsevier NV 9 Unum Group 40 Reed Elsevier PLC 13 XL Capital Ltd 4 Sanoma OYJ 2 Zurich Financial Services 88 22 Societe Television Francaise 1 3 $ 978 Thomson Reuters Corp 8 Internet - 0.88% Time Warner Cable Inc 45 Amazon.com Inc (a) 81 Time Warner Inc AOL Inc (a) 9 United Business Media Ltd 3 eBay Inc (a) 72 Viacom Inc (a) 65 Google Inc (a) Vivendi SA 14 Symantec Corp (a) 53 Walt Disney Co/The VeriSign Inc (a) 26 Wolters Kluwer NV 7 Yahoo! Inc (a) 58 WPP PLC 5 $ 582 Zon Multimedia Servicos de Telecomunicacoes e 4 Investment Companies - 0.05% Multimedia SGPS SA Investor AB 20 $ 730 Man Group PLC 6 Metal Fabrication & Hardware - 0.16% Marfin Investment Group SA (a) 1 Assa Abloy AB 6 Pargesa Holding SA 43 4 Johnson Matthey PLC 9 $ 31 Precision Castparts Corp 51 Iron & Steel - 0.12% SKF AB 14 Allegheny Technologies Inc 16 Tenaris SA 16 ArcelorMittal 15 Vallourec SA 41 8 Nucor Corp 27 $ 104 Salzgitter AG 14 1 Mining - 0.73% ThyssenKrupp AG 5 Alcoa Inc 26 United States Steel Corp 19 Anglo American PLC (a) 65 Voestalpine AG 47 2 Antofagasta PLC 3 $ 85 BHP Billiton PLC 86 Leisure Products & Services - 0.10% Eurasian Natural Resources Corp PLC 2 Carnival Corp 38 Freeport-McMoRan Copper & Gold Inc 75 Harley-Davidson Inc 25 Lonmin PLC (a) 42 1 $ 63 Newmont Mining Corp 46 Lodging - 0.14% Norsk Hydro ASA 8 Accor SA 25 Randgold Resources Ltd 11 Intercontinental Hotels Group PLC 5 Rio Tinto PLC 94 Marriott International Inc/DE 21 Umicore 35 1 Starwood Hotels & Resorts Worldwide Inc 18 Vedanta Resources PLC 55 2 Wyndham Worldwide Corp 24 Vulcan Materials Co 14 $ 93 Xstrata PLC 45 Machinery - Construction & Mining - 0.19% $ 479 Atlas Copco AB - A Shares 19 Miscellaneous Manufacturing - 1.30% Atlas Copco AB - B Shares 14 3M Co Caterpillar Inc 94 Alfa Laval AB 7 $ 127 Danaher Corp 40 Eastman Kodak Co (a) 6 Machinery - Diversified - 0.17% Alstom SA 21 Eaton Corp 45 Deere & Co 53 General Electric Co FLSmidth & Co A/S 7 Honeywell International Inc 77 Kone OYJ 14 Illinois Tool Works Inc 52 MAN SE 94 8 Invensys PLC 5 Metso OYJ 6 ITT Corp 27 Leggett & Platt Inc 15 See accompanying notes 4 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Miscellaneous Manufacturing (continued) Pharmaceuticals (continued) Parker Hannifin Corp 600 $ 39 Merck KGAA 54 $ 5 Siemens AG 28 Novartis AG Smiths Group PLC 15 Novo Nordisk A/S 43 Sulzer AG 33 3 Pfizer Inc Textron Inc 17 Roche Holding AG Wartsila OYJ 5 Sanofi-Aventis SA 31 $ 861 Shire PLC 11 Office & Business Equipment - 0.10% $ 1,989 Neopost SA 48 4 Pipelines - 0.11% Pitney Bowes Inc 17 Spectra Energy Corp 36 Xerox Corp 43 Williams Cos Inc 37 $ 64 $ 73 Oil & Gas - 3.93% Publicly Traded Investment Fund - 1.05% Anadarko Petroleum Corp 80 SPDR Barclays Capital High Yield Bond ETF Apache Corp 81 SPDR S&P MidCap rust 37 5 BG Group PLC 60 $ 694 BP PLC 64 REITS - 0.62% Cairn Energy PLC (a) 18 AvalonBay Communities Inc 29 Chesapeake Energy Corp 38 Boston Properties Inc 25 Chevron Corp Developers Diversified Realty Corp 25  ConocoPhillips Equity Residential 43 Devon Energy Corp 58 HCP Inc 28 ENI SpA 21 Health Care REIT Inc EOG Resources Inc 56 Host Hotels & Resorts Inc 23 EQT Corp 8 Kimco Realty Corp 12 Exxon Mobil Corp Land Securities Group PLC 9 Hess Corp 44 ProLogis 10 Marathon Oil Corp Public Storage 32 Murphy Oil Corp 28 Simon Property Group Inc 64 Noble Corp 33 Vornado Realty Trust 30 Noble Energy Inc 29 $ 413 Occidental Petroleum Corp Retail - 2.71% OMV AG 5 Abercrombie & Fitch Co 14 Questar Corp 9 AutoZone Inc (a) 35 Repsol YPF SA 8 Bed Bath & Beyond Inc (a) 35 Royal Dutch Shell PLC - A Shares 36 Best Buy Co Inc 32 Royal Dutch Shell PLC - B Shares 26 Cie Financiere Richemont SA 35 Seadrill Ltd 7 Costco Wholesale Corp 48 Southwestern Energy Co (a) 37 CVS Caremark Corp Statoil ASA 10 Darden Restaurants Inc 36 Total SA 45 GameStop Corp (a) 11 Transocean Ltd (a) Gap Inc/The 33 Tullow Oil PLC 21 Hennes & Mauritz AB 61 XTO Energy Inc 62 Home Depot Inc $ 2,606 Inditex SA 11 Oil & Gas Services - 0.79% JC Penney Co Inc 24 Amec PLC 5 Kingfisher PLC 7 Halliburton Co 63 Kohl's Corp (a) 33 National Oilwell Varco Inc Lowe's Cos Inc 68 Saipem SpA 15 Ltd Brands Inc 30 Schlumberger Ltd Macy's Inc 28 Technip SA 55 5 Marks & Spencer Group PLC 12 Weatherford International Ltd (a) 29 McDonald's Corp $ 520 Next PLC 6 Packaging & Containers - 0.00% Nordstrom Inc 21 Rexam PLC 1 Sears Holdings Corp (a) 33 Staples Inc 41 Pharmaceuticals - 3.00% Starbucks Corp 36 Abbott Laboratories Swatch Group AG/The 42 13 Allergan Inc/United States 39 Target Corp 81 AstraZeneca PLC 27 Tiffany & Co 21 Bristol-Myers Squibb Co TJX Cos Inc 42 Cardinal Health Inc 40 Walgreen Co 71 Eli Lilly & Co 87 Wal-Mart Stores Inc Express Scripts Inc (a) 61 Yum! Brands Inc Forest Laboratories Inc (a) 31 $ 1,796 GlaxoSmithKline PLC Savings & Loans - 0.03% McKesson Corp 46 Hudson City Bancorp Inc 23 Medco Health Solutions Inc (a) 71 Merck & Co Inc See accompanying notes 5 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Semiconductors - 1.13% Textiles - 0.02% Advanced Micro Devices Inc (a) 1,300 $ 12 Cintas Corp 400 $ 11 Altera Corp 27 Analog Devices Inc 26 Toys, Games & Hobbies - 0.05% Applied Materials Inc 38 Mattel Inc 32 ASML Holding NV 20 Broadcom Corp 37 Transportation - 0.70% Infineon Technologies AG (a) 7 AP Moller - Maersk A/S - A shares 1 7 Intel Corp AP Moller - Maersk A/S - B shares 3 23 KLA-Tencor Corp 22 CSX Corp 56 Linear Technology Corp 25 Deutsche Post AG 7 Micron Technology Inc (a) 25 DSV A/S 4 National Semiconductor Corp 19 FedEx Corp 56 Novellus Systems Inc (a) 18 Firstgroup PLC 3 NVIDIA Corp (a) 32 Kuehne + Nagel International AG 13 Q-Cells SE (a) 65 1 Norfolk Southern Corp 39 QLogic Corp (a) 8 Stagecoach Group PLC 2 Renewable Energy Corp ASA (a) 1 TNT NV 16 Solarworld AG 84 1 Union Pacific Corp 88 STMicroelectronics NV 14 United Parcel Service Inc Teradyne Inc (a) 3 $ 462 Texas Instruments Inc 61 Venture Capital - 0.00% Xilinx Inc 28 3i Group PLC 2 $ 752 Software - 1.97% Water - 0.05% Adobe Systems Inc (a) 57 Severn Trent PLC 6 Autodesk Inc (a) 26 Suez Environnement Co 14 Autonomy Corp PLC (a) 11 United Utilities Group PLC 8 CA Inc 42 Veolia Environnement 6 Citrix Systems Inc (a) 38 $ 34 Dassault Systemes SA 60 4 TOTAL COMMON STOCKS $ 31,171 Dun & Bradstreet Corp 15 Value Electronic Arts Inc (a) 22 PREFERRED STOCKS - 0.02% Shares Held (000's) Fiserv Inc (a) 35 Consumer Products - 0.01% Intuit Inc (a) 52 Henkel AG & Co KGaA 8 Microsoft Corp Oracle Corp Healthcare - Products - 0.01% Sage Group PLC 4 Fresenius SE 8 SAP AG 56 $ 1,313 TOTAL PREFERRED STOCKS $ 16 Telecommunications - 2.56% Principal Alcatel-Lucent/France (a) 5 Amount Value American Tower Corp (a) 43 BONDS - 13.04% (000's) (000's) AT&T Inc Aerospace & Defense - 0.06% BT Group PLC 6 Systems 2 CenturyTel Inc 39 6.66%, 9/15/2013 (c) $ 35 $ 37 Cisco Systems Inc (a) Corning Inc 56 Agriculture - 0.16% Deutsche Telekom AG 19 Altria Group Inc JDS Uniphase Corp (a) 9 9.25%, 8/6/2019 30 36 Koninklijke KPN NV 38 BAT International Finance PLC Millicom International Cellular SA 9 9.50%, 11/15/2018 (c) 40 52 Motorola Inc (a) 33 Bunge Ltd Finance Corp Nokia OYJ 28 8.50%, 6/15/2019 20 23 Nortel Networks Corp (a) 38  $ 111 Portugal Telecom SGPS SA 17 Automobile Asset Backed Securities - 0.01% Qualcomm Inc Chrysler Financial Auto Securitization Trust Qwest Communications International Inc 22 1.01%, 7/15/2010 4 5 SES SA 7 Sprint Nextel Corp (a) 29 Automobile Manufacturers - 0.04% Swisscom AG 53 19 Daimler Finance North America LLC Telecom Italia SpA 8 7.30%, 1/15/2012 20 22 Telecom Italia SpA - RNC 4 8.50%, 1/18/2031 5 6 Telefonaktiebolaget LM Ericsson 28 $ 28 Telefonica SA ADR 1  Banks - 2.31% Telefonica SA Abbey National Treasury Services PLC/London Telenor ASA 12 3.88%, 11/10/2014 (c) 99 Tellabs Inc 12 Bank of America Corp Verizon Communications Inc 5.65%, 5/1/2018 Vodafone Group PLC 11 7.63%, 6/1/2019 10 11 $ 1,693 See accompanying notes 6 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Banks (continued) Diversified Financial Services (continued) Barclays Bank PLC Ameriprise Financial Inc 6.75%, 5/22/2019 $ 45 $ 50 5.30%, 3/15/2020 $ 20 $ 20 BB&T Corp Credit Suisse USA Inc 6.85%, 4/30/2019 30 34 5.13%, 8/15/2015 15 16 Capital One Financial Corp General Electric Capital Corp 6.75%, 9/15/2017 50 55 5.50%, 1/8/2020 25 26 Citigroup Inc 5.63%, 5/1/2018 6.13%, 11/21/2017 35 36 6.00%, 8/7/2019 65 69 6.13%, 5/15/2018 35 36 Harley-Davidson Funding Corp 8.50%, 5/22/2019 95 6.80%, 6/15/2018 (c) 35 35 Commonwealth Bank of Australia Macquarie Group Ltd 5.00%, 10/15/2019 (c) 40 40 6.00%, 1/14/2020 (c) 70 70 Credit Suisse AG Merrill Lynch & Co Inc 5.40%, 1/14/2020 15 15 6.88%, 4/25/2018 95 Credit Suisse/New York NY NASDAQ OMX Group Inc/The 6.00%, 2/15/2018 10 11 5.55%, 1/15/2020 45 45 Goldman Sachs Group Inc/The New Communications Holdings Inc 6.15%, 4/1/2018 8.50%, 4/15/2020 (c),(d) 10 10 JP Morgan Chase & Co Nissan Motor Acceptance Corp 6.00%, 1/15/2018 4.50%, 1/30/2015 (c) 20 20 KeyCorp TD Ameritrade Holding Corp 6.50%, 5/14/2013 55 59 5.60%, 12/1/2019 60 61 Lloyds TSB Bank PLC Xlliac Global Funding 5.80%, 1/13/2020 (c) 98 4.80%, 8/10/2010 (c) 55 56 National Australia Bank Ltd $ 701 3.75%, 3/2/2015 (c) Electric - 0.48% PNC Funding Corp AES Corp/The 5.13%, 2/8/2020 50 50 8.75%, 5/15/2013 (c) 45 46 6.70%, 6/10/2019 30 34 CMS Energy Corp Rabobank Nederland NV 6.25%, 2/1/2020 70 69 4.75%, 1/15/2020 (c) 99 Consumers Energy Co Regions Financial Corp 4.00%, 5/15/2010 15 15 7.75%, 11/10/2014 35 37 FirstEnergy Solutions Corp Royal Bank of Scotland PLC/The 6.05%, 8/15/2021 65 65 4.88%, 3/16/2015 Nisource Finance Corp Wells Fargo & Co 6.13%, 3/1/2022 50 52 5.63%, 12/11/2017 90 95 6.80%, 1/15/2019 20 22 Westpac Banking Corp PPL Energy Supply LLC 4.20%, 2/27/2015 35 36 6.30%, 7/15/2013 20 22 $ 1,532 6.50%, 5/1/2018 25 27 Beverages - 0.16% $ 318 Anheuser-Busch InBev Worldwide Inc Electronics - 0.05% 7.20%, 1/15/2014 (c) 40 46 Agilent Technologies Inc Constellation Brands Inc 5.50%, 9/14/2015 30 32 7.25%, 9/1/2016 15 15 FBG Finance Ltd Environmental Control - 0.07% 5.13%, 6/15/2015 (c) 45 47 Waste Management Inc $ 108 6.13%, 11/30/2039 45 45 Biotechnology - 0.10% Biogen Idec Inc Finance - Mortgage Loan/Banker - 1.86% 6.88%, 3/1/2018 35 38 Fannie Mae Life Technologies Corp 1.75%, 2/22/2013 6.00%, 3/1/2020 30 31 2.50%, 5/15/2014 $ 69 2.88%, 12/11/2013 Building Materials - 0.12% 4.38%, 10/15/2015 CRH America Inc 6.63%, 11/15/2030 75 90 6.00%, 9/30/2016 55 59 Freddie Mac Holcim US Finance Sarl & Cie SCS 2.88%, 2/9/2015 6.00%, 12/30/2019 (c) 20 21 3.75%, 3/27/2019 $ 80 $ 1,233 Chemicals - 0.13% Food - 0.33% Mosaic Co/The ConAgra Foods Inc 7.63%, 12/1/2016 (c) 50 55 7.00%, 10/1/2028 25 27 Potash Corp of Saskatchewan Inc 8.25%, 9/15/2030 20 25 5.88%, 12/1/2036 30 29 Delhaize America Inc $ 84 9.00%, 4/15/2031 36 46 Diversified Financial Services - 1.06% Delhaize Group SA American Express Co 5.88%, 2/1/2014 5 5 8.13%, 5/20/2019 55 67 See accompanying notes 7 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Food (continued) Media (continued) Kraft Foods Inc Vivendi SA 5.38%, 2/10/2020 $ 25 $ 25 6.63%, 4/4/2018 (c) $ 25 $ 27 6.88%, 1/26/2039 55 60 $ 452 7.00%, 8/11/2037 25 27 Mining - 0.19% $ 215 Freeport-McMoRan Copper & Gold Inc Forest Products & Paper - 0.10% 8.38%, 4/1/2017 15 17 Georgia-Pacific LLC Newmont Mining Corp 8.25%, 5/1/2016 (c) 15 17 5.13%, 10/1/2019 10 10 International Paper Co Rio Tinto Finance USA Ltd 7.30%, 11/15/2039 15 16 9.00%, 5/1/2019 45 58 7.50%, 8/15/2021 30 34 Vale Overseas Ltd $ 67 5.63%, 9/15/2019 30 31 Healthcare - Products - 0.10% 6.88%, 11/10/2039 5 5 Boston Scientific Corp $ 121 6.00%, 1/15/2020 70 66 Miscellaneous Manufacturing - 0.08% Cooper US Inc Healthcare - Services - 0.12% 5.25%, 11/15/2012 30 33 HCA Inc/DE General Electric Co 8.50%, 4/15/2019 (c) 30 32 5.25%, 12/6/2017 20 21 UnitedHealth Group Inc $ 54 6.00%, 2/15/2018 35 38 Mortgage Backed Securities - 0.74% WellPoint Inc Citigroup Commercial Mortgage Trust 7.00%, 2/15/2019 10 11 5.70%, 12/10/2049 (e) $ 81 6.10%, 12/10/2049 (e) 50 50 Insurance - 0.37% Commercial Mortgage Pass Through Certificates Aegon NV 5.82%, 12/10/2049 (e) 4.63%, 12/1/2015 50 51 Greenwich Capital Commercial Funding Corp MetLife Inc 5.44%, 3/10/2039 (e) 50 49 7.72%, 2/15/2019 30 35 LB-UBS Commercial Mortgage Trust Pacific LifeCorp 5.37%, 9/15/2039 6.00%, 2/10/2020 (c) 50 49 $ 490 Prudential Financial Inc Office & Business Equipment - 0.04% 4.75%, 9/17/2015 45 46 Xerox Corp 6.63%, 12/1/2037 15 16 5.63%, 12/15/2019 10 11 7.38%, 6/15/2019 10 11 6.35%, 5/15/2018 15 16 Reinsurance Group of America Inc $ 27 6.45%, 11/15/2019 35 37 Oil & Gas - 0.23% $ 245 Chesapeake Energy Corp Iron & Steel - 0.14% 6.88%, 1/15/2016 50 50 ArcelorMittal Petrobras International Finance Co 9.85%, 6/1/2019 75 95 5.75%, 1/20/2020 45 46 Pioneer Natural Resources Co Machinery - Diversified - 0.04% 6.65%, 3/15/2017 15 15 Case New Holland Inc Questar Market Resources Inc 7.75%, 9/1/2013 (c) 25 26 6.80%, 4/1/2018 35 38 $ 149 Media - 0.68% Oil & Gas Services - 0.09% CBS Corp Weatherford International Ltd 8.88%, 5/15/2019 35 42 9.63%, 3/1/2019 50 63 Comcast Corp 5.15%, 3/1/2020 30 30 Other Asset Backed Securities - 0.44% 5.70%, 5/15/2018 45 48 PSE&G Transition Funding LLC COX Communications Inc 6.75%, 6/15/2016 8.38%, 3/1/2039 (c) 20 25 CSC Holdings LLC Pharmaceuticals - 0.10% 7.63%, 7/15/2018 30 31 Medco Health Solutions Inc DirecTV Holdings LLC / DirecTV Financing Co Inc 7.13%, 3/15/2018 60 68 5.88%, 10/1/2019 (c) 10 10 7.63%, 5/15/2016 20 22 Pipelines - 0.37% News America Inc CenterPoint Energy Resources Corp 7.85%, 3/1/2039 50 59 6.25%, 2/1/2037 15 14 Time Warner Cable Inc 7.88%, 4/1/2013 5 6 6.75%, 7/1/2018 10 11 Colorado Interstate Gas Co 6.75%, 6/15/2039 10 11 6.80%, 11/15/2015 15 17 8.75%, 2/14/2019 40 50 El Paso Corp Time Warner Inc 8.25%, 2/15/2016 30 32 5.88%, 11/15/2016 35 38 Enterprise Products Operating LLC Viacom Inc 5.25%, 1/31/2020 15 15 6.88%, 4/30/2036 45 48 See accompanying notes 8 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Pipelines (continued) Telecommunications - 0.73% Enterprise Products Operating LLC (continued) AT&T Corp 6.50%, 1/31/2019 $ 35 $ 39 8.00%, 11/15/2031 (e) $ 65 $ 79 Kinder Morgan Energy Partners LP AT&T Inc 5.95%, 2/15/2018 25 27 6.30%, 1/15/2038 10 10 Kinder Morgan Finance Co ULC CenturyTel Inc 5.70%, 1/5/2016 45 44 6.15%, 9/15/2019 15 15 Plains All American Pipeline LP / PAA Finance Corp Corning Inc 6.70%, 5/15/2036 35 36 6.63%, 5/15/2019 15 17 8.75%, 5/1/2019 15 18 Deutsche Telekom International Finance BV $ 248 8.75%, 6/15/2030 (e) 20 26 Real Estate - 0.10% Qwest Corp Brookfield Asset Management Inc 6.50%, 6/1/2017 15 15 5.80%, 4/25/2017 30 29 6.88%, 9/15/2033 25 24 WEA Finance LLC / WT Finance Aust Pty Ltd SBA Telecommunications Inc 6.75%, 9/2/2019 (c) 40 43 8.25%, 8/15/2019 (c) 25 27 $ 72 Telecom Italia Capital SA REITS - 0.39% 7.00%, 6/4/2018 60 65 AvalonBay Communities Inc 7.18%, 6/18/2019 15 16 6.10%, 3/15/2020 40 43 Telefonica Europe BV Boston Properties LP 8.25%, 9/15/2030 90 5.88%, 10/15/2019 35 36 Verizon Communications Inc Duke Realty LP 8.95%, 3/1/2039 40 54 6.75%, 3/15/2020 35 35 Vodafone Group PLC Health Care REIT Inc 5.63%, 2/27/2017 20 21 6.13%, 4/15/2020 (d) 35 35 $ 479 Simon Property Group LP Transportation - 0.07% 5.65%, 2/1/2020 25 24 CSX Corp 6.75%, 5/15/2014 50 55 6.15%, 5/1/2037 15 15 Vornado Realty LP FedEx Corp 4.25%, 4/1/2015 35 35 7.25%, 2/15/2011 30 31 $ 263 $ 46 Retail - 0.33% TOTAL BONDS $ 8,645 CVS Pass-Through Trust Principal 6.04%, 12/10/2028 41 41 Amount Value 8.35%, 7/10/2031 (c) 10 12 MUNICIPAL BONDS - 0.24% (000's) (000's) Home Depot Inc California - 0.06% 5.88%, 12/16/2036 55 53 State of California JC Penney Corp Inc 6.65%, 3/1/2022 $ 40 $ 41 6.38%, 10/15/2036 50 47 QVC Inc Georgia - 0.10% 7.13%, 4/15/2017 (c) 10 10 Municipal Electric Authority of Georgia Yum! Brands Inc 6.64%, 4/1/2057 25 25 5.30%, 9/15/2019 30 31 6.66%, 4/1/2057 40 40 6.25%, 3/15/2018 10 11 $ 65 6.88%, 11/15/2037 10 11 Illinois - 0.04% $ 216 Chicago Transit Authority Savings & Loans - 0.52% 6.20%, 12/1/2040 (d) 30 30 Nationwide Building Society 6.25%, 2/25/2020 (c) New York - 0.04% US Central Federal Credit Union City of New York NY 1.90%, 10/19/2012 5.97%, 3/1/2036 25 25 $ 344 Semiconductors - 0.04% TOTAL MUNICIPAL BONDS $ 161 KLA-Tencor Corp Principal 6.90%, 5/1/2018 25 27 U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS - 21.47% (000's) (000's) Software - 0.07% Federal Home Loan Mortgage Corporation Adobe Systems Inc (FHLMC) - 2.05% 4.75%, 2/1/2020 35 34 4.50%, 4/1/2040 (f),(g) $ 75 $ 75 CA Inc 5.00%, 1/1/2037 (f) 93 97 5.38%, 12/1/2019 10 10 5.00%, 4/1/2040 (f),(g) $ 44 5.50%, 5/1/2037 (e),(f) Student Loan Asset Backed Securities - 0.02% 6.00%, 8/1/2037 (f) SLM Student Loan Trust 6.00%, 4/1/2040 (f),(g) 0.24%, 10/25/2014 (e) 14 14 6.00%, 5/1/2040 (f),(g) 6.04%, 2/1/2037 (e),(f) 42 44 6.50%, 4/1/2040 (f),(g) 7.50%, 5/1/2035 (f) 22 25 See accompanying notes 9 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value Amount Value AGENCY OBLIGATIONS (continued) (000's) (000's) REPURCHASE AGREEMENTS (continued) (000's) (000's) Federal Home Loan Mortgage Corporation Banks (continued) (FHLMC) (continued) Investment in Joint Trading Account; Deutsche Bank $ 1,070 $ 8.00%, 8/1/2032 (f) $ 22 $ 25 Repurchase Agreement; 0.02% dated 03/31/10 8.50%, 8/1/2031 (f) 23 27 maturing 04/01/10 (collateralized by Sovereign 12.00%, 7/1/2013 (f) 5 6 Agency Issues; $1,091,486; 1.13% - 3.75%; $ 1,359 dated 09/09/11 - 03/09/12) Federal National Mortgage Association (FNMA) - Investment in Joint Trading Account; Morgan Stanley 6.97% Repurchase Agreement; 0.01% dated 03/31/10 4.50%, 9/1/2022 (f) maturing 04/01/10 (collateralized by Sovereign 5.00%, 2/1/2036 (f) Agency Issues; $3,114,374; 0.00% - 5.85%; 5.00%, 4/1/2039 (f) 93 97 dated 03/03/10 - 02/19/25) 5.00%, 6/1/2040 (f),(g) $ 12,684 5.50%, 1/1/2036 (f) TOTAL REPURCHASE AGREEMENTS $ 12,684 5.50%, 2/1/2038 (f) Total Investments $ 66,904 5.50%, 8/1/2038 (f) Liabilities in Excess of Other Assets, Net - 5.74%, 12/1/2036 (e),(f) 87 91 (0.94)% $ (626) 5.78%, 3/1/2038 (e),(f) 44 46 TOTAL NET ASSETS - 100.00% $ 66,278 6.00%, 10/1/2038 (f) 6.00%, 5/1/2040 (f),(g) 6.50%, 12/1/2032 (f) (a) Non-Income Producing Security 7.00%, 4/1/2023 (f) 1 2 (b) Security is Illiquid 7.50%, 8/1/2037 (f) 46 52 (c) Security exempt from registration under Rule 144A of the Securities Act of 8.00%, 2/1/2012 (f) 3 3 1933. These securities may be resold in transactions exempt from 8.00%, 4/1/2033 (f) 23 27 registration, normally to qualified institutional buyers. Unless otherwise 8.50%, 9/1/2039 (f) 23 27 indicated, these securities are not considered illiquid. At the end of the $ 4,617 period, the value of these securities totaled $1,311 or 1.98% of net assets. Government National Mortgage Association (d) Security purchased on a when-issued basis. (GNMA) - 0.70% (e) Variable Rate. Rate shown is in effect at March 31, 2010 4.50%, 4/1/2040 (g) (f) This entity was put into conservatorship by the US Government in 2008. 5.00%, 4/1/2040 (g) See Notes to Financial Statements for additional information. $ 462 (g) Security was purchased in a "to-be-announced" ("TBA") transaction. See U.S. Treasury - 8.89% Notes to Financial Statements. 0.88%, 2/29/2012 (h) Rate shown is the discount rate. 1.00%, 7/31/2011 1.75%, 11/15/2011 1.75%, 3/31/2014 Unrealized Appreciation (Depreciation) 2.38%, 10/31/2014 The net federal income tax unrealized appreciation (depreciation) and federal tax 2.50%, 3/31/2015 cost of investments held by the fund as of the period end were as follows: 2.63%, 7/31/2014 2.75%, 2/15/2019 Unrealized Appreciation $ 4,966 3.50%, 2/15/2039 50 41 Unrealized Depreciation 3.63%, 8/15/2019 Net Unrealized Appreciation (Depreciation) $ 2,035 3.75%, 11/15/2018 Cost for federal income tax purposes $ 64,869 4.25%, 5/15/2039 All dollar amounts are shown in thousands (000's) 4.38%, 11/15/2039 $ 5,890 Portfolio Summary (unaudited) U.S. Treasury Bill - 2.86% Sector Percent 0.11%, 7/1/2010 (h) Financial 31 .19% 0.15%, 5/6/2010 (h) 50 50 Government 13 .61% 0.20%, 8/19/2010 (h) Consumer, Non-cyclical 11 .65% $ 1,899 Mortgage Securities 10 .46% TOTAL U.S. GOVERNMENT & GOVERNMENT Communications 6 .04% AGENCY OBLIGATIONS $ 14,227 Technology 5 .53% Principal Energy 5 .53% Amount Value Industrial 5 .36% REPURCHASE AGREEMENTS - 19.14% (000's) (000's) Consumer, Cyclical 4 .59% Banks - 19.14% Basic Materials 2 .80% Investment in Joint Trading Account; Bank of $ 2,854 $ 2,854 Utilities 2 .28% America Repurchase Agreement; 0.01% dated Exchange Traded Funds 1 .05% 03/31/10 maturing 04/01/10 (collateralized by Asset Backed Securities 0 .47% Sovereign Agency Issues; $2,910,629; 0.00% - Diversified 0 .14% 4.63%; dated 06/25/10 - 10/15/15) Revenue 0 .14% Investment in Joint Trading Account; Credit Suisse General Obligation 0 .10% Repurchase Agreement; -0.01% dated 03/31/10 Liabilities in Excess of Other Assets, Net (0 .94)% maturing 04/01/10 (collateralized by US TOTAL NET ASSETS 100.00% Treasury Notes; $5,821,259; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) See accompanying notes 10 Schedule of Investments Asset Allocation Account March 31, 2010 (unaudited) Other Assets Summary (unaudited) Asset Type Percent Futures 28 .71% Currency Contract 23 .98% Foreign Currency Contracts Foreign Currency Purchase Net Unrealized Contracts Counterparty Delivery Date Contracts to Accept In Exchange For Value Appreciation/(Depreciation) Australian Dollar Bank of New York Mellon 4/15/2010 106,630 $ 97 $ 98 $ 1 Australian Dollar Goldman Sachs 4/15/2010 4 Australian Dollar Northern Trust 4/15/2010 2 Australian Dollar UBS Securities 4/15/2010 99 99  British Pound Goldman Sachs 4/15/2010 2 British Pound UBS Securities 4/15/2010 2 Canadian Dollar Banc of America Securities 4/15/2010 3 Euro Deutsche Bank Securities 4/15/2010 Hong Kong Dollar Bank of New York Mellon 4/15/2010  Indian Rupee UBS Securities 4/15/2010 1 1  Japanese Yen Bank of New York Mellon 4/15/2010 Japanese Yen Northern Trust 4/15/2010 Japanese Yen UBS Securities 4/15/2010 Korean Won Deutsche Bank Securities 4/15/2010 8 Mexican Peso UBS Securities 4/15/2010 2 2  Norwegian Krone JP Morgan Securities 4/15/2010 20 20  Polish Zloty UBS Securities 4/15/2010 1 1  Singapore Dollar UBS Securities 4/15/2010  Foreign Currency Sale Net Unrealized Contracts Counterparty Delivery Date Contracts to Deliver In Exchange For Value Appreciation/(Depreciation) Australian Dollar Deutsche Bank Securities 4/15/2010 626,184 $ $ 574 $ (3) Australian Dollar UBS Securities 4/15/2010 Brazilian Real UBS Securities 4/15/2010 38 38  Canadian Dollar Banc of America Securities 4/15/2010 4 4  Japanese Yen Bank of New York Mellon 4/15/2010 70 Japanese Yen Credit Suisse 4/15/2010 57 55 2 Japanese Yen Deutsche Bank Securities 4/15/2010 11 Japanese Yen Goldman Sachs 4/15/2010 30 29 1 Japanese Yen Royal Bank of Scotland 4/15/2010 11 Korean Won Deutsche Bank Securities 4/15/2010 Norwegian Krone Bank of New York Mellon 4/15/2010 4 4  Swedish Krona JP Morgan Securities 4/15/2010 31 31  Swiss Franc UBS Securities 4/15/2010  All dollar amounts are shown in thousands (000's) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) CAC 40 Index; April 2010 Long 1 $ 54 $ 54 $  DAX Index; June 2010 Long 3 20 DJ EURO STOXX 50; June 2010 Long 6 4 FTSE 100 Index; June 2010 Long 5 2 HANG SENG Index; April 2010 Long 2 4 MSCI SING IX; April 2010 Long 3 OMXS 30 Index; April 2010 Long 2 28 28  S&P 500 Emini; June 2010 Long 76 SPI 200; June 2010 Long 8 4 TOPIX Index; June 2010 Long 22 US 5 Year Note; June 2010 Long 24 Russell 2000 Mini; June 2010 Short 17 S&P MID 400 Emini; June 2010 Short 5 US 10 Year Note; June 2010 Short 7 3 US 2 Year Note; June 2010 Short 13 4 US Long Bond; June 2010 Short 1  $ 231 All dollar amounts are shown in thousands (000's) See accompanying notes 11 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 61.81% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.56% Banks (continued) Interpublic Group of Cos Inc (a) 17,320 $ Fifth Third Bancorp 5,900 $ 80 inVentiv Health Inc (a) 7 First Bancorp/Troy NC 4 Omnicom Group Inc First Interstate Bancsystem Inc 3 $ 332 Goldman Sachs Group Inc/The Aerospace & Defense - 1.30% Hang Seng Bank Ltd ADR 14 BAE Systems PLC ADR 29 HSBC Holdings PLC ADR 63 Esterline Technologies Corp (a) 25 Iberiabank Corp 10 General Dynamics Corp Independent Bank Corp/Rockland MA 7 L-3 Communications Holdings Inc 17 Intesa Sanpaolo SpA ADR (a) 19 Lockheed Martin Corp JP Morgan Chase & Co Moog Inc (a) 9 M&T Bank Corp 56 Raytheon Co Mitsubishi UFJ Financial Group Inc ADR 28 Teledyne Technologies Inc (a) 13 Morgan Stanley 5  Triumph Group Inc 22 NBT Bancorp Inc 10 United Technologies Corp PNC Financial Services Group Inc $ 761 Prosperity Bancshares Inc 23 Agriculture - 0.63% Renasant Corp 5 Archer-Daniels-Midland Co 94 Royal Bank of Canada 49 British American Tobacco PLC ADR 40 Signature Bank/New York NY (a) 7 Imperial Tobacco Group PLC ADR 42 Simmons First National Corp 4 Philip Morris International Inc Societe Generale ADR 23 $ 369 State Street Corp 59 Airlines - 0.08% Tompkins Financial Corp 5 Copa Holdings SA 45 Trustmark Corp 15 UBS AG (a) 25 Apparel - 0.32% United Bankshares Inc 8 Carter's Inc (a) 10 US Bancorp G-III Apparel Group Ltd (a) 9 Wells Fargo & Co Jones Apparel Group Inc 9 $ 3,110 Polo Ralph Lauren Corp 96 Beverages - 0.82% Steven Madden Ltd (a) 19 Anheuser-Busch InBev NV ADR 22 True Religion Apparel Inc (a) 23 Coca-Cola Co/The Warnaco Group Inc/The (a) 23 Coca-Cola Enterprises Inc $ 189 Kirin Holdings Co Ltd ADR 25 Automobile Manufacturers - 0.55% PepsiCo Inc Ford Motor Co (a) SABMiller PLC ADR 29 Honda Motor Co Ltd ADR 50 $ 485 Nissan Motor Co Ltd ADR (a) 27 Biotechnology - 0.84% Toyota Motor Corp ADR 25 Acorda Therapeutics Inc (a) 5 Affymax Inc (a) 5 $ 327 Amgen Inc (a) 97 ArvinMeritor Automobile Parts Inc (a) & Equipment - 0.13% 3 Arqule Inc (a) 6 ATC Technology Corp/IL (a) 4 Bio-Rad Laboratories Inc (a) 11 Dana Holding Corp (a) 5 Celldex Therapeutics Inc (a) 5 Dorman Products Inc (a) 4 Cubist Pharmaceuticals Inc (a) 13 Tenneco Inc (a) 8 Cytokinetics Inc (a) 5 TRW Automotive Holdings Corp (a) 52 Exelixis Inc (a) 4 Wonder Auto Technology Inc (a) 3 Gilead Sciences Inc (a) Human Genome Sciences Inc (a) 27 $ 79 Incyte Corp (a) 22 Banks - 5.27% Ligand Pharmaceuticals Inc (a) 3 Australia & New Zealand Banking Group Ltd ADR 32 OncoGenex Pharmaceutical Inc (a) 5 Banco Bilbao Vizcaya Argentaria SA ADR 27 Vical Inc (a) 5 Banco Latinoamericano de Comercio Exterior SA 12 XOMA Ltd (a) 4 Banco Santander SA ADR 47 Bancorp Inc/DE (a) 4 $ 497 Bank of America Corp Building Materials - 0.07% Armstrong World Industries Inc (a) 17 Bank of Hawaii Corp 17 Bank of Nova Scotia 22 CRH PLC ADR 26 Barclays PLC ADR 36 $ 43 BNP Paribas ADR 35 Chemicals - 1.03% Camden National Corp 4 Akzo Nobel NV ADR 20 Citigroup Inc (a) 22 Ashland Inc City Holding Co 12 BASF SE ADR 37 Comerica Inc 77 CF Industries Holdings Inc 30 Commerce Bancshares Inc 32 Eastman Chemical Co 50 Community Bank System Inc 14 HB Fuller Co 11 Community Trust Bancorp Inc 4 Innophos Holdings Inc 19 Credit Suisse Group AG ADR 40 Lubrizol Corp DBS Group Holdings Ltd ADR 32 Olin Corp 24 Sensient Technologies Corp 9 See accompanying notes 12 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Chemicals (continued) Cosmetics & Personal Care - 0.84% Stepan Co 110 $ 6 Procter & Gamble Co 7,793 $ Syngenta AG ADR 41 Valspar Corp 46 Distribution & Wholesale - 0.49% WR Grace & Co (a) 7 Beacon Roofing Supply Inc (a) 12 $ 608 Brightpoint Inc (a) 4 Coal - 0.20% Core-Mark Holding Co Inc (a) 4 Peabody Energy Corp 82 ITOCHU Corp ADR 42 Walter Energy Inc 34 Mitsubishi Corp ADR 53 $ 116 Mitsui & Co Ltd ADR 94 32 Commercial Services - 1.26% Sumitomo Corp ADR 38 Aaron's Inc 13 United Stationers Inc (a) 8 ABM Industries Inc 12 WESCO International Inc (a) 97 Advance America Cash Advance Centers Inc 4 $ 290 American Public Education Inc (a) 6 Diversified Financial Services - 1.60% CBIZ Inc (a) 7 American Express Co Coinstar Inc (a) 12 Ameriprise Financial Inc Convergys Corp (a) 37 BlackRock Inc 33 Corinthian Colleges Inc (a) 8 Calamos Asset Management Inc 6 Cornell Cos Inc (a) 12 Discover Financial Services 34 Emergency Medical Services Corp (a) 20 Encore Capital Group Inc (a) 4 Equifax Inc Evercore Partners Inc - Class A 8 FTI Consulting Inc (a) 43 Franklin Resources Inc 73 Global Cash Access Holdings Inc (a) 13 ICAP PLC ADR 14 Grand Canyon Education Inc (a) 5 KBW Inc (a) 14 H&R Block Inc 75 NASDAQ OMX Group Inc/The (a) Healthcare Services Group Inc 14 National Financial Partners Corp (a) 85 1 Kenexa Corp (a) 95 2 Nomura Holdings Inc ADR 15 Kforce Inc (a) 9 Piper Jaffray Cos (a) 5 On Assignment Inc (a) 4 SWS Group Inc 9 Parexel International Corp (a) 21 TD Ameritrade Holding Corp (a) 43 Providence Service Corp/The (a) 4 $ 944 Rent-A-Center Inc/TX (a) 9 Electric - 1.69% RR Donnelley & Sons Co 45 AES Corp/The (a) 66 SEI Investments Co 34 Avista Corp 21 Spectrum Group International Inc (a) 1 CMS Energy Corp 47 Steiner Leisure Ltd (a) 10 Constellation Energy Group Inc 97 TeleTech Holdings Inc (a) 5 DTE Energy Co TNS Inc (a) 9 E.ON AG ADR 12 Total System Services Inc 41 Edison International 57 Towers Watson & Co 11 Enel SpA ADR 20 Valassis Communications Inc (a) 4 Entergy Corp Western Union Co/The IDACORP Inc 10 $ 742 Integrys Energy Group Inc 95 Computers - 3.88% International Power PLC ADR 14 Apple Inc (a) MDU Resources Group Inc 37 CACI International Inc (a) 8 Mirant Corp (a) 35 Computer Sciences Corp (a) 45 NorthWestern Corp 16 Dell Inc (a) PG&E Corp 42 2 EMC Corp/Massachusetts (a) PPL Corp 56 Hewlett-Packard Co Public Service Enterprise Group Inc 82 IBM Corp RWE AG ADR 27 Insight Enterprises Inc (a) 9 Scottish & Southern Energy PLC ADR 11 Rimage Corp (a) 3 Unisource Energy Corp 20 Super Micro Computer Inc (a) 8 $ 994 SYKES Enterprises Inc (a) 9 Electrical Components & Equipment - 0.65% Syntel Inc 10 Emerson Electric Co TDK Corp ADR 22 Energizer Holdings Inc (a) 52 Unisys Corp (a) 4 EnerSys (a) 11 Western Digital Corp (a) 66 Fushi Copperweld Inc (a) 6 $ 2,293 Hubbell Inc 78 Consumer Products - 0.66% $ 383 American Greetings Corp 15 Electronics - 0.69% Central Garden and Pet Co - A Shares (a) 11 Benchmark Electronics Inc (a) 21 Ennis Inc 5 Brady Corp 7 Helen of Troy Ltd (a) 6 Checkpoint Systems Inc (a) 6 Jarden Corp 70 CTS Corp 5 Kimberly-Clark Corp Garmin Ltd Tupperware Brands Corp 10 Koninklijke Philips Electronics NV 21 $ 386 LaBarge Inc (a) 4 Multi-Fineline Electronix Inc (a) 8 See accompanying notes 13 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Electronics (continued) Healthcare - Products (continued) OSI Systems Inc (a) 210 $ 6 Immucor Inc (a) 1,100 $ 25 Park Electrochemical Corp 7 Integra LifeSciences Holdings Corp (a) 5 Rofin-Sinar Technologies Inc (a) 10 Johnson & Johnson Thomas & Betts Corp (a) Medtronic Inc 39 2 Watts Water Technologies Inc 6 Merit Medical Systems Inc (a) 8 Woodward Governor Co 9 Orthofix International NV (a) 8 $ 403 PSS World Medical Inc (a) 23 Engineering & Contruction - 0.41% $ 753 ABB Ltd ADR (a) 30 Healthcare - Services - 1.23% EMCOR Group Inc (a) 20 Amedisys Inc (a) 18 Exponent Inc (a) 4 Coventry Health Care Inc (a) Insituform Technologies Inc (a) 12 Ensign Group Inc/The 7 Jacobs Engineering Group Inc (a) 50 Gentiva Health Services Inc (a) 8 KBR Inc 40 Health Management Associates Inc (a) 32 Sterling Construction Co Inc (a) 5 ICON PLC ADR (a) 12 URS Corp (a) 79 LHC Group Inc (a) 14 $ 240 Magellan Health Services Inc (a) 24 Entertainment - 0.04% Odyssey HealthCare Inc (a) 6 Bally Technologies Inc (a) 20 Psychiatric Solutions Inc (a) 9 National CineMedia Inc 7 RehabCare Group Inc (a) 11 $ 27 Tenet Healthcare Corp (a) Environmental Control - 0.02% UnitedHealth Group Inc Tetra Tech Inc (a) 9 WellPoint Inc (a) $ 723 Food - 1.97% Home Furnishings - 0.15% American Italian Pasta Co (a) 20 Electrolux AB ADR 32 Campbell Soup Co 51 Sony Corp ADR 36 ConAgra Foods Inc Tempur-Pedic International Inc (a) 26 Dean Foods Co (a) 77 $ 94 Del Monte Foods Co Insurance - 2.26% Diamond Foods Inc 11 Allianz SE ADR 16 Fresh Del Monte Produce Inc (a) 6 Allied World Assurance Co Holdings Ltd 35 General Mills Inc American Financial Group Inc/OH 28 HJ Heinz Co 58 Aspen Insurance Holdings Ltd 17 Hormel Foods Corp 78 Assurant Inc 41 Koninklijke Ahold NV ADR 32 AXA SA ADR 19 Nestle SA ADR 53 Berkshire Hathaway Inc (a) Sara Lee Corp Chubb Corp Seneca Foods Corp (a) 5 Delphi Financial Group Inc 18 Sysco Corp 7  eHealth Inc (a) 4 TreeHouse Foods Inc (a) 13 Endurance Specialty Holdings Ltd 81 Tyson Foods Inc Flagstone Reinsurance Holdings Ltd 6 Unilever PLC ADR 23 Hannover Rueckversicherung AG ADR (a) 26 $ 1,162 Max Capital Group Ltd 12 Forest Products & Paper - 0.46% OneBeacon Insurance Group Ltd 55 Glatfelter 9 PartnerRe Ltd 18 International Paper Co Platinum Underwriters Holdings Ltd 19 MeadWestvaco Corp 41 Radian Group Inc 4 Svenska Cellulosa AB ADR 23 StanCorp Financial Group Inc 9 $ 272 Symetra Financial Corp (a) 5 Gas - 0.42% Tokio Marine Holdings Inc ADR 15 AGL Resources Inc 49 Travelers Cos Inc/The CenterPoint Energy Inc 62 Unitrin Inc 59 Energen Corp 26 Unum Group NiSource Inc 28 Validus Holdings Ltd 7 Southern Union Co 50 Zurich Financial Services AG ADR 32 UGI Corp 27 $ 1,328 WGL Holdings Inc 8 Internet - 0.81% $ 250 Amazon.com Inc (a) 15 2 Hand & Machine Tools - 0.08% AOL Inc (a) 91 Franklin Electric Co Inc 6 Art Technology Group Inc (a) 10 Makita Corp ADR 17 Earthlink Inc 16 Regal-Beloit Corp 23 Google Inc (a) $ 46 j2 Global Communications Inc (a) 20 Perficient Inc (a) 6 American Healthcare Medical - Products Systems - 1.27% Holdings Inc (a) 19 S1 Corp (a) 7 CareFusion Corp (a) TIBCO Software Inc (a) 17 Hologic Inc (a) $ 479 Hospira Inc (a) 40 Investment Companies - 0.06% Allied Capital Corp (a) 3 See accompanying notes 14 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Investment Companies (continued) Office & Business Equipment - 0.20% Ares Capital Corp 1,178 $ 17 Canon Inc ADR 808 $ 37 Hercules Technology Growth Capital Inc 10 Xerox Corp 80 PennantPark Investment Corp 3 $ 117 $ 33 Oil & Gas - 4.19% Iron & Steel - 0.17% Arena Resources Inc (a) 7 Citic Pacific Ltd ADR 17 Berry Petroleum Co 11 Cliffs Natural Resources Inc 77 BG Group PLC ADR 40 Schnitzer Steel Industries Inc 60 3 BP PLC ADR 51 $ 97 Chesapeake Energy Corp 90 Leisure Products & Services - 0.02% Chevron Corp Polaris Industries Inc 10 Concho Resources Inc/Midland TX (a) 13 ConocoPhillips Machinery - Construction & Mining - 0.00% ENI SpA ADR 15 Caterpillar Inc 33 2 Ensco PLC ADR 45 Exxon Mobil Corp Machinery - Diversified - 0.37% Helmerich & Payne Inc 94 Alamo Group Inc 4 Hess Corp 95 Altra Holdings Inc (a) 5 Marathon Oil Corp 44 Applied Industrial Technologies Inc 11 Mariner Energy Inc (a) 17 Briggs & Stratton Corp 17 Newfield Exploration Co (a) 37 Chart Industries Inc (a) 16 Occidental Petroleum Corp Deere & Co Patterson-UTI Energy Inc 44 Kubota Corp ADR 27 Petroquest Energy Inc (a) 15 Middleby Corp (a) 15 Rowan Cos Inc (a) Wabtec Corp/DE 11 Royal Dutch Shell PLC ADR 23 $ 219 Royal Dutch Shell PLC - B shares ADR 22 Media - 1.07% Statoil ASA ADR 22 Comcast Corp - Class A 61 Swift Energy Co (a) 21 DIRECTV (a) 57 2 Talisman Energy Inc 12 DISH Network Corp 28 Total SA ADR 42 Gannett Co Inc 72 XTO Energy Inc 65 Journal Communications Inc (a) 3 $ 2,468 McGraw-Hill Cos Inc/The 67 Oil & Gas Services - 1.14% News Corp - Class A Cameron International Corp (a) 43 Scholastic Corp 6 Dresser-Rand Group Inc (a) 45 Viacom Inc (a) Dril-Quip Inc (a) 14 Walt Disney Co/The 20 Halliburton Co 57 WPP PLC ADR 26 Lufkin Industries Inc 21 $ 632 National Oilwell Varco Inc Metal Fabrication & Hardware - 0.32% Oil States International Inc (a) CIRCOR International Inc 5 RPC Inc 8 Dynamic Materials Corp 6 Schlumberger Ltd 56 LB Foster Co (a) 5 Superior Energy Services Inc (a) 62 Precision Castparts Corp 3  T-3 Energy Services Inc (a) 7 Timken Co $ 668 $ 189 Packaging & Containers - 0.13% Mining - 0.90% Bway Holding Co (a) 7 Anglo American PLC ADR (a) 39 Rock-Tenn Co 20 BHP Billiton Ltd ADR 78 Silgan Holdings Inc 17 Freeport-McMoRan Copper & Gold Inc Temple-Inland Inc 31 Hecla Mining Co (a) 7 $ 75 Kaiser Aluminum Corp 10 Pharmaceuticals - 4.32% Lihir Gold Ltd ADR 24 Abbott Laboratories Rio Tinto PLC ADR 60 Alexza Pharmaceuticals Inc (a) 3 $ 532 AmerisourceBergen Corp Miscellaneous Manufacturing - 1.68% AstraZeneca PLC ADR 40 3M Co 40 Bristol-Myers Squibb Co Actuant Corp 18 Cardinal Health Inc Ameron International Corp 90 6 Catalyst Health Solutions Inc (a) 21 AO Smith Corp 14 China Sky One Medical Inc (a) 3 Brink's Co/The 12 Cornerstone Therapeutics Inc (a) 3 Carlisle Cos Inc Dyax Corp (a) 4 ESCO Technologies Inc 8 Endo Pharmaceuticals Holdings Inc (a) General Electric Co Forest Laboratories Inc (a) Invensys PLC ADR 22 GlaxoSmithKline PLC ADR 16 Koppers Holdings Inc 10 Herbalife Ltd 19 Tomkins PLC ADR 16 McKesson Corp $ 989 Merck & Co Inc 83 Mylan Inc/PA (a) NBTY Inc (a) 46 See accompanying notes 15 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Pharmaceuticals (continued) Retail (continued) Novartis AG ADR 857 $ 46 Pier 1 Imports Inc (a) 940 $ 6 Novo Nordisk A/S ADR 25 RadioShack Corp 68 Omnicare Inc 30 Ross Stores Inc Orexigen Therapeutics Inc (a) 8 Ruby Tuesday Inc (a) 19 Par Pharmaceutical Cos Inc (a) 7 Sally Beauty Holdings Inc (a) 10 Perrigo Co 15 Signet Jewelers Ltd (a) 17 Pfizer Inc Stage Stores Inc 9 Roche Holding AG ADR 46 Staples Inc 59 Sanofi-Aventis SA ADR 37 Starbucks Corp Shire PLC ADR 17 Texas Roadhouse Inc (a) 19 SXC Health Solutions Corp (a) 60 4 TJX Cos Inc Vivus Inc (a) 9 Tractor Supply Co 10 XenoPort Inc (a) 3 Walgreen Co $ 2,548 Wal-Mart Stores Inc Pipelines - 0.88% Wet Seal Inc/The (a) 12 El Paso Corp World Fuel Services Corp 13 Oneok Inc 33 $ 2,310 Spectra Energy Corp Savings & Loans - 0.14% Williams Cos Inc Dime Community Bancshares 4 $ 520 ESSA Bancorp Inc 4 Publicly Traded Investment Fund - 0.21% Flushing Financial Corp 6 iShares Russell 1000 Growth Index Fund 31 Hudson City Bancorp Inc 50 iShares S&P 500 Index Fund/US 92 Investors Bancorp Inc (a) 5 $ 123 OceanFirst Financial Corp 4 Real Estate - 0.09% Provident Financial Services Inc 5 Brookfield Asset Management Inc 30 United Financial Bancorp Inc 5 Sun Hung Kai Properties Ltd ADR 26 $ 83 $ 56 Semiconductors - 1.61% REITS - 0.85% Aixtron AG ADR 26 BioMed Realty Trust Inc 9 ASML Holding NV 33 CBL & Associates Properties Inc 16 Cabot Microelectronics Corp (a) 12 Chimera Investment Corp 11 Diodes Inc (a) 6 Digital Realty Trust Inc 89 Entegris Inc (a) 13 Entertainment Properties Trust 8 Hittite Microwave Corp (a) 15 Essex Property Trust Inc 12 Infineon Technologies AG ADR (a) 21 Getty Realty Corp 4 Intel Corp Hersha Hospitality Trust 7 IXYS Corp (a) 7 Inland Real Estate Corp 11 Kopin Corp (a) 4 Kilroy Realty Corp 21 Marvell Technology Group Ltd (a) 62 Mack-Cali Realty Corp 95 Micrel Inc 5 NorthStar Realty Finance Corp 5 Microsemi Corp (a) 9 PS Business Parks Inc 6 PMC - Sierra Inc (a) 10 Saul Centers Inc 11 QLogic Corp (a) 47 Simon Property Group Inc Silicon Laboratories Inc (a) 12 Universal Health Realty Income Trust 4 Skyworks Solutions Inc (a) 24 Urstadt Biddle Properties Inc 4 Texas Instruments Inc Ventas Inc 54 Xilinx Inc 40 Washington Real Estate Investment Trust 18 $ 949 $ 501 Software - 2.77% Retail - 3.93% ACI Worldwide Inc (a) 7 Asbury Automotive Group Inc (a) 10 Actuate Corp (a) 4 Barnes & Noble Inc 11 Allscripts-Misys Healthcare Solutions Inc (a) 51 Best Buy Co Inc 50 ArcSight Inc (a) 17 Big 5 Sporting Goods Corp 7 Broadridge Financial Solutions Inc 46 Big Lots Inc (a) CA Inc 48 Brinker International Inc 90 Compuware Corp (a) 45 Cash America International Inc 13 CSG Systems International Inc (a) 6 DineEquity Inc (a) 8 Double-Take Software Inc (a) 3 Dress Barn Inc (a) 22 Fidelity National Information Services Inc 35 Einstein Noah Restaurant Group Inc (a) 3 Informatica Corp (a) 12 First Cash Financial Services Inc (a) 4 JDA Software Group Inc (a) 10 GameStop Corp (a) 41 Mantech International Corp (a) 10 Gap Inc/The Microsoft Corp Home Depot Inc 10 MicroStrategy Inc (a) 10 Jo-Ann Stores Inc (a) 21 Oracle Corp JOS A Bank Clothiers Inc (a) 7 Pegasystems Inc 13 Kohl's Corp (a) 67 Quest Software Inc (a) 11 Marks & Spencer Group PLC ADR 20 SAP AG ADR 15 McDonald's Corp 41 SYNNEX Corp (a) 16 PF Chang's China Bistro Inc (a) 13 $ 1,626 See accompanying notes 16 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS (continued) Shares Held (000's) Amount Value Telecommunications - 3.12% BONDS (continued) (000's) (000's) 3Com Corp (a) 4,410 $ 34 Airlines (continued) Amdocs Ltd (a) 88 American Airlines Pass Through Trust 2009-1A Anaren Inc (a) 4 10.38%, 7/2/2019 $ 5 $ 6 Arris Group Inc (a) 14 Delta Air Lines Inc AT&T Inc 6.72%, 1/2/2023 22 20 Aviat Networks Inc (a) 2 UAL 2000-1 Pass Through Trust BT Group PLC ADR 17 8.03%, 7/1/2011 5 7 Cisco Systems Inc (a) UAL 2007-1 Pass Through Trust CommScope Inc (a) 24 2.68%, 7/2/2014 (b),(c),(d) 4 3 Consolidated Communications Holdings Inc 13 UAL 2009-1 Pass Through Trust InterDigital Inc (a) 13 10.40%, 11/1/2016 5 5 Koninklijke KPN NV ADR 27 $ 46 MasTec Inc (a) 5 Apparel - 0.02% Nokia OYJ ADR 19 Rafaella Apparel Group Inc NTT DoCoMo Inc ADR 20 11.25%, 6/15/2011 15 10 Oplink Communications Inc (a) 5 PAETEC Holding Corp (a) 5 Automobile Asset Backed Securities - 0.69% Polycom Inc (a) 13 Capital Auto Receivables Asset Trust Portugal Telecom SGPS SA ADR 18 5.52%, 3/15/2011 (c) 60 60 Premiere Global Services Inc (a) 8 Ford Credit Auto Lease Trust Qualcomm Inc 92 1.04%, 3/15/2013 (b) 60 60 Qwest Communications International Inc Ford Credit Auto Owner Trust SAVVIS Inc (a) 12 5.30%, 6/15/2012 60 63 Singapore Telecommunications Ltd ADR 22 5.60%, 10/15/2012 20 22 Symmetricom Inc (a) 4 Harley-Davidson Motorcycle Trust Syniverse Holdings Inc (a) 8 1.16%, 10/15/2012 Telefonaktiebolaget LM Ericsson ADR 26 World Omni Automobile Lease Securitization Trust Telefonica SA ADR 19 1.02%, 1/16/2012 Telenor ASA ADR (a) 20 $ 405 Verizon Communications Inc 96 Automobile Floor Plan Asset Backed Securities - Vodafone Group PLC ADR 18 0.29% $ 1,834 BMW Floorplan Master Owner Trust Toys, Games & Hobbies - 0.28% 1.38%, 9/15/2014 (b),(c) Mattel Inc Nissan Master Owner Trust Receivables 1.38%, 1/15/2015 (b),(c) 70 70 Transportation - 0.67% $ 170 Atlas Air Worldwide Holdings Inc (a) 19 Automobile Parts & Equipment - 0.07% Bristow Group Inc (a) 7 Goodyear Tire & Rubber Co/The CSX Corp 50 8.63%, 12/1/2011 10 10 FedEx Corp 71 10.50%, 5/15/2016 5 6 Heartland Express Inc 18 Tenneco Inc HUB Group Inc (a) 16 10.25%, 7/15/2013 21 22 Marten Transport Ltd (a) 6 $ 38 MTR Corp ADR 31 Banks - 3.46% Union Pacific Corp BAC Capital Trust XIII United Parcel Service Inc 30 0.66%, 3/15/2043 (c) 75 51 $ 395 BAC Capital Trust XIV Trucking & Leasing - 0.01% 5.63%, 3/15/2043 (c) 34 26 TAL International Group Inc 7 Bank of America Corp 4.50%, 4/1/2015 TOTAL COMMON STOCKS $ 36,422 8.00%, 12/29/2049 (c) 30 31 Principal Capital One Financial Corp Amount Value 5.70%, 9/15/2011 30 31 BONDS - 24.63% (000's) (000's) Citigroup Inc Aerospace & Defense - 0.16% 5.63%, 8/27/2012 90 94 GenCorp Inc 6.01%, 1/15/2015 9.50%, 8/15/2013 $ 60 $ 61 Deutsche Bank AG L-3 Communications Corp 3.45%, 3/30/2015 5.20%, 10/15/2019 (b) 35 35 GMAC Inc $ 96 6.00%, 12/15/2011 9 9 Agriculture - 0.33% 6.63%, 5/15/2012 12 12 Altria Group Inc 8.30%, 2/12/2015 (b) 10 11 9.70%, 11/10/2018 Goldman Sachs Group Inc/The Philip Morris International Inc 5.45%, 11/1/2012 4.50%, 3/26/2020 45 44 6.45%, 5/1/2036 30 29 $ 198 JP Morgan Chase & Co Airlines - 0.08% 4.95%, 3/25/2020 American Airlines Pass Through Trust 2001-02 Lloyds TSB Bank PLC 7.86%, 10/1/2011 5 5 5.80%, 1/13/2020 (b) See accompanying notes 17 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Banks (continued) Commercial Services (continued) Morgan Stanley Hertz Corp/The 4.10%, 1/26/2015 $ 145 $ 144 8.88%, 1/1/2014 $ 10 $ 11 5.63%, 9/23/2019 Quintiles Transnational Corp 7.25%, 4/1/2032 25 28 9.50%, 12/30/2014 (b) 10 10 Royal Bank of Scotland Group PLC RSC Equipment Rental Inc/RSC Holdings III LLC 5.05%, 1/8/2015 25 24 10.25%, 11/15/2019 (b) 5 5 Royal Bank of Scotland PLC/The $ 51 4.88%, 3/16/2015 Computers - 0.11% Santander US Debt SA Unipersonal Affiliated Computer Services Inc 3.72%, 1/20/2015 (b) 5.20%, 6/1/2015 45 46 SunTrust Preferred Capital I Seagate Technology HDD Holdings 5.85%, 12/31/2049 (c) 6 5 6.80%, 10/1/2016 10 10 Svenska Handelsbanken AB Seagate Technology International/Cayman Islands 5.13%, 3/30/2020 (b) 10.00%, 5/1/2014 (b) 5 6 Wells Fargo & Co $ 62 3.63%, 4/15/2015 65 64 Consumer Products - 0.00% 7.98%, 3/29/2049 (c) 15 16 Yankee Acquisition Corp/MA Westpac Banking Corp 9.75%, 2/15/2017 3 3 4.20%, 2/27/2015 35 36 $ 2,037 Distribution & Wholesale - 0.01% Beverages - 0.40% McJunkin Red Man Corp Anheuser-Busch InBev Worldwide Inc 9.50%, 12/15/2016 (b) 5 5 2.50%, 3/26/2013 (b) 35 35 5.00%, 4/15/2020 (b) 65 65 Diversified Financial Services - 1.97% 5.38%, 11/15/2014 (b) 50 54 AES Red Oak LLC 5.38%, 1/15/2020 5 5 8.54%, 11/30/2019 8 8 6.88%, 11/15/2019 (b) 15 18 Capital One Capital V Constellation Brands Inc 10.25%, 8/15/2039 50 59 8.38%, 12/15/2014 10 11 Capital One Capital VI Dr Pepper Snapple Group Inc 8.88%, 5/15/2040 2.35%, 12/21/2012 10 10 Citigroup Capital XXI 6.82%, 5/1/2018 33 38 8.30%, 12/21/2057 15 15 $ 236 Countrywide Financial Corp Biotechnology - 0.01% 6.25%, 5/15/2016 40 41 Talecris Biotherapeutics Holdings Corp Credit Acceptance Corp 7.75%, 11/15/2016 (b) 5 5 9.13%, 2/1/2017 (b) 5 5 Discover Financial Services Building Materials - 0.17% 10.25%, 7/15/2019 Desarrolladora Homex SAB de CV E*Trade Financial Corp 9.50%, 12/11/2019 (b) 6 6 7.38%, 9/15/2013 10 10 Martin Marietta Materials Inc 12.50%, 11/30/2017 5 6 0.40%, 4/30/2010 (c) 90 90 Financiera Independencia SAB de CV Masco Corp 10.00%, 3/30/2015 (b) 17 17 7.13%, 3/15/2020 5 5 Ford Motor Credit Co LLC $ 101 7.80%, 6/1/2012 15 16 Chemicals - 0.14% 7.88%, 6/15/2010 25 25 Dow Chemical Co/The General Electric Capital Corp 5.90%, 2/15/2015 65 71 6.00%, 8/7/2019 30 32 Nova Chemicals Corp Goldman Sachs Capital I 8.63%, 11/1/2019 (b) 5 5 6.35%, 2/15/2034 40 37 Sherwin-Williams Co/The Goldman Sachs Capital II 3.13%, 12/15/2014 5 5 5.79%, 12/29/2049 (c) 10 9 $ 81 Icahn Enterprises LP / Icahn Enterprises Finance Coal - 0.03% Corp Arch Coal Inc 7.75%, 1/15/2016 (b) 5 5 8.75%, 8/1/2016 (b) 5 6 International Lease Finance Corp Consol Energy Inc 5.65%, 6/1/2014 20 19 8.00%, 4/1/2017 (b) 10 10 8.63%, 9/15/2015 (b) 5 5 $ 16 Janus Capital Group Inc 6.95%, 6/15/2017 (c) 5 5 Commercial Services - 0.09% Aramark Corp LBI Escrow Corp 8.00%, 11/1/2017 (b),(e) 5 5 8.50%, 2/1/2015 5 5 Avis Budget Car Rental LLC / Avis Budget Finance Nissan Motor Acceptance Corp 3.25%, 1/30/2013 (b) 15 15 Inc 9.63%, 3/15/2018 (b) 5 5 Nomura Holdings Inc Garda World Security Corp 6.70%, 3/4/2020 40 42 9.75%, 3/15/2017 (b) 5 5 OMX Timber Finance Investments I LLC 5.42%, 1/29/2020 (b),(c),(d) Great Lakes Dredge & Dock Corp 7.75%, 12/15/2013 10 10 See accompanying notes 18 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Diversified Financial Services (continued) Electronics (continued) Pinnacle Foods Finance LLC / Pinnacle Foods Viasystems Inc Finance Corp 12.00%, 1/15/2015 (b) $ 5 $ 5 9.25%, 4/1/2015 (b) $ 5 $ 5 $ 76 SLM Corp Energy - Alternate Sources - 0.02% 0.41%, 7/26/2010 (c) 75 74 Headwaters Inc 4.50%, 7/26/2010 5 5 11.38%, 11/1/2014 (b) 10 10 8.00%, 3/25/2020 Textron Financial Corp Entertainment - 0.14% 0.38%, 2/25/2011 (c) 99 CCM Merger Inc UBS Preferred Funding Trust V 8.00%, 8/1/2013 (b) 10 9 6.24%, 5/29/2049 5 4 Lions Gate Entertainment Inc $ 1,166 10.25%, 11/1/2016 (b) 10 10 Electric - 0.71% Peninsula Gaming LLC AES Corp/The 8.38%, 8/15/2015 (b) 5 5 9.75%, 4/15/2016 (b) 15 16 10.75%, 8/15/2017 (b) 15 14 Baltimore Gas & Electric Co Pinnacle Entertainment Inc 5.90%, 10/1/2016 25 27 7.50%, 6/15/2015 5 4 CMS Energy Corp 8.63%, 8/1/2017 (b) 5 5 6.25%, 2/1/2020 45 44 WMG Acquisition Corp 6.55%, 7/17/2017 20 21 7.38%, 4/15/2014 15 15 Duke Energy Corp WMG Holdings Corp 3.35%, 4/1/2015 20 20 9.50%, 12/15/2014 20 20 Dynegy Holdings Inc $ 82 7.50%, 6/1/2015 10 8 Environmental Control - 0.07% Elwood Energy LLC Republic Services Inc 8.16%, 7/5/2026 25 24 5.50%, 9/15/2019 (b) 20 21 Energy Future Holdings Corp 6.20%, 3/1/2040 (b) 25 24 9.75%, 10/15/2019 14 14 $ 45 Energy Future Intermediate Holding Co LLC Food - 0.21% 9.75%, 10/15/2019 11 11 B&G Foods Inc FirstEnergy Solutions Corp 7.63%, 1/15/2018 5 5 6.05%, 8/15/2021 25 25 Kellogg Co 6.80%, 8/15/2039 20 20 4.45%, 5/30/2016 10 11 Indiantown Cogeneration LP Kraft Foods Inc 9.26%, 12/15/2010 16 16 5.38%, 2/10/2020 25 26 Jersey Central Power & Light Co 6.25%, 6/1/2012 35 38 7.35%, 2/1/2019 10 11 6.50%, 2/9/2040 35 36 Mirant Americas Generation LLC TreeHouse Foods Inc 8.30%, 5/1/2011 10 10 7.75%, 3/1/2018 5 5 8.50%, 10/1/2021 5 5 $ 121 Mirant Mid Atlantic Pass Through Trust C Forest Products & Paper - 0.05% 10.06%, 12/30/2028 10 10 Cascades Inc Nisource Finance Corp 7.88%, 1/15/2020 (b) 5 5 5.25%, 9/15/2017 25 25 Corp Durango SAB de CV 6.40%, 3/15/2018 15 16 6.00%, 8/27/2016 (c) 28 23 Northern States Power Co/MN $ 28 5.35%, 11/1/2039 15 14 Healthcare - Products - 0.27% NRG Energy Inc Angiotech Pharmaceuticals Inc 7.25%, 2/1/2014 20 20 4.00%, 12/1/2013 (c) 20 16 7.38%, 1/15/2017 10 10 Boston Scientific Corp PacifiCorp 4.50%, 1/15/2015 75 72 5.65%, 7/15/2018 20 22 5.13%, 1/12/2017 20 19 6.25%, 10/15/2037 5 5 6.00%, 1/15/2020 50 47 Reliant Energy Mid-Atlantic Power Holdings LLC 7.00%, 11/15/2035 5 4 9.24%, 7/2/2017 19 21 $ 158 United Maritime Group LLC/United Maritime Group Finance Corp Healthcare - Services - 0.22% 11.75%, 6/15/2015 (b) 5 5 Alliance HealthCare Services Inc 8.00%, 12/1/2016 (b) 5 5 $ 420 HCA Inc Electrical Components & Equipment - 0.02% 9.63%, 11/15/2016 5 5 Coleman Cable Inc HCA Inc/DE 9.00%, 2/15/2018 (b) 10 10 8.50%, 4/15/2019 (b) 5 5 9.25%, 11/15/2016 60 64 Electronics - 0.13% IASIS Healthcare LLC / IASIS Capital Corp NXP BV / NXP Funding LLC 8.75%, 6/15/2014 5 5 3.00%, 10/15/2013 (c) 65 61 Quest Diagnostics Inc/DE 9.50%, 10/15/2015 10 10 4.75%, 1/30/2020 10 10 See accompanying notes 19 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Healthcare - Services (continued) Leisure Products & Services - 0.02% Select Medical Corp Royal Caribbean Cruises Ltd 7.63%, 2/1/2015 $ 10 $ 10 6.88%, 12/1/2013 $ 10 $ 10 Tenet Healthcare Corp 9.25%, 2/1/2015 (c) 10 11 Lodging - 0.08% US Oncology Inc Harrah's Operating Co Inc 10.75%, 8/15/2014 10 10 10.00%, 12/15/2018 2 2 $ 125 10.00%, 12/15/2018 23 19 Home Equity Asset Backed Securities - 0.94% MGM Mirage Bear Stearns Asset Backed Securities Trust 8.50%, 9/15/2010 15 15 0.41%, 8/25/2036 (c) 97 Wyndham Worldwide Corp Countrywide Asset-Backed Certificates 7.38%, 3/1/2020 10 10 5.39%, 4/25/2036 53 27 $ 46 5.51%, 8/25/2036 50 32 Machinery - Diversified - 0.01% 6.09%, 6/25/2021 (c) 60 20 Manitowoc Co Inc/The GMAC Mortgage Corp Loan Trust 9.50%, 2/15/2018 5 5 5.75%, 10/25/2036 53 30 5.81%, 10/25/2036 31 17 Media - 1.39% GSAA Trust Clear Channel Worldwide Holdings Inc 0.39%, 4/25/2047 (c) 14 9.25%, 12/15/2017 (b) 5 5 Option One Mortgage Loan Trust Comcast Corp 0.35%, 7/25/2036 (c) 80 5.15%, 3/1/2020 65 65 1.30%, 5/25/2034 (c) 57 40 6.40%, 3/1/2040 40 41 Specialty Underwriting & Residential Finance 6.45%, 3/15/2037 45 46 1.01%, 2/25/2035 (c) 35 29 COX Communications Inc WAMU Asset-Backed Certificates 5.45%, 12/15/2014 20 22 0.42%, 5/25/2037 (c) 85 52 6.75%, 3/15/2011 50 52 Wells Fargo Home Equity Trust CSC Holdings LLC 0.54%, 10/25/2035 (c) 91 8.63%, 2/15/2019 (b) 10 11 0.75%, 4/25/2034 (c) 39 25 DIRECTV Holdings LLC $ 554 3.55%, 3/15/2015 (b) Housewares - 0.07% 5.20%, 3/15/2020 (b) Libbey Glass Inc DirecTV Holdings LLC / DirecTV Financing Co Inc 10.00%, 2/15/2015 (b) 40 42 4.75%, 10/1/2014 (b) 45 47 DISH DBS Corp Insurance - 0.56% 6.63%, 10/1/2014 20 20 CNA Financial Corp 7.88%, 9/1/2019 5 5 6.00%, 8/15/2011 40 42 Kabel Deutschland Holding AG Crum & Forster Holdings Corp 10.63%, 7/1/2014 15 16 7.75%, 5/1/2017 10 10 News America Inc Genworth Financial Inc 6.20%, 12/15/2034 25 25 6.15%, 11/15/2066 (c) 45 35 Nielsen Finance LLC / Nielsen Finance Co 8.63%, 12/15/2016 35 38 10.00%, 8/1/2014 5 5 ING Groep NV Rainbow National Services LLC 5.78%, 12/29/2049 30 25 10.38%, 9/1/2014 (b) 5 5 Liberty Mutual Group Inc Time Warner Inc 10.75%, 6/15/2058 (b),(c) 25 28 4.88%, 3/15/2020 Lincoln National Corp UPC Holding BV 5.65%, 8/27/2012 20 21 9.88%, 4/15/2018 (b) 15 16 7.00%, 5/17/2066 (c) 40 37 $ 823 Teachers Insurance & Annuity Association of Mining - 0.31% America Rio Tinto Finance USA Ltd 6.85%, 12/16/2039 (b) 35 38 6.50%, 7/15/2018 35 39 Travelers Cos Inc/The 8.95%, 5/1/2014 15 18 6.25%, 3/15/2067 (c) 30 29 Teck Resources Ltd WR Berkley Corp 9.75%, 5/15/2014 90 6.25%, 2/15/2037 30 27 10.25%, 5/15/2016 10 12 $ 330 10.75%, 5/15/2019 5 6 Internet - 0.01% Vale Overseas Ltd Zayo Group LLC/Zayo Capital Inc 6.88%, 11/21/2036 2 2 10.25%, 3/15/2017 (b) 5 5 $ 184 Miscellaneous Manufacturing - 0.31% Iron & Steel - 0.09% GE Capital Trust I Ispat Inland ULC 6.38%, 11/15/2067 80 75 9.75%, 4/1/2014 45 46 Trimas Corp United States Steel Corp 9.75%, 12/15/2017 (b) 15 16 7.38%, 4/1/2020 5 5 Tyco Electronics Group SA $ 51 7.13%, 10/1/2037 25 27 Tyco International Finance SA 4.13%, 10/15/2014 10 10 See accompanying notes 20 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Miscellaneous Manufacturing (continued) Mortgage Backed Securities (continued) Tyco International Ltd / Tyco International Finance Merrill Lynch/Countrywide Commercial Mortgage SA Trust 6.88%, 1/15/2021 $ 45 $ 52 5.70%, 9/12/2049 $ 50 $ 47 $ 180 5.75%, 6/12/2050 (c) 15 Mortgage Backed Securities - 4.51% Morgan Stanley Capital I Banc of America Commercial Mortgage Inc 0.48%, 6/12/2012 (c) 40 34 5.69%, 4/10/2049 (c) 20 19 5.36%, 3/15/2044 (c) 10 10 5.89%, 7/10/2044 35 34 5.63%, 4/12/2049 (c) 25 22 6.18%, 2/10/2051 (c) RBSCF Trust Banc of America Funding Corp 5.81%, 7/17/2014 (b),(c) 50 39 0.52%, 7/20/2036 (c) 65 Sequoia Mortgage Trust Banc of America Large Loan Inc 0.69%, 2/20/2034 (c) 59 41 5.20%, 1/25/2017 (b) Structured Asset Securities Corp BCRR Trust 5.50%, 6/25/2036 (c) 96 24 5.81%, 4/17/2017 (b),(c) 25 25 Wachovia Bank Commercial Mortgage Trust 5.86%, 12/15/2043 (b) 25 20 0.54%, 10/15/2041 (b),(c) 14 6.50%, 7/17/2017 (b) 50 50 5.25%, 12/15/2043 65 65 Bear Stearns Commercial Mortgage Securities 5.68%, 5/15/2046 (c) 5.47%, 6/11/2041 5.77%, 7/15/2016 50 51 Bella Vista Mortgage Trust 5.90%, 2/15/2051 (c) 75 70 0.49%, 5/20/2045 (c),(f) 91 52 WAMU Commercial Mortgage Securities Trust Citigroup Commercial Mortgage Trust 3.83%, 1/25/2035 (b) 14 14 6.10%, 12/10/2049 (c) 15 15 WaMu Mortgage Pass Through Certificates Commercial Mortgage Loan Trust 0.47%, 8/25/2046 (c),(f) 68 6.02%, 9/10/2017 (c) 20 20 0.63%, 11/25/2045 (c),(f) 44 43 Commercial Mortgage Pass Through Certificates 0.78%, 1/25/2045 (c) 74 7 4.05%, 10/15/2037 25 25 4.63%, 5/25/2035 (c) 40 38 5.82%, 12/10/2049 (c) 85 85 Washington Mutual Alternative Mortgage Pass- Countrywide Alternative Loan Trust Through Certificates 1.79%, 7/20/2035 (c) 35 18 0.53%, 6/25/2046 (c) 11 Countrywide Asset-Backed Certificates $ 2,661 0.65%, 4/25/2036 (c) 1 Office & Business Equipment - 0.12% Credit Suisse First Boston Mortgage Securities Corp Xerox Corp 0.26%, 5/15/2036 (b),(c) 2 4.25%, 2/15/2015 25 25 0.33%, 11/15/2037 (b),(c) 22 5.50%, 5/15/2012 40 43 Credit Suisse Mortgage Capital Certificates 5.63%, 12/15/2019 5 5 5.66%, 5/10/2017 (b) 50 41 $ 73 5.83%, 6/15/2038 (c) 60 61 Oil & Gas - 0.63% 6.00%, 6/15/2017 (b),(d) 50 46 Anadarko Petroleum Corp Fannie Mae 5.95%, 9/15/2016 30 33 6.35%, 3/25/2039 (c) 24 25 Canadian Natural Resources Ltd 6.36%, 4/25/2039 (c) 16 16 5.70%, 5/15/2017 20 21 6.50%, 2/25/2047 27 29 Cenovus Energy Inc Freddie Mac 4.50%, 9/15/2014 (b) 25 26 0.88%, 11/15/2039 (c) 38 39 5.70%, 10/15/2019 (b) 20 21 5.50%, 9/15/2031 (c) Chesapeake Energy Corp GE Capital Commercial Mortgage Corp 7.63%, 7/15/2013 20 21 5.61%, 4/10/2017 (c) 87 Continental Resources Inc/OK Greenwich Capital Commercial Funding Corp 7.38%, 10/1/2020 (b),(e) 5 5 5.44%, 3/10/2039 (c) 30 29 Denbury Resources Inc 5.60%, 7/10/2013 50 51 8.25%, 2/15/2020 10 11 GS Mortgage Securities Corp II 9.75%, 3/1/2016 15 16 5.81%, 8/10/2045 (c) 35 32 Ecopetrol SA Indymac Index Mortgage Loan Trust 7.63%, 7/23/2019 8 9 0.43%, 2/25/2037 (c) 92 Linn Energy LLC 0.49%, 6/25/2037 (c),(f) 71 11.75%, 5/15/2017 (b) 10 11 JP Morgan Chase Commercial Mortgage Securities Linn Energy LLC/Linn Energy Finance Corp Corp 8.63%, 4/15/2020 (b),(e) 10 10 5.34%, 5/15/2047 40 39 Marathon Oil Corp 5.72%, 11/15/2017 20 19 6.60%, 10/1/2037 15 16 JP Morgan Mortgage Trust Newfield Exploration Co 5.97%, 6/25/2036 (c) 11 10 6.88%, 2/1/2020 5 5 LB-UBS Commercial Mortgage Trust Nexen Inc 4.44%, 12/15/2029 (c) 6.40%, 5/15/2037 20 20 5.87%, 9/15/2045 (c) 70 69 OPTI Canada Inc 6.15%, 4/15/2041 (c) 75 78 7.88%, 12/15/2014 15 14 6.24%, 7/17/2040 (c) 50 14 9.00%, 12/15/2012 (b) 5 5 Petrobras International Finance Co 6.88%, 1/20/2040 2 2 See accompanying notes 21 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Oil & Gas (continued) Pharmaceuticals - 0.18% Petro-Canada AmerisourceBergen Corp 6.80%, 5/15/2038 $ 20 $ 21 5.63%, 9/15/2012 $ 40 $ 43 Petrohawk Energy Corp Axcan Intermediate Holdings Inc 9.13%, 7/15/2013 15 16 9.25%, 3/1/2015 15 16 10.50%, 8/1/2014 5 6 Elan Finance PLC/Elan Finance Corp Petroleos de Venezuela SA 8.75%, 10/15/2016 (b) 5 5 5.00%, 10/28/2015 20 12 Omnicare Inc 5.25%, 4/12/2017 16 10 6.13%, 6/1/2013 10 10 5.38%, 4/12/2027 3 1 Watson Pharmaceuticals Inc Petroleum Development Corp 5.00%, 8/15/2014 20 21 12.00%, 2/15/2018 10 11 6.13%, 8/15/2019 15 16 Quicksilver Resources Inc $ 111 11.75%, 1/1/2016 5 6 Pipelines - 0.49% Suncor Energy Inc Copano Energy LLC / Copano Energy Finance Corp 6.85%, 6/1/2039 10 11 7.75%, 6/1/2018 5 5 Swift Energy Co 8.13%, 3/1/2016 21 21 8.88%, 1/15/2020 5 5 El Paso Pipeline Partners Operating Co LLC Tesoro Corp/Texas 6.50%, 4/1/2020 5 5 6.63%, 11/1/2015 5 5 Enbridge Energy Partners LP Venoco Inc 5.20%, 3/15/2020 60 60 11.50%, 10/1/2017 5 5 Energy Transfer Partners LP XTO Energy Inc 6.70%, 7/1/2018 10 11 6.10%, 4/1/2036 15 16 Enterprise Products Operating LLC $ 371 6.13%, 10/15/2039 30 30 Oil & Gas Services - 0.03% MarkWest Energy Partners LP / MarkWest Energy Weatherford International Ltd Finance Corp 7.00%, 3/15/2038 20 21 8.75%, 4/15/2018 5 5 Regency Energy Partners LP/Regency Energy Other Asset Backed Securities - 2.47% Finance Corp Aircraft Certificate Owner Trust 8.38%, 12/15/2013 33 34 6.46%, 9/20/2022 (b) 5 4 Rockies Express Pipeline LLC 7.00%, 9/20/2022 (b),(d) 5 4 3.90%, 4/15/2015 (b) 50 49 Ameriquest Mortgage Securities Inc Williams Partners LP 0.55%, 3/25/2035 (c) 13 12 3.80%, 2/15/2015 (b) 50 50 Carrington Mortgage Loan Trust 6.30%, 4/15/2040 (b) 20 20 0.53%, 12/25/2035 (c) $ 290 Citigroup Mortgage Loan Trust Inc Real Estate - 0.03% 0.40%, 3/25/2037 (c) Regency Centers LP CNH Equipment Trust 8.45%, 9/1/2010 20 20 1.54%, 3/15/2025 (d) 1.85%, 12/16/2013 REITS - 0.31% Countrywide Asset-Backed Certificates Brandywine Operating Partnership LP 0.42%, 6/25/2037 (c) 58 5.63%, 12/15/2010 27 27 0.50%, 3/25/2036 (c),(f) 89 DuPont Fabros Technology LP 0.54%, 2/25/2036 (c) 57 54 8.50%, 12/15/2017 (b) 5 5 1.85%, 1/25/2034 (c) 60 HRPT Properties Trust Countrywide Home Equity Loan Trust 0.86%, 3/16/2011 (c) 25 25 0.43%, 5/15/2036 (c) 73 17 iStar Financial Inc First Franklin Mortgage Loan Asset Backed 5.85%, 3/15/2017 10 7 Certificates 8.00%, 3/15/2011 (b) 47 47 0.49%, 11/25/2035 (c) 40 40 ProLogis First Horizon Asset Backed Trust 6.88%, 3/15/2020 65 64 0.38%, 10/25/2026 (c) 83 Simon Property Group LP First-Citizens Home Equity Loan LLC 5.65%, 2/1/2020 5 5 0.44%, 9/15/2022 (b),(c) 43 23 $ 180 Great America Leasing Receivables Retail - 0.44% 1.61%, 8/15/2011 (b) CVS Caremark Corp JP Morgan Mortgage Acquisition Corp 6.13%, 9/15/2039 40 40 0.40%, 3/25/2037 (c) 75 40 CVS Pass-Through Trust 0.42%, 4/25/2036 (c) 7.51%, 1/10/2032 (b) 5 5 5.45%, 11/25/2036 Darden Restaurants Inc Long Beach Mortgage Loan Trust 6.80%, 10/15/2037 (c) 60 63 0.78%, 6/25/2034 (c) 30 22 Ferrellgas Partners LP Marriott Vacation Club Owner Trust 9.13%, 10/1/2017 (b) 15 16 5.52%, 5/20/2029 (b),(c) 22 22 Macy's Retail Holdings Inc MSDWCC Heloc Trust 5.75%, 7/15/2014 55 56 0.44%, 7/25/2017 (c) 23 11 Sonic Automotive Inc $ 1,454 8.63%, 8/15/2013 5 5 See accompanying notes 22 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Retail (continued) Telecommunications (continued) Suburban Propane Partners LP/Suburban Energy Telefonica Emisiones SAU Finance Corp 4.95%, 1/15/2015 $ 25 $ 26 7.38%, 3/15/2020 $ 5 $ 5 Telesat Canada / Telesat LLC Toys R Us Property Co LLC 11.00%, 11/1/2015 5 6 8.50%, 12/1/2017 (b) 5 5 Verizon Communications Inc Yum! Brands Inc 6.25%, 4/1/2037 15 15 6.25%, 3/15/2018 50 55 6.35%, 4/1/2019 30 33 6.88%, 11/15/2037 10 11 VIP Finance Ireland Ltd for OJSC Vimpel $ 261 Communications Software - 0.06% 9.13%, 4/30/2018 (b) First Data Corp Vodafone Group PLC 9.88%, 9/24/2015 15 13 0.53%, 2/27/2012 (c) 75 75 10.55%, 9/24/2015 5 4 0.60%, 6/15/2011 (c) 45 45 Open Solutions Inc West Corp 9.75%, 2/1/2015 (b) 20 17 9.50%, 10/15/2014 10 10 $ 34 Wind Acquisition Finance SA Sovereign - 0.22% 11.75%, 7/15/2017 (b) 10 11 Argentina Bonos $ 810 7.00%, 10/3/2015 5 4 Transportation - 0.11% Argentina Government International Bond CSX Corp 8.28%, 12/31/2033 11 9 6.25%, 3/15/2018 55 59 Peruvian Government International Bond Navios Maritime Holdings Inc / Navios Maritime 8.38%, 5/3/2016 1 1 Finance US Inc Russian Foreign Bond - Eurobond 8.88%, 11/1/2017 (b) 5 5 7.50%, 3/31/2030 (b) 71 82 $ 64 United Mexican States TOTAL BONDS $ 14,513 5.95%, 3/19/2019 8 9 Principal Uruguay Government International Bond Amount Value 6.88%, 9/28/2025 6 7 CONVERTIBLE BONDS - 0.07% (000's) (000's) Venezuela Government International Bond Aerospace & Defense - 0.01% 5.75%, 2/26/2016 4 3 GenCorp Inc 6.00%, 12/9/2020 15 9 4.06%, 12/31/2039 (b) 5 5 7.65%, 4/21/2025 6 4 7.75%, 10/13/2019 1 1 Biotechnology - 0.04% 8.50%, 10/8/2014 4 3 Amylin Pharmaceuticals Inc $ 132 3.00%, 6/15/2014 25 22 Telecommunications - 1.37% American Tower Corp Electronics - 0.01% 7.00%, 10/15/2017 60 67 L-1 Identity Solutions Inc AT&T Inc 3.75%, 5/15/2027 10 9 5.60%, 5/15/2018 15 16 6.15%, 9/15/2034 40 40 Semiconductors - 0.01% DigitalGlobe Inc Jazz Technologies Inc 10.50%, 5/1/2014 (b) 15 16 8.00%, 12/31/2011 5 5 Intelsat Luxembourg SA 11.25%, 2/4/2017 15 16 TOTAL CONVERTIBLE BONDS $ 41 Intelsat Subsidiary Holding Co SA Principal 8.88%, 1/15/2015 (b) 10 10 Amount Value 8.88%, 1/15/2015 25 26 MUNICIPAL BONDS - 0.16% (000's) (000's) iPCS Inc California - 0.05% 2.37%, 5/1/2013 (c) 5 5 Los Angeles Unified School District/CA Level 3 Financing Inc 5.75%, 7/1/2034 $ 30 $ 28 9.25%, 11/1/2014 25 24 MasTec Inc Illinois - 0.07% 7.63%, 2/1/2017 10 10 Chicago Transit Authority Nextel Communications Inc 6.20%, 12/1/2040 (e) 45 45 7.38%, 8/1/2015 50 47 Rogers Wireless Inc Nevada - 0.04% 6.38%, 3/1/2014 25 28 County of Clark NV Sprint Nextel Corp 6.88%, 7/1/2042 25 25 8.38%, 8/15/2017 5 5 Telcordia Technologies Inc TOTAL MUNICIPAL BONDS $ 98 4.00%, 7/15/2012 (b),(c) 15 15 Principal Telecom Italia Capital SA U.S. GOVERNMENT & GOVERNMENT Amount Value 0.73%, 2/1/2011 (c) 25 25 0.86%, 7/18/2011 (c) 45 45 AGENCY OBLIGATIONS - 15.81% (000's) (000's) Federal Home Loan Mortgage Corporation 5.25%, 11/15/2013 15 16 (FHLMC) - 4.32% 7.00%, 6/4/2018 50 54 4.50%, 4/1/2025 (g),(h) $ 150 $ 156 See accompanying notes 23 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS (continued) (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Federal Home Loan Mortgage Corporation U.S. Treasury (continued) (FHLMC) (continued) 3.38%, 11/15/2019 $ 350 $ 338 4.50%, 6/1/2039 (g) $ 364 $ 365 3.63%, 2/15/2020 30 29 5.00%, 4/1/2025 (g),(h) 4.00%, 8/15/2018 5.00%, 12/1/2033 (g) 4.38%, 11/15/2039 15 14 5.00%, 4/1/2040 (g),(h) 6.00%, 2/15/2026 5.00%, 5/1/2040 (g),(h) 6.25%, 5/15/2030 5.50%, 12/1/2022 (g) 48 51 8.13%, 8/15/2019 5.50%, 5/1/2036 (g) 89 94 $ 2,930 5.53%, 6/1/2037 (c),(g) 34 36 TOTAL U.S. GOVERNMENT & GOVERNMENT 6.00%, 1/1/2029 (g) 33 36 AGENCY OBLIGATIONS $ 9,320 6.00%, 10/1/2036 (c),(g) 56 61 Principal 6.00%, 8/1/2037 (g) Amount Value 6.00%, 1/1/2038 (c),(g) 24 26 REPURCHASE AGREEMENTS - 1.76% (000's) (000's) 6.00%, 7/1/2038 (g) Banks - 1.76% 6.50%, 6/1/2017 (g) 40 43 Investment in Joint Trading Account; Bank of $ 233 $ 233 6.50%, 5/1/2031 (g) 9 10 America Repurchase Agreement; 0.01% dated 6.50%, 6/1/2031 (g) 32 35 03/31/10 maturing 04/01/10 (collateralized by 6.50%, 11/1/2031 (g) 13 14 Sovereign Agency Issues; $237,420; 0.00% - 6.50%, 10/1/2035 (g) 52 57 4.63%; dated 06/25/10 - 10/15/15) 7.00%, 12/1/2027 (g) 28 32 Investment in Joint Trading Account; Credit Suisse 7.50%, 8/1/2030 (g) 3 3 Repurchase Agreement; -0.01% dated 03/31/10 7.50%, 1/1/2031 (g) 9 11 maturing 04/01/10 (collateralized by US 8.00%, 12/1/2030 (g) 44 51 Treasury Notes; $474,842; 0.00% - 5.50%; $ 2,549 dated 03/03/10 - 10/05/29) Federal National Mortgage Association (FNMA) - Investment in Joint Trading Account; Deutsche Bank 87 87 5.94% Repurchase Agreement; 0.02% dated 03/31/10 3.37%, 7/1/2034 (c),(g) 10 11 maturing 04/01/10 (collateralized by Sovereign 3.89%, 3/1/2035 (c),(g) 29 30 Agency Issues; $89,033; 1.13% - 3.75%; dated 4.50%, 9/1/2010 (g) 36 37 09/09/11 - 03/09/12) 4.50%, 1/1/2020 (g) 28 30 Investment in Joint Trading Account; Morgan Stanley 4.50%, 4/1/2040 (g),(h) Repurchase Agreement; 0.01% dated 03/31/10 5.00%, 4/1/2025 (g),(h) maturing 04/01/10 (collateralized by Sovereign 5.00%, 4/1/2039 (g) 76 79 Agency Issues; $254,040; 0.00% - 5.85%; dated 5.00%, 4/15/2040 (g),(h) 03/03/10 - 02/19/25) 5.50%, 4/1/2035 (g) 27 28 $ 1,035 5.50%, 7/1/2035 (g) TOTAL REPURCHASE AGREEMENTS $ 1,035 5.50%, 9/1/2035 (g) 54 57 5.50%, 7/1/2037 (g) Total Investments $ 61,429 5.50%, 7/1/2038 (g) Liabilities in Excess of Other Assets, Net - 5.50%, 4/1/2039 (g) (4.24)% $ (2,500) 5.50%, 4/1/2040 (g),(h) TOTAL NET ASSETS - 100.00% $ 58,929 5.66%, 4/1/2037 (c),(g) 76 79 5.71%, 2/1/2036 (c),(g) 28 30 (a) Non-Income Producing Security 5.75%, 5/1/2037 (c),(g) 63 66 (b) Security exempt from registration under Rule 144A of the Securities Act of 6.00%, 2/1/2025 (g) 99 1933. These securities may be resold in transactions exempt from 6.00%, 1/1/2037 (g) registration, normally to qualified institutional buyers. Unless otherwise 6.00%, 11/1/2037 (g) indicated, these securities are not considered illiquid. At the end of the 6.00%, 3/1/2038 (g) 40 42 period, the value of these securities totaled $2,940 or 4.99% of net assets. 6.50%, 2/1/2032 (g) 27 30 (c) Variable Rate. Rate shown is in effect at March 31, 2010 6.50%, 7/1/2037 (g) 15 17 (d) Market value is determined in accordance with procedures established in 6.50%, 7/1/2037 (g) 17 18 good faith by the Board of Directors. At the end of the period, the value of 6.50%, 2/1/2038 (g) 19 21 these securities totaled $311 or 0.53% of net assets. 6.50%, 9/1/2038 (g) (e) Security purchased on a when-issued basis. $ 3,501 (f) Security is Illiquid Government National Mortgage Association (g) This entity was put into conservatorship by the US Government in 2008. (GNMA) - 0.58% See Notes to Financial Statements for additional information. 5.00%, 2/15/2039 (h) Security was purchased in a "to-be-announced" ("TBA") transaction. See 6.00%, 9/20/2026 22 24 Notes to Financial Statements. 6.00%, 1/15/2029 81 88 6.00%, 6/15/2032 8 9 7.00%, 5/15/2031 14 16 7.00%, 2/20/2032 21 24 $ 340 U.S. Treasury - 4.97% 2.25%, 5/31/2014 2.63%, 2/29/2016 3.00%, 8/31/2016 3.13%, 1/31/2017 3.13%, 5/15/2019 45 43 See accompanying notes 24 Schedule of Investments Balanced Account March 31, 2010 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 4,211 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 1,152 Cost for federal income tax purposes $ 60,277 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 18 .37% Consumer, Non-cyclical 15 .58% Mortgage Securities 15 .35% Technology 8 .76% Communications 8 .33% Energy 7 .61% Industrial 7 .39% Consumer, Cyclical 6 .93% Government 5 .19% Asset Backed Securities 4 .39% Basic Materials 3 .15% Utilities 2 .82% Exchange Traded Funds 0 .21% Revenue 0 .11% General Obligation 0 .05% Liabilities in Excess of Other Assets, Net (4 .24)% TOTAL NET ASSETS 100.00% See accompanying notes 25 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS - 0.01% Shares Held (000's) Amount Value Banks - 0.01% BONDS (continued) (000's) (000's) CIT Group Inc (a) 516 $ 20 Automobile Parts & Equipment (continued) Stanadyne Corp TOTAL COMMON STOCKS $ 20 10.00%, 8/15/2014 $ 100 $ 91 Principal Tenneco Inc Amount Value 10.25%, 7/15/2013 BONDS - 63.63% (000's) (000's) $ 493 Aerospace & Defense - 0.27% Banks - 10.02% GenCorp Inc BAC Capital Trust XIII 9.50%, 8/15/2013 $ 398 $ 0.66%, 3/15/2043 (c) L-3 Communications Corp BAC Capital Trust XIV 5.20%, 10/15/2019 (b) 5.63%, 3/15/2043 (c) $ 912 Bank of America Corp Agriculture - 0.83% 4.50%, 4/1/2015 Altria Group Inc 8.00%, 12/29/2049 (c) 9.70%, 11/10/2018 Barclays Bank PLC Philip Morris International Inc 3.90%, 4/7/2015 (e) 4.50%, 3/26/2020 Capital One Financial Corp $ 2,823 5.70%, 9/15/2011 Airlines - 0.37% CIT Group Inc American Airlines Pass Through Trust 2001-02 7.00%, 5/1/2013 6 6 7.86%, 10/1/2011 7.00%, 5/1/2014 9 8 American Airlines Pass Through Trust 2009-1A 7.00%, 5/1/2015 9 8 10.38%, 7/2/2019 7.00%, 5/1/2016 15 14 Delta Air Lines Inc 7.00%, 5/1/2017 21 19 6.72%, 1/2/2023 Citigroup Inc 7.92%, 5/18/2012 5.63%, 8/27/2012 UAL 2007-1 Pass Through Trust 6.01%, 1/15/2015 2.68%, 7/2/2014 (b),(c),(d) 67 49 Deutsche Bank AG UAL 2009-1 Pass Through Trust 3.45%, 3/30/2015 10.40%, 11/1/2016 65 70 Discover Bank/Greenwood DE UAL 2009-2A Pass Through Trust 8.70%, 11/18/2019 9.75%, 1/15/2017 GMAC Inc UAL Pass Through Trust Series 2000-1 6.00%, 12/15/2011 8.03%, 7/1/2011 60 86 6.63%, 5/15/2012 $ 1,268 6.88%, 9/15/2011 8.00%, 3/15/2020 (b) Apparel - 0.05% 8.30%, 2/12/2015 (b) Rafaella Apparel Group Inc 11.25%, 6/15/2011 Goldman Sachs Group Inc/The 0.43%, 2/6/2012 (c) Automobile Asset Backed Securities - 0.62% HSBC USA Capital Trust I 7.81%, 12/15/2026 (b),(f) AmeriCredit Automobile Receivables Trust 0.25%, 4/6/2012 (c) 17 17 JP Morgan Chase & Co Capital Auto Receivables Asset Trust 4.95%, 3/25/2020 5.52%, 3/15/2011 (c) 5.25%, 5/1/2015 Capital One Auto Finance Trust Kazkommerts International BV 0.27%, 10/15/2012 (c) 8.50%, 4/16/2013 33 32 Ford Credit Auto Owner Trust Lloyds TSB Bank PLC 4.38%, 1/12/2015 (b) 5.30%, 6/15/2012 5.80%, 1/13/2020 (b) 5.60%, 10/15/2012 5.69%, 11/15/2012 (c) Morgan Stanley Hyundai Auto Receivables Trust 4.10%, 1/26/2015 0.63%, 1/17/2012 (c) 98 98 5.63%, 9/23/2019 $ 2,111 6.63%, 4/1/2018 NB Capital Trust II Automobile Floor Plan Asset Backed Securities - 7.83%, 12/15/2026 0.61% PNC Funding Corp BMW Floorplan Master Owner Trust 0.39%, 1/31/2012 (c) 1.38%, 9/15/2014 (b),(c) PNC Preferred Funding Trust III Swift Master Auto Receivables Trust 8.70%, 2/28/2049 (b),(c) 0.33%, 6/15/2012 (c) Rabobank Nederland NV $ 2,099 11.00%, 12/29/2049 (b),(c) Automobile Manufacturers - 0.03% Royal Bank of Scotland Group PLC Oshkosh Corp 4.70%, 7/3/2018 77 62 8.25%, 3/1/2017 (b) 55 57 8.50%, 3/1/2020 (b) 55 57 5.05%, 1/8/2015 Royal Bank of Scotland PLC/The $ 114 4.88%, 3/16/2015 Automobile Parts & Equipment - 0.14% Santander US Debt SA Unipersonal Goodyear Tire & Rubber Co/The 3.72%, 1/20/2015 (b) 8.63%, 12/1/2011 SunTrust Preferred Capital I 5.85%, 12/31/2049 (c) 47 36 See accompanying notes 26 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Banks (continued) Commercial Services (continued) Svenska Handelsbanken AB Avis Budget Car Rental LLC / Avis Budget Finance 5.13%, 3/30/2020 (b) $ 2,000 $ Inc Wells Fargo & Co 9.63%, 3/15/2018 (b) $ 75 $ 79 0.47%, 8/20/2010 (c) Garda World Security Corp 3.63%, 4/15/2015 9.75%, 3/15/2017 (b) 55 56 7.98%, 3/29/2049 (c) Hertz Corp/The Wells Fargo Bank NA 8.88%, 1/1/2014 0.46%, 5/16/2016 (c) Quintiles Transnational Corp Westpac Banking Corp 9.50%, 12/30/2014 (b) 4.20%, 2/27/2015 RSC Equipment Rental Inc/RSC Holdings III LLC $ 34,208 10.25%, 11/15/2019 (b) 85 85 Beverages - 1.18% Trico Shipping AS Anheuser-Busch InBev Worldwide Inc 11.88%, 11/1/2014 (b) 2.50%, 3/26/2013 (b) $ 749 4.13%, 1/15/2015 60 62 Computers - 0.31% 5.00%, 4/15/2020 (b) Affiliated Computer Services Inc 5.38%, 11/15/2014 (b) 5.20%, 6/1/2015 5.38%, 1/15/2020 Seagate Technology HDD Holdings 6.88%, 11/15/2019 (b) 6.80%, 10/1/2016 Coca-Cola Femsa SAB de CV Seagate Technology International/Cayman Islands 4.63%, 2/15/2020 (b) 10.00%, 5/1/2014 (b) 95 Constellation Brands Inc $ 1,080 7.25%, 9/1/2016 65 67 Consumer Products - 0.02% 8.38%, 12/15/2014 Yankee Acquisition Corp/MA Dr Pepper Snapple Group Inc 9.75%, 2/15/2017 83 86 2.35%, 12/21/2012 6.82%, 5/1/2018 Credit Card Asset Backed Securities - 0.31% $ 4,021 Cabela's Master Credit Card Trust Biotechnology - 0.07% 4.31%, 12/16/2013 (b) Talecris Biotherapeutics Holdings Corp Discover Card Master Trust 7.75%, 11/15/2016 (b) 5.65%, 3/16/2020 $ 1,056 Building Materials - 0.38% Distribution & Wholesale - 0.27% Lafarge SA McJunkin Red Man Corp 6.15%, 7/15/2011 9.50%, 12/15/2016 (b) Martin Marietta Materials Inc Minerva Overseas II Ltd 0.40%, 4/30/2010 (c) 10.88%, 11/15/2019 (b) Masco Corp 10.88%, 11/15/2019 7.13%, 3/15/2020 Wesco Distribution Inc $ 1,313 7.50%, 10/15/2017 Chemicals - 0.43% $ 928 Dow Chemical Co/The Diversified Financial Services - 5.17% 5.90%, 2/15/2015 AES Red Oak LLC Nova Chemicals Corp 8.54%, 11/30/2019 8.63%, 11/1/2019 (b) Capital One Capital V Phibro Animal Health Corp 10.25%, 8/15/2039 10.00%, 8/1/2013 (b) Capital One Capital VI Reichhold Industries Inc 8.88%, 5/15/2040 9.00%, 8/15/2014 (b) CEDC Finance Corp International Inc Sherwin-Williams Co/The 9.13%, 12/1/2016 (b) 3.13%, 12/15/2014 50 50 Citigroup Capital XXI $ 1,487 8.30%, 12/21/2057 Coal - 0.20% Countrywide Financial Corp Arch Coal Inc 6.25%, 5/15/2016 8.75%, 8/1/2016 (b) Credit Acceptance Corp Bumi Capital Pte Ltd 9.13%, 2/1/2017 (b) 75 77 12.00%, 11/10/2016 (b) Discover Financial Services Consol Energy Inc 10.25%, 7/15/2019 8.00%, 4/1/2017 (b) E*Trade Financial Corp Drummond Co Inc 7.38%, 9/15/2013 9.00%, 10/15/2014 (b) 70 72 12.50%, 11/30/2017 International Coal Group Inc Financiera Independencia SAB de CV 9.13%, 4/1/2018 40 41 10.00%, 3/30/2015 (b) $ 700 Ford Motor Credit Co LLC Commercial Services - 0.22% 7.88%, 6/15/2010 Aramark Corp General Electric Capital Corp 8.50%, 2/1/2015 6.00%, 8/7/2019 Goldman Sachs Capital I 6.35%, 2/15/2034 See accompanying notes 27 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Diversified Financial Services (continued) Electric (continued) Goldman Sachs Capital II Jersey Central Power & Light Co 5.79%, 12/29/2049 (c) $ 200 $ 7.35%, 2/1/2019 $ 190 $ 220 Grupo Papelero Scribe SA Mirant Americas Generation LLC 8.88%, 4/7/2020 (b),(d),(e) 8.30%, 5/1/2011 HSBC Finance Capital Trust IX 8.50%, 10/1/2021 5.91%, 11/30/2035 Mirant Mid Atlantic Pass Through Trust C Icahn Enterprises LP / Icahn Enterprises Finance 10.06%, 12/30/2028 Corp Nisource Finance Corp 7.75%, 1/15/2016 (b) 5.40%, 7/15/2014 International Lease Finance Corp 6.40%, 3/15/2018 5.63%, 9/15/2010 20 20 Northern States Power Co/MN 5.65%, 6/1/2014 5.35%, 11/1/2039 8.63%, 9/15/2015 (b) NRG Energy Inc Janus Capital Group Inc 7.25%, 2/1/2014 6.95%, 6/15/2017 (c) 7.38%, 1/15/2017 LBG Capital No.1 PLC PacifiCorp 8.00%, 6/15/2049 (b),(c) 85 5.65%, 7/15/2018 LBI Escrow Corp 6.25%, 10/15/2037 30 32 8.00%, 11/1/2017 (b),(e) 70 73 Reliant Energy Mid-Atlantic Power Holdings LLC Merrill Lynch & Co Inc 9.24%, 7/2/2017 0.45%, 11/1/2011 (c) United Maritime Group LLC/United Maritime Group 0.48%, 6/5/2012 (c) Finance Corp 7.75%, 5/14/2038 11.75%, 6/15/2015 (b) Nissan Motor Acceptance Corp $ 7,295 3.25%, 1/30/2013 (b) Electrical Components & Equipment - 0.06% Nomura Holdings Inc Coleman Cable Inc 6.70%, 3/4/2020 9.00%, 2/15/2018 (b) OMX Timber Finance Investments I LLC 5.42%, 1/29/2020 (b),(c),(d) Electronics - 0.16% Pinnacle Foods Finance LLC / Pinnacle Foods NXP BV / NXP Funding LLC Finance Corp 3.00%, 10/15/2013 (c) 9.25%, 4/1/2015 (b) 9.50%, 10/15/2015 SLM Corp Viasystems Inc 0.41%, 7/26/2010 (c) 12.00%, 1/15/2015 (b) 55 60 4.50%, 7/26/2010 $ 534 8.00%, 3/25/2020 Energy - Alternate Sources - 0.04% Textron Financial Corp Headwaters Inc 0.38%, 2/25/2011 (c) 11.38%, 11/1/2014 (b) TNK-BP Finance SA 7.25%, 2/2/2020 (b) Engineering & Contruction - 0.04% UBS Preferred Funding Trust V Dycom Investments Inc 6.24%, 5/29/2049 8.13%, 10/15/2015 $ 17,631 Electric - 2.14% Entertainment - 0.45% AES Corp/The CCM Merger Inc 9.75%, 4/15/2016 (b) 8.00%, 8/1/2013 (b) Baltimore Gas & Electric Co Choctaw Resort Development Enterprise 5.90%, 10/1/2016 7.25%, 11/15/2019 (b) CE Generation LLC Lions Gate Entertainment Inc 7.42%, 12/15/2018 10.25%, 11/1/2016 (b) CMS Energy Corp Peninsula Gaming LLC 6.25%, 2/1/2020 8.38%, 8/15/2015 (b) 6.55%, 7/17/2017 10.75%, 8/15/2017 (b) Dynegy Holdings Inc Pinnacle Entertainment Inc 7.50%, 6/1/2015 7.50%, 6/15/2015 86 Elwood Energy LLC 8.63%, 8/1/2017 (b) 95 93 8.16%, 7/5/2026 WMG Acquisition Corp Enel Finance International SA 7.38%, 4/15/2014 3.88%, 10/7/2014 (b) WMG Holdings Corp 5.13%, 10/7/2019 (b) 9.50%, 12/15/2014 Energy Future Holdings Corp $ 1,555 9.75%, 10/15/2019 Environmental Control - 0.29% 10.00%, 1/15/2020 (b) Republic Services Inc Energy Future Intermediate Holding Co LLC 5.50%, 9/15/2019 (b) 9.75%, 10/15/2019 6.20%, 3/1/2040 (b) FirstEnergy Solutions Corp WCA Waste Corp 6.05%, 8/15/2021 9.25%, 6/15/2014 (f) Indiantown Cogeneration LP $ 996 9.26%, 12/15/2010 See accompanying notes 28 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Food - 0.56% Home Equity Asset Backed Securities (continued) B&G Foods Inc GMAC Mortgage Corp Loan Trust 7.63%, 1/15/2018 $ 50 $ 51 5.75%, 10/25/2036 $ 550 $ 307 Kraft Foods Inc 5.81%, 10/25/2036 5.38%, 2/10/2020 GSAA Trust 6.50%, 2/9/2040 0.39%, 4/25/2047 (c) TreeHouse Foods Inc New Century Home Equity Loan Trust 7.75%, 3/1/2018 55 57 0.54%, 3/25/2035 (c) 25 23 $ 1,899 Option One Mortgage Loan Trust Forest Products & Paper - 0.17% 0.70%, 3/25/2037 (c),(f) 12 Cascades Inc 1.30%, 5/25/2034 (c) 7.88%, 1/15/2020 (b) 75 75 Residential Asset Securities Corp Corp Durango SAB de CV 0.40%, 9/25/2036 (c) 6.00%, 8/27/2016 (c) Saxon Asset Securities Trust Domtar Corp 1.94%, 3/25/2035 (c) 59 10.75%, 6/1/2017 Specialty Underwriting & Residential Finance $ 580 1.01%, 2/25/2035 (c) Healthcare - Products - 0.79% WAMU Asset-Backed Certificates Angiotech Pharmaceuticals Inc 0.42%, 5/25/2037 (c) 4.00%, 12/1/2013 (c) 0.42%, 7/25/2047 (c) Boston Scientific Corp Wells Fargo Home Equity Trust 4.50%, 1/15/2015 0.54%, 10/25/2035 (c) 5.13%, 1/12/2017 $ 5,794 6.00%, 1/15/2020 Insurance - 2.14% 7.00%, 11/15/2035 CNA Financial Corp $ 2,684 6.00%, 8/15/2011 Healthcare - Services - 0.85% Crum & Forster Holdings Corp Alliance HealthCare Services Inc 7.75%, 5/1/2017 8.00%, 12/1/2016 (b) Genworth Financial Inc HCA Inc 6.15%, 11/15/2066 (c) 9.63%, 11/15/2016 35 37 8.63%, 12/15/2016 9.88%, 2/15/2017 (b) ING Groep NV HCA Inc/DE 5.78%, 12/29/2049 8.50%, 4/15/2019 (b) Liberty Mutual Group Inc 9.25%, 11/15/2016 10.75%, 6/15/2058 (b),(c) Healthsouth Corp Lincoln National Corp 10.75%, 6/15/2016 95 5.65%, 8/27/2012 IASIS Healthcare LLC / IASIS Capital Corp 7.00%, 5/17/2066 (c) 8.75%, 6/15/2014 Metropolitan Life Global Funding I Multiplan Inc 0.29%, 5/17/2010 (b),(c) 10.38%, 4/15/2016 (b) Teachers Insurance & Annuity Association of Quest Diagnostics Inc America 5.45%, 11/1/2015 6.85%, 12/16/2039 (b) Quest Diagnostics Inc/DE Travelers Cos Inc/The 4.75%, 1/30/2020 6.25%, 3/15/2067 (c) Select Medical Corp WR Berkley Corp 7.63%, 2/1/2015 6.25%, 2/15/2037 Tenet Healthcare Corp $ 7,320 9.25%, 2/1/2015 (c) Internet - 0.03% US Oncology Inc Zayo Group LLC/Zayo Capital Inc 9.13%, 8/15/2017 10.25%, 3/15/2017 (b) 10.75%, 8/15/2014 $ 2,887 Iron & Steel - 0.38% Holding Companies - Diversified - 0.07% Evraz Group SA ESI Tractebel Acquisition Corp 9.50%, 4/24/2018 (b) 7.99%, 12/30/2011 Ispat Inland ULC 9.75%, 4/1/2014 Home Equity Asset Backed Securities - 1.70% United States Steel Corp American Home Mortgage Investment Trust 7.38%, 4/1/2020 80 80 0.44%, 11/25/2030 (c),(f) $ 1,299 Bear Stearns Asset Backed Securities Trust Leisure Products & Services - 0.01% 0.41%, 8/25/2036 (c) Royal Caribbean Cruises Ltd 0.85%, 3/25/2034 (c) 7.25%, 6/15/2016 20 20 Countrywide Asset-Backed Certificates 5.39%, 4/25/2036 Lodging - 0.31% 5.51%, 8/25/2036 Harrah's Operating Co Inc 6.09%, 6/25/2021 (c) 10.00%, 12/15/2018 42 35 First NLC Trust 10.00%, 12/15/2018 0.55%, 9/25/2035 (c) 11.25%, 6/1/2017 15 16 See accompanying notes 29 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Lodging (continued) Miscellaneous Manufacturing (continued) MGM Mirage Tyco Electronics Group SA 8.50%, 9/15/2010 $ 325 $ 6.00%, 10/1/2012 $ 170 $ 183 13.00%, 11/15/2013 80 93 7.13%, 10/1/2037 Wyndham Worldwide Corp Tyco International Finance SA 7.38%, 3/1/2020 4.13%, 10/15/2014 $ 1,054 Tyco International Ltd / Tyco International Finance Machinery - Diversified - 0.03% SA Manitowoc Co Inc/The 6.88%, 1/15/2021 9.50%, 2/15/2018 $ 2,910 Mortgage Backed Securities - 13.14% Media - 3.45% Banc of America Commercial Mortgage Inc Clear Channel Worldwide Holdings Inc 4.97%, 7/10/2043 71 9.25%, 12/15/2017 (b) 50 52 5.45%, 1/15/2049 9.25%, 12/15/2017 (b) 80 84 5.63%, 4/10/2049 Comcast Corp 5.67%, 1/15/2049 (b),(c) 19 5.15%, 3/1/2020 5.69%, 4/10/2049 (c) 6.40%, 3/1/2040 5.89%, 7/10/2044 6.45%, 3/15/2037 6.18%, 2/10/2051 (c) COX Communications Inc Banc of America Funding Corp 5.45%, 12/15/2014 0.32%, 7/20/2036 (c) 6.75%, 3/15/2011 Banc of America Large Loan Inc CSC Holdings LLC 5.20%, 1/25/2017 (b) 8.50%, 4/15/2014 (b) 40 43 BCRR Trust DIRECTV Holdings LLC 5.81%, 4/17/2017 (b),(c) 3.55%, 3/15/2015 (b) 5.86%, 12/15/2043 (b) 5.20%, 3/15/2020 (b) 6.50%, 7/17/2017 (b) 50 50 DirecTV Holdings LLC / DirecTV Financing Co Inc Bear Stearns Commercial Mortgage Securities 4.75%, 10/1/2014 (b) 7.00%, 5/20/2030 DISH DBS Corp Bear Stearns Mortgage Funding Trust 6.63%, 10/1/2014 35 35 0.46%, 7/25/2036 (c) 7.75%, 5/31/2015 Bella Vista Mortgage Trust 7.88%, 9/1/2019 0.49%, 5/20/2045 (c),(f) Kabel Deutschland Holding AG Chase Commercial Mortgage Securities Corp 10.63%, 7/1/2014 7.63%, 7/15/2032 News America Inc Citigroup Commercial Mortgage Trust 6.20%, 12/15/2034 0.52%, 10/15/2049 (c) Nielsen Finance LLC / Nielsen Finance Co 6.10%, 12/10/2049 (c) 10.00%, 8/1/2014 Commercial Mortgage Loan Trust Rainbow National Services LLC 6.02%, 9/10/2017 (c) 10.38%, 9/1/2014 (b) Commercial Mortgage Pass Through Certificates Time Warner Inc 5.82%, 12/10/2049 (c) 4.88%, 3/15/2020 5.82%, 12/10/2049 (c) UPC Holding BV Countrywide Alternative Loan Trust 9.88%, 4/15/2018 (b) 0.52%, 7/25/2046 (c) 75 $ 11,781 1.79%, 7/20/2035 (c) Mining - 1.19% Countrywide Home Loan Mortgage Pass Through Freeport-McMoRan Copper & Gold Inc Trust 3.88%, 4/1/2015 (c) 0.45%, 4/25/2046 (c) Prime Dig Pte Ltd Credit Suisse First Boston Mortgage Securities Corp 11.75%, 11/3/2014 0.26%, 5/15/2036 (b),(c) 12 Rio Tinto Finance USA Ltd 0.33%, 11/15/2037 (b),(c) 6.50%, 7/15/2018 Credit Suisse Mortgage Capital Certificates 8.95%, 5/1/2014 0.15%, 12/15/2039 64 9.00%, 5/1/2019 65 83 0.57%, 9/15/2039 (b) Teck Resources Ltd 5.38%, 12/15/2016 (b) 50 35 9.75%, 5/15/2014 5.66%, 5/10/2017 (b) 10.25%, 5/15/2016 5.70%, 7/15/2017 (b) 10.75%, 5/15/2019 5.70%, 7/15/2017 (b) Vulcan Materials Co 5.72%, 6/15/2039 (c) 1.51%, 12/15/2010 (c) 5.83%, 6/15/2038 (c) $ 4,055 6.00%, 6/15/2017 (b),(d) Miscellaneous Manufacturing - 0.85% 6.00%, 7/15/2017 (b),(d) GE Capital Trust I Developers Diversified Realty Corp 6.38%, 11/15/2067 3.81%, 10/14/2014 (b) 99 Textron Inc Downey Savings & Loan Association Mortgage Loan 6.20%, 3/15/2015 Trust Trimas Corp 0.50%, 4/19/2047 (c) 9.75%, 12/15/2017 (b) 60 62 Fannie Mae 0.45%, 1/25/2023 (c) See accompanying notes 30 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) Fannie Mae (continued) Merrill Lynch/Countrywide Commercial Mortgage 0.50%, 11/25/2022 (c) $ 181 $ Trust (continued) 0.50%, 3/25/2035 (c) 5.70%, 9/12/2049 $ 650 $ 613 0.55%, 2/25/2018 (c) 5.75%, 6/12/2050 (c) 0.55%, 2/25/2032 (c) Morgan Stanley Capital I 6.35%, 3/25/2039 (c) 0.48%, 6/12/2012 (c) 6.36%, 4/25/2039 (c) 5.36%, 3/15/2044 (c) 6.50%, 2/25/2047 5.63%, 4/12/2049 (c) Fannie Mae Whole Loan Morgan Stanley Reremic Trust 0.45%, 5/25/2035 (c) 3.00%, 1/17/2013 (b),(d) FDIC Structured Sale Guaranteed Notes 5.81%, 8/12/2045 (b),(c) 0.78%, 2/25/2048 (b),(c),(d) 5.81%, 8/12/2045 (b),(c) Freddie Mac Nomura Asset Acceptance Corp 0.68%, 6/15/2023 (c) 0.60%, 2/25/2035 (c) 38 30 0.88%, 11/15/2039 (c) RBSCF Trust 5.50%, 9/15/2031 (c) 5.81%, 7/17/2014 (b),(c) GE Capital Commercial Mortgage Corp Residential Accredit Loans Inc 0.20%, 5/10/2014 0.40%, 2/25/2047 (c) 0.59%, 3/10/2040 (b),(c) 32 0.44%, 7/25/2037 (c),(f) 5.61%, 4/10/2017 (c) Structured Adjustable Rate Mortgage Loan Trust GMAC Commercial Mortgage Securities Inc 0.44%, 7/25/2037 (c) 0.84%, 3/10/2038 (b),(c) 23 0.95%, 8/25/2034 (c),(f) 53 Greenpoint Mortgage Funding Trust Structured Asset Mortgage Investments Inc 0.52%, 6/25/2045 (c) 53 0.48%, 5/25/2045 (c) 0.55%, 6/25/2045 (c) 31 Structured Asset Securities Corp GS Mortgage Securities Corp II 5.50%, 6/25/2036 (c) 0.00%, 6/12/2016 (a),(b) 93 Wachovia Bank Commercial Mortgage Trust 0.65%, 11/10/2039 (b) 0.54%, 10/15/2041 (b),(c) 89 5.81%, 8/10/2045 (c) 5.25%, 12/15/2043 GSR Mortgage Loan Trust 5.60%, 12/15/2043 7 0.51%, 8/25/2046 (c),(f) 5.68%, 5/15/2046 (c) 0.61%, 12/25/2035 (c) 86 54 5.77%, 7/15/2016 Harborview Mortgage Loan Trust 5.82%, 5/15/2046 (c) 0.48%, 3/19/2037 (c) 5.90%, 2/15/2051 (c) Homebanc Mortgage Trust WAMU Commercial Mortgage Securities Trust 0.59%, 1/25/2036 (c),(f) 3.83%, 1/25/2035 (b) Impac CMB Trust WaMu Mortgage Pass Through Certificates 0.68%, 4/25/2035 (c) 29 0.48%, 4/25/2045 (c) 88 70 1.23%, 10/25/2033 (c) 72 43 0.50%, 11/25/2045 (c) 63 62 1.23%, 10/25/2034 (c) 0.52%, 4/25/2045 (c) 88 52 Indymac Index Mortgage Loan Trust 0.54%, 7/25/2045 (c) 0.43%, 2/25/2037 (c) 0.56%, 1/25/2045 (c) 0.48%, 4/25/2035 (c) 80 0.63%, 11/25/2045 (c),(f) 0.49%, 6/25/2037 (c),(f) 0.78%, 1/25/2045 (c) 43 JP Morgan Chase Commercial Mortgage Securities 0.89%, 12/25/2027 (c),(f) Corp 4.63%, 5/25/2035 (c) 5.34%, 5/15/2047 Washington Mutual Alternative Mortgage Pass- 5.44%, 5/15/2045 (c) Through Certificates 5.45%, 6/12/2041 (c) 0.43%, 1/25/2047 (c) 5.63%, 12/5/2019 (b) 0.50%, 2/25/2036 (c) 5.72%, 11/15/2017 0.53%, 6/25/2046 (c) 98 5.82%, 6/15/2049 (c) $ 44,874 6.10%, 2/12/2051 (c) Office & Business Equipment - 0.38% 6.20%, 2/12/2051 (b),(c) Xerox Corp JP Morgan Mortgage Trust 4.25%, 2/15/2015 5.97%, 6/25/2036 (c) 92 5.50%, 5/15/2012 LB-UBS Commercial Mortgage Trust 5.63%, 12/15/2019 0.32%, 2/15/2040 (c) $ 1,286 5.56%, 2/15/2040 (c) Oil & Gas - 1.96% 5.86%, 7/15/2040 (c) 98 Alliance Oil Co Ltd 5.87%, 9/15/2045 (c) 9.88%, 3/11/2015 (b) 6.15%, 4/15/2041 (c) Canadian Natural Resources Ltd 6.24%, 7/17/2040 (c) 97 5.70%, 5/15/2017 Merrill Lynch Mortgage Trust Cenovus Energy Inc 5.78%, 8/12/2016 4.50%, 9/15/2014 (b) Merrill Lynch/Countrywide Commercial Mortgage 5.70%, 10/15/2019 (b) Trust Chesapeake Energy Corp 0.53%, 8/12/2048 (c) 7.63%, 7/15/2013 5.39%, 12/12/2049 (b),(c) 51 9.50%, 2/15/2015 35 38 See accompanying notes 31 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Oil & Gas (continued) Other Asset Backed Securities (continued) ConocoPhillips Countrywide Asset-Backed Certificates (continued) 4.60%, 1/15/2015 $ 5 $ 5 0.77%, 6/25/2035 (c) $ 685 $ 617 Continental Resources Inc/OK Countrywide Home Equity Loan Trust 7.38%, 10/1/2020 (b),(e) 40 40 0.43%, 5/15/2036 (c) Denbury Resources Inc 0.46%, 12/15/2035 (c) 8.25%, 2/15/2020 First Horizon Asset Back Trust 9.75%, 3/1/2016 0.41%, 10/25/2034 (c) Gaz Capital SA for Gazprom First-Citizens Home Equity Loan LLC 7.29%, 8/16/2037 (b) 0.44%, 9/15/2022 (b),(c) Linn Energy LLC GMAC Mortgage Corp Loan Trust 9.88%, 7/1/2018 0.43%, 8/25/2035 (c) 11.75%, 5/15/2017 (b) 60 68 0.46%, 11/25/2036 (c) Linn Energy LLC/Linn Energy Finance Corp JP Morgan Mortgage Acquisition Corp 8.63%, 4/15/2020 (b),(e) 0.33%, 3/25/2037 (c) Marathon Oil Corp 0.40%, 3/25/2037 (c) 6.60%, 10/1/2037 0.42%, 4/25/2036 (c) Newfield Exploration Co 5.45%, 11/25/2036 6.88%, 2/1/2020 Lehman XS Trust Nexen Inc 0.45%, 9/25/2035 (c) 6.40%, 5/15/2037 Long Beach Mortgage Loan Trust OPTI Canada Inc 0.40%, 7/25/2036 (c) 7.88%, 12/15/2014 0.78%, 6/25/2034 (c) 9.00%, 12/15/2012 (b) 30 31 Marriott Vacation Club Owner Trust Petrohawk Energy Corp 5.52%, 5/20/2029 (b),(c) 9.13%, 7/15/2013 MSDWCC Heloc Trust 10.50%, 8/1/2014 95 0.44%, 7/25/2017 (c) 72 Petroleos de Venezuela SA SACO I Inc 5.00%, 10/28/2015 0.39%, 6/25/2036 (c),(f) 74 5.25%, 4/12/2017 67 41 Washington Mutual Asset-Backed Certificates 5.38%, 4/12/2027 42 19 0.43%, 4/25/2036 (c) 5.50%, 4/12/2037 4 2 $ 8,786 Petroleum Development Corp Packaging & Containers - 0.01% 12.00%, 2/15/2018 Plastipak Holdings Inc Quicksilver Resources Inc 10.63%, 8/15/2019 (b) 45 50 11.75%, 1/1/2016 Suncor Energy Inc Pharmaceuticals - 0.56% 6.85%, 6/1/2039 AmerisourceBergen Corp Swift Energy Co 5.63%, 9/15/2012 8.88%, 1/15/2020 20 21 Axcan Intermediate Holdings Inc Tesoro Corp/Texas 12.75%, 3/1/2016 6.63%, 11/1/2015 75 72 Elan Finance PLC/Elan Finance Corp Valero Energy Corp 8.75%, 10/15/2016 (b) 4.50%, 2/1/2015 Omnicare Inc Venoco Inc 6.13%, 6/1/2013 11.50%, 10/1/2017 Watson Pharmaceuticals Inc XTO Energy Inc 5.00%, 8/15/2014 6.10%, 4/1/2036 6.13%, 8/15/2019 6.50%, 12/15/2018 $ 1,921 $ 6,703 Pipelines - 1.21% Oil & Gas Services - 0.16% Copano Energy LLC / Copano Energy Finance Corp Cie Generale de Geophysique-Veritas 7.75%, 6/1/2018 65 65 7.50%, 5/15/2015 8.13%, 3/1/2016 9.50%, 5/15/2016 95 El Paso Pipeline Partners Operating Co LLC Weatherford International Ltd 6.50%, 4/1/2020 6.50%, 8/1/2036 Enbridge Energy Partners LP $ 540 5.20%, 3/15/2020 Other Asset Backed Securities - 2.58% Energy Transfer Partners LP Aircraft Certificate Owner Trust 6.70%, 7/1/2018 6.46%, 9/20/2022 (b) 98 88 Enterprise Products Operating LLC 7.00%, 9/20/2022 (b),(d) 79 6.13%, 10/15/2039 Ameriquest Mortgage Securities Inc MarkWest Energy Partners LP / MarkWest Energy 0.55%, 3/25/2035 (c) 72 68 Finance Corp Chase Funding Mortgage Loan Asset-Backed 6.88%, 11/1/2014 20 20 Certificates 8.75%, 4/15/2018 1.00%, 9/25/2033 (c) 60 Regency Energy Partners LP/Regency Energy Countrywide Asset-Backed Certificates Finance Corp 0.38%, 11/25/2037 (c) 8.38%, 12/15/2013 0.42%, 6/25/2037 (c) Rockies Express Pipeline LLC 0.50%, 3/25/2036 (c),(f) 3.90%, 4/15/2015 (b) See accompanying notes 32 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Pipelines (continued) Sovereign (continued) Rockies Express Pipeline LLC (continued) Venezuela Government International Bond 5.63%, 4/15/2020 (b) $ 440 $ 5.75%, 2/26/2016 $ 52 $ 38 Williams Partners LP 6.00%, 12/9/2020 85 3.80%, 2/15/2015 (b) 7.65%, 4/21/2025 88 57 6.30%, 4/15/2040 (b) 7.75%, 10/13/2019 21 15 $ 4,138 8.50%, 10/8/2014 62 54 Real Estate - 0.15% $ 531 Country Garden Holdings Co Telecommunications - 3.46% 11.75%, 9/10/2014 (b) American Tower Corp 11.75%, 9/10/2014 7.00%, 10/15/2017 Regency Centers LP AT&T Inc 8.45%, 9/1/2010 5.60%, 5/15/2018 $ 503 6.15%, 9/15/2034 REITS - 0.79% Digicel Group Ltd Brandywine Operating Partnership LP 9.13%, 1/15/2015 (b) 5.63%, 12/15/2010 10.50%, 4/15/2018 (b) DuPont Fabros Technology LP Digicel Ltd 8.50%, 12/15/2017 (b) 85 88 12.00%, 4/1/2014 (b) 65 74 HRPT Properties Trust Global Crossing Ltd 0.86%, 3/16/2011 (c) 12.00%, 9/15/2015 (b) iStar Financial Inc Intelsat Luxembourg SA 5.85%, 3/15/2017 11.25%, 2/4/2017 8.00%, 3/15/2011 (b) 11.50%, 2/4/2017 ProLogis Intelsat Subsidiary Holding Co SA 6.88%, 3/15/2020 8.88%, 1/15/2015 (b) Simon Property Group LP 8.88%, 1/15/2015 5.65%, 2/1/2020 iPCS Inc $ 2,676 2.37%, 5/1/2013 (c) 85 79 Retail - 1.49% Level 3 Financing Inc Bon-Ton Department Stores Inc/The 9.25%, 11/1/2014 10.25%, 3/15/2014 40 39 10.00%, 2/1/2018 (b) 96 CVS Caremark Corp MasTec Inc 0.55%, 6/1/2010 (c) 7.63%, 2/1/2017 6.13%, 9/15/2039 Nextel Communications Inc CVS Pass-Through Trust 7.38%, 8/1/2015 7.51%, 1/10/2032 (b) 60 67 Rogers Wireless Inc Darden Restaurants Inc 6.38%, 3/1/2014 6.80%, 10/15/2037 (c) Sprint Nextel Corp Ferrellgas Partners LP 6.00%, 12/1/2016 9.13%, 10/1/2017 (b) Telcordia Technologies Inc Home Depot Inc 4.00%, 7/15/2012 (b),(c) 5.88%, 12/16/2036 80 78 Telecom Italia Capital SA Macy's Retail Holdings Inc 0.73%, 2/1/2011 (c) 5.75%, 7/15/2014 0.86%, 7/18/2011 (c) Sonic Automotive Inc 5.25%, 11/15/2013 8.63%, 8/15/2013 90 92 7.00%, 6/4/2018 9.00%, 3/15/2018 (b) 70 72 Telefonica Emisiones SAU Suburban Propane Partners LP/Suburban Energy 0.58%, 2/4/2013 (c) Finance Corp 4.95%, 1/15/2015 7.38%, 3/15/2020 Verizon Communications Inc Toys R Us Property Co LLC 6.25%, 4/1/2037 8.50%, 12/1/2017 (b) 6.35%, 4/1/2019 Yum! Brands Inc VIP Finance Ireland Ltd for OJSC Vimpel 6.25%, 3/15/2018 Communications 9.13%, 4/30/2018 (b) $ 5,065 Software - 0.16% Vodafone Group PLC 0.53%, 2/27/2012 (c) First Data Corp 0.60%, 6/15/2011 (c) 9.88%, 9/24/2015 65 56 10.55%, 9/24/2015 West Corp Open Solutions Inc 9.50%, 10/15/2014 9.75%, 2/1/2015 (b) Wind Acquisition Finance SA 11.75%, 7/15/2017 (b) $ 538 Sovereign - 0.16% Wind Acquisition Holdings Finance SA 12.25%, 7/15/2017 (b) 99 Argentina Bonos 7.00%, 10/3/2015 72 60 $ 11,865 Argentina Government International Bond Transportation - 0.21% 8.28%, 12/31/2033 CSX Corp Ukraine Government International Bond 6.25%, 3/15/2018 6.58%, 11/21/2016 95 See accompanying notes 33 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value SENIOR FLOATING RATE INTERESTS Amount Value BONDS (continued) (000's) (000's) (continued) (000's) (000's) Transportation (continued) Healthcare - Products - 0.03% Navios Maritime Holdings Inc / Navios Maritime Biomet Inc, Term Loan B Finance US Inc 3.28%, 3/25/2015 (c) $ 98 $ 97 8.88%, 11/1/2017 (b) $ 110 $ 114 $ 714 Insurance - 0.14% TOTAL BONDS $ 217,291 Asurion Corp, PIK Term Loan Principal 6.73%, 7/7/2015 (c) Amount Value CONVERTIBLE BONDS - 0.27% (000's) (000's) Machinery - Diversified - 0.05% Aerospace & Defense - 0.03% Manitowoc Company Inc, Term Loan B GenCorp Inc 7.50%, 4/14/2014 (c) 2.25%, 11/15/2024 55 52 4.06%, 12/31/2039 (b) 60 57 Media - 0.17% $ 109 Nielsen Finance LLC / Nielsen Finance Co, Term Biotechnology - 0.13% Loan 2.23%, 8/9/2013 (c) Amylin Pharmaceuticals Inc 3.00%, 6/15/2014 Univision, 1st Lien Term Loan 2.54%, 9/29/2014 (c) Electronics - 0.07% $ 577 L-1 Identity Solutions Inc Miscellaneous Manufacturing - 0.01% 3.75%, 5/15/2027 GenTek Holding LLC, Term Loan 7.00%, 9/30/2014 (c) 30 30 Retail - 0.00% Sonic Automotive Inc Oil & Gas - 0.03% 5.00%, 10/1/2029 10 11 Venoco Inc, Term Loan C 4.25%, 5/7/2014 (c) 99 Semiconductors - 0.04% Jazz Technologies Inc Semiconductors - 0.03% 8.00%, 12/31/2011 Spansion Inc, Term Loan B-Exit 7.75%, 2/9/2015 (c) TOTAL CONVERTIBLE BONDS $ 928 Principal Software - 0.10% Amount Value First Data Corp, Term Loan B1 3.00%, 12/24/2014 (c) MUNICIPAL BONDS - 0.51% (000's) (000's) California - 0.11% Los Angeles Unified School District/CA TOTAL SENIOR FLOATING RATE INTERESTS $ 2,854 5.75%, 7/1/2034 $ 370 $ 341 Principal San Diego County Water Authority U.S. GOVERNMENT & GOVERNMENT Amount Value 6.14%, 5/1/2049 30 30 AGENCY OBLIGATIONS - 40.73% (000's) (000's) $ 371 Federal Home Loan Mortgage Corporation Georgia - 0.13% (FHLMC) - 7.61% 3.75%, 2/1/2034 (c),(g) $ 9 $ 9 Municipal Electric Authority of Georgia 4.50%, 7/1/2024 (g) 6.66%, 4/1/2057 4.50%, 7/1/2024 (g) 4.50%, 9/1/2024 (g) Illinois - 0.18% 4.50%, 9/1/2024 (g) Chicago 6.20%, Transit 12/1/2040 Authority (e) 4.50%, 9/1/2024 (g) 5.00%, 5/1/2018 (g) 5.00%, 10/1/2024 (g) Nevada - 0.09% 5.00%, 4/1/2025 (g),(h) County of Clark NV 5.00%, 7/1/2035 (g) 6.88%, 7/1/2042 5.00%, 10/1/2035 (g) 5.00%, 6/1/2037 (g) TOTAL MUNICIPAL BONDS $ 1,749 5.00%, 8/1/2039 (g) Principal 5.00%, 4/1/2040 (g),(h) SENIOR FLOATING RATE INTERESTS - Amount Value 5.50%, 6/1/2024 (g) 0.84% (000's) (000's) 5.50%, 3/1/2033 (g) Automobile Manufacturers - 0.21% 5.50%, 5/1/2036 (g) Ford, Term Loan B 5.50%, 4/1/2038 (g) 3.26%, 12/16/2013 (c) 5.50%, 5/1/2038 (g) 5.50%, 4/1/2040 (g),(h) Commercial Services - 0.04% 5.62%, 2/1/2037 (c),(g) Rental Services Corp, Term Loan 5.87%, 2/1/2037 (c),(g) 3.76%, 11/30/2013 (c) 6.00%, 3/1/2031 (g) 52 56 6.00%, 4/1/2031 (g) 4 4 Entertainment - 0.03% 6.00%, 6/1/2032 (g) CCM Merger Inc, Term Loan B 6.00%, 10/1/2032 (g) 8.50%, 7/21/2012 (c) 98 97 6.00%, 1/1/2038 (g) 6.50%, 4/1/2016 (g) 24 26 6.50%, 3/1/2029 (g) 26 28 See accompanying notes 34 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS (continued) (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Federal Home Loan Mortgage Corporation Federal National Mortgage Association (FNMA) (FHLMC) (continued) (continued) 6.50%, 5/1/2029 (g) $ 38 $ 42 7.00%, 2/1/2032 (g) $ 50 $ 56 6.50%, 4/1/2031 (g) 20 22 $ 62,695 6.50%, 2/1/2032 (g) 42 47 Government National Mortgage Association 6.50%, 5/1/2032 (g) 34 38 (GNMA) - 1.92% 6.50%, 5/1/2032 (g) 5.00%, 2/15/2034 6.50%, 4/1/2035 (g) 68 74 5.00%, 4/1/2040 (h) 7.00%, 12/1/2029 (g) 56 63 5.50%, 12/20/2033 7.00%, 6/1/2030 (g) 9 10 5.50%, 5/20/2035 7.00%, 12/1/2030 (g) 9 10 6.00%, 1/20/2029 7.00%, 1/1/2031 (g) 5 6 6.00%, 7/20/2029 23 25 7.00%, 1/1/2031 (g) 15 17 6.00%, 12/15/2033 7.00%, 2/1/2031 (g) 9 10 6.00%, 12/20/2036 7.00%, 6/1/2031 (g) 9 11 6.00%, 4/1/2040 (h) 7.00%, 12/1/2031 (g) 6.50%, 3/20/2028 20 22 7.50%, 4/1/2030 (g) 20 23 6.50%, 5/20/2029 17 18 7.50%, 9/1/2030 (g) 11 13 6.50%, 12/15/2032 7.50%, 3/1/2031 (g) 61 70 7.00%, 3/15/2031 37 41 8.00%, 9/1/2030 (g) 89 7.50%, 5/15/2029 23 26 $ 25,973 8.00%, 12/15/2030 18 21 Federal National Mortgage Association (FNMA) - $ 6,544 18.36% U.S. Treasury - 11.87% 2.81%, 7/1/2034 (c),(g) 8 8 1.38%, 9/15/2012 (i) 3.37%, 7/1/2034 (c),(g) 70 72 2.63%, 7/31/2014 3.89%, 3/1/2035 (c),(g) 3.00%, 8/31/2016 4.00%, 10/1/2019 (g) 3.13%, 1/31/2017 4.50%, 1/1/2020 (g) 3.13%, 5/15/2019 4.50%, 5/1/2023 (g) 3.38%, 11/15/2019 4.50%, 4/1/2040 (g),(h) 3.63%, 2/15/2020 75 74 5.00%, 7/1/2035 (g) 4.13%, 5/15/2015 35 38 5.00%, 7/1/2035 (g) 4.25%, 8/15/2015 5.00%, 5/1/2039 (g) 4.38%, 11/15/2039 75 71 5.00%, 6/1/2039 (g) 4.50%, 2/15/2036 5.00%, 4/15/2040 (g),(h) 6.00%, 2/15/2026 5.50%, 6/1/2019 (g) 8.13%, 8/15/2019 5.50%, 7/1/2019 (g) 55 60 $ 40,524 5.50%, 7/1/2019 (g) U.S. Treasury Inflation-Indexed Obligations - 5.50%, 8/1/2019 (g) 33 36 0.97% 5.50%, 8/1/2019 (g) 2.00%, 1/15/2014 5.50%, 10/1/2019 (g) 5.50%, 10/1/2019 (g) 5.50%, 12/1/2022 (g) TOTAL U.S. GOVERNMENT & GOVERNMENT 5.50%, 7/1/2033 (g) AGENCY OBLIGATIONS $ 139,067 5.50%, 4/1/2035 (g) Principal 5.50%, 9/1/2035 (g) Amount Value 5.50%, 8/1/2036 (g) REPURCHASE AGREEMENTS - 4.16% (000's) (000's) 5.50%, 2/1/2037 (g) 97 Banks - 4.16% 5.50%, 7/1/2037 (g) Investment in Joint Trading Account; Bank of $ 3,194 $ 3,194 5.50%, 4/1/2039 (g) America Repurchase Agreement; 0.01% dated 5.50%, 4/1/2040 (g),(h) 03/31/10 maturing 04/01/10 (collateralized by 5.71%, 2/1/2036 (c),(g) Sovereign Agency Issues; $3,257,709; 0.00% - 5.75%, 5/1/2037 (c),(g) 4.63%; dated 06/25/10 - 10/15/15) 6.00%, 5/1/2031 (g) 27 29 Investment in Joint Trading Account; Credit Suisse 6.00%, 7/1/2035 (g) Repurchase Agreement; -0.01% dated 03/31/10 6.00%, 5/1/2036 (g) maturing 04/01/10 (collateralized by US 6.00%, 2/1/2037 (g) Treasury Notes; $6,515,418; 0.00% - 5.50%; 6.00%, 11/1/2037 (g) dated 03/03/10 - 10/05/29) 6.00%, 12/1/2037 (g) Investment in Joint Trading Account; Deutsche Bank 6.00%, 2/1/2038 (g) Repurchase Agreement; 0.02% dated 03/31/10 6.00%, 5/1/2039 (g) maturing 04/01/10 (collateralized by Sovereign 6.50%, 12/1/2010 (g) 5 5 Agency Issues; $1,221,641; 1.13% - 3.75%; 6.50%, 8/1/2031 (g) 77 85 dated 09/09/11 - 03/09/12) 6.50%, 3/1/2032 (g) 41 46 6.50%, 7/1/2037 (g) 6.50%, 7/1/2037 (g) 6.50%, 2/1/2038 (g) 6.50%, 3/1/2038 (g) 6.50%, 9/1/2038 (g) See accompanying notes 35 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Principal Amount Value REPURCHASE AGREEMENTS (continued) (000's) (000's) Banks (continued) Investment in Joint Trading Account; Morgan Stanley $ 3,417 $ Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $3,485,749; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 14,197 TOTAL REPURCHASE AGREEMENTS $ 14,197 Total Investments $ 376,106 Liabilities in Excess of Other Assets, Net - (10.15)% $ (34,645 ) TOTAL NET ASSETS - 100.00% $ 341,461 (a) Non-Income Producing Security (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $53,528 or 15.68% of net assets. (c) Variable Rate. Rate shown is in effect at March 31, 2010 (d) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $3,652 or 1.07% of net assets. (e) Security purchased on a when-issued basis. (f) Security is Illiquid (g) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. (h) Security was purchased in a "to-be-announced" ("TBA") transaction. See Notes to Financial Statements. (i) Security or a portion of the security was pledged to cover margin requirements for swap and/or swaption contracts. At the end of the period, the value of these securities totaled $491 or 0.14% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 10,761 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (23,114 ) Cost for federal income tax purposes $ 399,220 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Mortgage Securities 41 .03% Financial 22 .61% Government 13 .00% Communications 7 .12% Asset Backed Securities 5 .82% Consumer, Non-cyclical 5 .28% Energy 3 .60% Consumer, Cyclical 3 .32% Industrial 2 .46% Basic Materials 2 .17% Utilities 2 .14% Technology 1 .02% Revenue 0 .41% General Obligation 0 .10% Diversified 0 .07% Liabilities in Excess of Other Assets, Net (10 .15)% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Credit Default Swaps 0 .49% See accompanying notes 36 Schedule of Investments Bond & Mortgage Securities Account March 31, 2010 (unaudited) Credit Default Swaps Unrealized/ Buy/Sell (Pay)/Receive Notional Appreciation Counterparty (Issuer) Reference Entity Protection Fixed Rate Expiration Date Amount (Depreciation) Barclays Bank CDX.NA.HY.11 Buy (5.00)% 12/20/2013 $ $ (181) Barclays Bank CDX.NA.HY.13 Buy (5.00)% 12/20/2014 Barclays Bank CDX.NA.HY.13 Buy (5.00)% 12/20/2014 Deutsche Bank AG TRX.NA.AAA.1.MAR10 Sell 3.51% 4/1/2010 41 Goldman Sachs CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Goldman Sachs CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CDX.NA.HY.13 Buy (5.00)% 12/20/2014 Morgan Stanley CMBX.NA.AJ.4 Sell 0.96% 2/17/2051 9 Morgan Stanley CDX.NA.HY.11 Buy (5.00)% 12/20/2013 Morgan Stanley CMBX.NA.AAA 4 Sell 0.35% 2/17/2051 45 All dollar amounts are shown in thousands (000's) See accompanying notes 37 Schedule of Investments Diversified Balanced Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.08% Shares Held (000's) Principal Funds, Inc. Institutional Class - 70.84% Bond Market Index Fund (a),(b) 1,420,540 $ International Equity Index Fund (a),(b) MidCap S&P 400 Index Fund (a) SmallCap S&P 600 Index Fund (a) $ 17,346 Principal Variable Contracts Funds, Inc. Class 1 - 28.24% LargeCap S&P 500 Index Account (a) TOTAL INVESTMENT COMPANIES $ 24,260 Total Investments $ 24,260 Other Assets in Excess of Liabilities, Net - 0.92% $ 225 TOTAL NET ASSETS - 100.00% $ 24,485 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 450 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 429 Cost for federal income tax purposes $ 23,831 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 58 .77% Domestic Equity Funds 34 .41% International Equity Funds 5 .90% Other Assets in Excess of Liabilities, Net 0 .92% TOTAL NET ASSETS 100.00% See accompanying notes 38 Schedule of Investments Diversified Balanced Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond Market Index Fund  $  1,437,272 $ $ 168 1,420,540 $ 14,372 International Equity Index Fund   45 1,405 LargeCap S&P 500 Index Account   6,626 MidCap S&P 400 Index Fund   10 Money Market Fund     SmallCap S&P 600 Index Fund   12 $  $ 25,499 $ 1,668 $ 23,831 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond Market Index Fund $  $  $  International Equity Index Fund    LargeCap S&P 500 Index Account    MidCap S&P 400 Index Fund    Money Market Fund    SmallCap S&P 600 Index Fund    $  $  $  See accompanying notes 39 Schedule of Investments Diversified Growth Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.80% Shares Held (000's) Principal Funds, Inc. Institutional Class - 54.41% Bond Market Index Fund (a),(b) 1,621,680 $ International Equity Index Fund (a),(b) MidCap S&P 400 Index Fund (a) SmallCap S&P 600 Index Fund (a) $ 26,066 Principal Variable Contracts Funds, Inc. Class 1 - 45.39% LargeCap S&P 500 Index Account (a) 2,622,973 TOTAL INVESTMENT COMPANIES $ 47,811 Total Investments $ 47,811 Other Assets in Excess of Liabilities, Net - 0.20% $ 97 TOTAL NET ASSETS - 100.00% $ 47,908 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 1,274 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 1,228 Cost for federal income tax purposes $ 46,583 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 55 .64% Fixed Income Funds 34 .29% International Equity Funds 9 .87% Other Assets in Excess of Liabilities, Net 0 .20% TOTAL NET ASSETS 100.00% See accompanying notes 40 Schedule of Investments Diversified Growth Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond Market Index Fund  $  1,621,680 $  $  1,621,680 $ 16,418 International Equity Index Fund   56 4,603 LargeCap S&P 500 Index Account   65 20,897 MidCap S&P 400 Index Fund   69 1 2,334 Money Market Fund     SmallCap S&P 600 Index Fund   33 1 2,331 $  $ 48,813 $ 2,230 $ 46,583 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond Market Index Fund $  $  $  International Equity Index Fund    LargeCap S&P 500 Index Account    MidCap S&P 400 Index Fund    Money Market Fund    SmallCap S&P 600 Index Fund    $  $  $  See accompanying notes 41 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 93.36% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 0.08% Banks (continued) Meggitt PLC 29,198 $ Korea Exchange Bank 20,060 $ MTU Aero Engines Holding AG Laurentian Bank of Canada 89 $ 310 Lloyds Banking Group PLC (a) Agriculture - 0.88% Malayan Banking Bhd British American Tobacco PLC Mitsubishi UFJ Financial Group Inc Golden Agri-Resources Ltd (a) Nedbank Group Ltd Golden Agri-Resources Ltd - Warrants (a) 15 OTP Bank PLC (a) $ 3,398 Oversea-Chinese Banking Corp Ltd Airlines - 0.42% Powszechna Kasa Oszczednosci Bank Polski SA Air China Ltd (a) Royal Bank of Canada Gol Linhas Aereas Inteligentes SA ADR Sberbank of Russian Federation Singapore Airlines Ltd Siam Commercial Bank Public (b) Virgin Blue Holdings Ltd (a) 92 Standard Bank Group Ltd/South Africa $ 1,605 Standard Chartered PLC Apparel - 0.37% State Bank of India Ltd Gildan Activewear (a) Sumitomo Mitsui Financial Group Inc Yue Yuen Industrial Holdings Ltd Sumitomo Trust & Banking Co Ltd/The Sydbank A/S (a) 67 $ 1,402 Automobile Manufacturers - 2.63% Torinto Dominion Bank Dongfeng Motor Group Co Ltd Turkiye Garanti Bankasi AS Honda Motor Co Ltd Turkiye Halk Bankasi AS Hyundai Motor Co Westpac Banking Corp Kia Motors Corp $ 57,224 Nissan Motor Co Ltd (a) Beverages - 1.55% Renault SA (a) Britvic PLC 62 Tata Motors Ltd Carlsberg A/S Toyota Motor Corp Cia de Bebidas das Americas ADR Yulon Motor Co Ltd Fomento Economico Mexicano SAB de CV ADR $ 10,134 Heineken NV Automobile Parts & Equipment - 1.01% SABMiller PLC FCC Co Ltd 79 $ 5,963 Keihin Corp Building Materials - 0.93% Sumitomo Electric Industries Ltd Asahi Glass Co Ltd Toyoda Gosei Co Ltd Central Glass Co Ltd 79 Valeo SA (a) Duratex SA $ 3,872 Holcim Ltd Banks - 14.88% Sika AG 85 Aareal Bank AG (a) $ 3,577 ABSA Group Ltd Chemicals - 2.15% Asya Katilim Bankasi AS (a) Air Water Inc Australia & New Zealand Banking Group Ltd BASF SE Banco do Brasil SA Croda International PLC 77 Banco Santander SA Daicel Chemical Industries Ltd Bangkok Bank Public Co Hanwha Chem Corp Kolon Industries Inc (a) 68 Bank Mandiri Tbk PT Bank of China Ltd Lanxess AG 99 Bank of Communications Co Ltd LG Chem Ltd Bank of Montreal Lintec Corp 41 Bank of Yokohama Ltd/The Nippon Kayaku Co Ltd Bank Pekao SA Nippon Shokubai Co Ltd 81 Barclays PLC Nippon Soda Co Ltd 91 BNP Paribas Nippon Synthetic Chemical Industry Co Ltd/The 34 BOC Hong Kong Holdings Ltd Rhodia SA Busan Bank Syngenta AG Canadian Western Bank $ 8,256 Chiba Bank Ltd/The Coal - 0.48% China Construction Bank Corp Banpu Public Co Ltd DBS Group Holdings Ltd China Shenhua Energy Co Ltd Deutsche Bank AG Grande Cache Coal Corp (a) 95 DnB NOR ASA MacArthur Coal Ltd Erste Group Bank AG Whitehaven Coal Ltd 67 HDFC Bank Ltd ADR $ 1,847 Home Capital Group Inc Commercial Services - 0.80% HSBC Holdings PLC Adecco SA ICICI Bank Ltd ADR Aggreko PLC Industrial and Commercial Bank of China Ltd Atlantia SpA Industrial Bank of Korea Prosegur Cia de Seguridad SA Julius Baer Group Ltd Zhejiang Expressway Co Ltd KBC Groep NV (a) $ 3,131 See accompanying notes 42 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Computers - 1.29% Electronics (continued) CGI Group Inc (a) 106,500 $ Hon Hai Precision Industry Co Ltd 181,470 $ Dimension Data Holdings PLC 61 Horiba Ltd 75 Foxconn Technology Co Ltd Japan Aviation Electronics Industry Ltd 76 Infosys Technologies Ltd ADR Koninklijke Philips Electronics NV Lenovo Group Ltd Kyocera Corp Lite-On Technology Corp LG Display Co Ltd Tata Consultancy Services Ltd Nippon Chemi-Con Corp (a) TDK Corp Nippon Electric Glass Co Ltd Wipro Ltd ADR Omron Corp $ 4,972 SMK Corp 62 Consumer Products - 0.47% Taiyo Yuden Co Ltd 79 Reckitt Benckiser Group PLC Tripod Technology Corp WPG Holdings Co Ltd Cosmetics & Personal Care - 0.29% $ 7,403 Fancl Corp 85 Engineering & Contruction - 1.42% Shiseido Co Ltd Abengoa SA 69 $ 1,123 Bilfinger Berger AG Distribution & Wholesale - 2.14% Bradken Ltd 65 DCC PLC Carillion PLC 82 Hyosung Corp Daelim Industrial Co Ltd Inchcape PLC (a) Downer EDI Ltd Marubeni Corp Hochtief AG Mitsubishi Corp Imtech NV Mitsui & Co Ltd Monadelphous Group Ltd 85 Sumitomo Corp NCC AB $ 8,207 Nippo Corp 69 Diversified Financial Services - 0.72% Obrascon Huarte Lain SA Aiful Corp (a) SHO-BOND Holdings Co Ltd 69 Azimut Holding SpA Tecnicas Reunidas SA 85 BinckBank NV 98 Vinci SA Challenger Financial Services Group Ltd 99 YIT OYJ 54 Chinatrust Financial Holding Co Ltd $ 5,478 Close Brothers Group PLC 83 Entertainment - 0.01% E.Sun Financial Holding Co Ltd (a) 89 bwin Interactive Entertainment AG (a) 56 Get Nice Holdings Ltd 96 IG Group Holdings PLC 62 Food - 3.71% Kenedix Inc (a) Cia Brasileira de Distribuicao Grupo Pao de Acucar KGI Securities Co Ltd (a),(c) ADR Mediobanca SpA - Warrants (a),(d) 9 CSM ORIX Corp Delhaize Group SA Tullett Prebon PLC 85 Ebro Puleva SA Woori Finance Holdings Co Ltd Fuji Oil Co Ltd 54 $ 2,757 Jeronimo Martins SGPS SA Electric - 2.30% Koninklijke Ahold NV Atco Ltd Marine Harvest ASA (a) Chubu Electric Power Co Inc Metro AG Empresa Nacional de Electricidad SA/Chile Morinaga Milk Industry Co Ltd 59 Enel SpA Nestle SA International Power PLC Nippon Suisan Kaisha Ltd 34 Iride SpA 48 Nisshin Oillio Group Ltd/The 82 Okinawa Electric Power Co Inc/The 31 Nutreco Holding NV 95 Public Power Corp SA Toyo Suisan Kaisha Ltd Reliance Infrastructure Ltd Uni-President Enterprises Corp RWE AG Viscofan SA 76 Terna Rete Elettrica Nazionale SpA WM Morrison Supermarkets PLC $ 8,877 Yakult Honsha Co Ltd Electrical Components & Equipment - 0.88% $ 14,274 Bekaert SA 77 Forest Products & Paper - 0.93% Fujikura Ltd Billerud AB 79 Furukawa Electric Co Ltd Fibria Celulose SA ADR (a) Hitachi Ltd Holmen AB 87 LG Electronics Inc Lee & Man Paper Manufacturing Ltd SMA Solar Technology AG 69 Mondi PLC Sino-Forest Corp (a) $ 3,387 Electronics - 1.93% Svenska Cellulosa AB AAC Acoustic Technologies Holdings Inc 70 $ 3,579 Alps Electric Co Ltd (a) 81 Gas - 0.72% Chemring Group PLC Canadian Utilities Ltd CMK Corp/Japan 95 Korea Gas Corp Snam Rete Gas SpA See accompanying notes 43 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Gas (continued) Iron & Steel (continued) Tokyo Gas Co Ltd 253,000 $ Kyoei Steel Ltd 2,500 $ 53 $ 2,745 Mechel ADR Hand & Machine Tools - 0.58% Mount Gibson Iron Ltd (a) 78 Disco Corp OneSteel Ltd Fuji Electric Holdings Co Ltd POSCO ADR Makita Corp Ternium SA ADR (a) $ 2,244 $ 6,913 Healthcare - Products - 0.29% Leisure Products & Services - 0.02% Coloplast A/S Flight Centre Ltd 74 DiaSorin SpA 67 Nipro Corp 71 Lodging - 0.09% SSL International PLC 94 Genting Bhd $ 1,114 SJM Holdings Ltd Holding Companies - Diversified - 1.68% $ 336 GS Holdings Machinery - Construction & Mining - 0.03% Hutchison Whampoa Ltd Danieli & C. Officine Meccaniche SpA Imperial Holdings Ltd KOC Holding AS (a) Machinery - Diversified - 0.90% LG Corp Kinki Sharyo Co Ltd 46 Noble Group Ltd Kone OYJ Shanghai Industrial Holdings Ltd Metso OYJ Wharf Holdings Ltd Sumitomo Heavy Industries Ltd $ 6,463 Weir Group PLC/The Home Builders - 0.49% $ 3,467 Daiwa House Industry Co Ltd Media - 1.32% Persimmon PLC (a) ITV PLC (a) $ 1,892 M6-Metropole Television Home Furnishings - 1.24% Mediaset SpA Alpine Electronics Inc (a) 63 Promotora de Informaciones SA (a) 67 Arcelik AS Societe Television Francaise 1 Electrolux AB WPP PLC Indesit Co SpA 85 $ 5,078 SEB SA 74 Metal Fabrication & Hardware - 0.52% Skyworth Digital Holdings Ltd SKF AB Sony Corp Vallourec SA Steinhoff International Holdings Ltd (a) $ 1,985 $ 4,768 Mining - 5.49% Insurance - 3.60% Alamos Gold Inc Amlin PLC Anglo American PLC (a) Aviva PLC Antofagasta PLC Baloise-Holding AG BHP Billiton Ltd Cathay Financial Holding Co Ltd (a) BHP Billiton PLC China Life Insurance Co Ltd China Molybdenum Co Ltd China Pacific Insurance Group Co Ltd (a) FNX Mining Co Inc (a) 80 CNP Assurances Grupo Mexico SAB de CV Hannover Rueckversicherung AG Harmony Gold Mining Co Ltd ING Groep NV (a) IAMGOLD Corp Milano Assicurazioni SPA 93 Impala Platinum Holdings Ltd Ping An Insurance Group Co of China Ltd KGHM Polska Miedz SA RSA Insurance Group PLC Korea Zinc Co Ltd Sampo OYJ MMC Norilsk Nickel ADR (a) Sanlam Ltd Quadra Mining Ltd (a) 58 Zurich Financial Services Red Back Mining Inc (a) $ 13,843 Rio Tinto Ltd Internet - 0.07% SEMAFO Inc (a) Atea ASA 74 Sterlite Industries India Ltd ADR Perfect World Co Ltd ADR (a) Tek Cominco Limited (a) Rightmove PLC 93 Yamana Gold Inc $ 295 Zijin Mining Group Co Ltd Investment Companies - 0.05% $ 21,087 Kinnevik Investment AB Miscellaneous Manufacturing - 1.57% Aalberts Industries NV 52 Iron & Steel - 1.80% Ansell Ltd China Steel Corp Charter International PLC Cia Siderurgica Nacional SA ADR Cookson Group PLC (a) Evraz Group SA (a) FUJIFILM Holdings Corp JFE Holdings Inc Invensys PLC JSW Steel Ltd Siemens AG Kobe Steel Ltd See accompanying notes 44 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Miscellaneous Manufacturing (continued) Real Estate (continued) Tomkins PLC 245,621 $ Hongkong Land Holdings Ltd 221,000 $ $ 6,020 Huaku Development Co Ltd Office & Business Equipment - 0.57% Keppel Land Ltd 94 Canon Inc KWG Property Holding Ltd PSP Swiss Property AG (a) Oil & Gas - 7.34% Rossi Residencial SA Alliance Oil Co Ltd (a) 67 Shimao Property Holdings Ltd AWE Ltd (a) Sun Hung Kai Properties Ltd Bankers Petroleum Ltd (a) Swiss Prime Site AG (a) Baytex Energy Trust $ 8,561 BG Group PLC REITS - 0.26% BP PLC CapitaMall Trust Cenovus Energy, Inc Dundee Real Estate Investment Trust 66 CNOOC Ltd Great Portland Estates PLC 93 EnCana Corp Japan Retail Fund Investment Corp 64 75 ERG SpA 84 Kenedix Realty Investment Corp 36 97 Gazprom OAO (b),(c) $ 1,012 Gazprom OAO ADR Retail - 2.96% Lukoil OAO ADR Aeon Co Ltd Nippon Oil Corp (b) Alimentation Couche Tard Inc Petrobank Energy & Resources Ltd (a) Cie Financiere Richemont SA PetroChina Co Ltd EDION Corp Petroleo Brasileiro SA ADR GOME Electrical Appliances Holdings Ltd (a) Premier Oil PLC (a) 91 Halfords Group PLC 80 PTT Public Company Limited (b) Home Retail Group PLC Reliance Industries Ltd (c) JB Hi-Fi Ltd Rosneft Oil Co K's Holdings Corp 65 Royal Dutch Shell PLC - A Shares Lojas Renner SA Royal Dutch Shell PLC - B Shares Lotte Shopping Co Ltd Statoil ASA Massmart Holdings Ltd Tatneft ADR Matsumotokiyoshi Holdings Co Ltd 75 Total SA Mitchells & Butlers PLC (a) 69 $ 28,218 PPR Oil & Gas Services - 1.40% President Chain Store Corp 55 Acergy SA PT Astra International Tbk Petrofac Ltd Shimachu Co Ltd 58 Saipem SpA Swatch Group AG/The Subsea 7 Inc (a) 97 Travis Perkins PLC (a) Technip SA Wal-Mart de Mexico SAB de CV TGS Nopec Geophysical Co ASA (a) Wesfarmers Ltd $ 5,398 WH Smith PLC Packaging & Containers - 0.02% Woolworths Holdings Ltd/South Africa Rengo Co Ltd 76 $ 11,391 Semiconductors - 2.97% Pharmaceuticals - 5.92% Aixtron AG AstraZeneca PLC ASM International NV (a) 41 Chugai Pharmaceutical Co Ltd ASML Holding NV Dr Reddys Laboratories Ltd CSR PLC (a) 69 GlaxoSmithKline PLC Dialog Semiconductor PLC (a) 71 Kobayashi Pharmaceutical Co Ltd 74 Elpida Memory Inc (a) Meda AB 56 Epistar Corp Miraca Holdings Inc Hynix Semiconductor Inc (a) Nippon Shinyaku Co Ltd 67 Infineon Technologies AG (a) Novartis AG Novatek Microelectronics Corp Ltd Novo Nordisk A/S Powertech Technology Inc Roche Holding AG Richtek Technology Corp Sanofi-Aventis SA Samsung Electronics Co Ltd Shire PLC Taiwan Semiconductor Manufacturing Co Ltd Stada Arzneimittel AG Tokyo Electron Ltd Teva Pharmaceutical Industries Ltd ADR $ 11,410 Towa Pharmaceutical Co Ltd 51 Software - 0.54% $ 22,786 Autonomy Corp PLC (a) Real Estate - 2.22% Check Point Software Technologies Ltd (a) Arnest One Corp 72 Micro Focus International PLC Brookfield Asset Management Inc Temenos Group AG (a) Cheung Kong Holdings Ltd Totvs SA Cyrela Brazil Realty SA $ 2,057 Deutsche Euroshop AG 70 Telecommunications - 5.89% Great Eagle Holdings Ltd 79 America Movil SAB de CV ADR Henderson Land Development Co Ltd Bezeq Israeli Telecommunication Corp Ltd See accompanying notes 45 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS (continued) Shares Held (000's) Amount Value Telecommunications (continued) REPURCHASE AGREEMENTS - 4.70% (000's) (000's) BT Group PLC 505,480 $ Banks - 4.70% China Mobile Ltd Investment in Joint Trading Account; Bank of $ 4,070 $ China Telecom Corp Ltd America Repurchase Agreement; 0.01% dated DragonWave Inc (a) 87 03/31/10 maturing 04/01/10 (collateralized by Eutelsat Communications Sovereign Agency Issues; $4,151,337; 0.00% - Koninklijke KPN NV 4.63%; dated 06/25/10 - 10/15/15) KT Corp Investment in Joint Trading Account; Credit Suisse Manitoba Telecom Services Inc 94 Repurchase Agreement; -0.01% dated 03/31/10 Mobile Telesystems OJSC ADR maturing 04/01/10 (collateralized by US Nippon Telegraph & Telephone Corp Treasury Notes; $8,302,675; 0.00% - 5.50%; Nokia OYJ dated 03/03/10 - 10/05/29) NTT DoCoMo Inc Investment in Joint Trading Account; Deutsche Bank Portugal Telecom SGPS SA Repurchase Agreement; 0.02% dated 03/31/10 Rogers Communications - Class B maturing 04/01/10 (collateralized by Sovereign Singapore Telecommunications Ltd Agency Issues; $1,556,752; 1.13% - 3.75%; Taiwan Mobile Co Ltd dated 09/09/11 - 03/09/12) Telefonica SA Investment in Joint Trading Account; Morgan Stanley Telenet Group Holding NV (a) Repurchase Agreement; 0.01% dated 03/31/10 Telenor ASA maturing 04/01/10 (collateralized by Sovereign TeliaSonera AB Agency Issues; $4,441,931; 0.00% - 5.85%; Vimpel-Communications ADR dated 03/03/10 - 02/19/25) Vivo Participacoes SA ADR $ 18,091 Vodafone Group PLC TOTAL REPURCHASE AGREEMENTS $ 18,091 $ 22,635 Total Investments $ 384,258 Transportation - 0.33% Other Assets in Excess of Liabilities, Net - 0.10% $ 404 Construcciones y Auxiliar de Ferrocarriles SA 91 TOTAL NET ASSETS - 100.00% $ 384,662 Firstgroup PLC 84 Golden Ocean Group Ltd (a) 67 Koninklijke Vopak NV (a) Non-Income Producing Security Pacific Basin Shipping Ltd (b) Market value is determined in accordance with procedures established in Sankyu Inc 84 good faith by the Board of Directors. At the end of the period, the value of Seino Holdings Corp these securities totaled $1,831 or 0.48% of net assets. Sincere Navigation (c) Security exempt from registration under Rule 144A of the Securities Act of Stagecoach Group PLC 83 1933. These securities may be resold in transactions exempt from Tsakos Energy Navigation Ltd 98 registration, normally to qualified institutional buyers. Unless otherwise $ 1,273 indicated, these securities are not considered illiquid. At the end of the Water - 0.21% period, the value of these securities totaled $804 or 0.21% of net assets. Pennon Group PLC (d) Security is Illiquid Severn Trent PLC $ 801 TOTAL COMMON STOCKS $ 359,093 Unrealized Appreciation (Depreciation) Value The net federal income tax unrealized appreciation (depreciation) and federal tax PREFERRED STOCKS - 1.84% Shares Held (000's) cost of investments held by the fund as of the period end were as follows: Banks - 0.37% Banco Bradesco SA Unrealized Appreciation $ 53,883 Itau Unibanco Holding SA Unrealized Depreciation $ 1,424 Net Unrealized Appreciation (Depreciation) $ 44,523 Consumer Products - 0.51% Cost for federal income tax purposes $ 339,735 Henkel AG & Co KGaA All dollar amounts are shown in thousands (000's) Electric - 0.04% Eletropaulo Metropolitana Eletricidade de Sao Paulo SA Investment Companies - 0.00% Lereko Mobility Pty Ltd (a) 6 Media - 0.33% ProSiebenSat.1 Media AG Mining - 0.59% Vale SA TOTAL PREFERRED STOCKS $ 7,074 See accompanying notes 46 Schedule of Investments Diversified International Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Country Percent Japan 16 .59% United Kingdom 13 .72% Switzerland 6 .88% Canada 6 .53% France 5 .99% Germany 5 .59% Australia 5 .17% United States 4 .70% Hong Kong 4 .25% Netherlands 3 .69% Brazil 2 .41% Korea, Republic Of 2 .10% Italy 1 .93% Norway 1 .91% Singapore 1 .81% China 1 .70% Finland 1 .61% Taiwan, Province Of China 1 .56% Sweden 1 .52% Russian Federation 1 .22% India 1 .13% Denmark 1 .11% Spain 1 .00% South Africa 0 .95% Belgium 0 .81% Ireland 0 .64% Mexico 0 .59% Portugal 0 .44% Turkey 0 .32% Thailand 0 .26% Poland 0 .26% Indonesia 0 .25% Israel 0 .25% Austria 0 .23% Greece 0 .23% Luxembourg 0 .19% Malaysia 0 .17% Hungary 0 .12% Chile 0 .05% Bermuda 0 .02% Other Assets in Excess of Liabilities, Net 0 .10% TOTAL NET ASSETS 100.00% See accompanying notes 47 Schedule of Investments Equity Income Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 89.55% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 0.53% Healthcare - Products (continued) Raytheon Co 44,100 $ Medtronic Inc 41,600 $ $ 7,726 Apparel - 1.16% Insurance - 6.29% VF Corp ACE Ltd Allianz SE ADR Automobile Manufacturers - 0.68% Allstate Corp/The PACCAR Inc Fidelity National Financial Inc MetLife Inc Automobile Parts & Equipment - 0.52% Unum Group Johnson Controls Inc $ 29,649 Machinery - Diversified - 1.46% Banks - 5.73% Deere & Co Banco Santander SA ADR Bank of New York Mellon Corp/The Media - 0.58% Bank of Nova Scotia Walt Disney Co/The JP Morgan Chase & Co Northern Trust Corp Mining - 2.02% US Bancorp BHP Billiton Ltd ADR $ 26,991 Vale SA ADR Beverages - 0.57% Vulcan Materials Co Coca-Cola Co/The $ 9,481 Molson Coors Brewing Co Miscellaneous Manufacturing - 4.42% $ 2,695 3M Co Chemicals - 1.15% Honeywell International Inc Air Products & Chemicals Inc Parker Hannifin Corp EI du Pont de Nemours & Co Siemens AG ADR Sociedad Quimica y Minera de Chile SA ADR $ 20,838 $ 5,418 Oil & Gas - 5.78% Commercial Services - 0.61% Chevron Corp Automatic Data Processing Inc Enerplus Resources Fund Exxon Mobil Corp Consumer Products - 0.69% Marathon Oil Corp Clorox Co Penn West Energy Trust Kimberly-Clark Corp Total SA ADR $ 3,264 Valero Energy Corp Distribution & Wholesale - 2.02% $ 27,227 Genuine Parts Co Pharmaceuticals - 9.12% Abbott Laboratories Diversified Financial Services - 2.40% Bristol-Myers Squibb Co AllianceBernstein Holding LP Mead Johnson Nutrition Co NYSE Euronext Merck & Co Inc $ 11,285 Novartis AG ADR Electric - 5.16% Pfizer Inc FPL Group Inc Teva Pharmaceutical Industries Ltd ADR Progress Energy Inc $ 42,959 Wisconsin Energy Corp Pipelines - 2.31% Xcel Energy Inc Enterprise Products Partners LP $ 24,293 Kinder Morgan Energy Partners LP Electrical Components & Equipment - 1.44% Spectra Energy Corp Emerson Electric Co $ 10,896 REITS - 3.84% Environmental Control - 0.43% Annaly Capital Management Inc Waste Management Inc HCP Inc Health Care REIT Inc Food - 3.25% Kimco Realty Corp General Mills Inc $ 18,080 Kraft Foods Inc Retail - 4.97% Kroger Co/The Costco Wholesale Corp Sysco Corp CVS Caremark Corp $ 15,329 McDonald's Corp Forest Products & Paper - 0.01% Wal-Mart Stores Inc Weyerhaeuser Co 23 $ 23,423 Savings & Loans - 1.34% Gas - 1.57% Hudson City Bancorp Inc Sempra Energy Semiconductors - 4.70% Healthcare - Products - 1.64% Applied Materials Inc Becton Dickinson and Co Intel Corp Johnson & Johnson Maxim Integrated Products Inc See accompanying notes 48 Schedule of Investments Equity Income Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS (continued) Shares Held (000's) Amount Value Semiconductors (continued) REPURCHASE AGREEMENTS (continued) (000's) (000's) Microchip Technology Inc 108,000 $ Banks (continued) Taiwan Semiconductor Manufacturing Co Ltd ADR Investment in Joint Trading Account; Credit Suisse $ 19,959 $ $ 22,154 Repurchase Agreement; -0.01% dated 03/31/10 Software - 1.98% maturing 04/01/10 (collateralized by US Microsoft Corp Treasury Notes; $20,358,656; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Telecommunications - 6.06% Investment in Joint Trading Account; Deutsche Bank AT&T Inc Repurchase Agreement; 0.02% dated 03/31/10 BCE Inc maturing 04/01/10 (collateralized by Sovereign CenturyTel Inc Agency Issues; $3,817,248; 1.13% - 3.75%; Qualcomm Inc dated 09/09/11 - 03/09/12) Verizon Communications Inc Investment in Joint Trading Account; Morgan Stanley Vodafone Group PLC ADR Repurchase Agreement; 0.01% dated 03/31/10 $ 28,519 maturing 04/01/10 (collateralized by Sovereign Toys, Games & Hobbies - 1.86% Agency Issues; $10,891,881; 0.00% - 5.85%; Mattel Inc dated 03/03/10 - 02/19/25) $ 44,360 Transportation - 3.26% TOTAL REPURCHASE AGREEMENTS $ 44,360 Norfolk Southern Corp Total Investments $ 471,818 Union Pacific Corp Liabilities in Excess of Other Assets, Net - $ 15,370 (0.17)% $ (777) TOTAL COMMON STOCKS $ 421,843 TOTAL NET ASSETS - 100.00% $ 471,041 Value PREFERRED STOCKS - 0.94% Shares Held (000's) Banks - 0.36% (a) This entity was put into conservatorship by the US Government in 2008. National City Capital Trust II See Notes to Financial Statements for additional information. National City Capital Trust III $ 1,701 Diversified Financial Services - 0.14% Unrealized Appreciation (Depreciation) National City Capital Trust IV The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: REITS - 0.44% Public Storage Inc 6.63%; Series M Unrealized Appreciation $ 67,798 Public Storage Inc 7.25%; Series K Unrealized Depreciation $ 2,084 Net Unrealized Appreciation (Depreciation) $ 49,734 TOTAL PREFERRED STOCKS $ 4,421 Cost for federal income tax purposes $ 422,084 Principal All dollar amounts are shown in thousands (000's) Amount Value BONDS - 0.25% (000's) (000's) Portfolio Summary (unaudited) Healthcare - Services - 0.10% Sector Percent Aetna Inc Financial 29 .96% 7.88%, 3/1/2011 $ 450 $ 477 Consumer, Non-cyclical 15 .98% Industrial 11 .54% Telecommunications - 0.15% Consumer, Cyclical 11 .21% Telus Corp Energy 8 .09% 8.00%, 6/1/2011 Communications 6 .79% Utilities 6 .73% TOTAL BONDS $ 1,159 Technology 6 .68% Principal Basic Materials 3 .18% U.S. GOVERNMENT & GOVERNMENT Amount Value Mortgage Securities 0 .01% AGENCY OBLIGATIONS - 0.01% (000's) (000's) Liabilities in Excess of Other Assets, Net (0 .17)% Federal Home Loan Mortgage Corporation TOTAL NET ASSETS 100.00% (FHLMC) - 0.01% 6.50%, 9/1/2030 (a) $ 23 $ 26 7.00%, 9/1/2030 (a) 8 9 $ 35 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 35 Principal Amount Value REPURCHASE AGREEMENTS - 9.42% (000's) (000's) Banks - 9.42% Investment in Joint Trading Account; Bank of $ 9,980 $ 9,980 America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $10,179,329; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) See accompanying notes 49 Schedule of Investments Government & High Quality Bond Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS - 19.37% (000's) (000's) BONDS (continued) (000's) (000's) Automobile Floor Plan Asset Backed Securities - Other Asset Backed Securities (continued) 0.92% Saxon Asset Securities Trust Swift Master Auto Receivables Trust 0.41%, 3/25/2036 (a) $ 2,648 $ 2,315 0.33%, 6/15/2012 (a) $ 2,250 $ Structured Asset Investment Loan Trust 0.47%, 1/25/2036 (a) Banks - 0.85% $ 3,022 Goldman Sachs Group Inc/The Student Loan Asset Backed Securities - 0.28% 3.25%, 6/15/2012 SLM Student Loan Trust 0.45%, 9/17/2018 (a) Finance - Mortgage Loan/Banker - 2.98% Fannie Mae TOTAL BONDS $ 47,570 5.00%, 5/11/2017 (b) Principal 6.63%, 11/15/2030 U.S. GOVERNMENT & GOVERNMENT Amount Value Freddie Mac AGENCY OBLIGATIONS - 77.80% (000's) (000's) 5.75%, 6/27/2016 Federal Home Loan Mortgage Corporation $ 7,304 (FHLMC) - 12.89% Home Equity Asset Backed Securities - 1.77% 2.78%, 9/1/2032 (a),(e) $ 51 $ 52 American Home Mortgage Investment Trust 3.25%, 9/1/2033 (a),(e) 7 7 0.44%, 11/25/2030 (a),(c) 3.75%, 2/1/2034 (a),(e) Asset Backed Securities Corp Home Equity 5.00%, 10/1/2025 (e) 0.35%, 7/25/2036 (a) 5.00%, 2/1/2033 (e) First NLC Trust 5.00%, 6/1/2033 (e) 0.48%, 5/25/2035 (a),(c) 5.00%, 6/1/2033 (e) Morgan Stanley Home Equity Loan Trust 5.00%, 12/1/2034 (e) 0.42%, 2/25/2036 (a) 5.00%, 5/1/2035 (e) $ 4,357 5.00%, 7/1/2035 (e) Mortgage Backed Securities - 11.34% 5.00%, 7/1/2035 (e) Banc of America Funding Corp 5.00%, 10/1/2035 (e) 0.32%, 7/20/2036 (a) 5.00%, 6/1/2039 (e) 0.52%, 7/20/2036 (a) 5.50%, 4/1/2018 (e) Credit Suisse Mortgage Capital Certificates 5.50%, 2/1/2024 (e) 27 28 5.81%, 9/15/2039 (a) 5.50%, 3/1/2024 (e) 46 49 Fannie Mae 5.50%, 3/1/2033 (e) 0.10%, 3/25/2036 5.50%, 7/1/2037 (e) 0.55%, 10/25/2018 (a) 5.50%, 4/1/2038 (e) 5.00%, 8/25/2026 5.50%, 5/1/2038 (e) 6.50%, 2/25/2047 5.53%, 6/1/2037 (a),(e) Fannie Mae Grantor Trust 5.61%, 6/1/2037 (a),(e) 0.60%, 5/25/2035 (a) 6.00%, 7/1/2017 (e) Fannie Mae Whole Loan 6.00%, 12/1/2023 (e) 40 43 0.40%, 5/25/2035 (a),(c) 6.00%, 1/1/2026 (e) 21 23 Federal Home Loan Banks 6.00%, 12/1/2031 (e) 5.46%, 11/27/2015 6.00%, 9/1/2034 (e) Freddie Mac 6.00%, 2/1/2035 (e) 0.53%, 6/15/2018 (a) 6.00%, 8/1/2036 (e) 0.63%, 7/15/2023 (a) 6.00%, 10/1/2036 (a),(e) 4.50%, 7/15/2017 6.00%, 3/1/2037 (e) 5.50%, 9/15/2031 (a) 6.00%, 1/1/2038 (e) GE Capital Commercial Mortgage Corp 6.00%, 1/1/2038 (a),(e) 5.61%, 4/10/2017 (a) 6.00%, 1/1/2038 (e) Ginnie Mae 6.00%, 4/1/2038 (e) 0.70%, 11/16/2045 75 6.00%, 6/1/2038 (e) 0.84%, 6/17/2045 (a) 6.46%, 1/1/2037 (a),(e) 1.05%, 10/16/2046 6.50%, 6/1/2017 (e) 1.08%, 5/16/2046 (a) 6.50%, 6/1/2018 (e) 21 23 1.26%, 10/16/2012 (a) 6.50%, 8/1/2021 (e) 23 26 3.89%, 7/16/2026 6.50%, 4/1/2024 (e) 31 34 4.26%, 2/16/2032 6.50%, 4/1/2026 (e) 22 25 5.08%, 1/16/2030 (a) 6.50%, 5/1/2026 (e) 24 27 LB-UBS Commercial Mortgage Trust 6.50%, 5/1/2026 (e) 18 20 0.06%, 2/15/2040 (a),(d) 52 6.50%, 12/1/2027 (e) 26 29 0.15%, 11/15/2038 (a),(d) 6.50%, 1/1/2028 (e) 18 20 Washington Mutual Alternative Mortgage Pass- 6.50%, 3/1/2028 (e) 20 22 Through Certificates 6.50%, 9/1/2028 (e) 20 22 0.53%, 6/25/2046 (a) 6.50%, 9/1/2028 (e) 29 32 $ 27,863 6.50%, 10/1/2028 (e) Other Asset Backed Securities - 1.23% 6.50%, 11/1/2028 (e) 29 32 Chase Funding Mortgage Loan Asset-Backed 6.50%, 12/1/2028 (e) 62 68 Certificates 6.50%, 7/1/2031 (e) 0.71%, 12/25/2033 (a) 6.50%, 8/1/2031 (e) 19 21 See accompanying notes 50 Schedule of Investments Government & High Quality Bond Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS (continued) (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Federal Home Loan Mortgage Corporation Federal National Mortgage Association (FNMA) (FHLMC) (continued) (continued) 6.50%, 10/1/2031 (e) $ 35 $ 39 5.50%, 4/1/2040 (e),(f) $ 3,840 $ 4,047 6.50%, 12/1/2031 (e) 5.60%, 11/1/2035 (a),(e) 6.50%, 2/1/2032 (e) 5.75%, 5/1/2037 (a),(e) 6.50%, 5/1/2032 (e) 6.00%, 8/1/2016 (e) 6.50%, 8/1/2032 (e) 6.00%, 6/1/2022 (e) 6.50%, 4/1/2035 (e) 53 58 6.00%, 11/1/2023 (e) 6 6 6.50%, 12/1/2037 (e) 6.00%, 3/1/2026 (e) 10 11 7.00%, 9/1/2023 (e) 31 35 6.00%, 11/1/2028 (e) 74 80 7.00%, 12/1/2023 (e) 18 21 6.00%, 12/1/2031 (e) 7.00%, 1/1/2024 (e) 20 23 6.00%, 1/1/2033 (e) 7.00%, 9/1/2027 (e) 25 28 6.00%, 9/1/2036 (e) 7.00%, 2/1/2028 (e) 10 11 6.00%, 11/1/2037 (e) 7.00%, 4/1/2028 (e) 6.00%, 12/1/2037 (e) 7.00%, 5/1/2028 (e) 16 18 6.00%, 2/1/2038 (a),(e) 7.00%, 8/1/2028 (e) 34 38 6.00%, 3/1/2038 (e) 7.00%, 10/1/2031 (e) 50 56 6.00%, 4/1/2038 (e) 7.50%, 10/1/2030 (e) 54 61 6.00%, 7/1/2038 (e) 7.50%, 2/1/2031 (e) 18 21 6.50%, 6/1/2016 (e) 7.50%, 2/1/2031 (e) 55 63 6.50%, 8/1/2017 (e) 8.00%, 10/1/2030 (e) 74 85 6.50%, 11/1/2023 (e) 98 $ 31,663 6.50%, 5/1/2024 (e) 56 61 Federal National Mortgage Association (FNMA) - 6.50%, 7/1/2025 (e) 18 20 40.03% 6.50%, 8/1/2025 (e) 58 63 2.81%, 7/1/2034 (a),(e) 6.50%, 2/1/2026 (e) 23 25 2.85%, 12/1/2032 (a),(e) 6.50%, 3/1/2026 (e) 7 8 4.00%, 12/1/2024 (e) 6.50%, 5/1/2026 (e) 26 29 4.50%, 12/1/2019 (e) 6.50%, 6/1/2026 (e) 11 11 4.50%, 1/1/2020 (e) 6.50%, 7/1/2028 (e) 22 24 5.00%, 1/1/2018 (e) 6.50%, 9/1/2028 (e) 24 27 5.00%, 11/1/2018 (e) 6.50%, 9/1/2031 (e) 5.00%, 5/1/2034 (e) 6.50%, 12/1/2036 (e) 5.00%, 4/1/2035 (e) 6.50%, 7/1/2037 (e) 5.00%, 4/1/2035 (e) 6.50%, 7/1/2037 (e) 5.00%, 7/1/2035 (e) 6.50%, 2/1/2038 (e) 5.00%, 7/1/2035 (e) 88 91 6.50%, 3/1/2038 (e) 5.00%, 8/1/2035 (e) 7.00%, 1/1/2027 (e) 10 11 5.00%, 6/1/2037 (e) 7.00%, 11/1/2027 (e) 14 16 5.00%, 7/1/2039 (e) 7.00%, 10/1/2029 (e) 5.05%, 12/1/2033 (a),(e) 7.00%, 5/1/2031 (e) 6 7 5.50%, 8/1/2017 (e) 7.50%, 4/1/2022 (e) 6 7 5.50%, 1/1/2018 (e) 7.50%, 7/1/2027 (e) 3 3 5.50%, 7/1/2019 (e) 7.50%, 5/1/2031 (e) 5.50%, 8/1/2019 (e) 61 65 8.00%, 6/1/2030 (e) 9 10 5.50%, 8/1/2019 (e) $ 98,338 5.50%, 8/1/2019 (e) 70 75 Government National Mortgage Association 5.50%, 8/1/2019 (e) (GNMA) - 4.43% 5.50%, 8/1/2019 (e) 5.00%, 9/15/2033 43 45 5.50%, 8/1/2019 (e) 55 59 5.00%, 2/15/2034 5.50%, 9/1/2019 (e) 5.50%, 11/15/2033 5.50%, 10/1/2019 (e) 5.50%, 5/20/2035 5.50%, 5/1/2024 (e) 5.50%, 11/15/2038 5.50%, 3/1/2033 (e) 5.50%, 1/15/2039 5.50%, 6/1/2033 (e) 5.50%, 1/15/2039 5.50%, 9/1/2033 (e) 5.50%, 3/15/2039 5.50%, 9/1/2034 (e) 6.00%, 5/20/2024 94 5.50%, 9/1/2035 (e) 6.00%, 6/20/2024 35 38 5.50%, 8/1/2036 (e) 6.00%, 6/20/2024 5.50%, 2/1/2037 (e) 6.00%, 11/20/2025 41 45 5.50%, 2/1/2037 (e) 90 95 6.00%, 2/20/2026 17 18 5.50%, 6/1/2037 (e) 6.00%, 4/20/2026 31 33 5.50%, 2/1/2038 (e) 6.00%, 5/20/2026 17 19 5.50%, 3/1/2038 (e) 6.00%, 6/20/2026 21 23 5.50%, 3/1/2038 (e) 6.00%, 6/20/2026 18 19 5.50%, 5/1/2038 (e) 6.00%, 7/20/2026 19 21 5.50%, 6/1/2038 (e) 6.00%, 9/20/2026 19 20 5.50%, 7/1/2038 (e) 6.00%, 3/20/2027 99 5.50%, 8/1/2038 (e) 6.00%, 1/20/2028 16 18 5.50%, 9/1/2038 (e) 6.00%, 3/20/2028 16 17 See accompanying notes 51 Schedule of Investments Government & High Quality Bond Account March 31, 2010 (unaudited) (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of Principal these securities totaled $179 or 0.07% of net assets. U.S. GOVERNMENT & GOVERNMENT Amount Value (c) Security is Illiquid AGENCY OBLIGATIONS (continued) (000's) (000's) (d) Security exempt from registration under Rule 144A of the Securities Act of Government National Mortgage Association 1933. These securities may be resold in transactions exempt from (GNMA) (continued) registration, normally to qualified institutional buyers. Unless otherwise 6.00%, 6/20/2028 $ 79 $ 86 indicated, these securities are not considered illiquid. At the end of the 6.00%, 7/20/2028 54 59 period, the value of these securities totaled $203 or 0.08% of net assets. 6.00%, 3/20/2029 97 (e) This entity was put into conservatorship by the US Government in 2008. 6.00%, 7/20/2029 See Notes to Financial Statements for additional information. 6.00%, 4/1/2040 (f) (f) Security was purchased in a "to-be-announced" ("TBA") transaction. See 6.50%, 12/20/2025 29 32 Notes to Financial Statements. 6.50%, 1/20/2026 48 53 (g) Security is a Principal Only Strip. 6.50%, 2/20/2026 46 50 7.00%, 1/15/2024 16 18 7.00%, 12/15/2027 22 25 7.00%, 3/15/2028 Unrealized Appreciation (Depreciation) 7.00%, 5/15/2028 85 96 The net federal income tax unrealized appreciation (depreciation) and federal tax 7.00%, 5/15/2031 39 44 cost of investments held by the fund as of the period end were as follows: 7.00%, 9/15/2031 7.00%, 6/15/2032 Unrealized Appreciation $ 8,233 $ 10,880 Unrealized Depreciation U.S. Treasury - 12.36% Net Unrealized Appreciation (Depreciation) $ (494 ) 1.50%, 10/31/2010 Cost for federal income tax purposes $ 247,317 2.13%, 11/30/2014 All dollar amounts are shown in thousands (000's) 3.13%, 5/15/2019 4.13%, 5/15/2015 Portfolio Summary (unaudited) 4.50%, 8/15/2039 Sector Percent 5.25%, 11/15/2028 Mortgage Securities 68 .69% $ 30,368 Government 23 .43% U.S. Treasury Inflation-Indexed Obligations - Asset Backed Securities 4 .20% 4.12% Financial 4 .16% 3.00%, 7/15/2012 Liabilities in Excess of Other Assets, Net (0 .48)% TOTAL NET ASSETS 100.00% U.S. Treasury Strip - 3.97% 0.00%, 11/15/2015 (g) Other Assets Summary (unaudited) 0.00%, 5/15/2020 (g) Asset Type Percent 0.00%, 11/15/2021 (g) Futures 9 .35% $ 9,742 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 191,117 Principal Amount Value REPURCHASE AGREEMENTS - 3.31% (000's) (000's) Banks - 3.31% Investment in Joint Trading Account; Bank of $ 1,830 $ 1,830 America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $1,866,887; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $3,733,773; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $700,082; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $1,997,569; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 8,136 TOTAL REPURCHASE AGREEMENTS $ 8,136 Total Investments $ 246,823 Liabilities in Excess of Other Assets, Net - (0.48)% $ (1,187) TOTAL NET ASSETS - 100.00% $ 245,636 (a) Variable Rate. Rate shown is in effect at March 31, 2010 See accompanying notes 52 Schedule of Investments Government & High Quality Bond Account March 31, 2010 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) US 5 Year Note; June 2010 Long 200 $ 22,979 $ 22,969 $ (10) $ (10) All dollar amounts are shown in thousands (000's) See accompanying notes 53 Schedule of Investments Income Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS - 0.00% Shares Held (000's) Amount Value Pipelines - 0.00% BONDS (continued) (000's) (000's) Energy Maintenance Services Group LLC - Warrants 58 $  Electric - 8.45% (a),(b),(c) Exelon Generation Co LLC 6.20%, 10/1/2017 $ 2,000 $ 2,177 TOTAL COMMON STOCKS $  Metropolitan Edison Co Principal 4.95%, 3/15/2013 Amount Value Mirant Americas Generation LLC BONDS - 68.08% (000's) (000's) 8.50%, 10/1/2021 Aerospace & Defense - 1.47% Nisource Finance Corp Boeing Co/The 5.25%, 9/15/2017 8.75%, 8/15/2021 $ 850 $ Ohio Edison Co Lockheed Martin Corp 5.45%, 5/1/2015 5.50%, 11/15/2039 Oncor Electric Delivery Co LLC $ 3,061 7.00%, 9/1/2022 Airlines - 0.88% Pacific Gas & Electric Co Southwest Airlines Co 1994-A Pass Through Trust 4.20%, 3/1/2011 9.15%, 7/1/2016 PacifiCorp 4.95%, 8/15/2014 Automobile Manufacturers - 0.43% 5.25%, 6/15/2035 New Flyer Industries Ltd 6.25%, 10/15/2037 14.00%, 8/19/2020 (a),(c),(d) PPL Energy Supply LLC 5.70%, 10/15/2035 Banks - 8.56% Southwestern Electric Power Co Bank of America Corp 5.38%, 4/15/2015 5.42%, 3/15/2017 $ 17,599 8.00%, 12/29/2049 (e) Entertainment - 1.62% 8.13%, 12/29/2049 (e) CCM Merger Inc Bank One Corp 8.00%, 8/1/2013 (d) 10.00%, 8/15/2010 Peninsula Gaming LLC Citigroup Inc 10.75%, 8/15/2017 (d) 6.50%, 1/18/2011 $ 3,367 Goldman Sachs Group Inc/The Environmental Control - 1.10% 6.88%, 1/15/2011 Republic Services Inc JP Morgan Chase & Co 5.00%, 3/1/2020 (d) 5.13%, 9/15/2014 Waste Management Inc 7.90%, 4/29/2049 (e) 7.38%, 8/1/2010 Morgan Stanley $ 2,282 4.75%, 4/1/2014 Gas - 1.01% 6.25%, 8/9/2026 Sempra Energy Wells Fargo & Co 6.00%, 10/15/2039 4.63%, 4/15/2014 6.15%, 6/15/2018 7.98%, 3/29/2049 (e) $ 2,112 $ 17,838 Healthcare - Services - 3.34% Beverages - 1.14% Alliance HealthCare Services Inc Anheuser-Busch InBev Worldwide Inc 8.00%, 12/1/2016 (d) 7.75%, 1/15/2019 (d) HCA Inc 7.50%, 11/6/2033 Chemicals - 0.99% 8.75%, 9/1/2010 Airgas Inc HCA Inc/DE 4.50%, 9/15/2014 9.25%, 11/15/2016 Healthsouth Corp Commercial Services - 1.93% 10.75%, 6/15/2016 Ceridian Corp Tenet Healthcare Corp 11.25%, 11/15/2015 (e) 9.00%, 5/1/2015 (d) ERAC USA Finance LLC 10.00%, 5/1/2018 (d) 6.38%, 10/15/2017 (d) $ 6,943 7.00%, 10/15/2037 (d) Insurance - 2.20% $ 4,028 Aspen Insurance Holdings Ltd Diversified Financial Services - 1.77% 6.00%, 8/15/2014 DVI Inc Farmers Insurance Exchange 0.00%, 2/1/2004 (a),(b),(c) 91 6.00%, 8/1/2014 (d) 0.00%, 2/1/2004 (a),(b),(c) 37 Prudential Financial Inc Jefferies Group Inc 7.38%, 6/15/2019 6.25%, 1/15/2036 8.88%, 6/15/2038 (e) 7.75%, 3/15/2012 $ 4,572 QHP Royalty Sub LLC Leisure Products & Services - 1.65% 10.25%, 3/15/2015 (a),(d) Carnival Corp $ 3,680 7.20%, 10/1/2023 Royal Caribbean Cruises Ltd 6.88%, 12/1/2013 See accompanying notes 54 Schedule of Investments Income Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Leisure Products & Services (continued) REITS (continued) Royal Caribbean Cruises Ltd (continued) Developers Diversified Realty Corp 8.75%, 2/2/2011 $ 1,000 $ 1,040 4.63%, 8/1/2010 $ 850 $ 852 $ 3,428 Duke Realty LP Lodging - 0.83% 8.25%, 8/15/2019 MGM Mirage HCP Inc 11.13%, 11/15/2017 (d) 6.00%, 3/1/2015 13.00%, 11/15/2013 Health Care REIT Inc $ 1,727 6.13%, 4/15/2020 (f) Media - 4.54% 6.20%, 6/1/2016 Comcast Corp Healthcare Realty Trust Inc 6.45%, 3/15/2037 6.50%, 1/17/2017 COX Communications Inc 8.13%, 5/1/2011 6.45%, 12/1/2036 (d) Kimco Realty Corp Historic TW Inc 6.88%, 10/1/2019 9.15%, 2/1/2023 Simon Property Group LP News America Holdings Inc 10.35%, 4/1/2019 8.00%, 10/17/2016 $ 18,555 News America Inc Retail - 1.96% 6.40%, 12/15/2035 Asbury Automotive Group Inc Reed Elsevier Capital Inc 8.00%, 3/15/2014 6.75%, 8/1/2011 Neiman Marcus Group Inc/The Time Warner Cable Inc 10.38%, 10/15/2015 6.55%, 5/1/2037 Sonic Automotive Inc $ 9,465 9.00%, 3/15/2018 (d) Mining - 0.87% $ 4,092 Xstrata Canada Corp Telecommunications - 3.09% 6.00%, 10/15/2015 Corning Inc 6.63%, 5/15/2019 Oil & Gas - 3.43% Deutsche Telekom International Finance BV OPTI Canada Inc 8.50%, 6/15/2010 (e) 7.88%, 12/15/2014 Qwest Corp Petro-Canada 8.88%, 3/15/2012 (e) 4.00%, 7/15/2013 Telus Corp 9.25%, 10/15/2021 8.00%, 6/1/2011 XTO Energy Inc $ 6,429 6.25%, 4/15/2013 Toys, Games & Hobbies - 0.43% 6.75%, 8/1/2037 Mattel Inc $ 7,133 7.30%, 6/13/2011 Packaging & Containers - 1.04% Sealed Air Corp Transportation - 0.97% 7.88%, 6/15/2017 (d) Trailer Bridge Inc 9.25%, 11/15/2011 Pharmaceuticals - 0.95% Elan Finance PLC/Elan Finance Corp TOTAL BONDS $ 141,763 8.75%, 10/15/2016 (d) Principal Amount Value Pipelines - 3.50% CONVERTIBLE BONDS - 1.81% (000's) (000's) ANR Pipeline Co Healthcare - Products - 0.59% 9.63%, 11/1/2021 China Medical Technologies Inc El Paso Natural Gas Co 4.00%, 8/15/2013 7.50%, 11/15/2026 Energy Maintenance Services Group LLC Pharmaceuticals - 1.22% 0.00%, 3/1/2014 (a),(b),(c) Omnicare Inc Enterprise Products Operating LLC 3.25%, 12/15/2035 6.38%, 2/1/2013 Express Pipeline LP TOTAL CONVERTIBLE BONDS $ 3,779 7.39%, 12/31/2017 (d) Principal Southern Natural Gas Co SENIOR FLOATING RATE INTERESTS - Amount Value 8.00%, 3/1/2032 0.97% (000's) (000's) $ 7,282 Entertainment - 0.97% Real Estate - 1.02% CCM Merger Inc, Term Loan B WEA Finance LLC / WT Finance Aust Pty Ltd 8.50%, 7/21/2012 (e) 6.75%, 9/2/2019 (d) TOTAL SENIOR FLOATING RATE INTERESTS $ 2,016 REITS - 8.91% Arden Realty LP 5.20%, 9/1/2011 5.25%, 3/1/2015 See accompanying notes 55 Schedule of Investments Income Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value Amount Value AGENCY OBLIGATIONS - 25.31% (000's) (000's) REPURCHASE AGREEMENTS (continued) (000's) (000's) Federal Home Loan Mortgage Corporation Banks (continued) (FHLMC) - 14.38% Investment in Joint Trading Account; Deutsche Bank $ 627 $ 4.00%, 4/1/2039 (g) $ 2,888 $ 2,803 Repurchase Agreement; 0.02% dated 03/31/10 4.50%, 8/1/2033 (g) maturing 04/01/10 (collateralized by Sovereign 4.50%, 5/1/2039 (g) Agency Issues; $639,544; 1.13% - 3.75%; dated 4.50%, 7/1/2039 (g) 09/09/11 - 03/09/12) 5.00%, 8/1/2019 (g) Investment in Joint Trading Account; Morgan Stanley 5.00%, 8/1/2035 (g) Repurchase Agreement; 0.01% dated 03/31/10 5.00%, 11/1/2035 (g) maturing 04/01/10 (collateralized by Sovereign 5.00%, 10/1/2038 (g) Agency Issues; $1,824,834; 0.00% - 5.85%; 5.50%, 11/1/2017 (g) dated 03/03/10 - 02/19/25) 5.50%, 1/1/2018 (g) $ 7,432 5.50%, 5/1/2031 (g) TOTAL REPURCHASE AGREEMENTS $ 7,432 5.50%, 6/1/2035 (g) Total Investments $ 207,699 5.50%, 1/1/2036 (g) Other Assets in Excess of Liabilities, Net - 0.26% $ 543 5.50%, 4/1/2036 (g) TOTAL NET ASSETS - 100.00% $ 208,242 6.00%, 3/1/2031 (g) 6.00%, 5/1/2032 (g) 6.00%, 6/1/2038 (g) (a) Security is Illiquid 6.50%, 6/1/2029 (g) 65 72 (b) Non-Income Producing Security 6.50%, 8/1/2029 (g) 67 74 (c) Market value is determined in accordance with procedures established in 7.00%, 1/1/2032 (g) 71 79 good faith by the Board of Directors. At the end of the period, the value of 9.00%, 1/1/2025 (g) 9 10 these securities totaled $1,453 or 0.70% of net assets. $ 29,942 (d) Security exempt from registration under Rule 144A of the Securities Act of Federal National Mortgage Association (FNMA) - 1933. These securities may be resold in transactions exempt from 5.76% registration, normally to qualified institutional buyers. Unless otherwise 4.00%, 3/1/2039 (g) indicated, these securities are not considered illiquid. At the end of the 5.00%, 1/1/2018 (g) period, the value of these securities totaled $26,695 or 12.82% of net 5.00%, 8/1/2035 (g) assets. 5.50%, 3/1/2033 (g) (e) Variable Rate. Rate shown is in effect at March 31, 2010 5.50%, 6/1/2033 (g) (f) Security purchased on a when-issued basis. 5.50%, 2/1/2035 (g) (g) This entity was put into conservatorship by the US Government in 2008. 6.00%, 4/1/2032 (g) See Notes to Financial Statements for additional information. 6.50%, 5/1/2031 (g) 40 44 6.50%, 4/1/2032 (g) 6.50%, 5/1/2032 (g) 7.00%, 1/1/2030 (g) 9 11 Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax $ 11,991 cost of investments held by the fund as of the period end were as follows: Government National Mortgage Association (GNMA) - 0.16% Unrealized Appreciation $ 11,777 6.00%, 5/20/2032 (e) Unrealized Depreciation 7.00%, 6/20/2031 Net Unrealized Appreciation (Depreciation) $ 7,800 9.00%, 2/15/2025 12 13 Cost for federal income tax purposes $ 199,899 $ 338 All dollar amounts are shown in thousands (000's) U.S. Treasury - 5.01% 2.75%, 2/15/2019 Portfolio Summary (unaudited) 3.13%, 5/15/2019 Sector Percent 3.63%, 2/15/2020 Financial 27 .01% 4.25%, 5/15/2039 Mortgage Securities 20 .30% 4.50%, 8/15/2039 Utilities 9 .46% $ 10,438 Consumer, Non-cyclical 9 .17% TOTAL U.S. GOVERNMENT & GOVERNMENT Consumer, Cyclical 7 .80% AGENCY OBLIGATIONS $ 52,709 Communications 7 .63% Principal Energy 6 .92% Amount Value Government 5 .01% REPURCHASE AGREEMENTS - 3.57% (000's) (000's) Industrial 4 .58% Banks - 3.57% Basic Materials 1 .86% Investment in Joint Trading Account; Bank of $ 1,672 $ 1,672 Other Assets in Excess of Liabilities, Net 0 .26% America Repurchase Agreement; 0.01% dated TOTAL NET ASSETS 100.00% 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $1,705,451; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $3,410,903; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) See accompanying notes 56 Schedule of Investments International Emerging Markets Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 92.21% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Agriculture - 0.53% Computers (continued) Golden Agri-Resources Ltd (a) 2,177,000 $ Lite-On Technology Corp 417,075 $ Tata Consultancy Services Ltd Airlines - 0.75% Wipro Ltd ADR Air China Ltd (a) $ 7,302 Gol Linhas Aereas Inteligentes SA ADR Distribution & Wholesale - 0.33% $ 1,289 Hyosung Corp Automobile Manufacturers - 3.32% Dongfeng Motor Group Co Ltd Diversified Financial Services - 1.58% Ford Otomotiv Sanayi AS Chinatrust Financial Holding Co Ltd Hyundai Motor Co E.Sun Financial Holding Co Ltd (a) Kia Motors Corp KGI Securities Co Ltd (a),(c) Tata Motors Ltd Shinhan Financial Group Co Ltd Yulon Motor Co Ltd Woori Finance Holdings Co Ltd $ 5,670 $ 2,707 Automobile Parts & Equipment - 0.33% Electric - 1.12% Weichai Power Co Ltd Enersis SA ADR Reliance Infrastructure Ltd Banks - 15.53% $ 1,910 ABSA Group Ltd Electrical Components & Equipment - 0.24% Asya Katilim Bankasi AS (a) LG Electronics Inc Banco do Brasil SA Bangkok Bank Public Co Electronics - 3.01% Bank Mandiri Tbk PT Hon Hai Precision Industry Co Ltd Bank Negara Indonesia Persero Tbk PT LG Display Co Ltd Bank of China Ltd Tripod Technology Corp Bank of Communications Co Ltd WPG Holdings Co Ltd Bank Pekao SA $ 5,147 Busan Bank Engineering & Contruction - 0.56% China Construction Bank Corp Daelim Industrial Co Ltd HDFC Bank Ltd ADR ICICI Bank Ltd ADR Food - 0.75% Industrial and Commercial Bank of China Ltd Cia Brasileira de Distribuicao Grupo Pao de Acucar Industrial Bank of Korea ADR Korea Exchange Bank Uni-President Enterprises Corp Malayan Banking Bhd $ 1,284 Nedbank Group Ltd Forest Products & Paper - 0.85% OTP Bank PLC (a) Fibria Celulose SA ADR (a) Powszechna Kasa Oszczednosci Bank Polski SA Lee & Man Paper Manufacturing Ltd Siam Commercial Bank Public (b) $ 1,456 Standard Bank Group Ltd/South Africa Gas - 0.31% State Bank of India Ltd Korea Gas Corp Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS Holding Companies - Diversified - 2.37% $ 26,556 GS Holdings Beverages - 1.33% Imperial Holdings Ltd Cia de Bebidas das Americas ADR KOC Holding AS (a) Fomento Economico Mexicano SAB de CV ADR LG Corp $ 2,288 Shanghai Industrial Holdings Ltd Building Materials - 0.58% $ 4,061 Corp GEO SAB de CV (a) Home Furnishings - 1.02% Duratex SA Arcelik AS $ 983 Steinhoff International Holdings Ltd (a) Chemicals - 1.02% $ 1,736 Hanwha Chem Corp Insurance - 3.42% Kolon Industries Inc (a) Cathay Financial Holding Co Ltd (a) LG Chem Ltd China Life Insurance Co Ltd $ 1,745 China Pacific Insurance Group Co Ltd (a) Coal - 1.38% Ping An Insurance Group Co of China Ltd Banpu Public Co Ltd Sanlam Ltd China Shenhua Energy Co Ltd $ 5,841 $ 2,361 Internet - 0.23% Commercial Services - 0.32% Perfect World Co Ltd ADR (a) Zhejiang Expressway Co Ltd Iron & Steel - 4.65% Computers - 4.27% China Steel Corp Chicony Electronics Co Ltd Cia Siderurgica Nacional SA ADR Foxconn Technology Co Ltd Evraz Group SA (a) Infosys Technologies Ltd ADR JSW Steel Ltd Lenovo Group Ltd Mechel ADR See accompanying notes 57 Schedule of Investments International Emerging Markets Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Iron & Steel (continued) Software (continued) POSCO ADR 20,706 $ Totvs SA 7,700 $ Ternium SA ADR (a) $ 907 $ 7,958 Telecommunications - 7.55% Lodging - 0.38% America Movil SAB de CV ADR Genting Bhd Bezeq Israeli Telecommunication Corp Ltd China Mobile Ltd Machinery - Construction & Mining - 0.38% China Telecom Corp Ltd United Tractors Tbk PT Empresa Nacional de Telecomunicaciones SA KT Corp Metal Fabrication & Hardware - 0.13% Mobile Telesystems OJSC ADR Confab Industrial SA Taiwan Mobile Co Ltd Vimpel-Communications ADR Mining - 6.01% Vivo Participacoes SA ADR Antofagasta PLC $ 12,914 China Molybdenum Co Ltd Transportation - 0.71% Grupo Mexico SAB de CV Pacific Basin Shipping Ltd Harmony Gold Mining Co Ltd Sincere Navigation Impala Platinum Holdings Ltd $ 1,209 KGHM Polska Miedz SA TOTAL COMMON STOCKS $ 157,703 Korea Zinc Co Ltd Value MMC Norilsk Nickel ADR (a) PREFERRED STOCKS - 6.77% Shares Held (000's) Sterlite Industries India Ltd ADR Banks - 2.46% Zijin Mining Group Co Ltd Banco Bradesco SA $ 10,266 Itau Unibanco Holding SA Oil & Gas - 11.21% $ 4,211 CNOOC Ltd Electric - 0.28% Gazprom OAO (b),(c) Eletropaulo Metropolitana Eletricidade de Sao Paulo Gazprom OAO ADR SA Lukoil OAO ADR PetroChina Co Ltd Investment Companies - 0.01% Petroleo Brasileiro SA ADR Lereko Mobility Pty Ltd (a) 12 PTT Public Company Limited (b) Reliance Industries Ltd Mining - 4.02% Rosneft Oil Co Vale SA Tatneft ADR $ 19,179 TOTAL PREFERRED STOCKS $ 11,577 Pharmaceuticals - 1.33% Principal Dr Reddys Laboratories Ltd Amount Value Teva Pharmaceutical Industries Ltd ADR REPURCHASE AGREEMENTS - 0.51% (000's) (000's) $ 2,271 Banks - 0.51% Real Estate - 2.09% Investment in Joint Trading Account; Bank of $ 196 $ Cyrela Brazil Realty SA America Repurchase Agreement; 0.01% dated Huaku Development Co Ltd 03/31/10 maturing 04/01/10 (collateralized by KWG Property Holding Ltd Sovereign Agency Issues; $199,540; 0.00% - Rossi Residencial SA 4.63%; dated 06/25/10 - 10/15/15) Shimao Property Holdings Ltd Investment in Joint Trading Account; Credit Suisse $ 3,583 Repurchase Agreement; -0.01% dated 03/31/10 Retail - 3.95% maturing 04/01/10 (collateralized by US GOME Electrical Appliances Holdings Ltd (a) Treasury Notes; $399,078; 0.00% - 5.50%; Lojas Renner SA dated 03/03/10 - 10/05/29) Lotte Shopping Co Ltd Investment in Joint Trading Account; Deutsche Bank 73 74 Massmart Holdings Ltd Repurchase Agreement; 0.02% dated 03/31/10 President Chain Store Corp maturing 04/01/10 (collateralized by Sovereign PT Astra International Tbk Agency Issues; $74,827; 1.13% - 3.75%; dated Wal-Mart de Mexico SAB de CV 09/09/11 - 03/09/12) Woolworths Holdings Ltd/South Africa Investment in Joint Trading Account; Morgan Stanley $ 6,758 Repurchase Agreement; 0.01% dated 03/31/10 Semiconductors - 8.14% maturing 04/01/10 (collateralized by Sovereign Epistar Corp Agency Issues; $213,506; 0.00% - 5.85%; dated Hynix Semiconductor Inc (a) 03/03/10 - 02/19/25) Novatek Microelectronics Corp Ltd $ 870 Powertech Technology Inc TOTAL REPURCHASE AGREEMENTS $ 870 Richtek Technology Corp Total Investments $ 170,150 Samsung Electronics Co Ltd Other Assets in Excess of Liabilities, Net - 0.51% $ 872 Taiwan Semiconductor Manufacturing Co Ltd TOTAL NET ASSETS - 100.00% $ 171,022 $ 13,918 Software - 0.53% Check Point Software Technologies Ltd (a) (a) Non-Income Producing Security See accompanying notes 58 Schedule of Investments International Emerging Markets Account March 31, 2010 (unaudited) (b) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $2,151 or 1.26% of net assets. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $1,013 or 0.59% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 32,951 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 28,568 Cost for federal income tax purposes $ 141,582 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Country Percent Brazil 16 .52% Korea, Republic Of 14 .90% China 11 .65% Taiwan, Province Of China 11 .07% India 7 .35% Russian Federation 7 .01% South Africa 6 .58% Hong Kong 4 .82% Mexico 4 .05% Turkey 2 .46% Indonesia 2 .32% Thailand 1 .79% Poland 1 .75% Israel 1 .54% Luxembourg 1 .28% Malaysia 1 .14% Hungary 0 .82% United Kingdom 0 .81% Chile 0 .59% Singapore 0 .53% United States 0 .51% Other Assets in Excess of Liabilities, Net 0 .51% TOTAL NET ASSETS 100.00% See accompanying notes 59 Schedule of Investments International SmallCap Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 96.98% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.67% Chemicals (continued) Aegis Group PLC 365,040 $ Rhodia SA 24,718 $ Sakai Chemical Industry Co Ltd 59 Aerospace & Defense - 1.06% $ 2,942 MTU Aero Engines Holding AG Coal - 1.66% Saab AB Grande Cache Coal Corp (a) $ 1,124 MacArthur Coal Ltd Airlines - 0.51% Whitehaven Coal Ltd Virgin Blue Holdings Ltd (a) $ 1,753 Commercial Services - 2.87% Apparel - 0.16% Aggreko PLC Gerry Weber International AG Atkins WS PLC Autostrada Torino-Milano SpA 97 Automobile Manufacturers - 0.04% Bertrandt AG Rosenbauer International AG 47 Brunel International NV Cape PLC (a) Automobile Parts & Equipment - 2.70% Groupe Steria SCA FCC Co Ltd Mears Group PLC 94 Imasen Electric Industrial Navitas Ltd Kayaba Industry Co Ltd (a) 55 Prosegur Cia de Seguridad SA Keihin Corp Sixt AG 50 Linamar Corp Societa Iniziative Autostradali e Servizi SpA Musashi Seimitsu Industry Co Ltd Sohgo Security Services Co Ltd Nissin Kogyo Co Ltd Spotless Group Ltd 91 Piolax Inc 38 Sthree PLC 25 Shiroki Corp 51 $ 3,031 Tachi-S Co Ltd 23 Computers - 1.09% Valeo SA (a) Bull (a) 58 $ 2,860 Computacenter PLC Banks - 4.16% Dimension Data Holdings PLC Aareal Bank AG (a) Domino Printing Sciences PLC 55 Banca Generali SpA Ines Corp 84 Bank of the Ryukyus Ltd 43 Japan Digital Laboratory Co Ltd 58 Banque Cantonale Vaudoise Melco Holdings Inc Canadian Western Bank Novabase SGPS SA (a) 83 Credito Emiliano SpA SDL PLC (a) Home Capital Group Inc Telvent GIT SA 50 Kagoshima Bank Ltd/The $ 1,147 Keiyo Bank Ltd/The Consumer Products - 0.25% Laurentian Bank of Canada Mcbride PLC Oita Bank Ltd/The 99 Pilot Corp 34 50 San-In Godo Bank Ltd/The $ 257 SpareBank 1 SMN 86 Cosmetics & Personal Care - 0.15% SpareBank 1 SMN - Rights (a),(b),(c) 10 Sydbank A/S (a) Dr Ci:Labo Co Ltd 31 73 Fancl Corp 85 Tokyo Tomin Bank Ltd/The $ 158 $ 4,394 Distribution & Wholesale - 2.11% Beverages - 0.42% DCC PLC Britvic PLC D'ieteren SA Cott Corp (a) 49 Diploma PLC 81 $ 440 Doshisha Co Ltd 43 Biotechnology - 0.10% Esprinet SpA Biotest AG Headlam Group PLC 32 Inaba Denki Sangyo Co Ltd 79 Building Materials - 1.92% Inabata & Co Ltd 94 Cardo AB 87 Inchcape PLC (a) Central Glass Co Ltd Iwatani Corp 73 Hong Leong Asia Ltd Trusco Nakayama Corp 43 Sa des Ciments Vicat $ 2,226 Sanwa Holdings Corp 85 Diversified Financial Services - 3.97% Sika AG Avanza Bank Holding AB 41 $ 2,029 Azimut Holding SpA Chemicals - 2.78% BinckBank NV Air Water Inc BlueBay Asset Management PLC 40 C Uyemura & Co Ltd 30 Brewin Dolphin Holdings PLC 61 Chugoku Marine Paints Ltd Challenger Financial Services Group Ltd Croda International PLC Close Brothers Group PLC Lanxess AG First Ship Lease Trust 60 Lintec Corp Fuyo General Lease Co Ltd Nippon Soda Co Ltd Get Nice Holdings Ltd 73 Nippon Synthetic Chemical Industry Co Ltd/The See accompanying notes 60 Schedule of Investments International SmallCap Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Diversified Financial Services (continued) Entertainment - 0.50% Hellenic Exchanges SA Holding Clearing Settlement 7,664 $ 67 Betsson AB (a) 2,955 $ 51 and Registry bwin Interactive Entertainment AG (a) IG Group Holdings PLC Juventus Football Club SpA (a) 21 Jaccs Co Ltd Tipp24 SE 51 Mito Securities Co Ltd 40 $ 528 NEC Capital Solutions Ltd 26 Environmental Control - 0.07% Paragon Group of Cos PLC Derichebourg SA (a) 72 Public Financial Holdings Ltd 61 Toyo Securities Co Ltd 35 Food - 4.00% Tullett Prebon PLC Austevoll Seafood ASA $ 4,200 Axfood AB Electric - 1.57% Cermaq ASA Atco Ltd CSM DUET Group Devro PLC 73 Energiedienst Holding AG 75 Fuji Oil Co Ltd Iride SpA Greggs PLC 56 Okinawa Electric Power Co Inc/The HKScan OYJ 76 REN - Redes Energeticas Nacionais SA 36 Kato Sangyo Co Ltd 82 $ 1,658 Maruha Nichiro Holdings Inc 51 Electrical Components & Equipment - 1.58% Megmilk Snow Brand Co Ltd Bekaert SA Mitsui Sugar Co Ltd 77 Draka Holding NV (a) Morinaga Milk Industry Co Ltd Hitachi Cable Ltd Nippon Suisan Kaisha Ltd Nippon Signal Co Ltd Nisshin Oillio Group Ltd/The SMA Solar Technology AG Northern Foods PLC 61 Zumtobel AG (a) 89 Nutreco Holding NV $ 1,681 Viscofan SA Electronics - 3.15% Yokohama Reito Co Ltd 22 AAC Acoustic Technologies Holdings Inc $ 4,238 Alps Electric Co Ltd (a) Forest Products & Paper - 1.27% Chemring Group PLC Billerud AB CMK Corp/Japan Cascades Inc 49 Daishinku Corp 42 DS Smith PLC Horiba Ltd Hokuetsu Kishu Paper Co Ltd 50 Japan Aviation Electronics Industry Ltd Mondi PLC Marubun Corp 43 M-real OYJ (a) 66 Nippon Chemi-Con Corp (a) Portucel Empresa Produtora de Pasta e Papel SA Nitto Kogyo Corp 43 $ 1,338 Sato Corp 77 Gas - 0.32% SMK Corp Just Energy Income Fund Tokyo Seimitsu Co Ltd $ 3,328 Healthcare - Products - 1.71% Energy - Alternate Sources - 0.04% DiaSorin SpA Solar Millennium AG (a) 44 Draegerwerk AG & Co KGaA Nipro Corp Engineering & Contruction - 5.68% Orthofix International NV (a) 96 Aangpanneforeningen AB Sonova Holding AG Abengoa SA $ 1,805 Astaldi SpA 62 Healthcare - Services - 0.35% Bird Construction Income Fund 84 BML Inc Bradken Ltd CML Healthcare Income Fund Cie d'Entreprises CFE 53 $ 366 Downer EDI Ltd Holding Companies - Diversified - 0.19% Imtech NV CIR-Compagnie Industriali Riunite SpA (a) Kandenko Co Ltd 76 Kumagai Gumi Co Ltd (a) 81 Home Builders - 0.74% Maeda Road Construction Co Ltd 81 Mitsui Home Co Ltd 71 Monadelphous Group Ltd Persimmon PLC (a) Morgan Sindall PLC 72 $ 778 NCC AB Home Furnishings - 2.19% NEC Networks & System Integration Corp Alpine Electronics Inc (a) Nippo Corp Foster Electric Co Ltd 53 NRW Holdings Ltd 50 Galiform PLC (a) Penta-Ocean Construction Co Ltd 91 Indesit Co SpA PYI Corp Ltd (a) 46 Noritz Corp SHO-BOND Holdings Co Ltd 88 Pace PLC Tecnicas Reunidas SA SEB SA YIT OYJ Skyworth Digital Holdings Ltd $ 6,002 $ 2,318 See accompanying notes 61 Schedule of Investments International SmallCap Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Housewares - 0.04% Metal Fabrication & Hardware (continued) Sangetsu Co Ltd 1,873 $ 42 Nachi-Fujikoshi Corp 35,000 $ Oiles Corp 54 Insurance - 1.69% $ 594 Amlin PLC Mining - 3.90% Hannover Rueckversicherung AG Alamos Gold Inc Helvetia Holding AG Ausdrill Ltd 64 Novae Group PLC 26 Avocet Mining PLC (a) Tower Ltd 55 Breakwater Resources Ltd (a) 63 $ 1,785 Capstone Mining Corp (a) 53 Internet - 0.84% Chuo Denki Kogyo Co Ltd 56 Atea ASA Eastern Platinum Ltd (a) Rightmove PLC Extract Resources Ltd (a) SMS Management & Technology Ltd FNX Mining Co Inc (a) $ 892 Harry Winston Diamond Corp (a) 45 Investment Companies - 0.64% Independence Group NL 69 Australian Infrastructure Fund Mincor Resources NL 77 Kinnevik Investment AB Quadra Mining Ltd (a) $ 671 Red Back Mining Inc (a) Iron & Steel - 1.71% SEMAFO Inc (a) Aichi Steel Corp 53 Straits Resources Ltd Chubu Steel Plate Co Ltd 71 $ 4,130 Delta PLC 63 Miscellaneous Manufacturing - 1.86% Ferrexpo PLC Aalberts Industries NV Godo Steel Ltd 54 Cookson Group PLC (a) Kyoei Steel Ltd Fenner PLC 57 Mitsubishi Steel Manufacturing Co Ltd 81 GUD Holdings Ltd 51 Mount Gibson Iron Ltd (a) GWA International Ltd 89 Nakayama Steel Works Ltd 44 JSP Corp 45 Sanyo Special Steel Co Ltd 52 Nippon Valqua Industries Ltd 28 Tubos Reunidos SA 50 Peace Mark Holdings Ltd (a),(c)  Yodogawa Steel Works Ltd Sekisui Plastics Co Ltd 28 $ 1,810 Semperit AG Holding Leisure Products & Services - 0.81% Senior PLC Accell Group Sperian Protection 52 Accordia Golf Co Ltd Tokai Rubber Industries Inc 82 CTS Eventim AG Vitec Group PLC/The 37 Daiichikosho Co Ltd $ 1,976 Daikoku Denki Co Ltd 42 Oil & Gas - 4.02% Flight Centre Ltd Alliance Oil Co Ltd (a) $ 857 AWE Ltd (a) Lodging - 0.83% Bankers Petroleum Ltd (a) Millennium & Copthorne Hotels PLC Baytex Energy Trust SJM Holdings Ltd Beach Energy Ltd Delphi Energy Corp (a) $ 869 Det Norske Oljeselskap ASA (a) 70 Machinery - Construction & Mining - 0.53% Pacific Rubiales Energy Corp (a) Danieli & C. Officine Meccaniche SpA Petrominerales Ltd (a) Duro Felguera SA $ 560 Total Gabon Machinery - Diversified - 1.23% $ 4,244 AG Growth International Inc 60 Oil & Gas Services - 1.94% Hosokawa Micron Corp 33 Acergy SA Subsea 7 Inc (a) Kinki Sharyo Co Ltd TGS Nopec Geophysical Co ASA (a) Sintokogio Ltd Tsubakimoto Chain Co $ 2,047 Weir Group PLC/The Packaging & Containers - 0.36% $ 1,308 CCL Industries Inc Media - 1.48% Vetropack Holding AG 32 60 Gruppo Editoriale L'Espresso SpA (a) $ 377 M6-Metropole Television Pharmaceuticals - 2.55% Promotora de Informaciones SA (a) ASKA Pharmaceutical Co Ltd 47 Quebecor Inc Boiron SA 96 Ten Network Holdings Ltd (a) 52 Dechra Pharmaceuticals PLC TV Asahi Corp Galapagos NV (a) $ 1,562 Meda AB Metal Fabrication & Hardware - 0.56% Miraca Holdings Inc Daiichi Jitsugyo Co Ltd 76 Nippon Shinyaku Co Ltd Hoganas AB 58 Oriola-KD OYJ JFE Shoji Holdings Inc Recordati SpA Kitz Corp Stallergenes See accompanying notes 62 Schedule of Investments International SmallCap Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Pharmaceuticals (continued) Retail (continued) Towa Pharmaceutical Co Ltd 2,400 $ St Marc Holdings Co Ltd 954 $ 32 United Laboratories Ltd/The Travis Perkins PLC (a) $ 2,689 Tsuruha Holdings Inc 86 Publicly Traded Investment Fund - 0.09% United Arrows Ltd 53 Macquarie International Infrastructure Fund Ltd 96 Village Vanguard Co Ltd 8 33 $ 5,412 Real Estate - 3.83% Semiconductors - 2.28% Arnest One Corp Aixtron AG Citycon OYJ ASM International NV (a) Deutsche Euroshop AG CSR PLC (a) GEK Terna Holding Real Estate Construction SA 51 Dialog Semiconductor PLC (a) Great Eagle Holdings Ltd Imagination Technologies Group PLC (a) Ho Bee Investment Ltd Sanken Electric Co Ltd Keppel Land Ltd $ 2,419 Klovern AB Shipbuilding - 0.06% Midland Holdings Ltd 64 Namura Shipbuilding Co Ltd 66 New World China Land Ltd 53 PSP Swiss Property AG (a) Software - 0.87% Sumitomo Real Estate Sales Co Ltd Aero Inventory PLC (c)  Swiss Prime Site AG (a) GameLoft SA (a) 45 Wihlborgs Fastigheter AB 67 Intec Telecom Systems PLC 29 $ 4,045 Micro Focus International PLC REITS - 3.79% NEC Mobiling Ltd 65 BLife Investment Corp 27 Unit 4 Agresso NV (a) Dundee Real Estate Investment Trust $ 924 Fortune Real Estate Investment Trust Storage & Warehousing - 0.12% Fukuoka REIT Co 24 Sumitomo Warehouse Co Ltd/The Great Portland Estates PLC Japan Excellent Inc 55 Telecommunications - 1.56% Japan Logistics Fund Inc 37 ADVA AG Optical Networking (a) 59 Kenedix Realty Investment Corp Advanced Digital Broadcast Holdings SA (a) 95 MID REIT Inc 47 96 Digital Multimedia Technologies SpA (a) 49 Mori Hills REIT Investment Corp 42 92 DragonWave Inc (a) Nippon Accommodations Fund Inc 46 Drillisch AG (a) 78 Nomura Real Estate Residential Fund Inc 16 64 Fastweb SpA (a) 37 Societe de la Tour Eiffel 28 Hitachi Kokusai Electric Inc Suntec Real Estate Investment Trust Manitoba Telecom Services Inc 98 Tokyu REIT Inc 42 Okinawa Cellular Telephone Co 33 62 Top REIT Inc 16 72 Spirent Communications PLC United Urban Investment Corp 48 Telenet Group Holding NV (a) Vastned Retail NV T-Gaia Corp Wereldhave Belgium NV 29 $ 1,658 $ 4,004 Textiles - 0.02% Retail - 5.12% Pacific Textile Holdings Ltd 18 Ajisen China Holdings Ltd 54 Alpen Co Ltd 85 Transportation - 4.27% Amplifon SpA Arriva PLC Aoyama Trading Co Ltd Clarkson PLC 61 Arcs Co Ltd Construcciones y Auxiliar de Ferrocarriles SA Belluna Co Ltd 29 Farstad Shipping ASA 41 BSS Group PLC 68 Fukuyama Transporting Co Ltd Cosmos Pharmaceutical Corp Golden Ocean Group Ltd (a) Domino's Pizza UK & IRL PLC Hamakyorex Co Ltd 68 Dufry Group (a) 61 Inui Steamship Co Ltd 20 Dunelm Group PLC Jinhui Shipping & Transportation Ltd (a) 94 EDION Corp Mercator Lines Singapore Ltd 61 Heiwado Co Ltd Pacific Basin Shipping Ltd Home Retail Group PLC Sankyu Inc JB Hi-Fi Ltd Seino Holdings Corp KappAhl AB 52 Songa Offshore SE (a) 45 Kasumi Co Ltd 40 Stagecoach Group PLC K's Holdings Corp Stolt-Nielsen SA Kura Corp 11 40 TransForce Inc Ministop Co Ltd 57 Tsakos Energy Navigation Ltd 64 Mitchells & Butlers PLC (a) $ 4,520 Mobilezone Holding AG 46 TOTAL COMMON STOCKS $ 102,528 Restaurant Group PLC 56 Right On Co Ltd 37 Shimachu Co Ltd Sogo Medical Co Ltd 33 See accompanying notes 63 Schedule of Investments International SmallCap Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Value Country Percent PREFERRED STOCKS - 0.65% Shares Held (000's) Japan 23 .10% United Kingdom 18 .24% Apparel - 0.06% Canada 10 .61% Hugo Boss AG 1,587 $ 61 Australia 7 .29% Germany 6 .02% Media - 0.59% Switzerland 4 .37% ProSiebenSat.1 Media AG Netherlands 3 .75% Italy 3 .35% TOTAL PREFERRED STOCKS $ 685 Sweden 3 .09% Principal France 3 .05% Amount Value Spain 2 .97% REPURCHASE AGREEMENTS - 2.12% (000's) (000's) Hong Kong 2 .36% Banks - 2.12% United States 2 .17% Investment in Joint Trading Account; Bank of $ 505 $ Singapore 1 .82% America Repurchase Agreement; 0.01% dated Norway 1 .44% 03/31/10 maturing 04/01/10 (collateralized by Belgium 1 .38% Sovereign Agency Issues; $515,469; 0.00% - Finland 0 .91% 4.63%; dated 06/25/10 - 10/15/15) Ireland 0 .71% Investment in Joint Trading Account; Credit Suisse Austria 0 .71% Repurchase Agreement; -0.01% dated 03/31/10 Russian Federation 0 .60% maturing 04/01/10 (collateralized by US China 0 .48% Treasury Notes; $1,030,938; 0.00% - 5.50%; Denmark 0 .40% dated 03/03/10 - 10/05/29) Bermuda 0 .26% Investment in Joint Trading Account; Deutsche Bank Portugal 0 .22% Repurchase Agreement; 0.02% dated 03/31/10 Greece 0 .17% maturing 04/01/10 (collateralized by Sovereign Gabon 0 .10% Agency Issues; $193,301; 1.13% - 3.75%; dated Netherlands Antilles 0 .09% 09/09/11 - 03/09/12) New Zealand 0 .05% Investment in Joint Trading Account; Morgan Stanley Cyprus 0 .04% Repurchase Agreement; 0.01% dated 03/31/10 Other Assets in Excess of Liabilities, Net 0 .25% maturing 04/01/10 (collateralized by Sovereign TOTAL NET ASSETS 100.00% Agency Issues; $551,552; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 2,246 TOTAL REPURCHASE AGREEMENTS $ 2,246 Total Investments $ 105,459 Other Assets in Excess of Liabilities, Net - 0.25% $ 260 TOTAL NET ASSETS - 100.00% $ 105,719 (a) Non-Income Producing Security (b) Security is Illiquid (c) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $10 or 0.01% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 19,683 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 16,902 Cost for federal income tax purposes $ 88,557 All dollar amounts are shown in thousands (000's) See accompanying notes 64 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS - 98.07% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.15% Biotechnology - 1.56% Interpublic Group of Cos Inc (a) 3,900 $ 32 Amgen Inc (a) 11,178 $ Lamar Advertising Co (a) 34 Biogen Idec Inc (a) Omnicom Group Inc Celgene Corp (a) $ 276 Genzyme Corp (a) 63 Aerospace & Defense - 2.50% Gilead Sciences Inc (a) Boeing Co/The Life Technologies Corp (a) 63 General Dynamics Corp Vertex Pharmaceuticals Inc (a) 33 Goodrich Corp $ 2,926 L-3 Communications Holdings Inc 85 Building Materials - 1.01% Lockheed Martin Corp Masco Corp Northrop Grumman Corp Orbital Sciences Corp (a) Chemicals - 1.88% Raytheon Co Air Products & Chemicals Inc Rockwell Collins Inc 91 CF Industries Holdings Inc 35 United Technologies Corp Dow Chemical Co/The $ 4,678 Eastman Chemical Co 37 Agriculture - 1.75% Ecolab Inc 84 Altria Group Inc EI du Pont de Nemours & Co Archer-Daniels-Midland Co FMC Corp 35 Lorillard Inc 97 International Flavors & Fragrances Inc 30 Philip Morris International Inc Monsanto Co $ 3,287 Potash Corp of Saskatchewan Inc 48 Airlines - 0.10% PPG Industries Inc 88 Southwest Airlines Co Praxair Inc Sherwin-Williams Co/The Apparel - 0.38% Sigma-Aldrich Corp 90 Coach Inc $ 3,528 Nike Inc Coal - 0.22% Polo Ralph Lauren Corp 39 Consol Energy Inc VF Corp 57 Massey Energy Co 31 $ 715 Peabody Energy Corp Automobile Manufacturers - 0.29% $ 414 Ford Motor Co (a) Commercial Services - 1.75% PACCAR Inc Apollo Group Inc (a) $ 560 Automatic Data Processing Inc Automobile Parts & Equipment - 0.18% DeVry Inc 32 Goodyear Tire & Rubber Co/The (a) 29 Equifax Inc 36 Johnson Controls Inc H&R Block Inc $ 323 Mastercard Inc Monster Worldwide Inc (a) 2 Banks - 9.35% Bank of America Corp Moody's Corp Bank of New York Mellon Corp/The Paychex Inc 49 Quanta Services Inc (a) 49 BB&T Corp Capital One Financial Corp Robert Half International Inc 27 Citigroup Inc (a) RR Donnelley & Sons Co 35 SAIC Inc (a) 43 Comerica Inc 46 Fifth Third Bancorp Total System Services Inc 25 First Horizon National Corp (a) 66 Verisk Analytics Inc (a) 75 Goldman Sachs Group Inc/The Visa Inc Huntington Bancshares Inc/OH 31 Western Union Co/The JP Morgan Chase & Co $ 3,274 KeyCorp Computers - 5.22% M&T Bank Corp 53 Accenture PLC - Class A Marshall & Ilsley Corp 94 Apple Inc (a) Morgan Stanley Cognizant Technology Solutions Corp (a) 69 Northern Trust Corp Computer Sciences Corp (a) PNC Financial Services Group Inc Dell Inc (a) Regions Financial Corp EMC Corp/Massachusetts (a) State Street Corp Hewlett-Packard Co SunTrust Banks Inc IBM Corp US Bancorp Lexmark International Inc (a) 23 Wells Fargo & Co NetApp Inc (a) 72 SanDisk Corp (a) 73 $ 17,547 Teradata Corp (a) 40 Beverages - 2.36% Western Digital Corp (a) 70 Brown-Forman Corp 52 Coca-Cola Co/The $ 9,801 Molson Coors Brewing Co 53 Consumer Products - 0.57% PepsiCo Inc Avery Dennison Corp 33 $ 4,426 Clorox Co Fortune Brands Inc 72 See accompanying notes 65 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Consumer Products (continued) Electronics (continued) Kimberly-Clark Corp 11,969 $ PerkinElmer Inc 936 $ 22 $ 1,057 Thermo Fisher Scientific Inc (a) Cosmetics & Personal Care - 2.23% Tyco Electronics Ltd Avon Products Inc Waters Corp (a) 68 Colgate-Palmolive Co $ 2,196 Estee Lauder Cos Inc/The 61 Energy - Alternate Sources - 0.50% Procter & Gamble Co First Solar Inc (a) $ 4,189 Distribution & Wholesale - 0.12% Engineering & Contruction - 0.16% Fastenal Co 96 Fluor Corp Genuine Parts Co 84 Foster Wheeler AG (a) 57 WW Grainger Inc 54 Jacobs Engineering Group Inc (a) 45 $ 234 McDermott International Inc (a) 43 Diversified Financial Services - 1.77% $ 300 American Express Co Entertainment - 0.03% Ameriprise Financial Inc 93 International Game Technology 48 Charles Schwab Corp/The CME Group Inc Environmental Control - 0.20% Discover Financial Services 65 Republic Services Inc Federated Investors Inc 19 Stericycle Inc (a) 65 Franklin Resources Inc Waste Management Inc 89 IntercontinentalExchange Inc (a) $ 385 Invesco Ltd Food - 2.37% Janus Capital Group Inc 59 Campbell Soup Co NASDAQ OMX Group Inc/The (a) 25 Dean Foods Co (a) 23 NYSE Euronext 68 General Mills Inc SLM Corp (a) Hershey Co/The 83 T Rowe Price Group Inc 75 HJ Heinz Co 79 TD Ameritrade Holding Corp (a) 61 Hormel Foods Corp 23 $ 3,334 JM Smucker Co/The 57 Electric - 2.18% Kellogg Co AES Corp/The (a) Kraft Foods Inc Allegheny Energy Inc Kroger Co/The Ameren Corp 50 McCormick & Co Inc/MD American Electric Power Co Inc Sara Lee Corp 78 Calpine Corp (a) 69 SUPERVALU Inc 28 CMS Energy Corp 28 Sysco Corp Consolidated Edison Inc Tyson Foods Inc 47 Constellation Energy Group Inc Whole Foods Market Inc (a) 69 Dominion Resources Inc/VA $ 4,473 DTE Energy Co 59 Forest Products & Paper - 0.60% Duke Energy Corp International Paper Co Edison International 89 MeadWestvaco Corp 35 Entergy Corp Plum Creek Timber Co Inc 51 Exelon Corp Weyerhaeuser Co FirstEnergy Corp $ 1,113 FPL Group Inc Gas - 0.31% Integrys Energy Group Inc 29 CenterPoint Energy Inc NRG Energy Inc (a) 66 Nicor Inc 15 Pepco Holdings Inc 27 NiSource Inc PG&E Corp 84 Sempra Energy Pinnacle West Capital Corp 19 $ 578 PPL Corp Hand & Machine Tools - 0.08% Progress Energy Inc Snap-On Inc 20 Public Service Enterprise Group Inc Stanley Black & Decker Inc Southern Co $ 144 TECO Energy Inc 71 Healthcare - Products - 3.53% Wisconsin Energy Corp 46 Baxter International Inc Xcel Energy Inc 78 Becton Dickinson and Co 86 $ 4,102 Boston Scientific Corp (a) 61 Electrical Components & Equipment - 0.31% CareFusion Corp (a) 97 Emerson Electric Co Covidien PLC Molex Inc 23 CR Bard Inc 95 $ 580 DENTSPLY International Inc Electronics - 1.18% Edwards Lifesciences Corp (a) Agilent Technologies Inc (a) 93 Hospira Inc (a) Dolby Laboratories Inc (a) Intuitive Surgical Inc (a) FLIR Systems Inc (a) 34 Johnson & Johnson Jabil Circuit Inc 25 Medtronic Inc See accompanying notes 66 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Healthcare - Products (continued) Leisure Products & Services (continued) St Jude Medical Inc (a) 5,042 $ Harley-Davidson Inc 2,900 $ 81 Stryker Corp $ 160 Varian Medical Systems Inc (a) 55 Lodging - 0.31% Zimmer Holdings Inc (a) 30 Marriott International Inc/DE $ 6,626 MGM Mirage (a) Healthcare - Services - 0.82% Starwood Hotels & Resorts Worldwide Inc 56 Aetna Inc Wyndham Worldwide Corp 37 CIGNA Corp Wynn Resorts Ltd (a) 45 Coventry Health Care Inc (a) 29 $ 576 DaVita Inc (a) 89 Machinery - Construction & Mining - 0.13% Humana Inc (a) Caterpillar Inc Quest Diagnostics Inc 73 Joy Global Inc 68 Tenet Healthcare Corp (a) 81 $ 249 UnitedHealth Group Inc Machinery - Diversified - 0.33% WellPoint Inc (a) Deere & Co $ 1,546 Flowserve Corp 49 Home Builders - 0.76% Rockwell Automation Inc/DE DR Horton Inc 50 Roper Industries Inc 42 Lennar Corp 34 $ 617 Toll Brothers Inc (a) Media - 2.83% $ 1,433 Cablevision Systems Corp Home Furnishings - 0.07% Comcast Corp - Class A Harman International Industries Inc (a) 70 DIRECTV (a) Whirlpool Corp 52 Discovery Communications Inc - A Shares (a) $ 122 Discovery Communications Inc - C Shares (a) 87 Housewares - 0.36% Gannett Co Inc 31 Newell Rubbermaid Inc McGraw-Hill Cos Inc/The New York Times Co/The (a) 11 Insurance - 2.61% News Corp - Class A Aflac Inc News Corp - Class B Allstate Corp/The Scripps Networks Interactive 31 Aon Corp Time Warner Cable Inc Assurant Inc 32 Time Warner Inc Berkshire Hathaway Inc (a) Viacom Inc (a) Berkshire Hathaway Inc - Class A (a) 6 Walt Disney Co/The Chubb Corp $ 5,312 Cincinnati Financial Corp 38 Metal Fabrication & Hardware - 0.15% Hartford Financial Services Group Inc 45 Precision Castparts Corp Loews Corp Marsh & McLennan Cos Inc 83 Mining - 1.42% MetLife Inc Alcoa Inc 64 Progressive Corp/The Eldorado Gold Corp (a) 67 Prudential Financial Inc Freeport-McMoRan Copper & Gold Inc Torchmark Corp 35 Newmont Mining Corp Travelers Cos Inc/The Titanium Metals Corp (a) 11 Unum Group 66 Vulcan Materials Co $ 4,914 $ 2,666 Internet - 2.39% Miscellaneous Manufacturing - 3.87% Akamai Technologies Inc (a) 72 3M Co Amazon.com Inc (a) Cooper Industries PLC eBay Inc (a) Danaher Corp Expedia Inc Dover Corp 70 Google Inc (a) Eaton Corp Liberty Media Corp - Interactive (a) General Electric Co McAfee Inc (a) Honeywell International Inc Priceline.com Inc (a) Illinois Tool Works Inc 84 Symantec Corp (a) 72 ITT Corp 78 VeriSign Inc (a) Leggett & Platt Inc 26 Yahoo! Inc (a) 91 Parker Hannifin Corp 83 $ 4,491 Textron Inc Iron & Steel - 0.30% Tyco International Ltd 80 AK Steel Holding Corp 20 $ 7,276 Allegheny Technologies Inc 42 Office & Business Equipment - 0.08% Cliffs Natural Resources Inc Pitney Bowes Inc 40 Nucor Corp Xerox Corp United States Steel Corp $ 146 $ 569 Oil & Gas - 7.85% Leisure Products & Services - 0.08% Anadarko Petroleum Corp Carnival Corp 79 Apache Corp See accompanying notes 67 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Oil & Gas (continued) REITS (continued) Cabot Oil & Gas Corp 2,200 $ 81 Equity Residential 2,215 $ 87 Chesapeake Energy Corp 71 HCP Inc 78 Chevron Corp Health Care REIT Inc 44 ConocoPhillips Host Hotels & Resorts Inc 74 Denbury Resources Inc (a) 34 Kimco Realty Corp 90 Devon Energy Corp Public Storage Diamond Offshore Drilling Inc Simon Property Group Inc EOG Resources Inc Ventas Inc 60 Exxon Mobil Corp Vornado Realty Trust 95 Helmerich & Payne Inc 32 $ 1,373 Hess Corp Retail - 5.63% Marathon Oil Corp AutoNation Inc (a) 13 Murphy Oil Corp AutoZone Inc (a) Nabors Industries Ltd (a) 45 Bed Bath & Beyond Inc (a) Newfield Exploration Co (a) Best Buy Co Inc Occidental Petroleum Corp Big Lots Inc (a) 24 Petroleo Brasileiro SA ADR Costco Wholesale Corp Pioneer Natural Resources Co 52 CVS Caremark Corp Questar Corp 60 Darden Restaurants Inc 50 Range Resources Corp 66 Family Dollar Stores Inc 41 Rowan Cos Inc (a) 27 GameStop Corp (a) 29 Southwestern Energy Co (a) Gap Inc/The Suncor Energy Inc Home Depot Inc Total SA ADR Kohl's Corp (a) Valero Energy Corp 87 Lowe's Cos Inc XTO Energy Inc Ltd Brands Inc 53 $ 14,734 Macy's Inc Oil & Gas Services - 1.94% McDonald's Corp Baker Hughes Inc Nordstrom Inc 54 BJ Services Co RadioShack Corp 23 Cameron International Corp (a) 84 Ross Stores Inc 54 FMC Technologies Inc (a) Sears Holdings Corp (a) 42 Halliburton Co Staples Inc National Oilwell Varco Inc Starbucks Corp Schlumberger Ltd Target Corp Smith International Inc Tiffany & Co 47 $ 3,652 TJX Cos Inc 94 Packaging & Containers - 0.09% Urban Outfitters Inc (a) 40 Ball Corp 40 Walgreen Co Bemis Co Inc 25 Wal-Mart Stores Inc Owens-Illinois Inc (a) 48 Yum! Brands Inc Pactiv Corp (a) 26 $ 10,604 Sealed Air Corp 27 Savings & Loans - 0.05% $ 166 Hudson City Bancorp Inc 54 Pharmaceuticals - 6.07% People's United Financial Inc 47 Abbott Laboratories $ 101 Allergan Inc/United States Semiconductors - 2.58% AmerisourceBergen Corp Advanced Micro Devices Inc (a) Bristol-Myers Squibb Co Analog Devices Inc 69 Cardinal Health Inc Applied Materials Inc Cephalon Inc (a) 47 ASML Holding NV Eli Lilly & Co Broadcom Corp 66 Express Scripts Inc (a) Intel Corp Forest Laboratories Inc (a) 76 KLA-Tencor Corp 43 King Pharmaceuticals Inc (a) 23 LSI Corp (a) 32 McKesson Corp Marvell Technology Group Ltd (a) 39 Mead Johnson Nutrition Co 85 MEMC Electronic Materials Inc (a) 26 Medco Health Solutions Inc (a) Micron Technology Inc (a) Merck & Co Inc National Semiconductor Corp Novartis AG ADR NVIDIA Corp (a) Pfizer Inc QLogic Corp (a) 19 $ 11,393 Texas Instruments Inc Pipelines - 0.27% Xilinx Inc 56 Spectra Energy Corp $ 4,843 Williams Cos Inc Software - 4.14% $ 500 Adobe Systems Inc (a) 97 REITS - 0.73% Autodesk Inc (a) Apartment Investment & Management Co 17 CA Inc AvalonBay Communities Inc Citrix Systems Inc (a) 70 Boston Properties Inc Compuware Corp (a) 16 See accompanying notes 68 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Value Principal COMMON STOCKS (continued) Shares Held (000's) Amount Value Software (continued) REPURCHASE AGREEMENTS (continued) (000's) (000's) Dun & Bradstreet Corp 415 $ 31 Banks (continued) Electronic Arts Inc (a) 54 Investment in Joint Trading Account; Morgan Stanley $ 608 $ Fidelity National Information Services Inc 42 Repurchase Agreement; 0.01% dated 03/31/10 Fiserv Inc (a) maturing 04/01/10 (collateralized by Sovereign Intuit Inc (a) Agency Issues; $619,764; 0.00% - 5.85%; dated Microsoft Corp 03/03/10 - 02/19/25) Oracle Corp $ 2,524 Red Hat Inc (a) TOTAL REPURCHASE AGREEMENTS $ 2,524 $ 7,771 Total Investments $ 186,686 Telecommunications - 5.36% Other Assets in Excess of Liabilities, Net - 0.59% $ 1,104 American Tower Corp (a) TOTAL NET ASSETS - 100.00% $ 187,790 AT&T Inc Cisco Systems Inc (a) Corning Inc (a) Non-Income Producing Security Crown Castle International Corp (a) Frontier Communications Corp 19 Harris Corp 50 Unrealized Appreciation (Depreciation) JDS Uniphase Corp (a) 79 Juniper Networks Inc (a) The net federal income tax unrealized appreciation (depreciation) and federal tax Motorola Inc (a) cost of investments held by the fund as of the period end were as follows: NII Holdings Inc (a) 58 Unrealized Appreciation $ 15,468 Qualcomm Inc Unrealized Depreciation Qwest Communications International Inc 62 Net Unrealized Appreciation (Depreciation) $ 8,151 Sprint Nextel Corp (a) Cost for federal income tax purposes $ 178,535 Tellabs Inc 24 All dollar amounts are shown in thousands (000's) Verizon Communications Inc Windstream Corp 38 Portfolio Summary (unaudited) $ 10,078 Sector Percent Textiles - 0.04% Consumer, Non-cyclical 22 .99% Cintas Corp 83 Financial 15 .85% Technology 12 .02% Toys, Games & Hobbies - 0.12% Industrial 11 .85% Hasbro Inc 92 Energy 10 .78% Mattel Inc Communications 10 .73% $ 217 Consumer, Cyclical 8 .50% Transportation - 1.85% Basic Materials 4 .20% CH Robinson Worldwide Inc 67 Utilities 2 .49% CSX Corp Other Assets in Excess of Liabilities, Net 0 .59% Expeditors International of Washington Inc TOTAL NET ASSETS 100.00% FedEx Corp Norfolk Southern Corp Ryder System Inc 17 Other Assets Summary (unaudited) Union Pacific Corp Asset Type Percent United Parcel Service Inc Futures 2 .02% $ 3,478 TOTAL COMMON STOCKS $ 184,162 Principal Amount Value REPURCHASE AGREEMENTS - 1.34% (000's) (000's) Banks - 1.34% Investment in Joint Trading Account; Bank of $ 568 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $579,219; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $1,158,441; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $217,207; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) See accompanying notes 69 Schedule of Investments LargeCap Blend Account II March 31, 2010 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) S&P 500; June 2010 Long 13 $ 3,743 $ 3,786 $ 43 $ 43 All dollar amounts are shown in thousands (000's) See accompanying notes 70 Schedule of Investments LargeCap Growth Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 98.71% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 1.14% Machinery - Construction & Mining - 1.23% Boeing Co/The 36,000 $ Caterpillar Inc 44,800 $ Automobile Manufacturers - 3.24% Machinery - Diversified - 1.01% Ford Motor Co (a) Deere & Co Banks - 10.16% Mining - 3.14% Bank of America Corp Freeport-McMoRan Copper & Gold Inc Capital One Financial Corp Newmont Mining Corp Fifth Third Bancorp $ 7,164 Goldman Sachs Group Inc/The Pharmaceuticals - 2.78% Wells Fargo & Co Merck & Co Inc $ 23,234 Mylan Inc/PA (a) Beverages - 4.21% $ 6,353 Dr Pepper Snapple Group Inc Retail - 9.93% Hansen Natural Corp (a) Bed Bath & Beyond Inc (a) PepsiCo Inc Best Buy Co Inc $ 9,637 Home Depot Inc Biotechnology - 3.78% Kohl's Corp (a) Amgen Inc (a) Starbucks Corp Celgene Corp (a) $ 22,731 Life Technologies Corp (a) Semiconductors - 6.56% $ 8,656 Broadcom Corp Chemicals - 2.26% Marvell Technology Group Ltd (a) Dow Chemical Co/The NVIDIA Corp (a) Potash Corp of Saskatchewan Inc $ 14,994 $ 5,159 Telecommunications - 2.95% Commercial Services - 5.95% Cisco Systems Inc (a) Mastercard Inc Visa Inc Transportation - 1.61% $ 13,599 FedEx Corp Computers - 9.47% Apple Inc (a) TOTAL COMMON STOCKS $ 225,751 Cognizant Technology Solutions Corp (a) Principal Hewlett-Packard Co Amount Value NetApp Inc (a) REPURCHASE AGREEMENTS - 1.20% (000's) (000's) $ 21,650 Banks - 1.20% Cosmetics & Personal Care - 4.01% Investment in Joint Trading Account; Bank of $ 619 $ Estee Lauder Cos Inc/The America Repurchase Agreement; 0.01% dated Procter & Gamble Co 03/31/10 maturing 04/01/10 (collateralized by $ 9,177 Sovereign Agency Issues; $631,245; 0.00% - Diversified Financial Services - 2.21% 4.63%; dated 06/25/10 - 10/15/15) American Express Co Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 Electronics - 2.51% maturing 04/01/10 (collateralized by US Thermo Fisher Scientific Inc (a) Treasury Notes; $1,262,490; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Food - 1.83% Investment in Joint Trading Account; Deutsche Bank Whole Foods Market Inc (a) Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Healthcare - Products - 4.89% Agency Issues; $236,717; 1.13% - 3.75%; dated Covidien PLC 09/09/11 - 03/09/12) Intuitive Surgical Inc (a) Investment in Joint Trading Account; Morgan Stanley Medtronic Inc Repurchase Agreement; 0.01% dated 03/31/10 $ 11,185 maturing 04/01/10 (collateralized by Sovereign Healthcare - Services - 1.39% Agency Issues; $675,432; 0.00% - 5.85%; dated UnitedHealth Group Inc 03/03/10 - 02/19/25) $ 2,751 Internet - 10.81% TOTAL REPURCHASE AGREEMENTS $ 2,751 Amazon.com Inc (a) Total Investments $ 228,502 Equinix Inc (a) Other Assets in Excess of Liabilities, Net - 0.09% $ 197 F5 Networks Inc (a) TOTAL NET ASSETS - 100.00% $ 228,699 Google Inc (a) Priceline.com Inc (a) $ 24,715 (a) Non-Income Producing Security Lodging - 1.64% Las Vegas Sands Corp (a) See accompanying notes 71 Schedule of Investments LargeCap Growth Account March 31, 2010 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 50,966 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 49,319 Cost for federal income tax purposes $ 179,183 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 28 .84% Technology 16 .03% Consumer, Cyclical 14 .81% Communications 13 .76% Financial 13 .57% Industrial 7 .50% Basic Materials 5 .40% Other Assets in Excess of Liabilities, Net 0 .09% TOTAL NET ASSETS 100.00% See accompanying notes 72 Schedule of Investments LargeCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS - 96.85% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.04% Biotechnology (continued) Omnicom Group Inc 2,687 $ Vertex Pharmaceuticals Inc (a) 12,694 $ $ 4,619 Aerospace & Defense - 0.49% Building Materials - 0.04% Alliant Techsystems Inc (a) 36 Armstrong World Industries Inc (a) 4 General Dynamics Corp 34 Lennox International Inc 28 Goodrich Corp 76 Masco Corp 36 Lockheed Martin Corp Owens Corning Inc (a) 13 Northrop Grumman Corp 32 $ 81 Raytheon Co Chemicals - 1.49% Rockwell Collins Inc 86 Air Products & Chemicals Inc 72 Spirit Aerosystems Holdings Inc (a) 11 Albemarle Corp 70 3 United Technologies Corp Ashland Inc 77 4 $ 1,148 Celanese Corp 62 Agriculture - 0.63% CF Industries Holdings Inc 49 Altria Group Inc Ecolab Inc 94 Archer-Daniels-Midland Co 80 EI du Pont de Nemours & Co Lorillard Inc 98 FMC Corp 50 Philip Morris International Inc International Flavors & Fragrances Inc 48 $ 1,472 Lubrizol Corp 73 Airlines - 0.09% Monsanto Co Continental Airlines Inc (a) 41 Mosaic Co/The 74 Copa Holdings SA 25 Praxair Inc Delta Air Lines Inc (a) 98 RPM International Inc 19 Southwest Airlines Co 41 Sherwin-Williams Co/The 78 $ 205 Sigma-Aldrich Corp 88 Apparel - 1.48% $ 3,489 Coach Inc Coal - 0.16% Hanesbrands Inc (a) 36 Alpha Natural Resources Inc (a) 81 Nike Inc Consol Energy Inc 66 Polo Ralph Lauren Corp 59 Massey Energy Co 48 VF Corp 21 Peabody Energy Corp $ 3,449 Walter Energy Inc 66 Automobile Manufacturers - 0.06% $ 367 Navistar International Corp (a) 38 Commercial Services - 3.75% PACCAR Inc Aaron's Inc 21 $ 150 Apollo Group Inc (a) 70 Automobile Parts & Equipment - 0.06% Automatic Data Processing Inc Johnson Controls Inc Career Education Corp (a) 27 TRW Automotive Holdings Corp (a) 6 Corrections Corp of America (a) 3 WABCO Holdings Inc (a) 23 DeVry Inc 55 $ 134 Equifax Inc 48 Banks - 4.15% FTI Consulting Inc (a) 27 Bank of New York Mellon Corp/The Genpact Ltd (a) BOK Financial Corp 90 5 H&R Block Inc 82 Capital One Financial Corp 71 Hewitt Associates Inc (a) 44 Commerce Bancshares Inc 12 Hillenbrand Inc 7 Goldman Sachs Group Inc/The Iron Mountain Inc 67 JP Morgan Chase & Co ITT Educational Services Inc (a) 54 Morgan Stanley Lender Processing Services Inc 49 Northern Trust Corp Mastercard Inc State Street Corp 92 Moody's Corp 75 Wells Fargo & Co Morningstar Inc (a) 13 $ 9,686 Paychex Inc 76 Beverages - 1.44% Pharmaceutical Product Development Inc 34 Coca-Cola Co/The RR Donnelley & Sons Co 15 SAIC Inc (a) 70 Molson Coors Brewing Co 96 4 PepsiCo Inc SEI Investments Co 36 $ 3,353 Total System Services Inc 25 Verisk Analytics Inc (a) 28 Biotechnology - 1.98% Alexion Pharmaceuticals Inc (a) 64 Visa Inc Amgen Inc (a) Weight Watchers International Inc 41 1 Biogen Idec Inc (a) Western Union Co/The Bio-Rad Laboratories Inc (a) 27 $ 8,747 Celgene Corp (a) Computers - 11.14% Genzyme Corp (a) Accenture PLC - Class A Gilead Sciences Inc (a) Apple Inc (a) Life Technologies Corp (a) 62 Brocade Communications Systems Inc (a) 12 Myriad Genetics Inc (a) 31 Cognizant Technology Solutions Corp (a) Dell Inc (a) Diebold Inc 25 See accompanying notes 73 Schedule of Investments LargeCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Computers (continued) Electrical Components & Equipment - 1.25% DST Systems Inc 456 $ 19 AMETEK Inc 56,107 $ EMC Corp/Massachusetts (a) Emerson Electric Co Hewlett-Packard Co Energizer Holdings Inc (a) 49 IBM Corp Hubbell Inc 92 5 IHS Inc (a) 34 Molex Inc 3 MICROS Systems Inc (a) 36 $ 2,934 NCR Corp (a) 29 Electronics - 1.37% NetApp Inc (a) Agilent Technologies Inc (a) 91 SanDisk Corp (a) Amphenol Corp 55 Seagate Technology (a) 75 Arrow Electronics Inc (a) 20 Synopsys Inc (a) 27 Avnet Inc (a) 21 Teradata Corp (a) 55 AVX Corp 2 Western Digital Corp (a) 72 FLIR Systems Inc (a) 57 $ 26,009 Garmin Ltd 48 Consumer Products - 0.17% Jabil Circuit Inc 20 Avery Dennison Corp 10 Mettler-Toledo International Inc (a) 49 Church & Dwight Co Inc 63 PerkinElmer Inc 8 Clorox Co 74 Thermo Fisher Scientific Inc (a) 23 Kimberly-Clark Corp Thomas & Betts Corp (a) 9 Scotts Miracle-Gro Co/The 28 Trimble Navigation Ltd (a) $ 389 Vishay Intertechnology Inc (a) 6 Cosmetics & Personal Care - 2.22% Waters Corp (a) 88 Alberto-Culver Co $ 3,198 Avon Products Inc Energy - Alternate Sources - 0.17% Colgate-Palmolive Co First Solar Inc (a) Estee Lauder Cos Inc/The 68 Procter & Gamble Co Engineering & Contruction - 2.78% $ 5,189 ABB Ltd ADR (a) Distribution & Wholesale - 0.45% Aecom Technology Corp (a) 36 Fastenal Co Fluor Corp 73 LKQ Corp (a) 39 Jacobs Engineering Group Inc (a) WESCO International Inc (a) 10 McDermott International Inc (a) 83 WW Grainger Inc 90 Shaw Group Inc/The (a) 32 $ 1,060 URS Corp (a) 7 Diversified Financial Services - 2.54% $ 6,481 Affiliated Managers Group Inc (a) 44 Environmental Control - 1.33% American Express Co 68 Nalco Holding Co 45 AmeriCredit Corp (a) 9 Stericycle Inc (a) Ameriprise Financial Inc 12 Waste Connections Inc (a) 27 BlackRock Inc 31 Waste Management Inc Charles Schwab Corp/The $ 3,108 CME Group Inc 50 16 Food - 0.27% Eaton Vance Corp 53 General Mills Inc 90 Federated Investors Inc 29 HJ Heinz Co Franklin Resources Inc Hormel Foods Corp 90 4 IntercontinentalExchange Inc (a) Kellogg Co Invesco Ltd 10 Kraft Foods Inc 60 Investment Technology Group Inc (a) 47 1 Kroger Co/The 92 Jefferies Group Inc 28 Sara Lee Corp 32 NASDAQ OMX Group Inc/The (a) 17 Sysco Corp Student Loan Corp 2  $ 627 T Rowe Price Group Inc Forest Products & Paper - 0.01% TD Ameritrade Holding Corp (a) 67 Plum Creek Timber Co Inc 30 Waddell & Reed Financial Inc 42 $ 5,945 Gas - 0.03% Electric - 0.19% CenterPoint Energy Inc 64 AES Corp/The (a) 80 Allegheny Energy Inc 32 Hand & Machine Tools - 0.00% Calpine Corp (a) 29 Snap-On Inc 9 Constellation Energy Group Inc 73 DPL Inc 5 Healthcare - Products - 4.33% Exelon Corp 34 Baxter International Inc FPL Group Inc 35 Becton Dickinson and Co Integrys Energy Group Inc 11 Boston Scientific Corp (a) 52 ITC Holdings Corp 37 CR Bard Inc 66 NV Energy Inc 17 DENTSPLY International Inc 70 PPL Corp 89 Henry Schein Inc (a) 72 $ 442 Hill-Rom Holdings Inc 9 Hologic Inc (a) 6 Hospira Inc (a) 80 See accompanying notes 74 Schedule of Investments LargeCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Healthcare - Products (continued) Iron & Steel (continued) IDEXX Laboratories Inc (a) 41,975 $ Schnitzer Steel Industries Inc 223 $ 12 Intuitive Surgical Inc (a) $ 24 Inverness Medical Innovations Inc (a) 19 Leisure Products & Services - 0.04% Johnson & Johnson Carnival Corp 60 Medtronic Inc WMS Industries Inc (a) 30 Patterson Cos Inc 42 $ 90 St Jude Medical Inc (a) Lodging - 1.23% Stryker Corp Marriott International Inc/DE Techne Corp 32 MGM Mirage (a) Varian Medical Systems Inc (a) 94 Starwood Hotels & Resorts Worldwide Inc $ 10,115 Wyndham Worldwide Corp 28 Healthcare - Services - 3.02% $ 2,882 Aetna Inc 45 Machinery - Construction & Mining - 0.10% CIGNA Corp 9 Bucyrus International Inc 15 Community Health Systems Inc (a) 23 Caterpillar Inc Covance Inc (a) Joy Global Inc 68 Coventry Health Care Inc (a) 14 $ 229 DaVita Inc (a) Health Management Associates Inc (a) 29 Machinery - Diversified - 1.66% Humana Inc (a) 39 Cummins Inc 56 Laboratory Corp of America Holdings (a) 72 Deere & Co 84 Lincare Holdings Inc (a) 34 Flowserve Corp 83 Mednax Inc (a) 11 Graco Inc 12 IDEX Corp 21 Quest Diagnostics Inc 80 Rockwell Automation Inc/DE Tenet Healthcare Corp (a) 25 WellPoint Inc (a) 28 Roper Industries Inc Wabtec Corp/DE 27 $ 7,075 $ 3,863 Home Builders - 0.00% Media - 0.69% NVR Inc (a) 10 7 Comcast Corp - Class A 55 CTC Media Inc 8 Housewares - 0.01% DIRECTV (a) Newell Rubbermaid Inc 9 Discovery Communications Inc - C Shares (a) 67 Toro Co 22 John Wiley & Sons Inc 24 $ 31 McGraw-Hill Cos Inc/The 97 Insurance - 0.23% New York Times Co/The (a) 96 1 Aflac Inc Scripps Networks Interactive 31 Arthur J Gallagher & Co 31 Walt Disney Co/The Axis Capital Holdings Ltd 16 $ 1,632 Brown & Brown Inc 20 Metal Fabrication & Hardware - 0.60% CNA Financial Corp (a) 4 Precision Castparts Corp Endurance Specialty Holdings Ltd 8 Valmont Industries Inc 23 Erie Indemnity Co 12 $ 1,406 Genworth Financial Inc (a) 52 Mining - 0.19% Hanover Insurance Group Inc/The 44 2 Freeport-McMoRan Copper & Gold Inc Marsh & McLennan Cos Inc 13 Newmont Mining Corp Progressive Corp/The 18 Southern Copper Corp 55 Prudential Financial Inc $ 464 Reinsurance Group of America Inc 76 4 Validus Holdings Ltd 5 Miscellaneous Manufacturing - 2.79% WR Berkley Corp 15 3M Co Brink's Co/The 18 $ 552 Carlisle Cos Inc 9 Akamai Internet Technologies - 7.03% Inc (a) Crane Co 12 Amazon.com Inc (a) Danaher Corp Baidu Inc/China ADR (a) Dover Corp 83 eBay Inc (a) 62 Harsco Corp 25 Honeywell International Inc Google Expedia Inc Inc (a) 42,859 16,234 9,205 1,070 ITT Corp 13 Liberty Media Corp - Interactive (a) Leggett & Platt Inc 27 McAfee Inc (a) 82 $ 6,501 NetFlix Inc (a) 40 Office & Business Equipment - 0.02% Priceline.com Inc (a) 97 Xerox Corp 36 Sohu.com Inc (a) 22 Symantec Corp (a) Oil & Gas - 3.31% Atwood Oceanics Inc (a) 22 VeriSign Inc (a) 68 Yahoo! Inc (a) Canadian Natural Resources Ltd CNX Gas Corp (a) 13 $ 16,387 Comstock Resources Inc (a) 48 2 Iron & Steel - 0.02% Diamond Offshore Drilling Inc 82 Cliffs Natural Resources Inc 12 EOG Resources Inc See accompanying notes 75 Schedule of Investments LargeCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Oil & Gas (continued) Retail (continued) EQT Corp 1,767 $ 72 Dollar Tree Inc (a) 1,214 $ 72 Exxon Mobil Corp Family Dollar Stores Inc 69 Helmerich & Payne Inc 17 GameStop Corp (a) 43 Holly Corp 16 Gap Inc/The 85 Patterson-UTI Energy Inc 4 Guess? Inc 37 Petroleo Brasileiro SA ADR Home Depot Inc 50 Pride International Inc (a) 33 Kohl's Corp (a) Range Resources Corp Lowe's Cos Inc Rowan Cos Inc (a) 8 Ltd Brands Inc 59 Southwestern Energy Co (a) McDonald's Corp St Mary Land & Exploration Co 7 Nordstrom Inc 91 Suncor Energy Inc O'Reilly Automotive Inc (a) Tesoro Corp/Texas 11 Panera Bread Co (a) 28 $ 7,717 Penske Auto Group Inc (a) 2 Oil & Gas Services - 3.19% PetSmart Inc Cameron International Corp (a) 82 Phillips-Van Heusen Corp 26 Dresser-Rand Group Inc (a) 35 RadioShack Corp 5 FMC Technologies Inc (a) Ross Stores Inc 91 Oceaneering International Inc (a) 47 Staples Inc Schlumberger Ltd Starbucks Corp Smith International Inc 85 Target Corp $ 7,432 Tiffany & Co 73 Packaging & Containers - 0.09% TJX Cos Inc Ball Corp 44 Urban Outfitters Inc (a) 66 Crown Holdings Inc (a) 58 Walgreen Co Owens-Illinois Inc (a) 66 Wal-Mart Stores Inc Packaging Corp of America 3 Williams-Sonoma Inc 13 Pactiv Corp (a) 37 Yum! Brands Inc $ 208 $ 18,347 Pharmaceuticals - 4.98% Savings & Loans - 0.03% Abbott Laboratories Capitol Federal Financial 10 Allergan Inc/United States Hudson City Bancorp Inc 49 AmerisourceBergen Corp 63 TFS Financial Corp 2 Bristol-Myers Squibb Co $ 61 Eli Lilly & Co Semiconductors - 2.42% Express Scripts Inc (a) Advanced Micro Devices Inc (a) 37 Herbalife Ltd 38 Altera Corp 55 McKesson Corp Analog Devices Inc 65 Medco Health Solutions Inc (a) Applied Materials Inc Merck & Co Inc ASML Holding NV Omnicare Inc 19 Broadcom Corp Perrigo Co 63 Cree Inc (a) 56 Valeant Pharmaceuticals International (a) 40 Intel Corp $ 11,595 Marvell Technology Group Ltd (a) REITS - 0.16% Micron Technology Inc (a) 21 Alexandria Real Estate Equities Inc 8 National Semiconductor Corp 44 Digital Realty Trust Inc 56 NVIDIA Corp (a) Federal Realty Investment Trust 7 ON Semiconductor Corp (a) 46 HCP Inc 51 QLogic Corp (a) 32 Health Care REIT Inc 37 Texas Instruments Inc Nationwide Health Properties Inc 40 Xilinx Inc Public Storage $ 5,663 Simon Property Group Inc 76 Software - 4.60% $ 384 Adobe Systems Inc (a) Retail - 7.86% Allscripts-Misys Healthcare Solutions Inc (a) 17 Advance Auto Parts Inc 54 ANSYS Inc (a) 51 Aeropostale Inc (a) 37 BMC Software Inc (a) 54 American Eagle Outfitters Inc 43 Broadridge Financial Solutions Inc 25 AutoNation Inc (a) 93 2 CA Inc 94 AutoZone Inc (a) 70 Citrix Systems Inc (a) Barnes & Noble Inc 2 Dun & Bradstreet Corp 54 Bed Bath & Beyond Inc (a) Fiserv Inc (a) 69 Best Buy Co Inc Intuit Inc (a) 97 Big Lots Inc (a) 5 Microsoft Corp Brinker International Inc 27 MSCI Inc (a) 49 Chico's FAS Inc 32 Oracle Corp Chipotle Mexican Grill Inc (a) 48 Red Hat Inc (a) 75 Costco Wholesale Corp Salesforce.com Inc (a) CVS Caremark Corp Sybase Inc (a) 53 Dick's Sporting Goods Inc (a) 30 See accompanying notes 76 Schedule of Investments LargeCap Growth Account I March 31, 2010 (unaudited) Value Principal COMMON STOCKS (continued) Shares Held (000's) Amount Value Software (continued) REPURCHASE AGREEMENTS (continued) (000's) (000's) VMware Inc (a) 677 $ 36 Banks (continued) $ 10,730 Investment in Joint Trading Account; Morgan Stanley $ 1,229 $ Telecommunications - 7.44% Repurchase Agreement; 0.01% dated 03/31/10 Amdocs Ltd (a) 11 maturing 04/01/10 (collateralized by Sovereign American Tower Corp (a) Agency Issues; $1,254,008; 0.00% - 5.85%; Cisco Systems Inc (a) dated 03/03/10 - 02/19/25) Corning Inc $ 5,107 Crown Castle International Corp (a) TOTAL REPURCHASE AGREEMENTS $ 5,107 Frontier Communications Corp 13 Total Investments $ 231,187 Harris Corp 67 Other Assets in Excess of Liabilities, Net - 0.96% $ 2,232 Juniper Networks Inc (a) TOTAL NET ASSETS - 100.00% $ 233,419 MetroPCS Communications Inc (a) 24 Motorola Inc (a) 14 NeuStar Inc (a) 25 (a) Non-Income Producing Security NII Holdings Inc (a) 5 Qualcomm Inc SBA Communications Corp (a) 57 tw telecom inc (a) 36 Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax Windstream Corp 30 cost of investments held by the fund as of the period end were as follows: $ 17,360 Textiles - 0.00% Unrealized Appreciation $ 45,649 Cintas Corp 9 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 43,304 Toys, Games & Hobbies - 0.04% Cost for federal income tax purposes $ 187,883 Mattel Inc 85 All dollar amounts are shown in thousands (000's) Transportation - 0.99% Portfolio Summary (unaudited) CH Robinson Worldwide Inc 73 Sector Percent Expeditors International of Washington Inc Consumer, Non-cyclical 22 .80% Kirby Corp (a) 5 Technology 18 .18% Teekay Corp 6 Communications 15 .20% Union Pacific Corp Industrial 13 .48% United Parcel Service Inc Consumer, Cyclical 11 .32% $ 2,303 Financial 9 .30% Trucking & Leasing - 0.00% Energy 6 .83% GATX Corp 8 Basic Materials 1 .71% Utilities 0 .22% Water - 0.00% Other Assets in Excess of Liabilities, Net 0 .96% American Water Works Co Inc 3 TOTAL NET ASSETS 100.00% TOTAL COMMON STOCKS $ 226,080 Other Assets Summary (unaudited) Principal Asset Type Percent Amount Value REPURCHASE AGREEMENTS - 2.19% (000's) (000's) Futures 3 .12% Banks - 2.19% Investment in Joint Trading Account; Bank of $ 1,149 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $1,171,970; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $2,343,940; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $439,488; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) S&P 500; June 2010 Long 25 $ 7,224 $ $ 59 $ 59 All dollar amounts are shown in thousands (000's) See accompanying notes 77 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 97.71% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.15% Beverages (continued) Interpublic Group of Cos Inc (a) 6,934 $ 58 Molson Coors Brewing Co 2,261 $ 95 Omnicom Group Inc PepsiCo Inc $ 230 $ 3,840 Aerospace & Defense - 2.32% Biotechnology - 1.59% Boeing Co/The Amgen Inc (a) General Dynamics Corp Biogen Idec Inc (a) Goodrich Corp Celgene Corp (a) L-3 Communications Holdings Inc Genzyme Corp (a) Lockheed Martin Corp Gilead Sciences Inc (a) Northrop Grumman Corp Life Technologies Corp (a) Raytheon Co Millipore Corp (a) 84 Rockwell Collins Inc $ 2,465 United Technologies Corp Building Materials - 0.05% $ 3,578 Masco Corp 79 Agriculture - 1.66% Altria Group Inc Chemicals - 1.88% Archer-Daniels-Midland Co Air Products & Chemicals Inc Lorillard Inc Airgas Inc 75 Philip Morris International Inc CF Industries Holdings Inc 63 Reynolds American Inc Dow Chemical Co/The $ 2,571 Eastman Chemical Co 66 Airlines - 0.09% Ecolab Inc Southwest Airlines Co EI du Pont de Nemours & Co FMC Corp 63 Apparel - 0.48% International Flavors & Fragrances Inc 54 Coach Inc Monsanto Co Nike Inc PPG Industries Inc Polo Ralph Lauren Corp 70 Praxair Inc VF Corp Sherwin-Williams Co/The 89 $ 757 Sigma-Aldrich Corp 93 Automobile Manufacturers - 0.54% $ 2,914 Ford Motor Co (a) Coal - 0.25% PACCAR Inc Consol Energy Inc $ 829 Massey Energy Co 71 Automobile Parts & Equipment - 0.23% Peabody Energy Corp Goodyear Tire & Rubber Co/The (a) 44 $ 380 Johnson Controls Inc Commercial Services - 1.54% $ 360 Apollo Group Inc (a) Banks - 9.13% Automatic Data Processing Inc Bank of America Corp DeVry Inc 58 Bank of New York Mellon Corp/The Equifax Inc 65 BB&T Corp H&R Block Inc 85 Capital One Financial Corp Iron Mountain Inc 71 Citigroup Inc (a) Mastercard Inc Comerica Inc 95 Monster Worldwide Inc (a) 30 Fifth Third Bancorp Moody's Corp 84 First Horizon National Corp (a) 45 Paychex Inc Goldman Sachs Group Inc/The Quanta Services Inc (a) 57 Huntington Bancshares Inc/OH 55 Robert Half International Inc 64 JP Morgan Chase & Co RR Donnelley & Sons Co 63 KeyCorp 97 SAIC Inc (a) 77 M&T Bank Corp 94 Total System Services Inc 44 Marshall & Ilsley Corp 61 Visa Inc Morgan Stanley Washington Post Co/The 87 39 Northern Trust Corp Western Union Co/The PNC Financial Services Group Inc $ 2,405 Regions Financial Corp Computers - 5.78% State Street Corp Apple Inc (a) SunTrust Banks Inc Cognizant Technology Solutions Corp (a) US Bancorp Computer Sciences Corp (a) Wells Fargo & Co Dell Inc (a) Zions Bancorporation 47 EMC Corp/Massachusetts (a) $ 14,146 Hewlett-Packard Co Beverages - 2.48% IBM Corp Brown-Forman Corp 92 Lexmark International Inc (a) 40 Coca-Cola Co/The NetApp Inc (a) Coca-Cola Enterprises Inc SanDisk Corp (a) Constellation Brands Inc (a) 47 Teradata Corp (a) 69 Dr Pepper Snapple Group Inc See accompanying notes 78 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Computers (continued) Electrical Components & Equipment - 0.38% Western Digital Corp (a) 3,263 $ Emerson Electric Co 10,739 $ $ 8,947 Molex Inc 40 Consumer Products - 0.43% $ 581 Avery Dennison Corp 58 Electronics - 0.53% Clorox Co Agilent Technologies Inc (a) Fortune Brands Inc Amphenol Corp Kimberly-Clark Corp FLIR Systems Inc (a) 62 $ 665 Jabil Circuit Inc 45 Cosmetics & Personal Care - 2.29% PerkinElmer Inc 40 Avon Products Inc Thermo Fisher Scientific Inc (a) Colgate-Palmolive Co Waters Corp (a) 90 Estee Lauder Cos Inc/The $ 813 Procter & Gamble Co (b) Energy - Alternate Sources - 0.05% $ 3,540 First Solar Inc (a) 85 Distribution & Wholesale - 0.18% Fastenal Co 90 Engineering & Contruction - 0.13% Genuine Parts Co 96 Fluor Corp WW Grainger Inc 95 Jacobs Engineering Group Inc (a) 80 $ 281 $ 199 Diversified Financial Services - 1.72% Entertainment - 0.05% American Express Co International Game Technology 78 Ameriprise Financial Inc Charles Schwab Corp/The Environmental Control - 0.28% CME Group Inc Republic Services Inc Discover Financial Services Stericycle Inc (a) 66 E*Trade Financial Corp (a) 37 Waste Management Inc Federated Investors Inc 33 $ 438 Franklin Resources Inc Food - 1.97% IntercontinentalExchange Inc (a) Campbell Soup Co 95 Invesco Ltd ConAgra Foods Inc Janus Capital Group Inc 38 Dean Foods Co (a) 41 Legg Mason Inc 67 General Mills Inc NASDAQ OMX Group Inc/The (a) 44 Hershey Co/The NYSE Euronext HJ Heinz Co SLM Corp (a) 87 Hormel Foods Corp 42 T Rowe Price Group Inc JM Smucker Co/The $ 2,653 Kellogg Co Electric - 2.97% Kraft Foods Inc AES Corp/The (a) Kroger Co/The Allegheny Energy Inc 56 McCormick & Co Inc/MD 72 Ameren Corp 88 Safeway Inc American Electric Power Co Inc Sara Lee Corp CMS Energy Corp 51 SUPERVALU Inc 50 Consolidated Edison Inc Sysco Corp Constellation Energy Group Inc Tyson Foods Inc 83 Dominion Resources Inc/VA Whole Foods Market Inc (a) 88 DTE Energy Co $ 3,045 Duke Energy Corp Forest Products & Paper - 0.29% Edison International International Paper Co Entergy Corp MeadWestvaco Corp 63 Exelon Corp Plum Creek Timber Co Inc 90 FirstEnergy Corp Weyerhaeuser Co FPL Group Inc $ 442 Integrys Energy Group Inc 52 Gas - 0.22% Northeast Utilities 69 CenterPoint Energy Inc 81 NRG Energy Inc (a) 78 Nicor Inc 27 Pepco Holdings Inc 54 NiSource Inc 62 PG&E Corp Sempra Energy Pinnacle West Capital Corp 55 $ 346 PPL Corp Hand & Machine Tools - 0.11% Progress Energy Inc Snap-On Inc 36 Public Service Enterprise Group Inc Stanley Black & Decker Inc SCANA Corp 60 $ 165 Southern Co Healthcare - Products - 3.56% TECO Energy Inc 48 Baxter International Inc Wisconsin Energy Corp 82 Becton Dickinson and Co Xcel Energy Inc Boston Scientific Corp (a) $ 4,593 CareFusion Corp (a) 67 CR Bard Inc See accompanying notes 79 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Healthcare - Products (continued) Internet (continued) DENTSPLY International Inc 2,101 $ 73 Yahoo! Inc (a) 16,987 $ Hospira Inc (a) $ 4,006 Intuitive Surgical Inc (a) Iron & Steel - 0.38% Johnson & Johnson AK Steel Holding Corp 36 Medtronic Inc Allegheny Technologies Inc 76 Patterson Cos Inc 42 Cliffs Natural Resources Inc St Jude Medical Inc (a) Nucor Corp Stryker Corp United States Steel Corp Varian Medical Systems Inc (a) 98 $ 583 Zimmer Holdings Inc (a) Leisure Products & Services - 0.22% $ 5,517 Carnival Corp Healthcare - Services - 1.18% Harley-Davidson Inc 94 Aetna Inc $ 335 CIGNA Corp Lodging - 0.25% Coventry Health Care Inc (a) 52 Marriott International Inc/DE DaVita Inc (a) 93 Starwood Hotels & Resorts Worldwide Inc Humana Inc (a) Wyndham Worldwide Corp 66 Laboratory Corp of America Holdings (a) Wynn Resorts Ltd (a) 75 Quest Diagnostics Inc $ 380 Tenet Healthcare Corp (a) 35 Machinery - Construction & Mining - 0.36% UnitedHealth Group Inc Caterpillar Inc WellPoint Inc (a) $ 1,839 Machinery - Diversified - 0.52% Holding Companies - Diversified - 0.04% Cummins Inc Leucadia National Corp (a) 67 Deere & Co Flowserve Corp 88 Home Builders - 0.09% Rockwell Automation Inc/DE DR Horton Inc 50 Roper Industries Inc 77 Lennar Corp 40 $ 818 Pulte Group Inc (a) 51 Media - 2.78% $ 141 CBS Corp Home Furnishings - 0.09% Comcast Corp - Class A Harman International Industries Inc (a) 46 DIRECTV (a) Whirlpool Corp 93 Discovery Communications Inc - A Shares (a) $ 139 Gannett Co Inc 56 Housewares - 0.04% McGraw-Hill Cos Inc/The Newell Rubbermaid Inc 60 Meredith Corp 18 New York Times Co/The (a) 18 Insurance - 3.66% News Corp - Class A Aflac Inc Scripps Networks Interactive 56 Allstate Corp/The Time Warner Cable Inc American International Group Inc (a) 66 Time Warner Inc Aon Corp Viacom Inc (a) Assurant Inc 57 Walt Disney Co/The Berkshire Hathaway Inc (a) $ 4,304 Chubb Corp Metal Fabrication & Hardware - 0.17% Cincinnati Financial Corp 67 Precision Castparts Corp Genworth Financial Inc (a) Hartford Financial Services Group Inc Mining - 0.75% Lincoln National Corp Alcoa Inc Loews Corp Freeport-McMoRan Copper & Gold Inc Marsh & McLennan Cos Inc Newmont Mining Corp MetLife Inc Titanium Metals Corp (a) 20 Progressive Corp/The Vulcan Materials Co 85 Prudential Financial Inc $ 1,182 Torchmark Corp 63 Miscellaneous Manufacturing - 3.53% Travelers Cos Inc/The 3M Co Unum Group Danaher Corp XL Capital Ltd 92 Dover Corp $ 5,677 Eastman Kodak Co (a) 22 Internet - 2.59% Eaton Corp Akamai Technologies Inc (a) 77 General Electric Co Amazon.com Inc (a) Honeywell International Inc eBay Inc (a) Illinois Tool Works Inc Expedia Inc 75 ITT Corp Google Inc (a) Leggett & Platt Inc 46 McAfee Inc (a) 91 Pall Corp 68 Priceline.com Inc (a) Parker Hannifin Corp Symantec Corp (a) VeriSign Inc (a) 68 See accompanying notes 80 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Miscellaneous Manufacturing (continued) Pharmaceuticals (continued) Textron Inc 3,891 $ 83 Watson Pharmaceuticals Inc (a) 1,521 $ 64 $ 5,485 $ 8,214 Office & Business Equipment - 0.17% Pipelines - 0.37% Pitney Bowes Inc 73 El Paso Corp Xerox Corp Oneok Inc 69 $ 261 Spectra Energy Corp Oil & Gas - 8.57% Williams Cos Inc Anadarko Petroleum Corp $ 578 Apache Corp Publicly Traded Investment Fund - 0.48% Cabot Oil & Gas Corp 54 iShares S&P 500 Index Fund/US Chesapeake Energy Corp Chevron Corp Real Estate - 0.04% ConocoPhillips CB Richard Ellis Group Inc (a) 61 Denbury Resources Inc (a) 95 Devon Energy Corp REITS - 1.15% Diamond Offshore Drilling Inc 88 Apartment Investment & Management Co 31 EOG Resources Inc AvalonBay Communities Inc EQT Corp 77 Boston Properties Inc Exxon Mobil Corp (b) Equity Residential Helmerich & Payne Inc 58 HCP Inc Hess Corp Health Care REIT Inc 80 Marathon Oil Corp Host Hotels & Resorts Inc Murphy Oil Corp Kimco Realty Corp 91 Nabors Industries Ltd (a) 80 ProLogis 89 Noble Energy Inc Public Storage Occidental Petroleum Corp Simon Property Group Inc Pioneer Natural Resources Co 93 Ventas Inc Questar Corp Vornado Realty Trust Range Resources Corp $ 1,775 Rowan Cos Inc (a) 47 Retail - 6.00% Southwestern Energy Co (a) Abercrombie & Fitch Co 57 Sunoco Inc 49 AutoNation Inc (a) 23 Tesoro Corp/Texas 28 AutoZone Inc (a) 73 Valero Energy Corp Bed Bath & Beyond Inc (a) XTO Energy Inc Best Buy Co Inc $ 13,269 Big Lots Inc (a) 43 Oil & Gas Services - 1.57% Costco Wholesale Corp Baker Hughes Inc CVS Caremark Corp BJ Services Co 90 Darden Restaurants Inc 89 Cameron International Corp (a) Family Dollar Stores Inc 72 FMC Technologies Inc (a) GameStop Corp (a) 52 Halliburton Co Gap Inc/The National Oilwell Varco Inc Home Depot Inc Schlumberger Ltd JC Penney Co Inc Smith International Inc Kohl's Corp (a) $ 2,427 Lowe's Cos Inc Packaging & Containers - 0.19% Ltd Brands Inc 94 Ball Corp 72 Macy's Inc Bemis Co Inc 45 McDonald's Corp Owens-Illinois Inc (a) 85 Nordstrom Inc 96 Pactiv Corp (a) 47 Office Depot Inc (a) 31 Sealed Air Corp 48 O'Reilly Automotive Inc (a) 82 $ 297 RadioShack Corp 41 Pharmaceuticals - 5.31% Ross Stores Inc 95 Abbott Laboratories Sears Holdings Corp (a) 75 Allergan Inc/United States Staples Inc AmerisourceBergen Corp Starbucks Corp Bristol-Myers Squibb Co Target Corp Cardinal Health Inc Tiffany & Co 84 Cephalon Inc (a) 72 TJX Cos Inc Eli Lilly & Co Urban Outfitters Inc (a) 71 Express Scripts Inc (a) Walgreen Co Forest Laboratories Inc (a) Wal-Mart Stores Inc King Pharmaceuticals Inc (a) 42 Yum! Brands Inc McKesson Corp $ 9,298 Mead Johnson Nutrition Co Savings & Loans - 0.12% Medco Health Solutions Inc (a) Hudson City Bancorp Inc 96 Merck & Co Inc People's United Financial Inc 83 Mylan Inc/PA (a) 99 $ 179 Pfizer Inc (b) See accompanying notes 81 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Semiconductors - 2.46% Transportation (continued) Advanced Micro Devices Inc (a) 8,058 $ 75 Ryder System Inc 762 $ 29 Altera Corp Union Pacific Corp Analog Devices Inc United Parcel Service Inc Applied Materials Inc $ 2,711 Broadcom Corp TOTAL COMMON STOCKS $ 151,329 Intel Corp Principal KLA-Tencor Corp 76 Amount Value Linear Technology Corp 90 REPURCHASE AGREEMENTS - 4.01% (000's) (000's) LSI Corp (a) 57 Banks - 4.01% MEMC Electronic Materials Inc (a) 50 Investment in Joint Trading Account; Bank of $ 1,396 $ Microchip Technology Inc 74 America Repurchase Agreement; 0.01% dated Micron Technology Inc (a) 03/31/10 maturing 04/01/10 (collateralized by National Semiconductor Corp 49 Sovereign Agency Issues; $1,423,957; 0.00% - Novellus Systems Inc (a) 34 4.63%; dated 06/25/10 - 10/15/15) NVIDIA Corp (a) Investment in Joint Trading Account; Credit Suisse QLogic Corp (a) 33 Repurchase Agreement; -0.01% dated 03/31/10 Teradyne Inc (a) 28 maturing 04/01/10 (collateralized by US Texas Instruments Inc Treasury Notes; $2,847,913; 0.00% - 5.50%; Xilinx Inc dated 03/03/10 - 10/05/29) $ 3,808 Investment in Joint Trading Account; Deutsche Bank Software - 3.94% Repurchase Agreement; 0.02% dated 03/31/10 Adobe Systems Inc (a) maturing 04/01/10 (collateralized by Sovereign Autodesk Inc (a) 96 Agency Issues; $533,983; 1.13% - 3.75%; dated BMC Software Inc (a) 99 09/09/11 - 03/09/12) CA Inc Investment in Joint Trading Account; Morgan Stanley Citrix Systems Inc (a) Repurchase Agreement; 0.01% dated 03/31/10 Compuware Corp (a) 27 maturing 04/01/10 (collateralized by Sovereign Dun & Bradstreet Corp 54 Agency Issues; $1,523,633; 0.00% - 5.85%; Electronic Arts Inc (a) 87 dated 03/03/10 - 02/19/25) Fidelity National Information Services Inc $ 6,205 Fiserv Inc (a) TOTAL REPURCHASE AGREEMENTS $ 6,205 Intuit Inc (a) Total Investments $ 157,534 Microsoft Corp Liabilities in Excess of Other Assets, Net - Novell Inc (a) 30 (1.72)% $ (2,666) Oracle Corp TOTAL NET ASSETS - 100.00% $ 154,868 Red Hat Inc (a) 79 Salesforce.com Inc (a) $ 6,106 (a) Non-Income Producing Security Telecommunications - 5.46% (b) Security or a portion of the security was pledged to cover margin American Tower Corp (a) requirements for futures contracts. At the end of the period, the value of AT&T Inc these securities totaled $917 or 0.59% of net assets. CenturyTel Inc Cisco Systems Inc (a) Corning Inc Frontier Communications Corp 33 Unrealized Appreciation (Depreciation) Harris Corp 89 The net federal income tax unrealized appreciation (depreciation) and federal tax JDS Uniphase Corp (a) 40 cost of investments held by the fund as of the period end were as follows: Juniper Networks Inc (a) MetroPCS Communications Inc (a) 26 Unrealized Appreciation $ 25,181 Motorola Inc (a) Unrealized Depreciation Qualcomm Inc Net Unrealized Appreciation (Depreciation) $ 3,626 Qwest Communications International Inc Cost for federal income tax purposes $ 153,908 Sprint Nextel Corp (a) All dollar amounts are shown in thousands (000's) Tellabs Inc 41 Verizon Communications Inc Portfolio Summary (unaudited) Windstream Corp 71 Sector Percent $ 8,447 Consumer, Non-cyclical 21 .98% Textiles - 0.03% Financial 19 .82% Cintas Corp 53 Technology 12 .36% Communications 10 .98% Toys, Games & Hobbies - 0.12% Energy 10 .81% Hasbro Inc 67 Industrial 10 .32% Mattel Inc Consumer, Cyclical 8 .44% $ 185 Basic Materials 3 .30% Utilities 3 .19% Transportation - 1.75% Exchange Traded Funds 0 .48% CH Robinson Worldwide Inc Diversified 0 .04% CSX Corp Liabilities in Excess of Other Assets, Net (1 .72)% Expeditors International of Washington Inc FedEx Corp TOTAL NET ASSETS 100.00% Norfolk Southern Corp See accompanying notes 82 Schedule of Investments LargeCap S&P 500 Index Account March 31, 2010 (unaudited) Other Assets Summary (unaudited) Asset Type Percent Futures 2 .07% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) S&P 500; June 2010 Long 11 $ 3,216 $ 3,204 $ (12) $ (12) All dollar amounts are shown in thousands (000's) See accompanying notes 83 Schedule of Investments LargeCap Value Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 99.10% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 1.78% Gas (continued) Interpublic Group of Cos Inc (a) 154,462 $ Southern Union Co 54,380 $ Omnicom Group Inc $ 3,447 $ 2,949 Healthcare - Products - 1.73% Automobile Manufacturers - 1.29% CareFusion Corp (a) Ford Motor Co (a) Hologic Inc (a) $ 2,881 Banks - 12.96% Healthcare - Services - 1.56% Bank of America Corp UnitedHealth Group Inc Comerica Inc Commerce Bancshares Inc Insurance - 6.05% Goldman Sachs Group Inc/The Chubb Corp JP Morgan Chase & Co Endurance Specialty Holdings Ltd M&T Bank Corp Travelers Cos Inc/The PNC Financial Services Group Inc Unitrin Inc US Bancorp Unum Group Wells Fargo & Co $ 10,048 $ 21,500 Internet - 0.78% Chemicals - 2.16% AOL Inc (a) Ashland Inc Lubrizol Corp Media - 1.93% $ 3,593 DISH Network Corp Commercial Services - 1.39% Gannett Co Inc Equifax Inc News Corp - Class A SEI Investments Co $ 3,215 $ 2,310 Metal Fabrication & Hardware - 1.24% Computers - 3.24% Timken Co EMC Corp/Massachusetts (a) Hewlett-Packard Co Mining - 1.27% $ 5,368 Freeport-McMoRan Copper & Gold Inc Consumer Products - 0.75% Kimberly-Clark Corp Miscellaneous Manufacturing - 5.27% Carlisle Cos Inc Diversified Financial Services - 5.32% General Electric Co American Express Co $ 8,746 Ameriprise Financial Inc Office & Business Equipment - 1.33% Discover Financial Services Xerox Corp NASDAQ OMX Group Inc/The (a) TD Ameritrade Holding Corp (a) Oil & Gas - 10.60% $ 8,821 Chevron Corp Electric - 5.63% Ensco PLC ADR CMS Energy Corp Exxon Mobil Corp (b) DTE Energy Co Hess Corp Edison International Marathon Oil Corp Entergy Corp Occidental Petroleum Corp Integrys Energy Group Inc XTO Energy Inc Mirant Corp (a) $ 17,583 PPL Corp Oil & Gas Services - 2.89% $ 9,333 Halliburton Co Electrical Components & Equipment - 0.82% National Oilwell Varco Inc Hubbell Inc Oil States International Inc (a) $ 4,795 Electronics - 1.58% Pharmaceuticals - 7.11% Garmin Ltd AmerisourceBergen Corp Thomas & Betts Corp (a) Bristol-Myers Squibb Co $ 2,629 Cardinal Health Inc Engineering & Contruction - 0.83% Endo Pharmaceuticals Holdings Inc (a) Jacobs Engineering Group Inc (a) Forest Laboratories Inc (a) Omnicare Inc Food - 1.76% Pfizer Inc Sara Lee Corp $ 11,796 Tyson Foods Inc Pipelines - 2.85% $ 2,919 El Paso Corp Forest Products & Paper - 1.19% Spectra Energy Corp International Paper Co Williams Cos Inc $ 4,730 Gas - 2.08% REITS - 1.86% AGL Resources Inc Mack-Cali Realty Corp Energen Corp Ventas Inc $ 3,079 See accompanying notes 84 Schedule of Investments LargeCap Value Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Value Sector Percent COMMON STOCKS (continued) Shares Held (000's) Financial 26 .69% Energy 16 .34% Retail - 4.45% Consumer, Non-cyclical 14 .31% Best Buy Co Inc 32,659 $ Big Lots Inc (a) Industrial 9 .74% Gap Inc/The Communications 8 .37% Utilities 7 .71% Starbucks Corp Consumer, Cyclical 6 .52% Wal-Mart Stores Inc Technology 5 .30% $ 7,372 Basic Materials 4 .62% Semiconductors - 0.74% Other Assets in Excess of Liabilities, Net 0 .40% Intel Corp TOTAL NET ASSETS 100.00% Telecommunications - 3.88% Amdocs Ltd (a) Other Assets Summary (unaudited) AT&T Inc Asset Type Percent Qwest Communications International Inc Futures 0 .53% Verizon Communications Inc $ 6,435 Toys, Games & Hobbies - 0.78% Mattel Inc TOTAL COMMON STOCKS $ 164,454 Principal Amount Value REPURCHASE AGREEMENTS - 0.50% (000's) (000's) Banks - 0.50% Investment in Joint Trading Account; Bank of $ 187 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $190,829; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $381,656; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank 70 70 Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $71,560; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $204,187; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 832 TOTAL REPURCHASE AGREEMENTS $ 832 Total Investments $ 165,286 Other Assets in Excess of Liabilities, Net - 0.40% $ 659 TOTAL NET ASSETS - 100.00% $ 165,945 (a) Non-Income Producing Security (b) Security or a portion of the security was pledged to cover margin requirements for futures contracts. At the end of the period, the value of these securities totaled $1,172 or 0.71% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 12,666 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 8,275 Cost for federal income tax purposes $ 157,011 All dollar amounts are shown in thousands (000's) See accompanying notes 85 Schedule of Investments LargeCap Value Account March 31, 2010 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) S&P 500 Emini; June 2010 Long 15 $ 849 $ 874 $ 25 $ 25 All dollar amounts are shown in thousands (000's) See accompanying notes 86 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Value Value COMMON STOCKS - 87.17% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.04% Banks (continued) Interpublic Group of Cos Inc (a) 8,897 $ 74 Whitney Holding Corp/LA 1,802 $ 25 Lamar Advertising Co (a) 37 $ 31,459 $ 111 Beverages - 0.61% Aerospace & Defense - 1.66% Brown-Forman Corp 17 Boeing Co/The Coca-Cola Co/The General Dynamics Corp Coca-Cola Enterprises Inc L-3 Communications Holdings Inc Constellation Brands Inc (a) Northrop Grumman Corp Dr Pepper Snapple Group Inc Raytheon Co Molson Coors Brewing Co 94 Spirit Aerosystems Holdings Inc (a) 31 $ 1,565 United Technologies Corp 94 Building Materials - 0.01% $ 4,314 Armstrong World Industries Inc (a) 8 Agriculture - 1.67% Owens Corning Inc (a) 22 Altria Group Inc $ 30 Archer-Daniels-Midland Co Chemicals - 1.54% Bunge Ltd Air Products & Chemicals Inc Lorillard Inc 26 Albemarle Corp 68 Philip Morris International Inc Ashland Inc 71 Reynolds American Inc Cabot Corp 37 $ 4,350 CF Industries Holdings Inc 14 Airlines - 0.27% Cytec Industries Inc 41 Delta Air Lines Inc (a) Dow Chemical Co/The Southwest Airlines Co 87 Eastman Chemical Co 86 $ 697 EI du Pont de Nemours & Co Apparel - 0.59% FMC Corp 12 Jones Apparel Group Inc Huntsman Corp Nike Inc International Flavors & Fragrances Inc 78 4 Polo Ralph Lauren Corp 60 5 Lubrizol Corp 15 VF Corp PPG Industries Inc $ 1,540 RPM International Inc 25 Automobile Manufacturers - 0.65% Sherwin-Williams Co/The 18 Ford Motor Co (a) Valspar Corp 55 Oshkosh Corp (a) 67 $ 4,007 $ 1,675 Coal - 0.03% Automobile Parts & Equipment - 0.22% Arch Coal Inc 69 Autoliv Inc (a) 82 Johnson Controls Inc Commercial Services - 0.22% TRW Automotive Holdings Corp (a) Career Education Corp (a) 94 3 Convergys Corp (a) 20 $ 565 Corrections Corp of America (a) 38 Banks - 12.09% Education Management Corp (a) 3 BancorpSouth Inc 33 Bank of America Corp Equifax Inc 18 Hertz Global Holdings Inc (a) Bank of Hawaii Corp 40 Bank of New York Mellon Corp/The Hillenbrand Inc 16 BB&T Corp Interactive Data Corp 12 BOK Financial Corp 13 Manpower Inc 83 Capital One Financial Corp RR Donnelley & Sons Co 60 Citigroup Inc (a) SAIC Inc (a) 34 City National Corp/CA 43 Service Corp International/US 43 Comerica Inc Total System Services Inc 13 Verisk Analytics Inc (a) 13 Commerce Bancshares Inc 32 Cullen/Frost Bankers Inc 54 Washington Post Co/The 51 Deutsche Bank AG Weight Watchers International Inc 14 Fifth Third Bancorp $ 636 First Citizens BancShares Inc/NC 22 Computers - 2.00% Fulton Financial Corp 33 Brocade Communications Systems Inc (a) 31 Goldman Sachs Group Inc/The Computer Sciences Corp (a) JP Morgan Chase & Co Dell Inc (a) KeyCorp 76 Diebold Inc 5 M&T Bank Corp DST Systems Inc 81 4 Morgan Stanley EMC Corp/Massachusetts (a) PNC Financial Services Group Inc Hewlett-Packard Co Regions Financial Corp IBM Corp State Street Corp Lexmark International Inc (a) 52 SunTrust Banks Inc Seagate Technology (a) 17 TCF Financial Corp 38 Synopsys Inc (a) 23 US Bancorp Teradata Corp (a) 17 Wells Fargo & Co Western Digital Corp (a) $ 5,210 See accompanying notes 87 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Consumer Products - 0.22% Electronics - 0.82% Avery Dennison Corp 1,705 $ 62 Arrow Electronics Inc (a) 1,314 $ 40 Clorox Co 19 Avnet Inc (a) 56 Fortune Brands Inc AVX Corp 10 Jarden Corp 54 Garmin Ltd Kimberly-Clark Corp Jabil Circuit Inc 29 $ 581 Tech Data Corp (a) 39 Cosmetics & Personal Care - 0.68% Thermo Fisher Scientific Inc (a) Procter & Gamble Co Thomas & Betts Corp (a) 27 Tyco Electronics Ltd Distribution & Wholesale - 0.07% Vishay Intertechnology Inc (a) 28 Genuine Parts Co $ 2,148 Ingram Micro Inc (a) 53 Energy - Alternate Sources - 0.02% WESCO International Inc (a) 13 Covanta Holding Corp (a) 40 $ 191 Diversified Financial Services - 2.20% Engineering & Contruction - 0.06% American Express Co KBR Inc 66 AmeriCredit Corp (a) 28 Shaw Group Inc/The (a) 10 Ameriprise Financial Inc URS Corp (a) 67 BlackRock Inc $ 143 CME Group Inc Entertainment - 0.03% Discover Financial Services DreamWorks Animation SKG Inc (a) 53 Federated Investors Inc 3 International Game Technology 17 Franklin Resources Inc Warner Music Group Corp (a) 5 Invesco Ltd $ 75 Investment Technology Group Inc (a) 12 Environmental Control - 0.01% NASDAQ OMX Group Inc/The (a) 30 Waste Management Inc 33 $ 5,749 Electric - 2.77% Food - 2.01% AES Corp/The (a) 27 Campbell Soup Co 42 Alliant Energy Corp 68 ConAgra Foods Inc Ameren Corp Dean Foods Co (a) American Electric Power Co Inc Del Monte Foods Co 54 Calpine Corp (a) 34 General Mills Inc CMS Energy Corp Hershey Co/The 51 Consolidated Edison Inc HJ Heinz Co 51 Constellation Energy Group Inc 19 Hormel Foods Corp 49 Dominion Resources Inc/VA JM Smucker Co/The 96 DPL Inc 51 Kraft Foods Inc DTE Energy Co 94 Ralcorp Holdings Inc (a) 71 Duke Energy Corp Safeway Inc Edison International Sara Lee Corp Entergy Corp Smithfield Foods Inc (a) Exelon Corp SUPERVALU Inc FirstEnergy Corp Sysco Corp FPL Group Inc Tyson Foods Inc Integrys Energy Group Inc 52 $ 5,236 MDU Resources Group Inc 74 Forest Products & Paper - 0.17% Mirant Corp (a) 30 International Paper Co Northeast Utilities 90 MeadWestvaco Corp 81 NRG Energy Inc (a) Plum Creek Timber Co Inc 76 NSTAR 70 Rayonier Inc 36 NV Energy Inc 31 Weyerhaeuser Co OGE Energy Corp 69 $ 440 Pepco Holdings Inc Gas - 0.42% PG&E Corp AGL Resources Inc 55 Pinnacle West Capital Corp 71 Atmos Energy Corp 49 Progress Energy Inc CenterPoint Energy Inc 17 Public Service Enterprise Group Inc Energen Corp 62 RRI Energy Inc (a) 19 National Fuel Gas Co 67 Southern Co NiSource Inc Westar Energy Inc 45 Sempra Energy Wisconsin Energy Corp Southern Union Co 52 Xcel Energy Inc UGI Corp 53 $ 7,202 $ 1,099 Electrical Components & Equipment - 0.06% Hand & Machine Tools - 0.08% Energizer Holdings Inc (a) 13 Lincoln Electric Holdings Inc 43 General Cable Corp (a) 26 Snap-On Inc 34 Hubbell Inc 49 Stanley Black & Decker Inc Molex Inc 47 $ 190 $ 135 See accompanying notes 88 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Healthcare - Products - 1.64% Insurance (continued) Baxter International Inc 16,400 $ Unitrin Inc 790 $ 22 Boston Scientific Corp (a) 93 Unum Group CareFusion Corp (a) 88 Validus Holdings Ltd 41 Cooper Cos Inc/The 33 Wesco Financial Corp 25 10 Covidien PLC WR Berkley Corp 44 Hill-Rom Holdings Inc 19 XL Capital Ltd Johnson & Johnson $ 11,586 Zimmer Holdings Inc (a) Internet - 0.68% $ 4,249 AOL Inc (a) Healthcare - Services - 1.27% eBay Inc (a) Aetna Inc Expedia Inc 7 CIGNA Corp Liberty Media Corp - Interactive (a) Community Health Systems Inc (a) 32 Symantec Corp (a) 76 Coventry Health Care Inc (a) 49 $ 1,773 Humana Inc (a) 93 Iron & Steel - 0.91% Lincare Holdings Inc (a) 11 AK Steel Holding Corp Mednax Inc (a) 34 Cliffs Natural Resources Inc Tenet Healthcare Corp (a) 16 Nucor Corp UnitedHealth Group Inc Reliance Steel & Aluminum Co 58 WellPoint Inc (a) Schnitzer Steel Industries Inc 84 4 $ 3,317 Steel Dynamics Inc Home Builders - 0.54% United States Steel Corp DR Horton Inc $ 2,363 NVR Inc (a) Leisure Products & Services - 0.30% Pulte Group Inc (a) Carnival Corp Thor Industries Inc 10 Royal Caribbean Cruises Ltd (a) $ 1,406 $ 771 Home Furnishings - 0.05% Lodging - 0.06% Whirlpool Corp Choice Hotels International Inc 13 Marriott International Inc/DE 93 Housewares - 0.03% Wyndham Worldwide Corp 48 Newell Rubbermaid Inc 66 $ 154 Machinery - Construction & Mining - 0.13% Insurance - 4.45% Bucyrus International Inc 72 ACE Ltd Caterpillar Inc Allied World Assurance Co Holdings Ltd 41 Joy Global Inc 13 Allstate Corp/The $ 331 American Financial Group Inc/OH 46 Machinery - Diversified - 1.35% Aon Corp AGCO Corp (a) 61 Arch Capital Group Ltd (a) 69 Cummins Inc Arthur J Gallagher & Co 3 Deere & Co Aspen Insurance Holdings Ltd 44 Gardner Denver Inc 42 Assurant Inc 75 IDEX Corp 21 Axis Capital Holdings Ltd 55 Manitowoc Co Inc/The 32 Brown & Brown Inc 10 Rockwell Automation Inc/DE 94 Chubb Corp Roper Industries Inc 14 Cincinnati Financial Corp 78 $ 3,509 CNA Financial Corp (a) 7 Media - 4.97% Endurance Specialty Holdings Ltd 23 Cablevision Systems Corp Erie Indemnity Co 7 CBS Corp Everest Re Group Ltd Comcast Corp - Class A First American Corp 62 DIRECTV (a) Hanover Insurance Group Inc/The 35 Discovery Communications Inc - C Shares (a) 11 Hartford Financial Services Group Inc DISH Network Corp 78 HCC Insurance Holdings Inc 57 Gannett Co Inc 72 Loews Corp Liberty Global Inc - A Shares (a) 87 Marsh & McLennan Cos Inc Meredith Corp 22 Mercury General Corp 22 New York Times Co/The (a) 20 MetLife Inc News Corp - Class A OneBeacon Insurance Group Ltd 7 Scripps Networks Interactive 29 PartnerRe Ltd Time Warner Cable Inc Progressive Corp/The Time Warner Inc Protective Life Corp 35 Viacom Inc (a) Prudential Financial Inc Walt Disney Co/The Reinsurance Group of America Inc 66 $ 12,945 RenaissanceRe Holdings Ltd 66 StanCorp Financial Group Inc 44 Metal Fabrication & Hardware - 0.02% Torchmark Corp 82 Timken Co 54 Transatlantic Holdings Inc 27 Travelers Cos Inc/The See accompanying notes 89 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Mining - 0.53% Oil & Gas Services - 0.59% Alcoa Inc 5,886 $ 84 Baker Hughes Inc 4,377 $ Compass Minerals International Inc 23 Cameron International Corp (a) 15 Freeport-McMoRan Copper & Gold Inc Halliburton Co Royal Gold Inc 22 National Oilwell Varco Inc Southern Copper Corp 28 Oil States International Inc (a) 42 Titanium Metals Corp (a) 27 Schlumberger Ltd $ 1,389 SEACOR Holdings Inc (a) 34 Miscellaneous Manufacturing - 4.93% Superior Energy Services Inc (a) 31 Aptargroup Inc 50 $ 1,534 Carlisle Cos Inc 32 Packaging & Containers - 0.23% Cooper Industries PLC Ball Corp 33 Crane Co 16 Bemis Co Inc 58 Danaher Corp Greif Inc 34 Dover Corp 47 Owens-Illinois Inc (a) 21 Eaton Corp Packaging Corp of America 42 General Electric Co Pactiv Corp (a) 11 Harsco Corp 13 Sealed Air Corp 62 Honeywell International Inc Sonoco Products Co Illinois Tool Works Inc Temple-Inland Inc 41 Ingersoll-Rand PLC $ 621 ITT Corp Pharmaceuticals - 5.02% Leggett & Platt Inc 23 AmerisourceBergen Corp 19 Parker Hannifin Corp Bristol-Myers Squibb Co SPX Corp Cardinal Health Inc Textron Inc Eli Lilly & Co $ 12,818 Endo Pharmaceuticals Holdings Inc (a) 52 Office & Business Equipment - 0.08% Forest Laboratories Inc (a) Pitney Bowes Inc 94 McKesson Corp Xerox Corp Mead Johnson Nutrition Co 99 $ 221 Merck & Co Inc Oil & Gas - 13.56% Omnicare Inc 36 Anadarko Petroleum Corp Pfizer Inc Apache Corp Teva Pharmaceutical Industries Ltd ADR Atwood Oceanics Inc (a) 5 $ 13,060 Chesapeake Energy Corp Pipelines - 0.23% Chevron Corp El Paso Corp Cimarex Energy Co Oneok Inc 90 ConocoPhillips Spectra Energy Corp Denbury Resources Inc (a) Williams Cos Inc Devon Energy Corp $ 586 Ensco PLC ADR Real Estate - 0.02% EOG Resources Inc Jones Lang LaSalle Inc 57 EQT Corp Exxon Mobil Corp REITS - 0.90% Forest Oil Corp (a) Alexandria Real Estate Equities Inc 43 Helmerich & Payne Inc 51 AMB Property Corp 74 Hess Corp Annaly Capital Management Inc Marathon Oil Corp Apartment Investment & Management Co 40 Murphy Oil Corp AvalonBay Communities Inc 78 Nabors Industries Ltd (a) Boston Properties Inc Newfield Exploration Co (a) Brandywine Realty Trust 29 Nexen Inc BRE Properties Inc 36 Noble Corp Camden Property Trust 52 Noble Energy Inc Chimera Investment Corp 49 Occidental Petroleum Corp Corporate Office Properties Trust SBI MD 43 Patterson-UTI Energy Inc 34 Douglas Emmett Inc 35 Pioneer Natural Resources Co Equity Residential Pride International Inc (a) 52 Essex Property Trust Inc 49 Questar Corp 97 Federal Realty Investment Trust 69 Range Resources Corp 70 HCP Inc Rowan Cos Inc (a) 51 Health Care REIT Inc 50 St Mary Land & Exploration Co 30 Hospitality Properties Trust 54 Tesoro Corp/Texas 21 Host Hotels & Resorts Inc Total SA ADR HRPT Properties Trust 33 Transocean Ltd (a) Kimco Realty Corp Unit Corp (a) 32 Liberty Property Trust 70 Valero Energy Corp Macerich Co/The 70 Whiting Petroleum Corp (a) 76 Mack-Cali Realty Corp 51 XTO Energy Inc Nationwide Health Properties Inc 19 $ 35,283 Realty Income Corp 60 See accompanying notes 90 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) REITS (continued) Telecommunications (continued) Senior Housing Properties Trust 2,361 $ 52 CommScope Inc (a) 1,741 $ 49 Simon Property Group Inc Corning Inc SL Green Realty Corp 82 Crown Castle International Corp (a) 80 Taubman Centers Inc 39 EchoStar Holding Corp (a) 14 UDR Inc 49 Frontier Communications Corp 24 Ventas Inc 94 Harris Corp 26 Vornado Realty Trust JDS Uniphase Corp (a) Weingarten Realty Investors 42 Motorola Inc (a) $ 2,383 NII Holdings Inc (a) Retail - 3.72% Nokia OYJ ADR Abercrombie & Fitch Co 38 Qwest Communications International Inc 87 AutoNation Inc (a) 23 Sprint Nextel Corp (a) Barnes & Noble Inc 12 Tellabs Inc Big Lots Inc (a) 50 Verizon Communications Inc CarMax Inc (a) 30 Vodafone Group PLC ADR Chico's FAS Inc 3 Windstream Corp 49 CVS Caremark Corp $ 15,608 Dollar General Corp (a) 5 Textiles - 0.04% Foot Locker Inc Cintas Corp 56 GameStop Corp (a) 8 Mohawk Industries Inc (a) 56 Gap Inc/The $ 112 Home Depot Inc Toys, Games & Hobbies - 0.03% JC Penney Co Inc Hasbro Inc 36 Kohl's Corp (a) 20 Mattel Inc 34 Lowe's Cos Inc $ 70 Ltd Brands Inc Transportation - 1.16% Macy's Inc CSX Corp Office Depot Inc (a) FedEx Corp Penske Auto Group Inc (a) 6 Frontline Ltd/Bermuda 30 Phillips-Van Heusen Corp 20 Norfolk Southern Corp RadioShack Corp 46 Overseas Shipholding Group Inc 17 Ross Stores Inc Tidewater Inc 45 Sears Holdings Corp (a) Union Pacific Corp Signet Jewelers Ltd (a) 52 $ 3,002 Tiffany & Co 9 TOTAL COMMON STOCKS $ 226,883 TJX Cos Inc Principal Williams-Sonoma Inc 28 Amount Value $ 9,735 REPURCHASE AGREEMENTS - 12.54% (000's) (000's) Savings & Loans - 0.09% Banks - 12.54% First Niagara Financial Group Inc 50 Investment in Joint Trading Account; Bank of $ 7,344 $ Hudson City Bancorp Inc 55 America Repurchase Agreement; 0.01% dated New York Community Bancorp Inc 89 03/31/10 maturing 04/01/10 (collateralized by Washington Federal Inc 42 Sovereign Agency Issues; $7,490,707; 0.00% - $ 236 4.63%; dated 06/25/10 - 10/15/15) Semiconductors - 0.84% Investment in Joint Trading Account; Credit Suisse Advanced Micro Devices Inc (a) 45 Repurchase Agreement; -0.01% dated 03/31/10 Applied Materials Inc maturing 04/01/10 (collateralized by US Atmel Corp (a) 42 Treasury Notes; $14,981,415; 0.00% - 5.50%; Fairchild Semiconductor International Inc (a) 25 dated 03/03/10 - 10/05/29) Intel Corp Investment in Joint Trading Account; Deutsche Bank LSI Corp (a) 74 Repurchase Agreement; 0.02% dated 03/31/10 Marvell Technology Group Ltd (a) 20 maturing 04/01/10 (collateralized by Sovereign Micron Technology Inc (a) 91 Agency Issues; $2,809,016; 1.13% - 3.75%; PMC - Sierra Inc (a) 37 dated 09/09/11 - 03/09/12) Rovi Corp (a) 22 Investment in Joint Trading Account; Morgan Stanley $ 2,186 Repurchase Agreement; 0.01% dated 03/31/10 Software - 1.57% maturing 04/01/10 (collateralized by Sovereign Activision Blizzard Inc 52 Agency Issues; $8,015,058; 0.00% - 5.85%; Broadridge Financial Solutions Inc 21 dated 03/03/10 - 02/19/25) CA Inc $ 32,643 Compuware Corp (a) 35 TOTAL REPURCHASE AGREEMENTS $ 32,643 Fidelity National Information Services Inc 55 Total Investments $ 259,526 Microsoft Corp Other Assets in Excess of Liabilities, Net - 0.29% $ 761 Oracle Corp TOTAL NET ASSETS - 100.00% $ 260,287 $ 4,078 Telecommunications - 6.01% Amdocs Ltd (a) 93 (a) Non-Income Producing Security AT&T Inc CenturyTel Inc Cisco Systems Inc (a) See accompanying notes 91 Schedule of Investments LargeCap Value Account III March 31, 2010 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 34,179 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 28,174 Cost for federal income tax purposes $ 231,352 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 32 .29% Energy 14 .43% Consumer, Non-cyclical 13 .15% Communications 11 .70% Industrial 10 .53% Consumer, Cyclical 6 .78% Technology 4 .49% Utilities 3 .19% Basic Materials 3 .15% Other Assets in Excess of Liabilities, Net 0 .29% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 3 .47% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) S&P 500; June 2010 Long 31 $ 8,987 $ 9,030 $ 43 $ 43 All dollar amounts are shown in thousands (000's) See accompanying notes 92 Schedule of Investments MidCap Blend Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 99.24% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.29% Insurance (continued) Lamar Advertising Co (a) 33,326 $ Marsh & McLennan Cos Inc 125,084 $ Mercury General Corp Aerospace & Defense - 1.22% Progressive Corp/The Alliant Techsystems Inc (a) White Mountains Insurance Group Ltd $ 48,279 Commercial Services - 8.63% Internet - 0.84% Automatic Data Processing Inc Liberty Media Corp - Interactive (a) Iron Mountain Inc Lender Processing Services Inc Investment Companies - 0.29% Paychex Inc RHJ International (a),(b) SAIC Inc (a) Washington Post Co/The Media - 10.96% Western Union Co/The Discovery Communications Inc - A Shares (a) $ 34,590 Discovery Communications Inc - C Shares (a) Consumer Products - 1.88% DISH Network Corp Clorox Co Liberty Global Inc - A Shares (a) Liberty Global Inc - B Shares (a) Distribution & Wholesale - 0.35% Liberty Media Corp - Capital Series A (a) Fastenal Co Liberty Media Corp - Starz (a) $ 43,889 Diversified Financial Services - 2.48% Mining - 4.35% Ameriprise Financial Inc Franco-Nevada Corp Onex Corp Newmont Mining Corp $ 9,942 Royal Gold Inc Electric - 2.77% $ 17,437 AES Corp/The (a) Miscellaneous Manufacturing - 0.89% Allegheny Energy Inc Tyco International Ltd Brookfield Infrastructure Partners LP Calpine Corp (a) Oil & Gas - 8.00% SCANA Corp Cimarex Energy Co $ 11,069 Denbury Resources Inc (a) Electronics - 0.98% EOG Resources Inc Gentex Corp EQT Corp Nabors Industries Ltd (a) Energy - Alternate Sources - 2.07% Newfield Exploration Co (a) Covanta Holding Corp (a) Questar Corp Rosetta Resources Inc (a) Entertainment - 0.67% $ 32,035 Ascent Media Corp (a) Oil & Gas Services - 0.25% International Game Technology Weatherford International Ltd (a) $ 2,688 Food - 2.76% Pharmaceuticals - 2.56% Kellogg Co Mead Johnson Nutrition Co Sysco Corp Valeant Pharmaceuticals International (a) $ 11,054 $ 10,253 Gas - 0.79% Pipelines - 3.03% National Fuel Gas Co Spectra Energy Corp Williams Cos Inc Healthcare - Products - 3.28% $ 12,151 Covidien PLC Real Estate - 2.54% DENTSPLY International Inc Brookfield Asset Management Inc St Jude Medical Inc (a) Forest City Enterprises Inc (a) $ 13,138 $ 10,156 Healthcare - Services - 4.90% Retail - 7.72% Coventry Health Care Inc (a) AutoZone Inc (a) Laboratory Corp of America Holdings (a) Copart Inc (a) Lincare Holdings Inc (a) O'Reilly Automotive Inc (a) $ 19,656 TJX Cos Inc Holding Companies - Diversified - 1.29% Yum! Brands Inc Leucadia National Corp (a) $ 30,920 Semiconductors - 0.47% Insurance - 12.05% Microchip Technology Inc Aon Corp Brown & Brown Inc Software - 4.38% Everest Re Group Ltd Broadridge Financial Solutions Inc Fidelity National Financial Inc Dun & Bradstreet Corp First American Corp Fidelity National Information Services Inc Loews Corp Intuit Inc (a) Markel Corp (a) $ 17,518 See accompanying notes 93 Schedule of Investments MidCap Blend Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Value Sector Percent COMMON STOCKS (continued) Shares Held (000's) Consumer, Non-cyclical 24 .01% Financial 17 .64% American Telecommunications Tower Corp - (a) 3.75% 180,998 $ Communications 15 .84% EchoStar Holding Corp (a) Energy 13 .35% Telephone & Data Systems Inc Consumer, Cyclical 11 .43% Technology 4 .85% Telephone & Data Systems Inc - Special Shares Basic Materials 4 .35% $ 14,967 Utilities 3 .56% Textiles - 2.69% Industrial 3 .20% Cintas Corp Diversified 1 .29% Mohawk Industries Inc (a) Other Assets in Excess of Liabilities, Net 0 .48% $ 10,782 TOTAL NET ASSETS 100.00% Transportation - 0.11% Heartland Express Inc TOTAL COMMON STOCKS $ 397,463 Principal Amount Value REPURCHASE AGREEMENTS - 0.28% (000's) (000's) Banks - 0.28% Investment in Joint Trading Account; Bank of $ 254 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $259,218; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $518,434; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank 95 96 Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $97,206; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $277,362; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 1,130 TOTAL REPURCHASE AGREEMENTS $ 1,130 Total Investments $ 398,593 Other Assets in Excess of Liabilities, Net - 0.48% $ 1,940 TOTAL NET ASSETS - 100.00% $ 400,533 (a) Non-Income Producing Security (b) Market value is determined in accordance with procedures established in good faith by the Board of Directors. At the end of the period, the value of these securities totaled $1,163 or 0.29% of net assets. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 63,065 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 24,880 Cost for federal income tax purposes $ 373,713 All dollar amounts are shown in thousands (000's) See accompanying notes 94 Schedule of Investments MidCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS - 99.84% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 1.14% Diversified Financial Services (continued) Alliant Techsystems Inc (a) 2,600 $ Federated Investors Inc 9,050 $ L-3 Communications Holdings Inc NASDAQ OMX Group Inc/The (a) $ 614 TD Ameritrade Holding Corp (a) Airlines - 2.56% Waddell & Reed Financial Inc Allegiant Travel Co (a) $ 2,131 Delta Air Lines Inc (a) Electric - 2.52% Southwest Airlines Co Northeast Utilities $ 1,380 Pinnacle West Capital Corp Apparel - 2.85% TECO Energy Inc Coach Inc $ 1,357 Polo Ralph Lauren Corp Electrical Components & Equipment - 0.37% VF Corp Hubbell Inc $ 1,536 Automobile Manufacturers - 1.39% Electronics - 5.10% Navistar International Corp (a) Arrow Electronics Inc (a) Oshkosh Corp (a) Dolby Laboratories Inc (a) $ 750 Garmin Ltd Automobile Parts & Equipment - 1.06% Mettler-Toledo International Inc (a) Cooper Tire & Rubber Co Tech Data Corp (a) TRW Automotive Holdings Corp (a) Waters Corp (a) $ 569 $ 2,747 Beverages - 1.07% Engineering & Contruction - 3.01% Brown-Forman Corp EMCOR Group Inc (a) Hansen Natural Corp (a) Fluor Corp $ 574 Jacobs Engineering Group Inc (a) Shaw Group Inc/The (a) Biotechnology - 1.80% Alexion Pharmaceuticals Inc (a) $ 1,621 Illumina Inc (a) Entertainment - 0.38% Life Technologies Corp (a) Bally Technologies Inc (a) $ 969 Building Materials - 0.18% Food - 3.37% Owens Corning Inc (a) 99 ConAgra Foods Inc Dean Foods Co (a) Chemicals - 2.69% Del Monte Foods Co Ashland Inc Hershey Co/The Lubrizol Corp Hormel Foods Corp Sherwin-Williams Co/The 78 $ 1,811 Sigma-Aldrich Corp Forest Products & Paper - 0.38% $ 1,450 International Paper Co Coal - 0.26% Walter Energy Inc Gas - 0.19% Southern Union Co Commercial Services - 7.90% Avis Budget Group Inc (a) 52 Healthcare - Products - 3.89% Corinthian Colleges Inc (a) Henry Schein Inc (a) FTI Consulting Inc (a) Hospira Inc (a) Kinetic Concepts Inc (a) Global Payments Inc H&R Block Inc $ 2,093 Hewitt Associates Inc (a) 52 Healthcare - Services - 3.81% ITT Educational Services Inc (a) Healthsouth Corp (a) Moody's Corp Humana Inc (a) RR Donnelley & Sons Co Laboratory Corp of America Holdings (a) SAIC Inc (a) Mednax Inc (a) Total System Services Inc $ 2,059 $ 4,250 Insurance - 1.79% Computers - 5.24% Reinsurance Group of America Inc Cognizant Technology Solutions Corp (a) 84 Validus Holdings Ltd MICROS Systems Inc (a) $ 964 SanDisk Corp (a) Internet - 2.84% Seagate Technology (a) McAfee Inc (a) Teradata Corp (a) 97 Priceline.com Inc (a) Western Digital Corp (a) VeriSign Inc (a) $ 2,822 $ 1,531 Cosmetics & Personal Care - 1.69% Iron & Steel - 0.85% Estee Lauder Cos Inc/The Reliance Steel & Aluminum Co Diversified Financial Services - 3.95% Media - 2.40% Discover Financial Services DISH Network Corp Eaton Vance Corp See accompanying notes 95 Schedule of Investments MidCap Growth Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Media (continued) Transportation - 0.60% McGraw-Hill Cos Inc/The 25,700 $ Kirby Corp (a) 8,525 $ $ 1,293 Metal Fabrication & Hardware - 1.01% TOTAL COMMON STOCKS $ 53,768 Commercial Metals Co Total Investments $ 53,768 Valmont Industries Inc Other Assets in Excess of Liabilities, Net - 0.16% $ 89 $ 546 TOTAL NET ASSETS - 100.00% $ 53,857 Miscellaneous Manufacturing - 1.59% Carlisle Cos Inc ITT Corp (a) Non-Income Producing Security $ 858 Oil & Gas - 4.04% Concho Resources Inc/Midland TX (a) Unrealized Appreciation (Depreciation) Ensco PLC ADR The net federal income tax unrealized appreciation (depreciation) and federal tax Murphy Oil Corp cost of investments held by the fund as of the period end were as follows: Noble Corp Pride International Inc (a) Unrealized Appreciation $ 8,254 Whiting Petroleum Corp (a) Unrealized Depreciation $ 2,178 Net Unrealized Appreciation (Depreciation) $ 5,902 Packaging & Containers - 0.86% Cost for federal income tax purposes $ 47,866 Crown Holdings Inc (a) All dollar amounts are shown in thousands (000's) Pharmaceuticals - 4.53% Portfolio Summary (unaudited) Forest Laboratories Inc (a) Sector Percent Herbalife Ltd Consumer, Non-cyclical 28 .06% Mylan Inc/PA (a) Technology 16 .80% Omnicare Inc Consumer, Cyclical 16 .73% Perrigo Co Industrial 13 .86% Valeant Pharmaceuticals International (a) Financial 7 .09% Warner Chilcott PLC (a) 81 Communications 6 .37% $ 2,442 Energy 4 .30% REITS - 1.35% Basic Materials 3 .91% Public Storage Utilities 2 .71% Other Assets in Excess of Liabilities, Net 0 .17% Retail - 8.06% TOTAL NET ASSETS 100.00% Advance Auto Parts Inc Aeropostale Inc (a) Big Lots Inc (a) Dollar Tree Inc (a) Family Dollar Stores Inc GameStop Corp (a) Ross Stores Inc TJX Cos Inc Williams-Sonoma Inc $ 4,336 Semiconductors - 5.55% Fairchild Semiconductor International Inc (a) Linear Technology Corp Maxim Integrated Products Inc Micron Technology Inc (a) NVIDIA Corp (a) Tessera Technologies Inc (a) Varian Semiconductor Equipment Associates Inc (a) Xilinx Inc $ 2,987 Software - 6.01% Broadridge Financial Solutions Inc CA Inc Fidelity National Information Services Inc 82 Fiserv Inc (a) Intuit Inc (a) Sybase Inc (a) $ 3,233 Telecommunications - 1.13% Arris Group Inc (a) NII Holdings Inc (a) 64 $ 606 Textiles - 0.43% Cintas Corp See accompanying notes 96 Schedule of Investments MidCap Value Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS - 100.09% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 0.54% Electric (continued) L-3 Communications Holdings Inc 2,500 $ Westar Energy Inc 40,800 $ Moog Inc (a) $ 9,689 $ 544 Electrical Components & Equipment - 1.69% Agriculture - 1.06% Energizer Holdings Inc (a) Bunge Ltd Hubbell Inc Molex Inc Apparel - 0.60% $ 1,700 Jones Apparel Group Inc Electronics - 3.15% Polo Ralph Lauren Corp Avnet Inc (a) $ 607 Benchmark Electronics Inc (a) Banks - 2.68% Jabil Circuit Inc Comerica Inc Plexus Corp (a) Fifth Third Bancorp Tech Data Corp (a) Umpqua Holdings Corp Watts Water Technologies Inc $ 2,711 $ 3,177 Beverages - 0.96% Engineering & Contruction - 2.02% Constellation Brands Inc (a) EMCOR Group Inc (a) KBR Inc Chemicals - 6.23% Tutor Perini Corp (a) Ashland Inc URS Corp (a) Cabot Corp $ 2,039 Cytec Industries Inc Entertainment - 0.04% Huntsman Corp International Speedway Corp 41 International Flavors & Fragrances Inc PPG Industries Inc Food - 4.06% Valspar Corp Safeway Inc $ 6,276 SUPERVALU Inc Commercial Services - 2.52% Tyson Foods Inc Convergys Corp (a) $ 4,096 Manpower Inc Forest Products & Paper - 1.04% Rent-A-Center Inc/TX (a) MeadWestvaco Corp Washington Post Co/The $ 2,538 Gas - 3.92% Computers - 4.55% Atmos Energy Corp Computer Sciences Corp (a) Energen Corp Electronics for Imaging Inc (a) 24 NiSource Inc Lexmark International Inc (a) Southwest Gas Corp Mentor Graphics Corp (a) UGI Corp Seagate Technology (a) $ 3,957 Synopsys Inc (a) Hand & Machine Tools - 0.22% Unisys Corp (a) Regal-Beloit Corp $ 4,583 Consumer Products - 1.51% Healthcare - Products - 0.40% Avery Dennison Corp Hill-Rom Holdings Inc Jarden Corp $ 1,522 Healthcare - Services - 3.66% Distribution & Wholesale - 0.79% Coventry Health Care Inc (a) Ingram Micro Inc (a) Health Net Inc (a) United Stationers Inc (a) Healthspring Inc (a) $ 796 Humana Inc (a) Diversified Financial Services - 3.05% LifePoint Hospitals Inc (a) Discover Financial Services $ 3,701 Legg Mason Inc Home Furnishings - 1.82% NYSE Euronext Harman International Industries Inc (a) $ 3,083 Whirlpool Corp Electric - 9.60% $ 1,837 Alliant Energy Corp Insurance - 11.79% Ameren Corp Allied World Assurance Co Holdings Ltd Consolidated Edison Inc American Financial Group Inc/OH Constellation Energy Group Inc Aspen Insurance Holdings Ltd Dynegy Inc (a) Assurant Inc Edison International Axis Capital Holdings Ltd MDU Resources Group Inc Endurance Specialty Holdings Ltd Mirant Corp (a) Everest Re Group Ltd Northeast Utilities Lincoln National Corp NV Energy Inc OneBeacon Insurance Group Ltd Pinnacle West Capital Corp PartnerRe Ltd PNM Resources Inc Protective Life Corp Portland General Electric Co Transatlantic Holdings Inc See accompanying notes 97 Schedule of Investments MidCap Value Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Insurance (continued) Savings & Loans - 0.94% Universal American Corp/NY (a) 20,400 $ People's United Financial Inc 60,400 $ White Mountains Insurance Group Ltd XL Capital Ltd Semiconductors - 2.09% $ 11,902 Advanced Micro Devices Inc (a) Internet - 0.12% Integrated Device Technology Inc (a) IAC/InterActiveCorp (a) LSI Corp (a) $ 2,106 Investment Companies - 0.37% Software - 0.29% Apollo Investment Corp CSG Systems International Inc (a) Machinery - Diversified - 0.93% Telecommunications - 3.54% AGCO Corp (a) Arris Group Inc (a) CenturyTel Inc Media - 2.03% JDS Uniphase Corp (a) CBS Corp NII Holdings Inc (a) DISH Network Corp Tellabs Inc $ 2,045 US Cellular Corp (a) Metal Fabrication & Hardware - 0.25% $ 3,581 Timken Co Textiles - 0.16% Unifirst Corp/MA Miscellaneous Manufacturing - 2.74% AO Smith Corp Transportation - 1.57% Crane Co Ryder System Inc Harsco Corp Teekay Corp Trinity Industries Inc $ 1,583 $ 2,767 TOTAL COMMON STOCKS $ 101,000 Oil & Gas - 5.85% Principal Berry Petroleum Co Amount Value Murphy Oil Corp REPURCHASE AGREEMENTS - 0.71% (000's) (000's) Newfield Exploration Co (a) Banks - 0.71% Rosetta Resources Inc (a) Investment in Joint Trading Account; Bank of $ 161 $ Rowan Cos Inc (a) America Repurchase Agreement; 0.01% dated St Mary Land & Exploration Co 03/31/10 maturing 04/01/10 (collateralized by Sunoco Inc Sovereign Agency Issues; $164,466; 0.00% - Swift Energy Co (a) 4.63%; dated 06/25/10 - 10/15/15) Unit Corp (a) Investment in Joint Trading Account; Credit Suisse $ 5,898 Repurchase Agreement; -0.01% dated 03/31/10 Oil & Gas Services - 0.91% maturing 04/01/10 (collateralized by US Oil States International Inc (a) Treasury Notes; $328,933; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Packaging & Containers - 0.63% Investment in Joint Trading Account; Deutsche Bank 60 60 Sonoco Products Co Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Pharmaceuticals - 3.20% Agency Issues; $61,674; 1.13% - 3.75%; dated Forest Laboratories Inc (a) 09/09/11 - 03/09/12) King Pharmaceuticals Inc (a) Investment in Joint Trading Account; Morgan Stanley Omnicare Inc Repurchase Agreement; 0.01% dated 03/31/10 Watson Pharmaceuticals Inc (a) maturing 04/01/10 (collateralized by Sovereign $ 3,224 Agency Issues; $175,979; 0.00% - 5.85%; dated Pipelines - 0.24% 03/03/10 - 02/19/25) Oneok Inc $ 717 TOTAL REPURCHASE AGREEMENTS $ 717 REITS - 5.15% Total Investments $ 101,717 BRE Properties Inc Liabilities in Excess of Other Assets, Net - Camden Property Trust (0.80)% $ (808) Equity Residential TOTAL NET ASSETS - 100.00% $ 100,909 Extra Space Storage Inc Hospitality Properties Trust Mack-Cali Realty Corp (a) Non-Income Producing Security ProLogis SL Green Realty Corp Sovran Self Storage Inc UDR Inc 56 $ 5,206 Retail - 1.18% Bob Evans Farms Inc Foot Locker Inc Group 1 Automotive Inc (a) 41 $ 1,190 See accompanying notes 98 Schedule of Investments MidCap Value Account II March 31, 2010 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 14,768 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 13,148 Cost for federal income tax purposes $ 88,569 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 24 .70% Consumer, Non-cyclical 16 .38% Industrial 13 .73% Utilities 13 .52% Basic Materials 7 .27% Energy 7 .00% Technology 6 .93% Communications 5 .69% Consumer, Cyclical 5 .58% Liabilities in Excess of Other Assets, Net (0 .80)% TOTAL NET ASSETS 100.00% See accompanying notes 99 Schedule of Investments Money Market Account March 31, 2010 (unaudited) Value Principal COMMON STOCKS - 1.46% Shares Held (000's) Amount Value Publicly Traded Investment Fund - 1.46% MUNICIPAL BONDS (continued) (000's) (000's) BlackRock Liquidity Funds TempFund Portfolio 5,000,000 $ New Mexico - 1.28% City of Albuquerque NM Ktech Corp TOTAL COMMON STOCKS $ 5,000 0.23%, 8/1/2025 $ 1,555 $ 1,555 Principal City of Las Cruces NM F&A Dairy Products Inc. Amount Value 0.23%, 12/1/2018 BONDS - 2.98% (000's) (000's) Village of Los Lunas NM Southwest Harmon Pptys Automobile Asset Backed Securities - 0.42% 0.23%, 2/1/2025 Hyundai Auto Receivables Trust $ 4,355 0.36%, 9/15/2010 $ 642 $ 642 New York - 1.16% World Omni Automobile Lease Securitization Trust New York City Housing Development Corp 125 0.40%, 11/15/2010 Court Street LLC $ 1,452 0.25%, 12/1/2035 Banks - 0.59% New York City Housing Development Corp 55th JP Morgan Chase Bank NA Clinton Associates 0.24%, 4/21/2010 (a) 0.25%, 6/15/2034 New York City Housing Development Corp Prospect Insurance - 0.85% Macy Associates Berkshire Hathaway Inc 0.25%, 7/1/2013 0.23%, 5/10/2010 (a) New York State Housing Finance Agency Fannie Mae Other Asset Backed Securities - 1.12% 0.29%, 5/15/2033 CNH Equipment Trust $ 3,970 0.35%, 4/15/2011 North Carolina - 0.14% Great America Leasing Receivables Rowan County Industrial Facilities & Pollution 0.50%, 11/15/2010 (b) Control Financing Authority Taylor Clay Products $ 3,834 Inc. TOTAL BONDS $ 10,186 0.28%, 4/1/2022 Principal Amount Value Ohio - 0.56% MUNICIPAL BONDS - 7.64% (000's) (000's) City of Cleveland OH California - 0.84% 0.25%, 1/1/2012 California Statewide Communities Development State of Ohio Xavier University Authority Fannie Mae 0.28%, 5/1/2042 0.33%, 12/15/2036 $ 750 $ 750 $ 1,910 County of Sacramento CA Bayersiche Landesbank Pennsylvania - 0.73% 0.25%, 7/1/2022 City of Reading PA San Jose Redevelopment Agency JP Morgan Chase 0.23%, 11/1/2031 Bank Luzerne County Industrial Development 0.25%, 8/1/2028 Authority Obligated Group Santa Rosa Rancheria Tachi Yokut Tribe Enterprise 0.28%, 2/1/2021 0.25%, 9/1/2019 Montgomery County Industrial Development $ 2,845 Authority/PA JP Morgan Chase Colorado - 0.40% 0.40%, 8/1/2037 City of Colorado Springs CO $ 2,470 0.23%, 11/1/2027 Rhode Island - 0.56% Sheridan Redevelopment Agency Citibank NA Rhode Island Student Loan Authority 1.10%, 12/1/2029 0.23%, 6/1/2048 $ 1,400 Illinois - 0.55% Texas - 0.29% City of Chicago IL US Bank NA South Central Industrial Development Corp/TX Rohr 1.34%, 7/8/2010 Inc. Memorial Health System/IL JP Morgan Chase Bank 0.25%, 5/1/2020 0.30%, 10/1/2024 $ 1,900 Washington - 0.39% Indiana - 0.12% Washington State Housing Finance Commission Ball State University Foundation Inc US Bank NA 0.55%, 7/1/2030 0.32%, 9/1/2031 Washington State Housing Finance Commission Deer Run West LP Iowa - 0.47% 0.31%, 6/15/2037 Iowa Finance Authority Dexia/Fannie Mae/Ginnie Washington State Housing Finance Mae Commission Fannie Mae 0.22%, 1/1/2038 0.33%, 5/15/2033 75 75 $ 1,340 Michigan - 0.15% TOTAL MUNICIPAL BONDS $ 26,080 Calvin College JP Morgan Chase 0.33%, 10/1/2037 See accompanying notes Schedule of Investments Money Market Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value Amount Value AGENCY OBLIGATIONS - 0.30% (000's) (000's) COMMERCIAL PAPER (continued) (000's) (000's) U.S. Treasury Bill - 0.30% Chemicals - 1.75% 0.44%, 6/3/2010 $ 1,010 $ 1,009 BASF SE 0.20%, 4/30/2010 (b) $ 1,000 $ 1,000 TOTAL U.S. GOVERNMENT & GOVERNMENT 0.65%, 7/9/2010 (b) AGENCY OBLIGATIONS $ 1,009 EI du Pont de Nemours & Co Principal 0.43%, 6/22/2010 (b) Amount Value 0.55%, 9/13/2010 COMMERCIAL PAPER - 83.66% (000's) (000's) $ 5,992 Agriculture - 1.54% Diversified Financial Services - 47.01% Philip Morris International Inc American Express Credit 0.20%, 5/26/2010 (b) 0.17%, 4/8/2010 0.29%, 6/25/2010 (b) American Honda Finance Corp 0.32%, 8/11/2010 (b) 0.15%, 4/29/2010 $ 5,267 0.18%, 4/16/2010 Banks - 16.18% 0.18%, 4/21/2010 Australia & New Zealand Banking Group Ltd 0.18%, 4/22/2010 0.22%, 4/23/2010 (b),(c) 0.28%, 8/31/2010 Bank of America NA BlackRock Inc 0.45%, 10/14/2010 0.17%, 4/13/2010 (b) 0.46%, 11/18/2010 0.19%, 4/20/2010 Barclays US Funding Corp 0.19%, 4/26/2010 (b) 0.24%, 7/8/2010 0.20%, 4/1/2010 (b) Commonwealth Bank of Australia 0.22%, 5/5/2010 (b) 0.19%, 5/19/2010 (b),(c) BNP Paribas Finance 0.34%, 9/8/2010 (b),(c) 0.28%, 8/17/2010 0.35%, 9/17/2010 (b),(c) 0.33%, 11/1/2010 Dexia Delaware LLC CAFCO LLC 0.30%, 5/4/2010 0.24%, 4/14/2010 (b) 0.32%, 4/9/2010 0.30%, 6/8/2010 (b) DnB NOR Bank ASA 0.30%, 7/13/2010 (b) 0.26%, 7/14/2010 (b),(c) 0.30%, 7/19/2010 (b) 0.28%, 6/30/2010 (b),(c) 0.32%, 4/21/2010 (b) 0.33%, 4/6/2010 (b),(c) Calyon North America Inc Intesa Funding LLC 0.45%, 6/10/2010 0.19%, 5/6/2010 Caterpillar Financial Services Corp 0.23%, 6/18/2010 0.23%, 5/12/2010 0.27%, 7/7/2010 Charta Corp JP Morgan Chase Funding Inc 0.20%, 6/1/2010 (b) 0.30%, 4/1/2010 (b) 0.28%, 4/12/2010 (b) Kreditanstalt fuer Wiederaufbau 0.30%, 9/1/2010 (b) 0.17%, 5/5/2010 (b),(c) 0.30%, 9/7/2010 (b) National Australia Funding Delaware Inc 0.43%, 4/1/2010 (b) 0.18%, 4/19/2010 (b) CRC Funding LLC Royal Bank of Scotland Group PLC 0.18%, 4/15/2010 (b) 0.18%, 4/9/2010 (b),(c) 0.28%, 8/12/2010 (b) 0.23%, 6/2/2010 (b),(c) 0.30%, 7/6/2010 (b) Skandinaviska Enskilda Banken AB 0.30%, 7/22/2010 (b) 0.25%, 4/6/2010 (b),(c) 0.38%, 4/5/2010 0.25%, 4/9/2010 (b),(c) Credit Agricole North America Inc Standard Chartered Bank/New York 0.20%, 4/21/2010 0.26%, 4/15/2010 (b) 0.26%, 5/28/2010 0.35%, 6/1/2010 (b) 0.29%, 5/19/2010 0.43%, 9/15/2010 (b) 0.32%, 7/6/2010 0.43%, 9/20/2010 (b) 0.33%, 8/24/2010 0.55%, 4/12/2010 (b) Danske Corp State Street Corp 0.18%, 4/6/2010 (b) 0.18%, 5/6/2010 0.20%, 5/3/2010 (b) UBS Finance Delaware LLC 0.20%, 5/4/2010 (b) 0.32%, 4/30/2010 0.20%, 5/28/2010 (b) 0.53%, 4/27/2010 0.25%, 6/18/2010 (b) 0.57%, 4/9/2010 Gemini Securitization Corp LLC 0.59%, 4/6/2010 0.17%, 4/16/2010 (b) $ 55,264 0.18%, 4/20/2010 (b) 0.20%, 6/4/2010 (b) Beverages - 1.73% 0.23%, 6/11/2010 (b) Coca-Cola Co 0.16%, 5/11/2010 (b) ING US Funding LLC 0.18%, 5/24/2010 (b) 0.23%, 4/7/2010 0.18%, 5/25/2010 (b) 0.32%, 6/28/2010 0.22%, 6/7/2010 (b) 0.33%, 8/13/2010 $ 5,910 See accompanying notes Schedule of Investments Money Market Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value COMMERCIAL PAPER (continued) (000's) (000's) COMMERCIAL PAPER (continued) (000's) (000's) Diversified Financial Services (continued) Electric (continued) John Deere Bank SA GDF Suez 0.15%, 4/7/2010 (b) $ 2,000 $ 2,000 0.16%, 4/15/2010 (b) $ 2,200 $ 2,200 0.15%, 4/16/2010 (b) 0.17%, 4/19/2010 (b) 0.17%, 4/21/2010 (b) 0.20%, 4/22/2010 (b) 0.18%, 4/23/2010 (b) Southern Co Funding Corp John Deere Credit Ltd/Australia 0.12%, 4/1/2010 (b) 0.17%, 4/23/2010 (b) 0.15%, 4/14/2010 (b) Metlife Funding Inc 0.18%, 4/30/2010 (b) 1.00%, 4/19/2010 (d) $ 20,397 Nordea North America Insurance - 4.44% 0.18%, 4/22/2010 Prudential Funding LLC 0.19%, 4/28/2010 0.25%, 6/4/2010 0.28%, 9/9/2010 Prudential PLC PACCAR Financial Corp 0.37%, 4/5/2010 (b) 0.15%, 4/22/2010 0.38%, 4/7/2010 (b) 0.15%, 5/10/2010 Swiss Re Treasury US Corp 0.17%, 5/17/2010 0.55%, 4/13/2010 (b) 0.18%, 6/4/2010 0.72%, 8/23/2010 (b) Park Avenue Receivables Corp 0.75%, 7/12/2010 (b) 0.16%, 4/8/2010 (b) 0.78%, 7/8/2010 (b) 0.17%, 5/5/2010 (b) 0.78%, 7/16/2010 (b) 0.18%, 4/23/2010 (b) $ 15,180 0.19%, 4/13/2010 (b) Miscellaneous Manufacturing - 0.59% Private Export Funding Corp General Electric Co 0.18%, 6/8/2010 (b) 0.03%, 4/1/2010 0.23%, 7/15/2010 (b) Prudential Funding LLC Multi - National - 2.89% 0.25%, 5/4/2010 Corp Andina de Fomento Ranger Funding Co LLC 0.46%, 4/8/2010 (b) 0.18%, 4/7/2010 0.55%, 5/13/2010 (b) 0.20%, 5/25/2010 0.65%, 6/8/2010 0.21%, 4/20/2010 (b) 0.66%, 6/7/2010 (b) 0.21%, 5/20/2010 (b) 0.68%, 6/21/2010 (b) 0.23%, 5/3/2010 $ 9,851 Sheffield Receivables Corp Oil & Gas - 1.56% 0.16%, 4/6/2010 (b) (b) ConocoPhillips 0.20%, 5/13/2010 0.10%, 4/1/2010 (b) 0.20%, 5/14/2010 (b) 0.21%, 5/18/2010 (b) TOTAL COMMERCIAL PAPER $ 285,692 Societe Generale North America Inc Principal 0.24%, 4/23/2010 Amount Value 0.31%, 8/19/2010 CERTIFICATE OF DEPOSIT - 3.69% (000's) (000's) 0.35%, 9/8/2010 Straight - A Funding LLC Banks - 3.36% Bank of America NA 0.16%, 4/14/2010 0.40%, 11/12/2010 0.16%, 4/15/2010 0.41%, 10/25/2010 0.17%, 4/14/2010 0.45%, 6/14/2010 0.17%, 4/26/2010 0.19%, 5/12/2010 (b) Citibank NA 0.18%, 4/5/2010 Toyota Credit Canada Inc 0.20%, 5/3/2010 0.22%, 4/28/2010 US Bank NA 0.28%, 6/29/2010 0.66%, 5/18/2010 0.33%, 5/11/2010 Toyota Motor Credit Corp $ 11,500 0.22%, 4/9/2010 Diversified Financial Services - 0.33% 0.26%, 5/27/2010 Nordea Bank Yorktown Capital LLC 1.07%, 5/21/2010 0.20%, 4/12/2010 (b) 0.20%, 5/24/2010 (b) TOTAL CERTIFICATE OF DEPOSIT $ 12,600 0.23%, 5/25/2010 (b) Total Investments $ 340,567 0.23%, 6/18/2010 (b) Other Assets in Excess of Liabilities, Net - 0.27% $ 915 $ 160,501 TOTAL NET ASSETS - 100.00% $ 341,482 Electric - 5.97% E.ON AG (a) Variable Rate. Rate shown is in effect at March 31, 2010 0.17%, 4/26/2010 (b) 0.19%, 5/18/2010 0.20%, 5/20/2010 0.23%, 6/16/2010 (b) 0.25%, 4/6/2010 (b) See accompanying notes Schedule of Investments Money Market Account March 31, 2010 (unaudited) (b) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Unless otherwise indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $178,510 or 52.28% of net assets. (c) Security issued by foreign bank and denominated in USD. (d) Security is Illiquid Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $  Unrealized Depreciation  Net Unrealized Appreciation (Depreciation) $  Cost for federal income tax purposes $ 340,567 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Financial 72 .77% Utilities 5 .97% Revenue 5 .54% Consumer, Non-cyclical 3 .27% Government 3 .18% Basic Materials 1 .75% Insured 1 .72% Energy 1 .56% Asset Backed Securities 1 .54% Exchange Traded Funds 1 .46% Industrial 0 .59% Tax Allocation 0 .20% General Obligation 0 .18% Other Assets in Excess of Liabilities, Net 0 .27% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value BONDS - 24.22% (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Finance - Mortgage Loan/Banker - 3.03% Federal Home Loan Mortgage Corporation Fannie Mae (FHLMC) (continued) 3.00%, 9/16/2014 $ 3,000 $ 3,055 4.50%, 6/1/2024 (b) $ 1,799 $ 1,868 Federal Farm Credit Bank 4.50%, 8/1/2024 (b) 3.70%, 5/15/2013 4.50%, 8/1/2033 (b) Federal Home Loan Banks 4.50%, 8/1/2033 (b) 4.50%, 9/16/2013 4.50%, 6/1/2035 (b) $ 7,459 4.50%, 6/1/2035 (b) Mortgage Backed Securities - 21.06% 4.50%, 5/1/2039 (b) Banc of America Funding Corp 4.50%, 6/1/2039 (b) 0.32%, 7/20/2036 (a) 4.50%, 9/1/2039 (b) Banc of America Mortgage Securities Inc 4.50%, 11/1/2039 (b) 4.75%, 8/25/2033 4.50%, 12/1/2039 (b) 4.75%, 2/25/2035 5.00%, 2/1/2033 (b) 5.50%, 5/25/2034 5.00%, 6/1/2033 (b) Chase Mortgage Finance Corp 5.00%, 8/1/2033 (b) 6.00%, 5/25/2035 5.00%, 8/1/2033 (b) Citicorp Mortgage Securities Inc 5.00%, 5/1/2034 (b) 5.25%, 2/25/2035 5.00%, 5/1/2035 (b) 5.50%, 3/25/2035 5.00%, 7/1/2035 (b) Countrywide Home Loan Mortgage Pass Through 5.00%, 10/1/2038 (b) Trust 5.00%, 5/1/2039 (b) 5.00%, 11/25/2018 5.00%, 6/1/2039 (b) 5.25%, 5/25/2034 5.00%, 9/1/2039 (b) 5.75%, 12/25/2035 5.00%, 1/1/2040 (b) Credit Suisse First Boston Mortgage Securities Corp 5.50%, 11/1/2018 (b) 5.75%, 4/25/2033 5.50%, 11/1/2032 (b) Fannie Mae 5.50%, 4/1/2033 (b) 5.00%, 2/25/2027 4 5.50%, 8/1/2033 (b) 5.50%, 2/25/2032 5.50%, 12/1/2033 (b) 7.00%, 4/25/2032 5.50%, 1/1/2034 (b) 8.00%, 4/25/2022 18 19 5.50%, 9/1/2035 (b) 8.70%, 12/25/2019 12 13 5.50%, 1/1/2038 (b) Fannie Mae Grantor Trust 5.50%, 2/1/2038 (b) 7.30%, 5/25/2010 5.74%, 1/1/2037 (a),(b) Freddie Mac 6.00%, 1/1/2013 (b) 34 36 5.50%, 1/15/2033 6.00%, 4/1/2017 (b) 5.50%, 4/15/2033 (a) 6.00%, 4/1/2017 (b) 5.50%, 12/15/2033 6.00%, 5/1/2017 (b) MASTR Alternative Loans Trust 6.00%, 5/1/2031 (b) 5.38%, 1/25/2020 (a) 6.00%, 9/1/2032 (b) 5.50%, 1/25/2020 6.00%, 11/1/2033 (b) Prime Mortgage Trust 6.00%, 11/1/2033 (b) 4.75%, 10/25/2020 (a) 6.00%, 12/1/2033 (b) Residential Funding Mortgage Securities I 6.00%, 5/1/2034 (b) 5.50%, 12/25/2033 6.00%, 5/1/2034 (b) Structured Asset Securities Corp 6.00%, 3/1/2037 (b) 5.00%, 5/25/2035 6.50%, 11/1/2016 (b) 62 68 6.00%, 4/25/2033 6.50%, 12/1/2021 (b) Wells Fargo Mortgage Backed Securities Trust 6.50%, 4/1/2022 (b) 5.00%, 11/25/2020 6.50%, 5/1/2022 (b) 5.50%, 5/25/2035 6.50%, 5/1/2023 (b) 36 40 5.50%, 11/25/2035 6.50%, 1/1/2028 (b) 15 16 5.75%, 10/25/2036 (a) 6.50%, 3/1/2029 (b) 27 30 6.00%, 4/25/2037 6.50%, 4/1/2029 (b) 6.00%, 12/28/2037 (a) 6.50%, 10/1/2031 (b) 64 71 $ 51,750 6.50%, 1/1/2032 (b) Regional Authority - 0.13% 7.00%, 11/1/2012 (b) 4 4 US Department of Housing and Urban Development 7.00%, 1/1/2013 (b) 13 14 6.16%, 8/1/2011 7.00%, 1/1/2028 (b) 7.00%, 6/1/2031 (b) 29 33 7.00%, 10/1/2031 (b) 33 36 TOTAL BONDS $ 59,526 7.00%, 4/1/2032 (b) Principal 7.00%, 7/1/2036 (b) U.S. GOVERNMENT & GOVERNMENT Amount Value 7.50%, 2/1/2031 (b) 30 34 AGENCY OBLIGATIONS - 71.01% (000's) (000's) 8.00%, 12/1/2030 (b) 9 10 Federal Home Loan Mortgage Corporation 8.50%, 7/1/2029 (b) 49 57 (FHLMC) - 33.23% 4.00%, 6/1/2024 (b) $ 1,874 $ 1,904 $ 81,659 4.00%, 8/1/2039 (b) 4.50%, 4/1/2018 (b) See accompanying notes Schedule of Investments Mortgage Securities Account March 31, 2010 (unaudited) Principal Principal U.S. GOVERNMENT & GOVERNMENT Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS (continued) (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Federal National Mortgage Association (FNMA) - Government National Mortgage Association 23.77% (GNMA) - 6.17% 4.00%, 5/1/2039 (b) $ 1,947 $ 1,890 4.50%, 9/20/2039 $ 3,289 $ 3,326 4.50%, 3/1/2040 (b) 4.50%, 3/20/2040 5.00%, 6/1/2018 (b) 5.50%, 7/20/2033 5.00%, 10/1/2018 (b) 5.50%, 2/20/2034 5.00%, 12/1/2023 (b) 5.50%, 3/20/2034 5.00%, 6/1/2034 (b) 6.00%, 2/20/2029 47 51 5.00%, 4/1/2039 (b) 6.00%, 5/20/2032 (a) 5.50%, 1/1/2017 (b) 6.00%, 7/20/2033 5.50%, 12/1/2017 (b) 6.00%, 8/15/2034 5.50%, 5/1/2018 (b) 6.00%, 6/20/2038 5.50%, 2/1/2033 (b) 6.50%, 3/20/2031 55 61 5.50%, 5/1/2033 (b) 85 90 6.50%, 4/20/2031 59 65 5.50%, 5/1/2033 (b) 6.50%, 7/15/2032 5.50%, 6/1/2033 (b) 6.50%, 4/20/2034 5.50%, 2/1/2034 (b) 7.00%, 1/15/2028 9 10 5.50%, 4/1/2034 (b) 7.00%, 1/15/2028 4 5 5.50%, 7/1/2034 (b) 7.00%, 1/15/2028 5 5 5.50%, 8/1/2034 (b) 7.00%, 1/15/2028 27 30 5.50%, 9/1/2034 (b) 7.00%, 1/15/2028 6 7 5.50%, 11/1/2035 (b) 7.00%, 1/15/2029 41 46 5.50%, 3/1/2038 (b) 7.00%, 3/15/2029 22 25 5.50%, 3/1/2038 (b) 7.00%, 6/20/2031 32 36 5.50%, 6/1/2038 (b) 7.50%, 1/15/2023 3 3 6.00%, 12/1/2016 (b) 7.50%, 1/15/2023 2 2 6.00%, 8/1/2017 (b) 7.50%, 1/15/2023 2 2 6.00%, 8/1/2031 (b) 7.50%, 2/15/2023 2 2 6.00%, 2/1/2034 (b) 87 95 7.50%, 2/15/2023 9 10 6.00%, 9/1/2036 (b) 7.50%, 2/15/2023 4 5 6.00%, 4/1/2037 (b) 7.50%, 3/15/2023 5 5 6.00%, 5/1/2037 (b) 7.50%, 3/15/2023 12 13 6.00%, 7/1/2037 (b) 7.50%, 4/15/2023 32 37 6.00%, 9/1/2037 (b) 7.50%, 6/15/2023 17 19 6.00%, 5/1/2038 (b) 7.50%, 6/15/2023 6 6 6.01%, 10/1/2036 (a),(b) 7.50%, 7/15/2023 1 1 6.50%, 9/1/2024 (b) 91 98 7.50%, 9/15/2023 9 10 6.50%, 2/1/2029 (b) 11 12 7.50%, 9/15/2023 5 6 6.50%, 3/1/2029 (b) 41 45 7.50%, 10/15/2023 12 14 6.50%, 4/1/2029 (b) 74 82 7.50%, 10/15/2023 26 29 6.50%, 7/1/2029 (b) 7.50%, 11/15/2023 12 14 6.50%, 6/1/2031 (b) 27 29 8.00%, 7/15/2026 3 3 6.50%, 6/1/2031 (b) 26 28 8.00%, 8/15/2026 7 8 6.50%, 1/1/2032 (b) 44 48 8.00%, 1/15/2027 3 4 6.50%, 3/1/2032 (b) 54 60 8.00%, 2/15/2027 1 1 6.50%, 3/1/2032 (b) 8.00%, 6/15/2027 1 1 6.50%, 4/1/2032 (b) $ 15,161 6.50%, 8/1/2032 (b) 91 U.S. Treasury - 7.84% 6.50%, 11/1/2032 (b) 78 86 2.38%, 8/31/2014 6.50%, 11/1/2032 (b) 75 82 3.38%, 11/15/2019 6.50%, 12/1/2032 (b) 3.75%, 11/15/2018 6.50%, 2/1/2033 (b) 4.00%, 2/15/2014 6.50%, 7/1/2034 (b) 4.50%, 2/28/2011 6.50%, 7/1/2034 (b) 4.50%, 2/15/2036 6.50%, 2/1/2036 (b) 4.75%, 5/15/2014 6.50%, 5/1/2036 (b) 4.88%, 8/15/2016 7.00%, 8/1/2028 (b) 73 82 $ 19,266 7.00%, 12/1/2028 (b) 49 55 TOTAL U.S. GOVERNMENT & GOVERNMENT 7.00%, 4/1/2029 (b) 28 31 AGENCY OBLIGATIONS $ 174,518 7.00%, 11/1/2031 (b) 7.50%, 11/1/2029 (b) 30 34 Principal 8.00%, 5/1/2022 (b) 2 2 Amount Value 8.00%, 5/1/2027 (b) 89 REPURCHASE AGREEMENTS - 6.87% (000's) (000's) 8.00%, 9/1/2027 (b) 20 23 Banks - 6.87% 8.50%, 2/1/2023 (b) 2 2 Investment in Joint Trading Account; Bank of $ 3,798 $ 3,798 8.50%, 10/1/2027 (b) 42 49 America Repurchase Agreement; 0.01% dated 9.00%, 9/1/2030 (b) 16 19 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $3,874,299; 0.00% - $ 58,432 4.63%; dated 06/25/10 - 10/15/15) See accompanying notes Schedule of Investments Mortgage Securities Account March 31, 2010 (unaudited) Principal Amount Value REPURCHASE AGREEMENTS (continued) (000's) (000's) Banks (continued) Investment in Joint Trading Account; Credit Suisse $ 7,597 $ Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $7,748,598; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank 1,425 Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $1,452,863; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley 4,064 Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $4,145,499; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 16,884 TOTAL REPURCHASE AGREEMENTS $ 16,884 Total Investments $ 250,928 Liabilities in Excess of Other Assets, Net - (2.10)% $ (5,169) TOTAL NET ASSETS - 100.00% $ 245,759 (a) Variable Rate. Rate shown is in effect at March 31, 2010 (b) This entity was put into conservatorship by the US Government in 2008. See Notes to Financial Statements for additional information. Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 5,985 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 4,262 Cost for federal income tax purposes $ 246,666 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Mortgage Securities 84 .23% Government 11 .00% Financial 6 .87% Liabilities in Excess of Other Assets, Net (2 .10)% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal Capital Appreciation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 97.89% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Aerospace & Defense - 2.54% Consumer Products (continued) Boeing Co/The 25,011 $ WD-40 Co 3,000 $ 99 Northrop Grumman Corp $ 1,899 Teledyne Technologies Inc (a) Cosmetics & Personal Care - 0.97% $ 2,704 Alberto-Culver Co Agriculture - 0.38% Procter & Gamble Co Archer-Daniels-Midland Co $ 1,038 Diversified Financial Services - 3.50% Airlines - 0.84% Charles Schwab Corp/The Alaska Air Group Inc (a) Franklin Resources Inc Cathay Pacific Airways Ltd ADR $ 3,734 $ 890 Electric - 1.10% Apparel - 1.96% Edison International Columbia Sportswear Co PG&E Corp Nike Inc $ 1,171 $ 2,091 Electronics - 2.85% Automobile Manufacturers - 1.41% Dionex Corp (a) PACCAR Inc Electro Scientific Industries Inc (a) 78 Toyota Motor Corp ADR FEI Co (a) $ 1,503 FLIR Systems Inc (a) Automobile Parts & Equipment - 0.59% Itron Inc (a) Johnson Controls Inc Trimble Navigation Ltd (a) Waters Corp (a) Banks - 4.80% $ 3,034 Barclays PLC ADR 92 Engineering & Contruction - 1.27% City National Corp/CA Granite Construction Inc East West Bancorp Inc Jacobs Engineering Group Inc (a) JP Morgan Chase & Co $ 1,351 State Street Corp Environmental Control - 0.71% US Bancorp Energy Recovery Inc (a) Wells Fargo & Co Waste Connections Inc (a) Westamerica Bancorporation $ 755 $ 5,110 Food - 2.54% Beverages - 0.51% Campbell Soup Co Brown-Forman Corp Dairy Farm International Holdings Ltd ADR PepsiCo Inc Dean Foods Co (a) 18 $ 544 General Mills Inc Biotechnology - 1.79% Kroger Co/The Dendreon Corp (a) Ralcorp Holdings Inc (a) Gilead Sciences Inc (a) Safeway Inc Life Technologies Corp (a) $ 2,698 Martek Biosciences Corp (a) Forest Products & Paper - 1.85% $ 1,911 Plum Creek Timber Co Inc Building Materials - 0.67% Weyerhaeuser Co Apogee Enterprises Inc 97 $ 1,967 Cemex SAB de CV ADR (a) Gas - 1.34% Simpson Manufacturing Co Inc Northwest Natural Gas Co 62 $ 719 Sempra Energy Chemicals - 0.81% $ 1,427 FMC Corp Healthcare - Products - 3.24% Potash Corp of Saskatchewan Inc Beckman Coulter Inc Sigma-Aldrich Corp Becton Dickinson and Co $ 850 Johnson & Johnson Commercial Services - 1.05% ResMed Inc (a) AMN Healthcare Services Inc (a) SonoSite Inc (a) 89 Resources Connection Inc (a) Techne Corp Robert Half International Inc Varian Medical Systems Inc (a) TrueBlue Inc (a) $ 3,452 Visa Inc Healthcare - Services - 0.84% $ 1,118 DaVita Inc (a) Computers - 3.28% Health Net Inc (a) Apple Inc (a) Sun Healthcare Group Inc (a) Hewlett-Packard Co $ 886 IBM Corp Home Builders - 0.36% Mentor Graphics Corp (a) KB Home $ 3,496 Winnebago Industries (a) Consumer Products - 1.78% $ 390 Clorox Co Insurance - 2.17% Kimberly-Clark Corp Fidelity National Financial Inc 51 HCC Insurance Holdings Inc See accompanying notes Schedule of Investments Principal Capital Appreciation Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Insurance (continued) REITS (continued) Mercury General Corp 6,150 $ HCP Inc 25,000 $ MetLife Inc Nationwide Health Properties Inc StanCorp Financial Group Inc $ 2,191 $ 2,313 Retail - 7.07% Internet - 2.09% Copart Inc (a) Amazon.com Inc (a) Costco Wholesale Corp Art Technology Group Inc (a) CVS Caremark Corp Google Inc (a) Home Depot Inc $ 2,230 Jack in the Box Inc (a) Iron & Steel - 1.48% McDonald's Corp Reliance Steel & Aluminum Co Nordstrom Inc Schnitzer Steel Industries Inc Ross Stores Inc $ 1,571 Starbucks Corp Leisure Products & Services - 0.56% Yum! Brands Inc Ambassadors Group Inc $ 7,527 Carnival Corp Savings & Loans - 1.68% Harley-Davidson Inc Washington Federal Inc $ 598 Lodging - 0.56% Semiconductors - 3.50% Red Lion Hotels Corp (a) Applied Materials Inc Avago Technologies Ltd (a) Machinery - Diversified - 0.32% Intel Corp Cascade Corp LSI Corp (a) Microchip Technology Inc Media - 1.57% Novellus Systems Inc (a) 82 Walt Disney Co/The QLogic Corp (a) Supertex Inc (a) Metal Fabrication & Hardware - 0.70% $ 3,728 Northwest Pipe Co (a) 51 Software - 6.52% Precision Castparts Corp Actuate Corp (a) $ 746 Adobe Systems Inc (a) Mining - 0.14% Autodesk Inc (a) Freeport-McMoRan Copper & Gold Inc Informatica Corp (a) Microsoft Corp Miscellaneous Manufacturing - 1.19% Omnicell Inc (a) Crane Co Oracle Corp General Electric Co Quality Systems Inc 94 Quest Software Inc (a) $ 1,265 Sybase Inc (a) Oil & Gas - 9.88% Apache Corp $ 6,941 Berry Petroleum Co Telecommunications - 4.96% Chevron Corp AT&T Inc CNOOC Ltd ADR China Mobile Ltd ADR Devon Energy Corp Cisco Systems Inc (a) Nabors Industries Ltd (a) Polycom Inc (a) Occidental Petroleum Corp Qualcomm Inc Total SA ADR Verizon Communications Inc Transocean Ltd (a) 82 $ 5,276 XTO Energy Inc Toys, Games & Hobbies - 0.52% $ 10,518 Mattel Inc Oil & Gas Services - 0.15% Natural Gas Services Group Inc (a) Transportation - 2.08% Con-way Inc Pharmaceuticals - 5.10% Expeditors International of Washington Inc Allergan Inc/United States Union Pacific Corp Bristol-Myers Squibb Co $ 2,213 Forest Laboratories Inc (a) Trucking & Leasing - 0.15% McKesson Corp Greenbrier Cos Inc (a) Obagi Medical Products Inc (a) Teva Pharmaceutical Industries Ltd ADR Water - 0.43% VCA Antech Inc (a) California Water Service Group Watson Pharmaceuticals Inc (a) $ 5,426 TOTAL COMMON STOCKS $ 104,222 Publicly Traded Investment Fund - 0.04% iShares Russell 3000 Index Fund 41 REITS - 2.05% Alexandria Real Estate Equities Inc Essex Property Trust Inc See accompanying notes Schedule of Investments Principal Capital Appreciation Account March 31, 2010 (unaudited) Principal Amount Value REPURCHASE AGREEMENTS - 2.08% (000's) (000's) Banks - 2.08% Investment in Joint Trading Account; Bank of $ 498 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $507,478; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $1,014,956; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $190,304; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $543,002; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 2,212 TOTAL REPURCHASE AGREEMENTS $ 2,212 Total Investments $ 106,434 Other Assets in Excess of Liabilities, Net - 0.03% $ 33 TOTAL NET ASSETS - 100.00% $ 106,467 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 34,055 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 32,268 Cost for federal income tax purposes $ 74,166 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 18 .21% Financial 16 .28% Consumer, Cyclical 13 .87% Technology 13 .30% Industrial 12 .48% Energy 10 .03% Communications 8 .62% Basic Materials 4 .27% Utilities 2 .87% Exchange Traded Funds 0 .04% Other Assets in Excess of Liabilities, Net 0 .03% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2010 Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 98.49% Shares Held (000's) Principal Funds, Inc. Institutional Class - 60.56% Bond Market Index Fund (a),(b) 95,692 $ Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) Global Diversified Income Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund (a) SmallCap Value Fund II (a) $ 27,747 Principal Variable Contracts Funds, Inc. Class 1 - 37.93% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) Short-Term Income Account (a) $ 17,376 TOTAL INVESTMENT COMPANIES $ 45,123 Total Investments $ 45,123 Other Assets in Excess of Liabilities, Net - 1.51% $ 692 TOTAL NET ASSETS - 100.00% $ 45,815 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 1,807 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (5,954 ) Cost for federal income tax purposes $ 51,077 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 47 .29% Domestic Equity Funds 37 .76% International Equity Funds 12 .24% Specialty Funds 1 .20% Other Assets in Excess of Liabilities, Net 1 .51% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2010 Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 8,053 14,634 $ $ 155 669,156 $ 8,050 Bond Market Index Fund   33 967 Core Plus Bond Fund I 5,786 Disciplined LargeCap Blend Fund   2,504 Diversified Real Asset Fund     556 Global Diversified Income Fund 46 28 768 High Yield Fund I 46 49 1,743 Inflation Protection Fund 57 54 1,916 International Emerging Markets Fund 35 28 1,274 International Equity Index Fund   17 293 International Fund I 46 1,378 International Growth Fund 69 46 2,587 International Value Fund I 68 45 1,285 LargeCap Blend Fund I   15 2,582 LargeCap Growth Account 41 42 1,748 LargeCap Growth Account I 78 2,525 LargeCap S&P 500 Index Account   47 512 LargeCap Value Account 41 2,001 LargeCap Value Account III   434 LargeCap Value Fund I 75 2,252 MidCap Growth Fund III 16 17 460 MidCap Value Fund I 16 17 423 Money Market Account 30   Money Market Fund     Preferred Securities Fund 45 1,989 Real Estate Securities Account 77 3,547 Short-Term Income Account   5 1,448 SmallCap Growth Fund I 15 901 SmallCap S&P 600 Index Fund     SmallCap Value Account I     SmallCap Value Fund   27 421 SmallCap Value Fund II   13 440 $ 52,390 $ 7,834 $ 7,693 $ 50,790 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $ 1 $  Bond Market Index Fund    Core Plus Bond Fund I 46   Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    Global Diversified Income Fund 17   High Yield Fund I    Inflation Protection Fund 3   International Emerging Markets Fund    International Equity Index Fund    International Fund I  30  International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account    LargeCap Growth Account I    LargeCap S&P 500 Index Account    LargeCap Value Account  1  LargeCap Value Account III   LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Money Market Account    Money Market Fund   Preferred Securities Fund 37  Real Estate Securities Account   Short-Term Income Account    SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Account I   SmallCap Value Fund   See accompanying notes Schedule of Investments Principal LifeTime 2010 Account March 31, 2010 (unaudited) Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) SmallCap Value Fund II $  $  $  $ 103 $ (1,741) $  See accompanying notes Schedule of Investments Principal LifeTime 2020 Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 98.94% Shares Held (000's) Principal Funds, Inc. Institutional Class - 63.89% Bond Market Index Fund (a),(b) 353,734 $ Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund (a) SmallCap Value Fund II (a) $ 120,366 Principal Variable Contracts Funds, Inc. Class 1 - 35.05% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) $ 66,043 TOTAL INVESTMENT COMPANIES $ 186,409 Total Investments $ 186,409 Other Assets in Excess of Liabilities, Net - 1.06% $ 2,006 TOTAL NET ASSETS - 100.00% $ 188,415 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 6,652 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (27,961 ) Cost for federal income tax purposes $ 214,370 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 46 .73% Fixed Income Funds 34 .72% International Equity Funds 16 .43% Specialty Funds 1 .06% Other Assets in Excess of Liabilities, Net 1 .06% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2020 Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 26,096 19,743 $ $ 272 2,165,473 $ 26,028 Bond Market Index Fund   39 3,575 Core Plus Bond Fund I 21,120 Disciplined LargeCap Blend Fund 83 12,862 Diversified Real Asset Fund     2,018 High Yield Fund I 9,749 International Emerging Markets Fund 77 7,191 International Equity Index Fund   30 1,812 International Fund I 7,819 International Growth Fund 14,219 International Value Fund I 6,941 LargeCap Blend Fund I 44 76 12,612 LargeCap Growth Account 8,959 LargeCap Growth Account I 13,380 LargeCap S&P 500 Index Account   83 3,037 LargeCap Value Account 10,345 LargeCap Value Account III 27 1,610 LargeCap Value Fund I 12,238 MidCap Growth Fund III 45 45 3,298 MidCap Value Fund I 45 44 3,243 Preferred Securities Fund 7,954 Real Estate Securities Account 12,542 SmallCap Growth Fund I 37 5,945 SmallCap S&P 600 Index Fund 10   SmallCap Value Account I 7   SmallCap Value Fund   2,969 SmallCap Value Fund II   22 2,342 $ 218,852 $ 28,658 $ 27,825 $ 213,808 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $ 1 $  Bond Market Index Fund    Core Plus Bond Fund I   Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I   International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account  1  LargeCap Growth Account I    LargeCap S&P 500 Index Account  1  LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund I  1  MidCap Growth Fund III  1  MidCap Value Fund I    Preferred Securities Fund  Real Estate Securities Account   SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Account I   SmallCap Value Fund   SmallCap Value Fund II    $ 315 $ (5,877) $  See accompanying notes Schedule of Investments Principal LifeTime 2030 Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 98.56% Shares Held (000's) Principal Funds, Inc. Institutional Class - 63.49% Bond Market Index Fund (a),(b) 71,394 $ Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund (a) SmallCap Value Fund II (a) $ 45,027 Principal Variable Contracts Funds, Inc. Class 1 - 35.07% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) $ 24,866 TOTAL INVESTMENT COMPANIES $ 69,893 Total Investments $ 69,893 Other Assets in Excess of Liabilities, Net - 1.44% $ 1,023 TOTAL NET ASSETS - 100.00% $ 70,916 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 6,163 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (1,719 ) Cost for federal income tax purposes $ 71,612 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 55 .12% Fixed Income Funds 21 .87% International Equity Funds 20 .56% Specialty Funds 1 .01% Other Assets in Excess of Liabilities, Net 1 .44% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2030 Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 4,336 120,480 $ $ 125 480,482 $ 5,453 Bond Market Index Fund   27 721 Core Plus Bond Fund I 4,803 Disciplined LargeCap Blend Fund 41 4,711 Diversified Real Asset Fund     723 High Yield Fund I 85 3,340 International Emerging Markets Fund 63 2,708 International Equity Index Fund   40 747 International Fund I 2,962 International Growth Fund 5,647 International Value Fund I 3,433 LargeCap Blend Fund I 22 16 4,330 LargeCap Growth Account 99 3,898 LargeCap Growth Account I 5,790 LargeCap S&P 500 Index Account   1,640 LargeCap Value Account 95 4,202 LargeCap Value Account III 14 580 LargeCap Value Fund I 5,225 MidCap Growth Fund III 73 35 1,373 MidCap Value Fund I 73 35 1,402 Preferred Securities Fund 25 1,245 Real Estate Securities Account 3,048 SmallCap Growth Fund I 34 1,815 SmallCap S&P 600 Index Fund 3   SmallCap Value Account I 3   SmallCap Value Fund 3 51 630 SmallCap Value Fund II   30 987 $ 69,030 $ 14,837 $ 12,691 $ 71,413 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $ 1 $  Bond Market Index Fund    Core Plus Bond Fund I 39  Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I  1  International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account   LargeCap Growth Account I    LargeCap S&P 500 Index Account  2  LargeCap Value Account  2  LargeCap Value Account III  13  LargeCap Value Fund I  3  MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 21  Real Estate Securities Account  32  SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Account I   SmallCap Value Fund  4  SmallCap Value Fund II  1  $ 60 $ 237 $  See accompanying notes Schedule of Investments Principal LifeTime 2040 Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.38% Shares Held (000's) Principal Funds, Inc. Institutional Class - 65.89% Bond Market Index Fund (a),(b) 8,568 $ 87 Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund (a) SmallCap Value Fund II (a) $ 11,425 Principal Variable Contracts Funds, Inc. Class 1 - 33.49% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) $ 5,807 TOTAL INVESTMENT COMPANIES $ 17,232 Total Investments $ 17,232 Other Assets in Excess of Liabilities, Net - 0.62% $ 108 TOTAL NET ASSETS - 100.00% $ 17,340 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 729 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (2,788 ) Cost for federal income tax purposes $ 20,020 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 59 .31% International Equity Funds 21 .88% Fixed Income Funds 17 .42% Specialty Funds 0 .77% Other Assets in Excess of Liabilities, Net 0 .62% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2040 Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 699 3,629 $ 37 $ 22 59,309 $ 714 Bond Market Index Fund   90 3 87 Core Plus Bond Fund I 64 22 630 Disciplined LargeCap Blend Fund 30 1,277 Diversified Real Asset Fund     135 High Yield Fund I 54 28 1,063 International Emerging Markets Fund 50 24 897 International Equity Index Fund   12 219 International Fund I 62 981 International Growth Fund 90 40 1,674 International Value Fund I 90 39 864 LargeCap Blend Fund I 16 13 1,353 LargeCap Growth Account 75 39 1,204 LargeCap Growth Account I 67 1,674 LargeCap S&P 500 Index Account   35 538 LargeCap Value Account 35 1,303 LargeCap Value Account III 11 243 LargeCap Value Fund I 62 1,581 MidCap Growth Fund III 24 13 427 MidCap Value Fund I 25 13 440 Preferred Securities Fund 11 90 588 Real Estate Securities Account 44 862 SmallCap Growth Fund I 12 646 SmallCap S&P 600 Index Fund 91 1   SmallCap Value Account I 1   SmallCap Value Fund 91 1 17 238 SmallCap Value Fund II   9 283 $ 19,964 $ 3,585 $ 3,010 $ 19,921 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $  $  Bond Market Index Fund    Core Plus Bond Fund I 5   Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I  18  International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account    LargeCap Growth Account I    LargeCap S&P 500 Index Account    LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 10  Real Estate Securities Account   SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Account I   SmallCap Value Fund   SmallCap Value Fund II    $ 15 $ (618) $  See accompanying notes 118 Schedule of Investments Principal LifeTime 2050 Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.99% Shares Held (000's) Principal Funds, Inc. Institutional Class - 68.19% Bond Market Index Fund (a),(b) 1,737 $ 18 Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) 95 High Yield Fund I (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund (a) SmallCap Value Fund II (a) $ 7,795 Principal Variable Contracts Funds, Inc. Class 1 - 31.80% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) Real Estate Securities Account (a) $ 3,636 TOTAL INVESTMENT COMPANIES $ 11,431 Total Investments $ 11,431 Other Assets in Excess of Liabilities, Net - 0.01% $ 1 TOTAL NET ASSETS - 100.00% $ 11,432 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 550 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (1,786 ) Cost for federal income tax purposes $ 13,217 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 62 .85% International Equity Funds 23 .33% Fixed Income Funds 12 .98% Specialty Funds 0 .83% Other Assets in Excess of Liabilities, Net 0 .01% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime 2050 Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 155 1,051 $ 11 $ 8 13,046 $ 158 Bond Market Index Fund   18 83  18 Core Plus Bond Fund I 15 8 246 Disciplined LargeCap Blend Fund 7 972 Diversified Real Asset Fund   95   95 High Yield Fund I 25 19 733 International Emerging Markets Fund 26 17 610 International Equity Index Fund   9 145 International Fund I 32 695 International Growth Fund 48 28 1,170 International Value Fund I 48 28 602 LargeCap Blend Fund I 4 8 890 LargeCap Growth Account 35 27 846 LargeCap Growth Account I 47 1,171 LargeCap S&P 500 Index Account   26 216 LargeCap Value Account 25 905 LargeCap Value Account III 3 164 LargeCap Value Fund I 45 1,145 MidCap Growth Fund III 12 9 298 MidCap Value Fund I 12 9 305 Preferred Securities Fund 6 21 325 Real Estate Securities Account 20 619 SmallCap Growth Fund I 65 9 457 SmallCap S&P 600 Index Fund 32    SmallCap Value Account I 47 1   SmallCap Value Fund 41 1 11 179 SmallCap Value Fund II   7 196 $ 13,311 $ 2,124 $ 1,962 $ 13,160 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $  $  Bond Market Index Fund    Core Plus Bond Fund I 2   Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    High Yield Fund I    International Emerging Markets Fund    International Equity Index Fund    International Fund I  10  International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account    LargeCap Growth Account I    LargeCap S&P 500 Index Account  1  LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Preferred Securities Fund 5   Real Estate Securities Account   SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Account I   SmallCap Value Fund  1  SmallCap Value Fund II    $ 7 $ (313) $  See accompanying notes 120 Schedule of Investments Principal LifeTime Strategic Income Account March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 98.48% Shares Held (000's) Principal Funds, Inc. Institutional Class - 58.07% Bond Market Index Fund (a),(b) 73,372 $ Core Plus Bond Fund I (a) Disciplined LargeCap Blend Fund (a) Diversified Real Asset Fund (a),(b) Global Diversified Income Fund (a) High Yield Fund I (a) Inflation Protection Fund (a) International Emerging Markets Fund (a) International Equity Index Fund (a),(b) 76 International Fund I (a) International Growth Fund (a) International Value Fund I (a) LargeCap Blend Fund I (a) LargeCap Value Fund I (a) MidCap Growth Fund III (a),(b) MidCap Value Fund I (a) Preferred Securities Fund (a) SmallCap Growth Fund I (a) SmallCap Value Fund II (a) $ 14,928 Principal Variable Contracts Funds, Inc. Class 1 - 40.41% Bond & Mortgage Securities Account (a) LargeCap Growth Account (a),(b) LargeCap Growth Account I (a) LargeCap S&P 500 Index Account (a) LargeCap Value Account (a) LargeCap Value Account III (a) 38 Real Estate Securities Account (a) Short-Term Income Account (a) $ 10,390 TOTAL INVESTMENT COMPANIES $ 25,318 Total Investments $ 25,318 Other Assets in Excess of Liabilities, Net - 1.52% $ 391 TOTAL NET ASSETS - 100.00% $ 25,709 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 986 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (1,842 ) Cost for federal income tax purposes $ 27,160 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 73 .54% Domestic Equity Funds 18 .73% International Equity Funds 5 .24% Specialty Funds 0 .97% Other Assets in Excess of Liabilities, Net 1 .52% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Principal LifeTime Strategic Income Account March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Bond & Mortgage Securities Account $ 5,909 22,673 $ $ 351 478,246 $ 5,784 Bond Market Index Fund   28 741 Core Plus Bond Fund I 4,789 Disciplined LargeCap Blend Fund 7 575 Diversified Real Asset Fund     251 Global Diversified Income Fund 42 1,135 High Yield Fund I 44 26 431 Inflation Protection Fund 3,468 International Emerging Markets Fund 16 8 239 International Equity Index Fund   80 4 76 International Fund I 20 81 375 International Growth Fund 31 14 616 International Value Fund I 29 14 314 LargeCap Blend Fund I 4 7 548 LargeCap Growth Account 23 13 418 LargeCap Growth Account I 22 616 LargeCap S&P 500 Index Account   10 117 LargeCap Value Account 11 529 LargeCap Value Account III 2 61 LargeCap Value Fund I 19 511 MidCap Growth Fund III 9 6 223 MidCap Value Fund I 9 6 228 Money Market Account   Money Market Fund     Preferred Securities Fund 14 565 Real Estate Securities Account 73 1,390 Short-Term Income Account   28 2,742 SmallCap Growth Fund I   3 178 SmallCap S&P 600 Index Fund 2   SmallCap Value Fund II   2 178 $ 27,465 $ 6,343 $ 5,600 $ 27,098 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Bond & Mortgage Securities Account $  $ (7) $  Bond Market Index Fund    Core Plus Bond Fund I 38   Disciplined LargeCap Blend Fund   Diversified Real Asset Fund    Global Diversified Income Fund 25   High Yield Fund I    Inflation Protection Fund 5   International Emerging Markets Fund    International Equity Index Fund    International Fund I  7  International Growth Fund    International Value Fund I    LargeCap Blend Fund I    LargeCap Growth Account    LargeCap Growth Account I    LargeCap S&P 500 Index Account    LargeCap Value Account    LargeCap Value Account III   LargeCap Value Fund I    MidCap Growth Fund III    MidCap Value Fund I    Money Market Account    Money Market Fund   Preferred Securities Fund 11  Real Estate Securities Account   Short-Term Income Account    SmallCap Growth Fund I    SmallCap S&P 600 Index Fund   SmallCap Value Fund II    $ 79 $ (1,110) $  See accompanying notes Schedule of Investments Real Estate Securities Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Value Sector Percent COMMON STOCKS - 99.48% Shares Held (000's) Financial 99 .04% Consumer, Non-cyclical 0 .44% Corrections Commercial Corp Services of America - 0.44% (a) 37,900 $ Other Assets in Excess of Liabilities, Net 0 .52% TOTAL NET ASSETS 100.00% REITS - 99.04% Acadia Realty Trust Alexandria Real Estate Equities Inc AMB Property Corp American Campus Communities Inc AvalonBay Communities Inc Boston Properties Inc Brandywine Realty Trust CBL & Associates Properties Inc Colonial Properties Trust Corporate Office Properties Trust SBI MD Digital Realty Trust Inc Douglas Emmett Inc Education Realty Trust Inc Entertainment Properties Trust Equity Lifestyle Properties Inc Equity Residential Essex Property Trust Inc Federal Realty Investment Trust General Growth Properties Inc HCP Inc Health Care REIT Inc Hersha Hospitality Trust Home Properties Inc Hospitality Properties Trust Host Hotels & Resorts Inc Kimco Realty Corp LaSalle Hotel Properties Liberty Property Trust Macerich Co/The Mack-Cali Realty Corp Mid-America Apartment Communities Inc Nationwide Health Properties Inc ProLogis PS Business Parks Inc Public Storage Ramco-Gershenson Properties Trust Saul Centers Inc Simon Property Group Inc SL Green Realty Corp Tanger Factory Outlet Centers Taubman Centers Inc Ventas Inc Vornado Realty Trust $ 167,810 TOTAL COMMON STOCKS $ 168,563 Total Investments $ 168,563 Other Assets in Excess of Liabilities, Net - 0.52% $ 874 TOTAL NET ASSETS - 100.00% $ 169,437 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 31,736 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 19,562 Cost for federal income tax purposes $ 149,001 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SAM Balanced Portfolio March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.95% Shares Held (000's) Principal Funds, Inc. Institutional Class - 21.37% Disciplined LargeCap Blend Fund (a) 3,925,368 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) $ 190,786 Principal Variable Contracts Funds, Inc. Class 1 - 78.58% Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a),(b) LargeCap Value Account III (a) MidCap Blend Account (a),(b) Money Market Account (a) Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a),(b) SmallCap Value Account I (a) $ 701,357 TOTAL INVESTMENT COMPANIES $ 892,143 Total Investments $ 892,143 Other Assets in Excess of Liabilities, Net - 0.05% $ 414 TOTAL NET ASSETS - 100.00% $ 892,557 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 73,176 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 38,223 Cost for federal income tax purposes $ 853,920 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 55 .85% Fixed Income Funds 34 .59% International Equity Funds 9 .51% Other Assets in Excess of Liabilities, Net 0 .05% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Balanced Portfolio March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Disciplined LargeCap Blend Fund $ 53,263 128,452 $ $ 426 3,925,368 $ 54,036 Diversified International Account 69,458 Equity Income Account 117,750 High Yield Fund 37,321 Income Account 93,375 International Emerging Markets Account   19,596 LargeCap Growth Account 50,350 LargeCap Growth Fund II 61,218 LargeCap Value Account III 55,809 MidCap Blend Account 27,155 Money Market Account   184 Mortgage Securities Account 114,540 Preferred Securities Fund 33,478 Principal Capital Appreciation Account 30,897 Real Estate Securities Account 24,885 Short-Term Income Account 12,824 SmallCap Growth Account II 11,824 SmallCap Value Account I 17,546 $ 817,148 $ 61,094 $ 43,576 $ 832,246 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $  $ (224) $  Diversified International Account   Equity Income Account   High Yield Fund  Income Account   International Emerging Markets Account   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account III   MidCap Blend Account   Money Market Account    Mortgage Securities Account   Preferred Securities Fund  Principal Capital Appreciation Account   Real Estate Securities Account   Short-Term Income Account   SmallCap Growth Account II   SmallCap Value Account I   $ 1,493 $ (2,420) $  See accompanying notes Schedule of Investments SAM Conservative Balanced Portfolio March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.96% Shares Held (000's) Principal Funds, Inc. Institutional Class - 20.14% Disciplined LargeCap Blend Fund (a) 584,400 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) $ 36,628 Principal Variable Contracts Funds, Inc. Class 1 - 79.82% Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a),(b) LargeCap Value Account III (a) MidCap Blend Account (a),(b) Money Market Account (a) 7 Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a),(b) SmallCap Value Account I (a) $ 145,140 TOTAL INVESTMENT COMPANIES $ 181,768 Total Investments $ 181,768 Other Assets in Excess of Liabilities, Net - 0.04% $ 68 TOTAL NET ASSETS - 100.00% $ 181,836 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 9,656 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 7,013 Cost for federal income tax purposes $ 174,755 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 55 .41% Domestic Equity Funds 38 .00% International Equity Funds 6 .55% Other Assets in Excess of Liabilities, Net 0 .04% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Conservative Balanced Portfolio March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Disciplined LargeCap Blend Fund $ 6,323 25,629 $ $ 83 584,400 $ 6,493 Diversified International Account 12 8,987 Equity Income Account 15,506 High Yield Fund 10,562 Income Account 30,519 International Emerging Markets Account   2,126 LargeCap Growth Account 7,283 LargeCap Growth Fund II 8,055 LargeCap Value Account III 32 7,166 MidCap Blend Account 3,651 Money Market Account   7 Mortgage Securities Account 38,810 Preferred Securities Fund 7,066 Principal Capital Appreciation Account 60 4,544 Real Estate Securities Account 73 59 3,038 Short-Term Income Account 9,497 SmallCap Growth Account II 62 45 1,754 SmallCap Value Account I 62 33 2,186 $ 161,975 $ 12,255 $ 6,628 $ 167,250 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $  $ (33) $  Diversified International Account   Equity Income Account   High Yield Fund  Income Account   International Emerging Markets Account   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account III   MidCap Blend Account   Money Market Account    Mortgage Securities Account   Preferred Securities Fund  Principal Capital Appreciation Account   Real Estate Securities Account   Short-Term Income Account   SmallCap Growth Account II   SmallCap Value Account I   $ 391 $ (352) $  See accompanying notes Schedule of Investments SAM Conservative Growth Portfolio March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.99% Shares Held (000's) Principal Funds, Inc. Institutional Class - 20.70% Disciplined LargeCap Blend Fund (a) 1,176,526 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) $ 45,036 Principal Variable Contracts Funds, Inc. Class 1 - 79.29% Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a),(b) LargeCap Value Account III (a) MidCap Blend Account (a),(b) Money Market Account (a) 16 Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a),(b) SmallCap Value Account I (a) $ 172,523 TOTAL INVESTMENT COMPANIES $ 217,559 Total Investments $ 217,559 Other Assets in Excess of Liabilities, Net - 0.01% $ 14 TOTAL NET ASSETS - 100.00% $ 217,573 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 13,111 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (3,959 ) Cost for federal income tax purposes $ 221,518 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 72 .21% Fixed Income Funds 15 .36% International Equity Funds 12 .42% Other Assets in Excess of Liabilities, Net 0 .01% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Conservative Growth Portfolio March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Disciplined LargeCap Blend Fund $ 18,471 15,938 $ $ 253 1,176,526 $ 18,260 Diversified International Account 25,335 Equity Income Account 34,334 High Yield Fund 5,761 Income Account 59 8,790 International Emerging Markets Account 25 7,763 LargeCap Growth Account 15,997 LargeCap Growth Fund II 20,268 LargeCap Value Account III 18,497 MidCap Blend Account 59 10,794 Money Market Account   16 Mortgage Securities Account 63 11,455 Preferred Securities Fund 98 66 3,835 Principal Capital Appreciation Account 9,207 Real Estate Securities Account 34 9,311 Short-Term Income Account     1,175 SmallCap Growth Account II 59 95 2,853 SmallCap Value Account I 55 79 6,461 $ 213,489 $ 13,332 $ 15,727 $ 210,112 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $  $ (135) $  Diversified International Account   Equity Income Account   High Yield Fund   Income Account  3  International Emerging Markets Account   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account III   MidCap Blend Account   Money Market Account    Mortgage Securities Account   Preferred Securities Fund 72  Principal Capital Appreciation Account  16  Real Estate Securities Account   Short-Term Income Account    SmallCap Growth Account II  5  SmallCap Value Account I   $ 208 $ (982) $  See accompanying notes Schedule of Investments SAM Flexible Income Portfolio March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 99.95% Shares Held (000's) Principal Funds, Inc. Institutional Class - 19.01% Disciplined LargeCap Blend Fund (a) 396,252 $ High Yield Fund (a) LargeCap Growth Fund II (a) Preferred Securities Fund (a) $ 35,762 Principal Variable Contracts Funds, Inc. Class 1 - 80.94% Diversified International Account (a) Equity Income Account (a) Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a),(b) LargeCap Value Account III (a) MidCap Blend Account (a),(b) Money Market Account (a) 1 Mortgage Securities Account (a) Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) SmallCap Growth Account II (a),(b) SmallCap Value Account I (a) $ 152,240 TOTAL INVESTMENT COMPANIES $ 188,002 Total Investments $ 188,002 Other Assets in Excess of Liabilities, Net - 0.05% $ 89 TOTAL NET ASSETS - 100.00% $ 188,091 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 9,997 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 8,574 Cost for federal income tax purposes $ 179,428 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Fixed Income Funds 71 .13% Domestic Equity Funds 23 .92% International Equity Funds 4 .90% Other Assets in Excess of Liabilities, Net 0 .05% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Flexible Income Portfolio March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Disciplined LargeCap Blend Fund $ 4,316 23,945 $ $ 145 396,252 $ 4,401 Diversified International Account 64 7,696 Equity Income Account 10,700 High Yield Fund 12,918 Income Account 40,810 International Emerging Markets Account 68 97 1,216 LargeCap Growth Account 2,545 LargeCap Growth Fund II 3,167 LargeCap Value Account III 36 9,001 MidCap Blend Account 2,154 Money Market Account   1 Mortgage Securities Account 46,710 Preferred Securities Fund 8,920 Principal Capital Appreciation Account 68 69 1,201 Real Estate Securities Account 68 96 1,736 Short-Term Income Account 16,102 SmallCap Growth Account II 68 58 778 SmallCap Value Account I 84 57 1,161 $ 166,782 $ 18,147 $ 14,261 $ 171,217 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $  $ (30) $  Diversified International Account   Equity Income Account   High Yield Fund 3  Income Account   International Emerging Markets Account   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account III   MidCap Blend Account  9  Money Market Account    Mortgage Securities Account   Preferred Securities Fund 2  Principal Capital Appreciation Account  8  Real Estate Securities Account   Short-Term Income Account   SmallCap Growth Account II  3  SmallCap Value Account I   $ 513 $ 549 $  See accompanying notes Schedule of Investments SAM Strategic Growth Portfolio March 31, 2010 (unaudited) Value INVESTMENT COMPANIES - 100.00% Shares Held (000's) Principal Funds, Inc. Institutional Class - 22.87% Disciplined LargeCap Blend Fund (a) 1,005,578 $ High Yield Fund (a) LargeCap Growth Fund II (a) $ 30,340 Principal Variable Contracts Funds, Inc. Class 1 - 77.13% Diversified International Account (a) Equity Income Account (a) International Emerging Markets Account (a) LargeCap Growth Account (a),(b) LargeCap Value Account III (a) MidCap Blend Account (a),(b) Money Market Account (a) 44 Principal Capital Appreciation Account (a) Real Estate Securities Account (a) Short-Term Income Account (a) 90 SmallCap Growth Account II (a),(b) SmallCap Value Account I (a) $ 102,308 TOTAL INVESTMENT COMPANIES $ 132,648 Total Investments $ 132,648 Liabilities in Excess of Other Assets, Net - 0.00% $ (1) TOTAL NET ASSETS - 100.00% $ 132,647 (a) Affiliated Security (b) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 7,402 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (4,033 ) Cost for federal income tax purposes $ 136,681 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Fund Type Percent Domestic Equity Funds 81 .18% International Equity Funds 14 .36% Fixed Income Funds 4 .46% Liabilities in Excess of Other Assets, Net 0 .00% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments SAM Strategic Growth Portfolio March 31, 2010 (unaudited) December 31, December 31, Affiliated Securities Purchases Purchases Sales Sales March 31, 2010 March 31, 2010 Cost Proceeds Shares Cost (000's) Shares (000's) Shares (000's) Shares Cost (000's) Disciplined LargeCap Blend Fund $ 14,864 16,614 $ $ 287 1,005,578 $ 14,607 Diversified International Account 17,732 Equity Income Account 22,938 High Yield Fund 5,291 International Emerging Markets Account   4,733 LargeCap Growth Account 10,301 LargeCap Growth Fund II 12,528 LargeCap Value Account III 13,770 MidCap Blend Account 7,143 Money Market Account   43 Principal Capital Appreciation Account 6,249 Real Estate Securities Account 57 5,782 Short-Term Income Account   88 SmallCap Growth Account II 52 67 2,355 SmallCap Value Account I 49 95 4,340 $ 129,876 $ 9,773 $ 10,765 $ 127,900 Realized Gain/Loss Realized Gain/Loss from Dividends on Investments Other Investment Companies (000's) (000's) (000's) Disciplined LargeCap Blend Fund $  $ (157) $  Diversified International Account   Equity Income Account   High Yield Fund  International Emerging Markets Account   LargeCap Growth Account   LargeCap Growth Fund II   LargeCap Value Account III   MidCap Blend Account   Money Market Account    Principal Capital Appreciation Account   Real Estate Securities Account   Short-Term Income Account    SmallCap Growth Account II   SmallCap Value Account I   $ 129 $ (984) $  See accompanying notes Schedule of Investments Short-Term Bond Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS - 77.06% (000's) (000's) BONDS (continued) (000's) (000's) Aerospace & Defense - 0.79% Banks (continued) BAE Systems Holdings Inc SunTrust Preferred Capital I 4.75%, 8/15/2010 (a) $ 250 $ 254 5.85%, 12/31/2049 (b) $ 34 $ 26 Boeing Co/The US Bancorp 1.88%, 11/20/2012 2.88%, 11/20/2014 $ 1,057 3.15%, 3/4/2015 Agriculture - 0.17% Wachovia Corp Reynolds American Inc 0.40%, 3/1/2012 (b) 99 6.50%, 7/15/2010 5.35%, 3/15/2011 Wells Fargo & Co Automobile Asset Backed Securities - 0.96% 3.63%, 4/15/2015 Capital Auto Receivables Asset Trust Westpac Banking Corp 5.52%, 3/15/2011 (b) 2.25%, 11/19/2012 Ford Credit Auto Lease Trust $ 15,350 1.04%, 3/15/2013 (a) Beverages - 2.65% Ford Credit Auto Owner Trust Anheuser-Busch InBev Worldwide Inc 3.96%, 4/15/2012 2.50%, 3/26/2013 (a) 5.47%, 9/15/2012 (b) 5.38%, 11/15/2014 (a) Nissan Auto Receivables Owner Trust Coca-Cola Enterprises Inc 4.28%, 7/15/2013 4.25%, 3/1/2015 50 53 $ 1,285 Dr Pepper Snapple Group Inc Automobile Floor Plan Asset Backed Securities - 2.35%, 12/21/2012 0.15% PepsiCo Inc/NC Nissan Master Owner Trust Receivables 3.10%, 1/15/2015 1.38%, 1/15/2015 (a),(b) SABMiller PLC 6.20%, 7/1/2011 (a) Banks - 11.45% $ 3,561 American Express Bank FSB Biotechnology - 0.60% 5.50%, 4/16/2013 Life Technologies Corp Australia & New Zealand Banking Group Ltd 3.38%, 3/1/2013 3.70%, 1/13/2015 (a) BAC Capital Trust XIII Building Materials - 0.72% 0.66%, 3/15/2043 (b) CRH America Inc BAC Capital Trust XIV 6.95%, 3/15/2012 5.63%, 3/15/2043 (b) Lafarge SA Banco Santander Chile 6.15%, 7/15/2011 2.88%, 11/13/2012 (a) Masco Corp Bank of America Corp 5.88%, 7/15/2012 4.90%, 5/1/2013 $ 960 Bank of New York Mellon Corp/The Chemicals - 1.78% 4.50%, 4/1/2013 EI du Pont de Nemours & Co Bank of Nova Scotia 3.25%, 1/15/2015 2.25%, 1/22/2013 Praxair Inc Barclays Bank PLC 1.75%, 11/15/2012 2.50%, 1/23/2013 $ 2,380 BNP Paribas/BNP Paribas US Medium-Term Note Commercial Services - 1.00% Program LLC Yale University 2.13%, 12/21/2012 2.90%, 10/15/2014 Capital One Financial Corp 5.70%, 9/15/2011 Computers - 0.08% Citigroup Inc Seagate Technology HDD Holdings 5.50%, 8/27/2012 6.38%, 10/1/2011 5.50%, 4/11/2013 Deutsche Bank AG/London Consumer Products - 0.59% 5.38%, 10/12/2012 Clorox Co Goldman Sachs Group Inc/The 3.55%, 11/1/2015 0.43%, 2/6/2012 (b) 6.00%, 5/1/2014 Credit Card Asset Backed Securities - 0.78% 6.88%, 1/15/2011 Cabela's Master Credit Card Trust JP Morgan Chase & Co 4.31%, 12/16/2013 (a) 3.70%, 1/20/2015 Capital One Multi-Asset Execution Trust 5.60%, 6/1/2011 0.52%, 7/15/2013 (b) Korea Development Bank $ 1,042 0.39%, 4/3/2010 (b) Diversified Financial Services - 7.77% Morgan Stanley American Honda Finance Corp 4.20%, 11/20/2014 2.38%, 3/18/2013 (a) 4.75%, 4/1/2014 Bear Stearns Cos LLC/The Santander US Debt SA Unipersonal 0.44%, 11/28/2011 (b) 2.49%, 1/18/2013 (a) BlackRock Inc 2.25%, 12/10/2012 See accompanying notes Schedule of Investments Short-Term Bond Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Diversified Financial Services (continued) Home Equity Asset Backed Securities (continued) BP Capital Markets PLC Countrywide Asset-Backed Certificates 3.13%, 3/10/2012 $ 200 $ 207 5.51%, 8/25/2036 $ 225 $ 144 3.63%, 5/8/2014 5.56%, 4/25/2036 Capital One Bank USA NA 5.81%, 11/25/2036 5.75%, 9/15/2010 First NLC Trust CDP Financial Inc 0.58%, 5/25/2035 (b) 53 27 3.00%, 11/25/2014 (a) Indymac Seconds Asset Backed Trust Countrywide Financial Corp 5.77%, 5/25/2036 (b) 67 59 5.80%, 6/7/2012 New Century Home Equity Loan Trust Ford Motor Credit Co LLC 4.76%, 11/25/2033 98 9.88%, 8/10/2011 Option One Mortgage Loan Trust General Electric Capital Corp 0.70%, 3/25/2037 (b),(c) 4 2.80%, 1/8/2013 Residential Asset Securities Corp 3.75%, 11/14/2014 4.47%, 3/25/2032 4.80%, 5/1/2013 4.59%, 8/25/2031 76 74 5.25%, 10/19/2012 $ 1,380 5.90%, 5/13/2014 Insurance - 2.86% Genworth Global Funding Trusts Berkshire Hathaway Inc 5.20%, 10/8/2010 0.68%, 2/11/2013 (b) HSBC Finance Corp 3.20%, 2/11/2015 0.61%, 9/14/2012 (b) Genworth Financial Inc International Lease Finance Corp 6.15%, 11/15/2066 (b) 77 5.30%, 5/1/2012 Metropolitan Life Global Funding I Merrill Lynch & Co Inc 2.50%, 1/11/2013 (a) 0.45%, 11/1/2011 (b) New York Life Global Funding 0.48%, 6/5/2012 (b) 4.65%, 5/9/2013 (a) 5.45%, 2/5/2013 65 69 Pacific Life Global Funding 6.05%, 8/15/2012 0.50%, 6/22/2011 (a),(b) 6.15%, 4/25/2013 Prudential Financial Inc TD Ameritrade Holding Corp 5.15%, 1/15/2013 2.95%, 12/1/2012 Sun Life Financial Global Funding LP Textron Financial Canada Funding Corp 0.51%, 7/6/2010 (a),(b) 5.13%, 11/1/2010 $ 3,828 $ 10,408 Iron & Steel - 0.27% Electric - 1.53% Ispat Inland ULC Duke Energy Ohio Inc 9.75%, 4/1/2014 2.10%, 6/15/2013 Nucor Corp Indiantown Cogeneration LP 5.00%, 12/1/2012 9.26%, 12/15/2010 44 45 $ 362 $ 2,048 Media - 1.65% Electronics - 1.25% Comcast Corp Thermo Fisher Scientific Inc 5.45%, 11/15/2010 2.15%, 12/28/2012 (a) COX Communications Inc 7.13%, 10/1/2012 Finance - Mortgage Loan/Banker - 21.73% DirecTV Holdings LLC / DirecTV Financing Co Inc Fannie Mae 6.38%, 6/15/2015 1.38%, 4/28/2011 Time Warner Cable Inc 2.38%, 5/20/2010 7.50%, 4/1/2014 4.75%, 12/15/2010 $ 2,215 5.13%, 4/15/2011 Mining - 0.25% Freddie Mac BHP Billiton Finance USA Ltd 2.13%, 9/21/2012 5.50%, 4/1/2014 $ 29,121 Food - 1.80% Miscellaneous Manufacturing - 0.10% General Mills Inc Tyco Electronics Group SA 8.02%, 2/5/2013 6.00%, 10/1/2012 Kraft Foods Inc 2.63%, 5/8/2013 Mortgage Backed Securities - 6.21% $ 2,413 Adjustable Rate Mortgage Trust Healthcare - Products - 0.28% 0.82%, 2/25/2035 (b) 10 6 Angiotech Pharmaceuticals Inc Banc of America Commercial Mortgage Inc 4.00%, 12/1/2013 (b) 0.41%, 7/10/2046 (b) Covidien International Finance SA 6.85%, 4/15/2036 5.45%, 10/15/2012 Banc of America Mortgage Securities Inc $ 375 4.68%, 5/25/2035 (b) 28 28 Home Equity Asset Backed Securities - 1.03% Bear Stearns Adjustable Rate Mortgage Trust Bear Stearns Asset Backed Securities Trust 3.73%, 9/25/2034 (b) 0.43%, 6/25/2047 (b) Bear Stearns Alt-A Trust 0.85%, 3/25/2034 (b) 72 51 0.53%, 7/25/2035 (b) 18 5 See accompanying notes Schedule of Investments Short-Term Bond Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Mortgage Backed Securities (continued) Mortgage Backed Securities (continued) Bear Stearns Alt-A Trust (continued) Merrill Lynch Mortgage Trust 5.75%, 7/25/2036 (b) $ 155 $  0.10%, 7/12/2038 $ 31,065 $ 204 Bear Stearns Commercial Mortgage Securities 0.15%, 11/12/2035 (a),(b) 14 0.21%, 2/11/2041 (b) 33 0.22%, 9/12/2042 (b) 92 7.00%, 5/20/2030 Morgan Stanley Dean Witter Capital I Bella Vista Mortgage Trust 6.54%, 2/15/2031 23 23 0.49%, 5/20/2045 (b),(c) 40 23 New Century Alternative Mortgage Loan Trust Citigroup / Deutsche Bank Commercial Mortgage 5.91%, 7/25/2036 (b) Trust Residential Accredit Loans Inc 0.23%, 11/15/2044 (a) 4.16%, 12/25/2035 (b) 57 30 Commercial Mortgage Pass Through Certificates 6.00%, 11/25/2032 1.50%, 6/10/2010 (a),(b) 4 Residential Funding Mortgage Securities I Countrywide Alternative Loan Trust 3.64%, 11/25/2035 (b) 0.51%, 5/20/2046 (b) 5.66%, 2/25/2036 (b) 90 0.53%, 6/25/2036 (b),(c) Structured Asset Mortgage Investments Inc 0.75%, 9/25/2036 (b) 94 0.56%, 9/25/2045 (b) 41 23 1.79%, 7/20/2035 (b) 60 Structured Asset Securities Corp 6.00%, 5/25/2036 4.50%, 2/25/2033 Countrywide Asset-Backed Certificates Thornburg Mortgage Securities Trust 0.52%, 1/25/2036 (b) 0.95%, 12/25/2033 (b) 0.53%, 11/25/2035 (b) 16 14 Wachovia Bank Commercial Mortgage Trust Countrywide Home Loan Mortgage Pass Through 0.16%, 1/15/2041 (a),(b) 9 Trust 0.31%, 4/15/2042 (a),(b) 5.71%, 9/20/2036 (b) WaMu Mortgage Pass Through Certificates Credit Suisse First Boston Mortgage Securities Corp 0.50%, 11/25/2045 (b) 25 24 0.24%, 8/15/2038 (a) 0.52%, 4/25/2045 (b) 50 29 Fannie Mae 0.54%, 7/25/2045 (b) 38 29 0.55%, 2/25/2032 (b) 78 78 2.38%, 3/25/2033 (b) 56 50 Fannie Mae Whole Loan $ 8,320 0.45%, 5/25/2035 (b) 82 82 Office & Business Equipment - 0.46% Freddie Mac Xerox Corp 0.63%, 7/15/2023 (b) 4.25%, 2/15/2015 0.68%, 6/15/2023 (b) 60 59 5.50%, 5/15/2012 Ginnie Mae $ 621 1.26%, 10/16/2012 (b) 51 Oil & Gas - 1.20% GMAC Commercial Mortgage Securities Inc Canadian Natural Resources Ltd 0.37%, 8/10/2038 (a),(b) 81 5.15%, 2/1/2013 0.84%, 3/10/2038 (a),(b) 8 Chevron Corp GMAC Mortgage Corp Loan Trust 3.95%, 3/3/2014 5.25%, 7/25/2034 Husky Energy Inc Greenwich Capital Commercial Funding Corp 6.25%, 6/15/2012 0.29%, 12/10/2049 (a),(b) Shell International Finance BV GSR Mortgage Loan Trust 4.00%, 3/21/2014 4.48%, 7/25/2035 (b) $ 1,614 Impac CMB Trust Oil & Gas Services - 0.28% 0.50%, 5/25/2037 (b),(c) 1.23%, 10/25/2033 (b) 15 9 Weatherford International Inc 5.95%, 6/15/2012 Indymac Index Mortgage Loan Trust 6.63%, 11/15/2011 0.43%, 2/25/2037 (b) 0.49%, 6/25/2037 (b),(c) $ 377 0.85%, 4/25/2034 (b) 13 7 Other Asset Backed Securities - 1.23% Carrington Mortgage Loan Trust JP Morgan Chase Commercial Mortgage Securities 0.53%, 12/25/2035 (b) Corp Citigroup Mortgage Loan Trust Inc 5.31%, 1/15/2049 0.49%, 8/25/2035 (b) 16 15 6.96%, 11/15/2035 (a),(b) CNH Equipment Trust JP Morgan Mortgage Trust 4.12%, 5/15/2012 3.81%, 5/25/2034 94 Countrywide Asset-Backed Certificates 4.32%, 6/25/2035 (b) 84 6.02%, 9/25/2046 (b) 4.96%, 8/25/2035 (b) Countrywide Home Equity Loan Trust LB-UBS Commercial Mortgage Trust 0.46%, 12/15/2035 (b) 46 17 1.43%, 10/15/2035 (a),(b) 0.47%, 2/15/2036 (b) 73 58 5.39%, 6/15/2026 First-Citizens Home Equity Loan LLC 6.06%, 6/15/2020 6 6 0.44%, 9/15/2022 (a),(b) 52 28 MASTR Asset Securitization Trust GMAC Mortgage Corp Loan Trust 5.25%, 9/25/2033 (b) 61 61 0.43%, 8/25/2035 (b) 52 Merrill Lynch / Countrywide Commercial Mortgage John Deere Owner Trust Trust 4.18%, 6/15/2012 0.48%, 9/12/2049 (b) Marriott Vacation Club Owner Trust 0.65%, 7/12/2046 5.81%, 10/20/2029 (a) 79 80 See accompanying notes Schedule of Investments Short-Term Bond Account March 31, 2010 (unaudited) Principal Principal Amount Value U.S. GOVERNMENT & GOVERNMENT Amount Value BONDS (continued) (000's) (000's) AGENCY OBLIGATIONS (continued) (000's) (000's) Other Asset Backed Securities (continued) Federal National Mortgage Association (FNMA) Nomura Asset Acceptance Corp (continued) 0.47%, 1/25/2036 (a),(b) $ 157 $ 33 2.86%, 2/1/2035 (b),(d) $ 20 $ 21 $ 1,642 2.89%, 1/1/2035 (b),(d) Packaging & Containers - 0.07% 3.37%, 7/1/2034 (b),(d) Pactiv Corp 3.38%, 12/1/2033 (b),(d) 34 35 5.88%, 7/15/2012 90 96 3.46%, 8/1/2034 (b),(d) 66 69 4.00%, 7/1/2010 (d) 6 7 Pharmaceuticals - 2.29% 4.00%, 8/1/2010 (d) 5 5 Abbott Laboratories 4.00%, 3/1/2011 (d) 25 26 5.15%, 11/30/2012 4.50%, 5/1/2010 (d) 11 11 Cardinal Health Inc 4.50%, 6/1/2010 (d) 39 40 5.65%, 6/15/2012 28 30 4.50%, 5/1/2011 (d) 37 38 Eli Lilly & Co 4.50%, 7/1/2011 (d) 69 71 4.20%, 3/6/2014 $ 1,119 Novartis Capital Corp U.S. Treasury - 10.30% 1.90%, 4/24/2013 2.25%, 5/31/2014 Pfizer Inc 2.63%, 5/31/2010 4.45%, 3/15/2012 4.25%, 8/15/2013 $ 3,073 4.38%, 8/15/2012 Pipelines - 0.41% 4.50%, 4/30/2012 NGPL PipeCo LLC $ 13,800 6.51%, 12/15/2012 (a) U.S. Treasury Bill - 8.56% ONEOK Partners LP 0.29%, 2/10/2011 (e) 5.90%, 4/1/2012 $ 551 TOTAL U.S. GOVERNMENT & GOVERNMENT Real Estate - 0.24% AGENCY OBLIGATIONS $ 26,506 Regency Centers LP Principal 8.45%, 9/1/2010 Amount Value REPURCHASE AGREEMENTS - 0.75% (000's) (000's) REITS - 0.54% Banks - 0.75% Brandywine Operating Partnership LP Investment in Joint Trading Account; Bank of $ 225 $ 225 5.63%, 12/15/2010 America Repurchase Agreement; 0.01% dated iStar Financial Inc 03/31/10 maturing 04/01/10 (collateralized by 5.65%, 9/15/2011 Sovereign Agency Issues; $229,331; 0.00% - 6.00%, 12/15/2010 4.63%; dated 06/25/10 - 10/15/15) $ 726 Investment in Joint Trading Account; Credit Suisse Retail - 0.22% Repurchase Agreement; -0.01% dated 03/31/10 CVS Caremark Corp maturing 04/01/10 (collateralized by US 0.55%, 6/1/2010 (b) Treasury Notes; $458,661; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Student Loan Asset Backed Securities - 0.46% Investment in Joint Trading Account; Deutsche Bank 84 84 SLM Student Loan Trust Repurchase Agreement; 0.02% dated 03/31/10 1.35%, 10/25/2016 (b) maturing 04/01/10 (collateralized by Sovereign Agency Issues; $85,999; 1.13% - 3.75%; dated Telecommunications - 1.21% 09/09/11 - 03/09/12) British Telecommunications PLC Investment in Joint Trading Account; Morgan Stanley 5.15%, 1/15/2013 Repurchase Agreement; 0.01% dated 03/31/10 Cisco Systems Inc maturing 04/01/10 (collateralized by Sovereign 2.90%, 11/17/2014 Agency Issues; $245,384; 0.00% - 5.85%; dated Rogers Cable Inc 03/03/10 - 02/19/25) 7.88%, 5/1/2012 $ 999 Telecom Italia Capital SA TOTAL REPURCHASE AGREEMENTS $ 999 5.25%, 11/15/2013 Total Investments $ 130,756 $ 1,614 Other Assets in Excess of Liabilities, Net - 2.41% $ 3,231 TOTAL BONDS $ 103,251 TOTAL NET ASSETS - 100.00% $ 133,987 Principal U.S. GOVERNMENT & GOVERNMENT Amount Value AGENCY OBLIGATIONS - 19.78% (000's) (000's) (a) Security exempt from registration under Rule 144A of the Securities Act of Federal Home Loan Mortgage Corporation 1933. These securities may be resold in transactions exempt from (FHLMC) - 0.09% registration, normally to qualified institutional buyers. Unless otherwise 3.55%, 9/1/2035 (b),(d) $ 117 $ 121 indicated, these securities are not considered illiquid. At the end of the period, the value of these securities totaled $11,462 or 8.55% of net Federal National Mortgage Association (FNMA) - assets. 0.83% (b) Variable Rate. Rate shown is in effect at March 31, 2010 2.29%, 4/1/2033 (b),(d) (c) Security is Illiquid 2.62%, 1/1/2035 (b),(d) 30 31 (d) This entity was put into conservatorship by the US Government in 2008. 2.80%, 2/1/2037 (b),(d) See Notes to Financial Statements for additional information. 2.85%, 12/1/2032 (b),(d) 60 62 (e) Rate shown is the discount rate. See accompanying notes Schedule of Investments Short-Term Bond Account March 31, 2010 (unaudited) Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 1,849 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ (3,274 ) Cost for federal income tax purposes $ 134,030 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Government 40 .59% Financial 23 .62% Consumer, Non-cyclical 9 .38% Mortgage Securities 7 .13% Asset Backed Securities 4 .61% Industrial 2 .93% Communications 2 .86% Basic Materials 2 .30% Energy 1 .89% Utilities 1 .52% Technology 0 .54% Consumer, Cyclical 0 .22% Other Assets in Excess of Liabilities, Net 2 .41% TOTAL NET ASSETS 100.00% See accompanying notes Schedule of Investments Short-Term Income Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS - 96.18% (000's) (000's) BONDS (continued) (000's) (000's) Aerospace & Defense - 0.48% Diversified Financial Services (continued) General Dynamics Corp BlackRock Inc 1.80%, 7/15/2011 $ 400 $ 404 2.25%, 12/10/2012 $ 750 $ 756 Caterpillar Financial Services Corp Agriculture - 1.26% 4.85%, 12/7/2012 Cargill Inc Countrywide Financial Corp 5.20%, 1/22/2013 (a) 5.80%, 6/7/2012 General Electric Capital Corp Banks - 12.66% 2.80%, 1/8/2013 Bank of America Corp 5.72%, 8/22/2011 2.10%, 4/30/2012 Jefferies Group Inc 4.50%, 4/1/2015 5.88%, 6/8/2014 6.25%, 4/15/2012 John Deere Capital Corp Citigroup Inc 4.95%, 12/17/2012 5.50%, 8/27/2012 PACCAR Financial Corp Commonwealth Bank of Australia 1.95%, 12/17/2012 3.75%, 10/15/2014 (a) $ 7,715 Goldman Sachs Group Inc/The Electric - 5.18% 5.25%, 10/15/2013 Commonwealth Edison Co JP Morgan Chase & Co 5.40%, 12/15/2011 2.20%, 6/15/2012 7.50%, 7/1/2013 3.70%, 1/20/2015 Korea Electric Power Corp 5.38%, 10/1/2012 5.50%, 7/21/2014 (a) Morgan Stanley Nisource Finance Corp 1.95%, 6/20/2012 6.15%, 3/1/2013 5.63%, 1/9/2012 Oncor Electric Delivery Co LLC Regions Bank/Birmingham AL 5.95%, 9/1/2013 3.25%, 12/9/2011 Virginia Electric and Power Co SunTrust Bank/Atlanta GA 5.10%, 11/30/2012 3.00%, 11/16/2011 $ 4,391 Wells Fargo & Co Environmental Control - 0.61% 3.63%, 4/15/2015 Allied Waste North America Inc 4.38%, 1/31/2013 5.75%, 2/15/2011 Westpac Banking Corp 2.25%, 11/19/2012 Finance - Mortgage Loan/Banker - 8.60% $ 10,726 Fannie Mae Beverages - 1.61% 1.88%, 4/20/2012 Anheuser-Busch InBev Worldwide Inc 1.88%, 10/29/2012 2.50%, 3/26/2013 (a) 2.00%, 1/9/2012 7.20%, 1/15/2014 (a) 2.63%, 11/20/2014 $ 1,360 4.88%, 5/18/2012 Chemicals - 1.19% Freddie Mac Air Products & Chemicals Inc 1.75%, 6/15/2012 4.15%, 2/1/2013 5.75%, 1/15/2012 EI du Pont de Nemours & Co $ 7,285 3.25%, 1/15/2015 Food - 0.64% 5.00%, 7/15/2013 Kellogg Co $ 1,002 5.13%, 12/3/2012 Commercial Services - 1.65% ERAC USA Finance LLC Healthcare - Services - 0.50% 5.80%, 10/15/2012 (a) UnitedHealth Group Inc Western Union Co/The 4.88%, 2/15/2013 5.40%, 11/17/2011 $ 1,395 Home Equity Asset Backed Securities - 3.12% Computers - 1.83% Aegis Asset Backed Securities Trust Hewlett-Packard Co 0.73%, 3/25/2035 (b) 4.25%, 2/24/2012 Bayview Financial Acquisition Trust International Business Machines Corp 6.04%, 11/28/2036 2.10%, 5/6/2013 Home Equity Asset Trust $ 1,548 0.68%, 10/25/2035 (b) Consumer Products - 0.13% Mastr Asset Backed Securities Trust Clorox Co 0.31%, 11/25/2036 (b) 5.00%, 3/1/2013 $ 2,644 Insurance - 4.96% Diversified Financial Services - 9.09% Berkshire Hathaway Inc American Express Credit Corp 2.13%, 2/11/2013 5.88%, 5/2/2013 Fidelity National Financial Inc American Honda Finance Corp 7.30%, 8/15/2011 3.50%, 3/16/2015 (a) Metropolitan Life Global Funding I 4.63%, 4/2/2013 (a) 5.13%, 6/10/2014 (a) See accompanying notes Schedule of Investments Short-Term Income Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) BONDS (continued) (000's) (000's) Insurance (continued) Mortgage Backed Securities (continued) New York Life Global Funding Lehman Mortgage Trust 2.25%, 12/14/2012 (a) $ 750 $ 754 5.75%, 4/25/2036 $ 713 $ 705 Prudential Financial Inc Residential Asset Securitization Trust 3.63%, 9/17/2012 6.00%, 5/25/2036 $ 4,199 Residential Funding Mortgage Securities I Iron & Steel - 1.45% 5.50%, 9/25/2036 Nucor Corp Wells Fargo Mortgage Backed Securities Trust 5.00%, 12/1/2012 5.50%, 5/25/2035 5.75%, 10/25/2036 (b) Manufactured Housing Asset Backed Securities - $ 17,729 0.11% Oil & Gas - 1.66% Green Tree Financial Corp Apache Corp 7.70%, 9/15/2026 (c) 65 52 6.25%, 4/15/2012 Mid-State Trust Statoil ASA 8.33%, 4/1/2030 (c) 40 41 2.90%, 10/15/2014 $ 93 $ 1,405 Media - 1.23% Oil & Gas Services - 1.06% Time Warner Cable Inc Smith International Inc 5.40%, 7/2/2012 8.63%, 3/15/2014 Walt Disney Co/The 4.70%, 12/1/2012 Other Asset Backed Securities - 0.55% $ 1,049 Green Tree Home Improvement Loan Trust Mining - 0.61% 7.45%, 9/15/2025 (c) 7 5 Vulcan Materials Co Merrill Lynch First Franklin Mortgage Loan Trust 5.60%, 11/30/2012 0.95%, 10/25/2037 (b) $ 468 Miscellaneous Manufacturing - 0.50% Pharmaceuticals - 1.53% Honeywell International Inc Novartis Capital Corp 4.25%, 3/1/2013 2.90%, 4/24/2015 Pfizer Inc Mortgage Backed Securities - 20.93% 4.45%, 3/15/2012 Banc of America Funding Corp $ 1,292 0.32%, 7/20/2036 (b) Real Estate - 0.94% 5.75%, 3/25/2036 WCI Finance LLC / WEA Finance LLC Banc of America Mortgage Securities Inc 5.40%, 10/1/2012 (a) 4.75%, 8/25/2033 4.75%, 2/25/2035 REITS - 6.18% 5.00%, 2/25/2020 Arden Realty LP 5.00%, 5/25/2034 5.25%, 3/1/2015 5.25%, 10/25/2034 AvalonBay Communities Inc Chase Mortgage Finance Corp 5.50%, 1/15/2012 5.50%, 5/25/2035 Duke Realty LP Citicorp Mortgage Securities Inc 6.25%, 5/15/2013 4.50%, 9/25/2034 (b) ERP Operating LP 5.25%, 2/25/2035 5.50%, 10/1/2012 5.50%, 12/25/2033 Health Care REIT Inc Countrywide Alternative Loan Trust 5.88%, 5/15/2015 6.00%, 2/25/2017 6.00%, 11/15/2013 Countrywide Home Loan Mortgage Pass Through Nationwide Health Properties Inc Trust 6.25%, 2/1/2013 4.50%, 8/25/2033 6.50%, 7/15/2011 5.00%, 11/25/2018 $ 5,235 5.00%, 6/25/2034 Retail - 0.90% 5.00%, 8/25/2034 Wal-Mart Stores Inc 5.50%, 10/25/2035 2.88%, 4/1/2015 Credit Suisse First Boston Mortgage Securities Corp 3.20%, 5/15/2014 6.00%, 12/25/2033 $ 763 Fannie Mae Savings & Loans - 0.00% 5.00%, 11/25/2035 Washington Mutual Bank / Henderson NV 6.00%, 2/25/2031 0.00%, 1/15/2013 (d) 1 Freddie Mac 4.50%, 5/15/2030 Software - 1.09% 5.50%, 10/15/2027 Microsoft Corp 6.00%, 9/15/2029 2.95%, 6/1/2014 Ginnie Mae Oracle Corp 4.50%, 8/20/2032 3.75%, 7/8/2014 GSR Mortgage Loan Trust $ 925 5.00%, 8/25/2019 6.00%, 6/25/2036 See accompanying notes Schedule of Investments Short-Term Income Account March 31, 2010 (unaudited) Principal Principal Amount Value Amount Value BONDS (continued) (000's) (000's) REPURCHASE AGREEMENTS - 0.42% (000's) (000's) Telecommunications - 1.87% Banks - 0.42% America Movil SA de CV Investment in Joint Trading Account; Bank of $ 80 $ 80 5.50%, 3/1/2014 $ 250 $ 270 America Repurchase Agreement; 0.01% dated AT&T Inc 03/31/10 maturing 04/01/10 (collateralized by 4.95%, 1/15/2013 Sovereign Agency Issues; $81,780; 0.00% - Verizon New Jersey Inc 4.63%; dated 06/25/10 - 10/15/15) 5.88%, 1/17/2012 Investment in Joint Trading Account; Credit Suisse $ 1,579 Repurchase Agreement; -0.01% dated 03/31/10 Textiles - 0.60% maturing 04/01/10 (collateralized by US Mohawk Industries Inc Treasury Notes; $163,559; 0.00% - 5.50%; 7.20%, 4/15/2012 dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank 30 30 Transportation - 0.51% Repurchase Agreement; 0.02% dated 03/31/10 United Parcel Service Inc maturing 04/01/10 (collateralized by Sovereign 4.50%, 1/15/2013 Agency Issues; $30,667; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Water - 0.95% Investment in Joint Trading Account; Morgan Stanley 86 86 Veolia Environnement Repurchase Agreement; 0.01% dated 03/31/10 5.25%, 6/3/2013 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $87,504; 0.00% - 5.85%; dated TOTAL BONDS $ 81,461 03/03/10 - 02/19/25) Principal $ 356 U.S. GOVERNMENT & GOVERNMENT Amount Value TOTAL REPURCHASE AGREEMENTS $ 356 AGENCY OBLIGATIONS - 5.36% (000's) (000's) Total Investments $ 86,359 Federal Home Loan Mortgage Corporation Liabilities in Excess of Other Assets, Net - (FHLMC) - 0.10% (1.96)% $ (1,663) 3.01%, 11/1/2021 (b),(e) $ 4 $ 4 TOTAL NET ASSETS - 100.00% $ 84,696 6.00%, 5/1/2017 (e) 71 77 9.50%, 8/1/2016 (e) 4 5 $ 86 (a) Security exempt from registration under Rule 144A of the Securities Act of Federal National Mortgage Association (FNMA) - 1933. These securities may be resold in transactions exempt from 0.18% registration, normally to qualified institutional buyers. Unless otherwise 2.67%, 11/1/2032 (b),(e) 19 20 indicated, these securities are not considered illiquid. At the end of the 3.05%, 11/1/2022 (b),(e) 1 1 period, the value of these securities totaled $8,429 or 9.95% of net assets. 4.64%, 11/1/2035 (b),(e) 7 7 (b) Variable Rate. Rate shown is in effect at March 31, 2010 4.78%, 1/1/2019 (b),(e) 1 1 (c) Security is Illiquid 5.61%, 4/1/2019 (b),(e) 3 3 (d) Non-Income Producing Security 6.50%, 1/1/2014 (e) 16 17 (e) This entity was put into conservatorship by the US Government in 2008. 6.50%, 1/1/2014 (e) 19 20 See Notes to Financial Statements for additional information. 8.00%, 5/1/2027 (e) 63 71 (f) Security or a portion of the security was pledged to cover margin 8.50%, 11/1/2017 (e) 7 8 requirements for futures contracts. At the end of the period, the value of $ 148 these securities totaled $75 or 0.09% of net assets. Government National Mortgage Association (GNMA) - 0.11% 8.00%, 8/15/2012 1 1 Unrealized Appreciation (Depreciation) 9.00%, 12/15/2020 6 8 The net federal income tax unrealized appreciation (depreciation) and federal tax 9.00%, 4/20/2025 1 1 cost of investments held by the fund as of the period end were as follows: 10.00%, 9/15/2018 4 5 10.00%, 9/15/2018 4 5 Unrealized Appreciation $ 1,986 10.00%, 2/15/2019 30 35 Unrealized Depreciation 10.00%, 5/15/2020 14 16 Net Unrealized Appreciation (Depreciation) $ 1,288 10.00%, 6/15/2020 10 11 Cost for federal income tax purposes $ 85,071 10.00%, 12/15/2020 1 1 All dollar amounts are shown in thousands (000's) 10.00%, 2/15/2025 5 6 10.00%, 4/15/2025 1 2 11.00%, 12/15/2015 2 2 11.00%, 12/15/2015 3 3 $ 96 U.S. Treasury - 4.97% 0.88%, 12/31/2010 (f) 1.38%, 5/15/2012 1.75%, 1/31/2014 4.75%, 5/31/2012 $ 4,212 TOTAL U.S. GOVERNMENT & GOVERNMENT AGENCY OBLIGATIONS $ 4,542 See accompanying notes Schedule of Investments Short-Term Income Account March 31, 2010 (unaudited) Portfolio Summary (unaudited) Sector Percent Financial 34 .27% Mortgage Securities 21 .32% Government 13 .57% Consumer, Non-cyclical 7 .32% Utilities 6 .13% Asset Backed Securities 3 .78% Basic Materials 3 .25% Communications 3 .10% Technology 2 .92% Energy 2 .71% Industrial 2 .09% Consumer, Cyclical 1 .50% Liabilities in Excess of Other Assets, Net (1 .96)% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 6 .78% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) US 5 Year Note; June 2010 Short 50 $ $ 5,742 $ 28 $ 28 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Blend Account March 31, 2010 (unaudited) Value Value COMMON STOCKS - 97.55% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.21% Commercial Services - 6.83% inVentiv Health Inc (a) 5,230 $ Aaron's Inc 7,120 $ ABM Industries Inc Aerospace & Defense - 2.22% Advance America Cash Advance Centers Inc 83 Esterline Technologies Corp (a) American Public Education Inc (a) Moog Inc (a) CBIZ Inc (a) Teledyne Technologies Inc (a) Coinstar Inc (a) Triumph Group Inc Corinthian Colleges Inc (a) $ 1,225 Cornell Cos Inc (a) Apparel - 2.95% Emergency Medical Services Corp (a) Carter's Inc (a) Global Cash Access Holdings Inc (a) G-III Apparel Group Ltd (a) Grand Canyon Education Inc (a) 88 Jones Apparel Group Inc Healthcare Services Group Inc Steven Madden Ltd (a) Kenexa Corp (a) 22 True Religion Apparel Inc (a) Kforce Inc (a) Warnaco Group Inc/The (a) On Assignment Inc (a) 75 $ 1,628 Parexel International Corp (a) Automobile Parts & Equipment - 0.87% Providence Service Corp/The (a) 72 ArvinMeritor Inc (a) 55 Rent-A-Center Inc/TX (a) ATC Technology Corp/IL (a) 64 Steiner Leisure Ltd (a) Dana Holding Corp (a) 93 TeleTech Holdings Inc (a) 87 Dorman Products Inc (a) 77 TNS Inc (a) Tenneco Inc (a) Towers Watson & Co Wonder Auto Technology Inc (a) 49 Valassis Communications Inc (a) 77 $ 476 $ 3,767 Banks - 5.41% Computers - 1.65% Banco Latinoamericano de Comercio Exterior SA CACI International Inc (a) Bancorp Inc/DE (a) 75 Insight Enterprises Inc (a) Bank of Hawaii Corp Rimage Corp (a) 53 Camden National Corp 61 Super Micro Computer Inc (a) City Holding Co SYKES Enterprises Inc (a) Community Bank System Inc Syntel Inc Community Trust Bancorp Inc 76 Unisys Corp (a) 82 First Bancorp/Troy NC 61 $ 906 First Interstate Bancsystem Inc 60 Consumer Products - 1.52% Iberiabank Corp American Greetings Corp Independent Bank Corp/Rockland MA Central Garden and Pet Co - A Shares (a) NBT Bancorp Inc Ennis Inc 86 Prosperity Bancshares Inc Helen of Troy Ltd (a) Renasant Corp 81 Tupperware Brands Corp Signature Bank/New York NY (a) $ 834 Simmons First National Corp 61 Distribution & Wholesale - 0.93% Tompkins Financial Corp 83 Beacon Roofing Supply Inc (a) Trustmark Corp Brightpoint Inc (a) 79 United Bankshares Inc Core-Mark Holding Co Inc (a) 67 $ 2,982 United Stationers Inc (a) Biotechnology - 3.82% $ 514 Acorda Therapeutics Inc (a) 79 Diversified Financial Services - 1.54% Affymax Inc (a) 79 Calamos Asset Management Inc Arqule Inc (a) Encore Capital Group Inc (a) 77 Bio-Rad Laboratories Inc (a) Evercore Partners Inc - Class A Celldex Therapeutics Inc (a) 87 KBW Inc (a) Cubist Pharmaceuticals Inc (a) National Financial Partners Corp (a) 23 Cytokinetics Inc (a) 81 Piper Jaffray Cos (a) 96 Exelixis Inc (a) 64 SWS Group Inc Human Genome Sciences Inc (a) $ 849 Incyte Corp (a) Electric - 2.14% Ligand Pharmaceuticals Inc (a) 60 Avista Corp OncoGenex Pharmaceutical Inc (a) 87 IDACORP Inc Vical Inc (a) 85 NorthWestern Corp XOMA Ltd (a) 63 Unisource Energy Corp $ 2,106 $ 1,179 Chemicals - 2.48% Electrical Components & Equipment - 0.54% HB Fuller Co EnerSys (a) Innophos Holdings Inc Fushi Copperweld Inc (a) Olin Corp $ 296 Sensient Technologies Corp Electronics - 2.83% Stepan Co Benchmark Electronics Inc (a) WR Grace & Co (a) Brady Corp $ 1,366 Checkpoint Systems Inc (a) See accompanying notes Schedule of Investments SmallCap Blend Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Electronics (continued) Insurance (continued) CTS Corp 9,800 $ 93 Radian Group Inc 4,620 $ 72 LaBarge Inc (a) 57 StanCorp Financial Group Inc Multi-Fineline Electronix Inc (a) Symetra Financial Corp (a) 83 OSI Systems Inc (a) 98 Unitrin Inc 68 Park Electrochemical Corp Validus Holdings Ltd Rofin-Sinar Technologies Inc (a) $ 1,911 Watts Water Technologies Inc Internet - 2.40% Woodward Governor Co Art Technology Group Inc (a) $ 1,561 Earthlink Inc Engineering & Contruction - 1.32% j2 Global Communications Inc (a) EMCOR Group Inc (a) Perficient Inc (a) 93 Exponent Inc (a) 77 S1 Corp (a) Insituform Technologies Inc (a) TIBCO Software Inc (a) Sterling Construction Co Inc (a) 82 $ 1,321 $ 726 Investment Companies - 1.06% Entertainment - 0.84% Allied Capital Corp (a) 51 Bally Technologies Inc (a) Ares Capital Corp National CineMedia Inc Hercules Technology Growth Capital Inc $ 466 PennantPark Investment Corp 57 Environmental Control - 0.28% $ 587 Tetra Tech Inc (a) Iron & Steel - 0.10% Schnitzer Steel Industries Inc 58 Food - 1.73% American Italian Pasta Co (a) Leisure Products & Services - 0.33% Diamond Foods Inc Polaris Industries Inc Fresh Del Monte Produce Inc (a) Seneca Foods Corp (a) 75 Machinery - Diversified - 2.52% TreeHouse Foods Inc (a) Alamo Group Inc 69 $ 955 Altra Holdings Inc (a) 84 Forest Products & Paper - 0.29% Applied Industrial Technologies Inc Glatfelter Briggs & Stratton Corp Chart Industries Inc (a) Gas - 0.26% Middleby Corp (a) WGL Holdings Inc Wabtec Corp/DE $ 1,392 Hand & Machine Tools - 0.92% Media - 0.29% Franklin Electric Co Inc Journal Communications Inc (a) 59 Regal-Beloit Corp Scholastic Corp 99 $ 506 $ 158 Healthcare - Products - 2.82% Metal Fabrication & Hardware - 0.51% American Medical Systems Holdings Inc (a) CIRCOR International Inc 96 Immucor Inc (a) Dynamic Materials Corp Integra LifeSciences Holdings Corp (a) LB Foster Co (a) 69 Merit Medical Systems Inc (a) $ 284 Orthofix International NV (a) Mining - 0.56% PSS World Medical Inc (a) Hecla Mining Co (a) $ 1,554 Kaiser Aluminum Corp Healthcare - Services - 3.50% $ 312 Amedisys Inc (a) Miscellaneous Manufacturing - 2.12% Ensign Group Inc/The Actuant Corp Gentiva Health Services Inc (a) Ameron International Corp 95 ICON PLC ADR (a) AO Smith Corp LHC Group Inc (a) Brink's Co/The Magellan Health Services Inc (a) ESCO Technologies Inc Odyssey HealthCare Inc (a) Koppers Holdings Inc Psychiatric Solutions Inc (a) $ 1,170 RehabCare Group Inc (a) Oil & Gas - 2.65% $ 1,931 Arena Resources Inc (a) Home Furnishings - 0.86% Berry Petroleum Co Tempur-Pedic International Inc (a) Concho Resources Inc/Midland TX (a) Mariner Energy Inc (a) Insurance - 3.46% Petroquest Energy Inc (a) Aspen Insurance Holdings Ltd Swift Energy Co (a) Delphi Financial Group Inc $ 1,463 eHealth Inc (a) 79 Oil & Gas Services - 1.60% Flagstone Reinsurance Holdings Ltd 97 Dril-Quip Inc (a) Max Capital Group Ltd Lufkin Industries Inc OneBeacon Insurance Group Ltd 65 RPC Inc Platinum Underwriters Holdings Ltd See accompanying notes Schedule of Investments SmallCap Blend Account March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Oil & Gas Services (continued) Semiconductors (continued) T-3 Energy Services Inc (a) 5,030 $ Diodes Inc (a) 4,510 $ $ 886 Entegris Inc (a) Packaging & Containers - 1.42% Hittite Microwave Corp (a) Bway Holding Co (a) IXYS Corp (a) Rock-Tenn Co Kopin Corp (a) 76 Silgan Holdings Inc Micrel Inc 98 $ 787 Microsemi Corp (a) Pharmaceuticals - 2.60% PMC - Sierra Inc (a) Alexza Pharmaceuticals Inc (a) 62 Silicon Laboratories Inc (a) Catalyst Health Solutions Inc (a) Skyworks Solutions Inc (a) China Sky One Medical Inc (a) 52 $ 2,101 Cornerstone Therapeutics Inc (a) 46 Software - 3.85% Dyax Corp (a) 72 ACI Worldwide Inc (a) Orexigen Therapeutics Inc (a) Actuate Corp (a) 81 Par Pharmaceutical Cos Inc (a) ArcSight Inc (a) Perrigo Co CSG Systems International Inc (a) SXC Health Solutions Corp (a) 72 Double-Take Software Inc (a) 55 Vivus Inc (a) Informatica Corp (a) XenoPort Inc (a) 45 JDA Software Group Inc (a) $ 1,439 Mantech International Corp (a) REITS - 4.65% MicroStrategy Inc (a) BioMed Realty Trust Inc Pegasystems Inc CBL & Associates Properties Inc Quest Software Inc (a) Chimera Investment Corp SYNNEX Corp (a) Entertainment Properties Trust $ 2,121 Essex Property Trust Inc Telecommunications - 4.46% Getty Realty Corp 75 3Com Corp (a) Hersha Hospitality Trust Anaren Inc (a) 70 Inland Real Estate Corp Arris Group Inc (a) Kilroy Realty Corp Consolidated Communications Holdings Inc NorthStar Realty Finance Corp 87 InterDigital Inc (a) PS Business Parks Inc MasTec Inc (a) Saul Centers Inc Oplink Communications Inc (a) 80 Universal Health Realty Income Trust 74 PAETEC Holding Corp (a) 92 Urstadt Biddle Properties Inc 75 Polycom Inc (a) Washington Real Estate Investment Trust Premiere Global Services Inc (a) $ 2,567 SAVVIS Inc (a) Retail - 7.00% Symmetricom Inc (a) 68 Asbury Automotive Group Inc (a) Syniverse Holdings Inc (a) Barnes & Noble Inc $ 2,460 Big 5 Sporting Goods Corp Transportation - 2.12% Cash America International Inc Atlas Air Worldwide Holdings Inc (a) DineEquity Inc (a) Bristow Group Inc (a) Dress Barn Inc (a) Heartland Express Inc Einstein Noah Restaurant Group Inc (a) 47 HUB Group Inc (a) First Cash Financial Services Inc (a) 83 Marten Transport Ltd (a) Jo-Ann Stores Inc (a) $ 1,173 JOS A Bank Clothiers Inc (a) Trucking & Leasing - 0.23% PF Chang's China Bistro Inc (a) TAL International Group Inc Pier 1 Imports Inc (a) Ruby Tuesday Inc (a) TOTAL COMMON STOCKS $ 53,812 Sally Beauty Holdings Inc (a) Principal Stage Stores Inc Amount Value Texas Roadhouse Inc (a) REPURCHASE AGREEMENTS - 2.37% (000's) (000's) Tractor Supply Co Banks - 2.37% Wet Seal Inc/The (a) Investment in Joint Trading Account; Bank of $ 295 $ World Fuel Services Corp America Repurchase Agreement; 0.01% dated $ 3,857 03/31/10 maturing 04/01/10 (collateralized by Savings & Loans - 1.05% Sovereign Agency Issues; $300,656; 0.00% - Dime Community Bancshares 69 4.63%; dated 06/25/10 - 10/15/15) ESSA Bancorp Inc 76 Investment in Joint Trading Account; Credit Suisse Flushing Financial Corp Repurchase Agreement; -0.01% dated 03/31/10 Investors Bancorp Inc (a) 89 maturing 04/01/10 (collateralized by US OceanFirst Financial Corp 70 Treasury Notes; $601,313; 0.00% - 5.50%; Provident Financial Services Inc 94 dated 03/03/10 - 10/05/29) United Financial Bancorp Inc 81 $ 581 Semiconductors - 3.81% Cabot Microelectronics Corp (a) See accompanying notes Schedule of Investments SmallCap Blend Account March 31, 2010 (unaudited) Principal Amount Value REPURCHASE AGREEMENTS (continued) (000's) (000's) Banks (continued) Investment in Joint Trading Account; Deutsche Bank $ 111 $ Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $112,747; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $321,702; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 1,310 TOTAL REPURCHASE AGREEMENTS $ 1,310 Total Investments $ 55,122 Other Assets in Excess of Liabilities, Net - 0.08% $ 43 TOTAL NET ASSETS - 100.00% $ 55,165 (a) Non-Income Producing Security Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 12,397 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 10,612 Cost for federal income tax purposes $ 44,510 All dollar amounts are shown in thousands (000's) Portfolio Summary (unaudited) Sector Percent Consumer, Non-cyclical 22 .82% Financial 19 .54% Industrial 17 .02% Consumer, Cyclical 13 .78% Technology 9 .31% Communications 7 .36% Energy 4 .25% Basic Materials 3 .44% Utilities 2 .40% Other Assets in Excess of Liabilities, Net 0 .08% TOTAL NET ASSETS 100.00% Other Assets Summary (unaudited) Asset Type Percent Futures 1 .10% Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) Russell 2000 Mini; June 2010 Long 9 $ $ 609 $ 4 $ 4 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS - 96.69% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.18% Banks (continued) APAC Customer Services Inc (a) 1,135 $ 7 Bank of the Ozarks Inc 38 $ 1 inVentiv Health Inc (a) 11 Bridge Bancorp Inc 5 Marchex Inc 3 Bryn Mawr Bank Corp 56 1 Valuevision Media Inc (a) Cardinal Financial Corp 6 $ 148 Cathay General Bancorp 14 Aerospace & Defense - 0.74% Citizens Holding Co 43 1 AAR Corp (a) 4 City Holding Co 66 2 Aerovironment Inc (a) 11 CNB Financial Corp/PA 3 Argon ST Inc (a) 14 First Financial Bankshares Inc 17 Astronics Corp (a) 3 First of Long Island Corp/The 37 1 Cubic Corp 17 Great Southern Bancorp Inc 2 Esterline Technologies Corp (a) Hancock Holding Co 7 GenCorp Inc (a) 13 Iberiabank Corp HEICO Corp 31 Orrstown Financial Services Inc 3 Kaman Corp 17 Park National Corp 28 2 LMI Aerospace Inc (a) 3 Penns Woods Bancorp Inc 98 3 National Presto Industries Inc 15 PrivateBancorp Inc 12 Orbital Sciences Corp (a) 28 Republic Bancorp Inc/KY 41 1 Teledyne Technologies Inc (a) 15 Signature Bank/New York NY (a) $ 610 Southside Bancshares Inc 3 Agriculture - 0.06% Suffolk Bancorp 9 Alliance One International Inc (a) 11 SVB Financial Group (a) Cadiz Inc (a) 8 SY Bancorp Inc 5 Tejon Ranch Co (a) 8 Texas Capital Bancshares Inc (a) Universal Corp/VA 83 4 Tompkins Financial Corp 5 Vector Group Ltd 15 Trustco Bank Corp NY 8 $ 46 Westamerica Bancorporation 28 Airlines - 1.04% Wilshire Bancorp Inc 55 1 AirTran Holdings Inc (a) $ 1,508 Allegiant Travel Co (a) Beverages - 0.06% Hawaiian Holdings Inc (a) 12 Boston Beer Co Inc (a) 13 Republic Airways Holdings Inc (a) 2 Coca-Cola Bottling Co Consolidated 11 UAL Corp (a) 79 National Beverage Corp 3 Peet's Coffee & Tea Inc (a) 13 $ 860 Apparel - 3.61% $ 40 Carter's Inc (a) 40 Biotechnology - 3.66% CROCS Inc (a) 3SBio Inc ADR (a) Deckers Outdoor Corp (a) 54 Acorda Therapeutics Inc (a) 34 G-III Apparel Group Ltd (a) Affymax Inc (a) 12 Maidenform Brands Inc (a) Alnylam Pharmaceuticals Inc (a) 16 Oxford Industries Inc 8 AMAG Pharmaceuticals Inc (a) Skechers U.S.A. Inc (a) American Oriental Bioengineering Inc (a) 4 Steven Madden Ltd (a) Arena Pharmaceuticals Inc (a) 85 Timberland Co/The (a) 18 Arqule Inc (a) 6 True Religion Apparel Inc (a) 23 BioCryst Pharmaceuticals Inc (a) 7 Under Armour Inc (a) 29 Cambrex Corp (a) 5 Volcom Inc (a) 11 Celera Corp (a) 5 Warnaco Group Inc/The (a) Cell Therapeutics Inc (a) 8 Wolverine World Wide Inc 43 Cubist Pharmaceuticals Inc (a) 40 Curis Inc (a) 10 $ 2,997 Cytokinetics Inc (a) 6 Force Automobile Protection Manufacturers Inc (a) - 0.02% 13 Discovery Laboratories Inc (a) 3 Emergent Biosolutions Inc (a) 12 Enzo Biochem Inc (a) 7 ATC Automobile Technology Parts Corp/IL & Equipment (a) - 1.82% 8 Enzon Pharmaceuticals Inc (a) 14 China Automotive Systems Inc (a) 4 Exelixis Inc (a) 20 Halozyme Therapeutics Inc (a) 14 Dorman Cooper Tire Products & Rubber Inc (a) Co 12,674 84 241 2 Harvard Bioscience Inc (a) 4 Exide Technologies (a) Human Genome Sciences Inc (a) Fuel Systems Solutions Inc (a) 11 Idera Pharmaceuticals Inc (a) 6 Modine Manufacturing Co (a) Illumina Inc (a) Immunogen Inc (a) Westport Standard Motor Innovations Products Inc Inc (a) 20,544 435 339 4 Immunomedics Inc (a) 10 Wonder Auto Technology Inc (a) Incyte Corp (a) 31 InterMune Inc (a) $ 1,515 Martek Biosciences Corp (a) 6 Banks - 1.82% Medicines Co/The (a) 13 Ames National Corp 3 Micromet Inc (a) Arrow Financial Corp 7 Momenta Pharmaceuticals Inc (a) 15 Bank of Marin Bancorp 6 Nanosphere Inc (a) 3 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Biotechnology (continued) Commercial Services (continued) Novavax Inc (a) 3,203 $ 7 Gartner Inc (a) 2,019 $ 45 PDL BioPharma Inc 23 Geo Group Inc/The (a) 25 Regeneron Pharmaceuticals Inc (a) Global Cash Access Holdings Inc (a) 12 Repligen Corp (a) 6 Grand Canyon Education Inc (a) 11 Sangamo Biosciences Inc (a) 11 Great Lakes Dredge & Dock Corp 9 Seattle Genetics Inc (a) 30 Healthcare Services Group Inc 25 Sequenom Inc (a) 10 Heartland Payment Systems Inc 21 SuperGen Inc (a) 5 Hill International Inc (a) 6 Zymogenetics Inc (a) 12 HMS Holdings Corp (a) 40 $ 3,040 Huron Consulting Group Inc (a) 14 Building Materials - 0.31% ICF International Inc (a) 13 AAON Inc 13 K12 Inc (a) 13 Apogee Enterprises Inc 85 1 Kendle International Inc (a) 2 Drew Industries Inc (a) 11 Kenexa Corp (a) 14 LSI Industries Inc Kforce Inc (a) NCI Building Systems Inc (a) 2 Korn/Ferry International (a) Quanex Building Products Corp 11 Landauer Inc 11 Simpson Manufacturing Co Inc 21 Lincoln Educational Services Corp (a) 11 $ 262 Live Nation Entertainment Inc (a) 21 Chemicals - 0.72% MAXIMUS Inc 29 Balchem Corp 20 Medifast Inc (a) 15 China Green Agriculture Inc (a) 7 MoneyGram International Inc (a) 12 Hawkins Inc 9 Monro Muffler Brake Inc 18 Landec Corp (a) 8 Multi-Color Corp 5 NewMarket Corp National Research Corp 74 2 Omnova Solutions Inc (a) 15 Navigant Consulting Inc (a) 19 PolyOne Corp (a) 7 Net 1 UEPS Technologies Inc (a) 17 Stepan Co 11 On Assignment Inc (a) WR Grace & Co (a) 17 Parexel International Corp (a) Zep Inc PDI Inc (a) 47 $ 594 Pre-Paid Legal Services Inc (a) 12 Providence Service Corp/The (a) 7 Coal - 0.03% Cloud Peak Energy Inc (a) 10 QC Holdings Inc 1 James River Coal Co (a) 13 Resources Connection Inc (a) 23 Westmoreland Coal Co (a) 95 1 Rewards Network Inc 94 1 Riskmetrics Group Inc (a) 13 $ 24 Commercial Services - 6.41% Rollins Inc 29 RSC Holdings Inc (a) 10 ABM Industries Inc 10 Administaff Inc 14 Standard Sotheby's Parking Corp (a) 1,588 62 49 1 Advance America Cash Advance Centers Inc 11 Steiner Leisure Ltd (a) 11 Advisory Board Co/The (a) 15 SuccessFactors Inc (a) American Public Education Inc (a) Team Inc (a) 9 American Reprographics Co (a) 13 TeleTech Holdings Inc (a) 17 AMN Healthcare Services Inc (a) 10 TNS Inc (a) 17 Arbitron Inc 18 Asset Acceptance Capital Corp (a) 2 Towers Watson & Co 51 Transcend Services Inc (a) Avis Budget Group Inc (a) 21 Universal Technical Institute Inc (a) 12 Bridgepoint Education Inc (a) 15 Valassis Communications Inc (a) 32 Capella Education Co (a) Wright Express Corp (a) 35 Cardtronics Inc (a) CBIZ Inc (a) 13 $ 5,314 Cenveo Inc (a) 14 Computers - 2.75% 3D Systems Corp (a) 8 ChinaCast Chemed Corp Education Corp (a) 1,515 688 11 37 Compellent Technologies Inc (a) Coinstar Inc (a) 25 Computer Task Group Inc (a) 3 Corinthian Colleges Inc (a) Cray Inc (a) 7 Fortinet Inc (a) 7 Corporate Executive Board Co 28 Corvel Corp (a) 11 iGate Corp 10 CoStar Group Inc (a) 21 Imation Corp (a) 1 CRA International Inc (a) 9 Insight Enterprises Inc (a) 4 Cross Country Healthcare Inc (a) 1 Jack Henry & Associates Inc 60 LivePerson Inc (a) Deluxe Corp 17 Manhattan Associates Inc (a) 18 Diamond Management & Technology Consultants 8 Maxwell Technologies Inc (a) 7 Inc Dollar Financial Corp (a) 14 MTS Systems Corp 79 2 DynCorp International Inc (a) 2 Ness Technologies Inc (a) 90 Emergency Medical Services Corp (a) 50 Netezza Corp (a) 19 Euronet Worldwide Inc (a) 23 Netscout Systems Inc (a) 11 ExlService Holdings Inc (a) Palm Inc (a) 14 Forrester Research Inc (a) 14 PAR Technology Corp (a) 2 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Computers (continued) Electrical Components & Equipment (continued) Quantum Corp (a) 6,388 $ 17 Advanced Energy Industries Inc (a) 12,457 $ Radiant Systems Inc (a) American Superconductor Corp (a) Radisys Corp (a) 9 GrafTech International Ltd (a) 20 Riverbed Technology Inc (a) Graham Corp 5 SRA International Inc (a) 11 Harbin Electric Inc (a) 15 STEC Inc (a) 13 JA Solar Holdings Co Ltd ADR (a) Stratasys Inc (a) 13 Lihua International Inc (a) 79 1 Super Micro Computer Inc (a) Powell Industries Inc (a) 11 SYKES Enterprises Inc (a) 27 Power-One Inc (a) Synaptics Inc (a) 29 PowerSecure International Inc (a) Syntel Inc 15 Satcon Technology Corp (a) Unisys Corp (a) 4 SmartHeat Inc (a) 4 Virtusa Corp (a) 4 Universal Display Corp (a) Xyratex Ltd (a) $ 1,588 $ 2,275 Electronics - 2.05% Consumer Products - 0.87% American Science & Engineering Inc 21 Blyth Inc 19  Analogic Corp 11 Tupperware Brands Corp Badger Meter Inc 18 WD-40 Co 11 Ballantyne Strong Inc (a) $ 725 Benchmark Electronics Inc (a) 7 Cosmetics & Personal Care - 0.01% Checkpoint Systems Inc (a) 9 Inter Parfums Inc 2 China Security & Surveillance Technology Inc (a) 12 Revlon Inc (a) 6 Cogent Inc (a) 13 $ 8 CTS Corp 81 1 Distribution & Wholesale - 1.30% Daktronics Inc 10 Beacon Roofing Supply Inc (a) 38 DDi Corp (a) 98 1 BMP Sunstone Corp (a) 7 Dionex Corp (a) 40 Brightpoint Inc (a) 11 FARO Technologies Inc (a) 10 Chindex International Inc (a) 6 FEI Co (a) 24 Core-Mark Holding Co Inc (a) 4 II-VI Inc (a) Fossil Inc (a) 53 Imax Corp (a) Houston Wire & Cable Co 4 L-1 Identity Solutions Inc (a) 17 MWI Veterinary Supply Inc (a) LaBarge Inc (a) 5 Owens & Minor Inc 47 MEMSIC Inc (a) 54  Pool Corp 15 Methode Electronics Inc 2 Scansource Inc (a) 71 2 Multi-Fineline Electronix Inc (a) 11 School Specialty Inc (a) 7 Newport Corp (a) Watsco Inc 36 OSI Systems Inc (a) 11 WESCO International Inc (a) Park Electrochemical Corp Plexus Corp (a) 14 $ 1,078 RAE Systems Inc (a) 1 Diversified Financial Services - 0.51% Rofin-Sinar Technologies Inc (a) 13 Broadpoint BGC Partners Gleacher Inc Securities Inc (a) 2,323 972 9 6 Taser International Inc (a) 9 Credit Acceptance Corp (a) 10 Varian Inc (a) 11 Diamond Hill Investment Group Inc 86 6 Woodward Governor Co Duff & Phelps Corp 12 $ 1,701 Epoch Holding Corp 6 Energy - Alternate Sources - 1.01% GAMCO Investors Inc 8 China Integrated Energy Inc (a) GFI Group Inc 11 Clean Energy Fuels Corp (a) 21 JMP Group Inc 61 1 Comverge Inc (a) KBW Inc (a) 11 FuelCell Energy Inc (a) Knight Capital Group Inc (a) 21 Headwaters Inc (a) MarketAxess Holdings Inc 14 Syntroleum Corp (a) 6 Nelnet Inc 5 $ 842 optionsXpress Holdings Inc (a) 20 Engineering & Contruction - 0.37% Portfolio Recovery Associates Inc (a) 24 EMCOR Group Inc (a) 16 Pzena Investment Management Inc (a) 3 ENGlobal Corp (a) 2 Stifel Financial Corp (a) Exponent Inc (a) 12 SWS Group Inc 73 1 Granite Construction Inc 6 US Global Investors Inc 5 Layne Christensen Co (a) Westwood Holdings Group Inc 8 Michael Baker Corp (a) 12 $ 418 Mistras Group Inc (a) 3 Electric - 0.02% MYR Group Inc/Delaware (a) 13 EnerNOC Inc (a) 11 Orion Marine Group Inc (a) 15 Pike Electric Corp (a) 3 Stanley Inc (a) 10 US Geothermal Inc (a) 2 Sterling Construction Co Inc (a) 51 1 $ 16 VSE Corp 6 Electrical Components & Equipment - 1.91% $ 311 Advanced Battery Technologies Inc (a) 10 Entertainment - 1.32% Bally Technologies Inc (a) 66 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Entertainment (continued) Healthcare - Products (continued) Bluegreen Corp (a) 31,818 $ Cepheid Inc (a) 9,672 $ Cinemark Holdings Inc Conceptus Inc (a) 18 Dover Downs Gaming & Entertainment Inc 2 CryoLife Inc (a) 7 National CineMedia Inc 2 Cutera Inc (a) Shuffle Master Inc (a) Cyberonics Inc (a) 16 $ 1,095 Delcath Systems Inc (a) 31 Environmental Control - 0.88% DexCom Inc (a) 14 Calgon Carbon Corp (a) 24 Endologix Inc (a) 9 Clean Harbors Inc (a) 29 ev3 Inc (a) Darling International Inc (a) Exactech Inc (a) 8 EnergySolutions Inc 2 Given Imaging Ltd (a) 64 Metalico Inc (a) Greatbatch Inc (a) 9 Met-Pro Corp 5 Haemonetics Corp (a) 45 Mine Safety Appliances Co 21 Hanger Orthopedic Group Inc (a) Perma-Fix Environmental Services (a) 6 HeartWare International Inc (a) Tetra Tech Inc (a) 43 ICU Medical Inc (a) 13 US Ecology Inc 13 Immucor Inc (a) 48 $ 723 Insulet Corp (a) 14 Food - 1.73% Integra LifeSciences Holdings Corp (a) 25 American Dairy Inc (a) 8 Invacare Corp 10 American Italian Pasta Co (a) 17 IRIS International Inc (a) 8 Calavo Growers Inc 9 Kensey Nash Corp (a) 9 Cal-Maine Foods Inc 13 Luminex Corp (a) 18 Chiquita Brands International Inc (a) Masimo Corp Diamond Foods Inc Medical Action Industries Inc (a) 6 Dole Food Co Inc (a) 12 Merge Healthcare Inc (a) 94 HQ Sustainable Maritime Industries Inc (a) 3 Meridian Bioscience Inc 25 J&J Snack Foods Corp 18 Merit Medical Systems Inc (a) 13 Lancaster Colony Corp 33 Micrus Endovascular Corp (a) 9 Lance Inc 17 Natus Medical Inc (a) 15 Overhill Farms Inc (a) 4 NuVasive Inc (a) Ruddick Corp 11 OraSure Technologies Inc (a) 12 Sanderson Farms Inc 32 Orthofix International NV (a) 19 Tootsie Roll Industries Inc 17 PSS World Medical Inc (a) 42 United Natural Foods Inc (a) 35 Quidel Corp (a) 11 Village Super Market Inc 8 Rockwell Medical Technologies Inc (a) 4 Zhongpin Inc (a),(b) 9 Sirona Dental Systems Inc (a) Somanetics Corp (a) 10 $ 1,447 SonoSite Inc (a) 17 Boise Forest Inc Products (a) & Paper - 0.34% 4 Spectranetics Corp (a) 10 Clearwater Paper Corp (a) 43 2 Stereotaxis Inc (a) 7 Deltic Timber Corp 10 STERIS Corp 60 Orchids Paper Products Co (a) 4 SurModics Inc (a) 10 Symmetry Medical Inc (a) 3 Potlatch Corp 21 Thoratec Corp (a) Wausau Schweitzer-Mauduit Paper Corp International (a) Inc 4,922 724 234 6 TomoTherapy Inc (a) $ 281 Utah Medical Products Inc 4 Vascular Solutions Inc (a) 6 Gas - 0.03% Volcano Corp (a) New Jersey Resources Corp 11 Piedmont Natural Gas Co Inc 6 Wright West Pharmaceutical Medical Group Services Inc (a) Inc 1,157 998 20 42 South Jersey Industries Inc 6 $ 23 Zoll Young Medical Innovations Corp Inc (a) 171 555 15 5 Hand & Machine Tools - 0.01% K-Tron International Inc (a) 66 10 $ 5,790 Healthcare - Services - 1.85% Air Methods Corp (a) 11 Healthcare - Products - 6.97% Alliance HealthCare Services Inc (a) 6 Abaxis Inc (a) 18 Allied Healthcare International Inc (a) 1 ABIOMED Inc (a) 8 Almost Family Inc (a) 9 Accuray Inc (a) 11 Amedisys Inc (a) 43 Affymetrix Inc (a) Align Technology Inc (a) 34 America Service Group Inc 6 AMERIGROUP Corp (a) 54 Alpha PRO Tech Ltd (a) 66 Bio-Reference Labs Inc (a) American Medical Systems Holdings Inc (a) Centene Corp (a) 17 Angiodynamics Inc (a) 5 Continucare Corp (a) 4 Atrion Corp 67 10 Emeritus Corp (a) 10 BioMimetic Therapeutics Inc (a) Bovie Medical Corp (a) 5 Ensign Group Inc/The 9 Genoptix Inc (a) 18 Bruker BioSciences Corp (a) Gentiva Health Services Inc (a) 11 Cantel Medical Corp 8 Healthsouth Corp (a) Cardiac Science Corp (a) 93  See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Healthcare - Services (continued) Internet (continued) Healthways Inc (a) 78 $ 1 NutriSystem Inc 28,813 $ IPC The Hospitalist Co Inc (a) 17 Online Resources Corp (a) 3 LHC Group Inc (a) 16 PC-Tel Inc (a)  Metropolitan Health Networks Inc (a) 5 Perficient Inc (a) NovaMed Inc (a) 2 Rackspace Hosting Inc (a) Odyssey HealthCare Inc (a) 13 S1 Corp (a) 9 Psychiatric Solutions Inc (a) 34 Saba Software Inc (a) 5 RadNet Inc (a) 4 Safeguard Scientifics Inc (a) 4 RehabCare Group Inc (a) Sapient Corp 23 Select Medical Holdings Corp (a) 4 Shutterfly Inc (a) 3 Triple-S Management Corp (a) 46 1 SonicWALL Inc (a) 1 US Physical Therapy Inc (a) 4 Sourcefire Inc (a) Virtual Radiologic Corp (a) 3 Stamps.com Inc (a) 5 $ 1,539 TeleCommunication Systems Inc (a) 9 Holding Companies - Diversified - 0.00% Terremark Worldwide Inc (a) 10 Primoris Services Corp 3 TIBCO Software Inc (a) 20 Travelzoo Inc (a) 4 Home Builders - 0.23% ValueClick Inc (a) 26 Hovnanian Enterprises Inc (a) VASCO Data Security International Inc (a) 8 Vitacost.com Inc (a) Home Furnishings - 1.33% Websense Inc (a) 30 DTS Inc/CA (a) 15 $ 5,514 La-Z-Boy Inc (a) Investment Companies - 0.00% Select Comfort Corp (a) Main Street Capital Corp 3 Tempur-Pedic International Inc (a) TiVo Inc (a) 49 Iron & Steel - 0.12% Universal Electronics Inc (a) 10 General Steel Holdings Inc (a) 97 $ 1,101 Insurance - 0.35% Leisure Products & Services - 0.10% American Safety Insurance Holdings Ltd (a) 41 1 Ambassadors Group Inc 9 Amtrust Financial Services Inc 2 Interval Leisure Group Inc (a) 16 Assured Guaranty Ltd 9 Life Time Fitness Inc (a) 4 eHealth Inc (a) 11 Polaris Industries Inc 47 FBL Financial Group Inc 6 Universal Travel Group (a) 4 First Mercury Financial Corp 4 $ 80 Hallmark Financial Services (a) 49  Lodging - 0.01% Life Partners Holdings Inc 7 Ameristar Casinos Inc 12 PMA Capital Corp (a) RLI Corp 13 Machinery - Construction & Mining - 0.40% Safety Insurance Group Inc 74 3 Bucyrus International Inc Tower Group Inc 23 Universal Insurance Holdings Inc 2 Machinery - Diversified - 1.67% $ 288 Altra Holdings Inc (a) 2 Internet - 6.65% Chart Industries Inc (a) 15 AboveNet Inc (a) Duoyuan Printing Inc (a) 1 Art Technology Group Inc (a) 17 DXP Enterprises Inc (a) AsiaInfo Holdings Inc (a) Intermec Inc (a) 27 Blue Coat Systems Inc (a) 32 Intevac Inc (a) Blue Nile Inc (a) 21 iRobot Corp (a) 7 Clicksoftware Technologies Ltd (a) Lindsay Corp 15 Cogent Communications Group Inc (a) 12 Middleby Corp (a) 29 comScore Inc (a) 11 Nordson Corp Constant Contact Inc (a) 14 Presstek Inc (a) Cybersource Corp (a) Tennant Co 16 DealerTrack Holdings Inc (a) 16 $ 1,390 Dice Holdings Inc (a) 5 Media - 0.56% Digital River Inc (a) 28 Acacia Research - Acacia Technologies (a) 11 Earthlink Inc 5 DG FastChannel Inc (a) eResearchTechnology Inc (a) 13 Dolan Media Co (a) GSI Commerce Inc (a) World Wrestling Entertainment Inc 9 Health Grades Inc (a) $ 462 Infospace Inc (a) Metal Fabrication & Hardware - 0.67% Internet Brands Inc (a) 6 Ampco-Pittsburgh Corp 5 j2 Global Communications Inc (a) 29 CIRCOR International Inc Liquidity Services Inc (a) 8 Dynamic Materials Corp 9 Local.com Corp (a) Kaydon Corp LoopNet Inc (a) 10 North American Galvanizing & Coating Inc (a) 2 MercadoLibre Inc (a) 37 Omega Flex Inc 1 ModusLink Global Solutions Inc (a) 95 RBC Bearings Inc (a) 17 NIC Inc See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Metal Fabrication & Hardware (continued) Oil & Gas Services (continued) Worthington Industries Inc 1,624 $ 28 Gulf Island Fabrication Inc 30 $ 1 $ 561 ION Geophysical Corp (a) 2 Mining - 0.81% Lufkin Industries Inc 31 Allied Nevada Gold Corp (a) Matrix Service Co (a) 4 AMCOL International Corp 6 Natural Gas Services Group Inc (a) 54 1 Horsehead Holding Corp (a) RPC Inc Stillwater Mining Co (a) 3 Tetra Technologies Inc (a) 15 United States Lime & Minerals Inc (a) 63 3 TGC Industries Inc (a) 2 $ 681 Willbros Group Inc (a) 14 Miscellaneous Manufacturing - 0.73% $ 595 Actuant Corp 19 Packaging & Containers - 0.70% Acuity Brands Inc 36 AEP Industries Inc (a) 6 AZZ Inc 13 Bway Holding Co (a) 33  Blount International Inc (a) 6 Rock-Tenn Co China Fire & Security Group Inc (a) 8 Silgan Holdings Inc 25 CLARCOR Inc 20 $ 578 Colfax Corp (a) 3 Pharmaceuticals - 5.96% ESCO Technologies Inc 26 Adolor Corp (a) 2 GP Strategies Corp (a) 4 Akorn Inc (a) 4 Hexcel Corp (a) 43 Alkermes Inc (a) Koppers Holdings Inc Allos Therapeutics Inc (a) 14 Matthews International Corp 28 Auxilium Pharmaceuticals Inc (a) 44 Metabolix Inc (a) 12 AVI BioPharma Inc (a) 5 PMFG Inc (a) 8 BioDelivery Sciences International Inc (a) 2 Polypore International Inc (a) 5 BioScrip Inc (a) Portec Rail Products Inc 2 Caraco Pharmaceutical Laboratories Ltd (a) 1 Raven Industries Inc 14 Catalyst Health Solutions Inc (a) Smith & Wesson Holding Corp (a) 10 China Sky One Medical Inc (a) 7 Sturm Ruger & Co Inc 10 China-Biotics Inc (a) 8 Trimas Corp (a) 2 Clarient Inc (a) 4 $ 611 Cornerstone Therapeutics Inc (a) 2 Office Furnishings - 0.45% Cumberland Pharmaceuticals Inc (a) 3 Herman Miller Inc 25 Depomed Inc (a) 8 HNI Corp 27 Durect Corp (a) 12 Interface Inc Hi-Tech Pharmacal Co Inc (a) 86 2 Knoll Inc 16 Impax Laboratories Inc (a) $ 376 Infinity Pharmaceuticals Inc (a) 2 Oil & Gas - 2.51% Inspire Pharmaceuticals Inc (a) Alon USA Energy Inc 33  Isis Pharmaceuticals Inc (a) Apco Oil and Gas International Inc 11 ISTA Pharmaceuticals Inc (a) 6 Approach Resources Inc (a) 2 Jazz Pharmaceuticals Inc (a) Arena Resources Inc (a) 38 KV Pharmaceutical Co (a) 2 Atlas Energy Inc (a) 30 Lannett Co Inc (a) 2 ATP Oil & Gas Corp (a) 7 MannKind Corp (a) 10 BPZ Resources Inc (a) 14 MAP Pharmaceuticals Inc (a) 7 Brigham Exploration Co (a) Matrixx Initiatives Inc (a) 2 Carrizo Oil & Gas Inc (a) 17 Medicis Pharmaceutical Corp 9 Contango Oil & Gas Co (a) 17 Medivation Inc (a) 9 CVR Energy Inc (a) 77 1 MiddleBrook Pharmaceuticals Inc (a) 1 Endeavour International Corp (a) 6 Nabi Biopharmaceuticals (a) 9 GMX Resources Inc (a) Nektar Therapeutics (a) 36 Hercules Offshore Inc (a) 2 Neogen Corp (a) McMoRan Exploration Co (a) 29 NeurogesX Inc (a) 4 Northern Oil and Gas Inc (a) 15 Nutraceutical International Corp (a) 29  Penn Virginia Corp Obagi Medical Products Inc (a) 9 Pioneer Drilling Co (a) 3 Onyx Pharmaceuticals Inc (a) 48 Rex Energy Corp (a) 9 Optimer Pharmaceuticals Inc (a) 9 Swift Energy Co (a) Pharmasset Inc (a) Vaalco Energy Inc (a) 1 PharMerica Corp (a) 17 Vantage Drilling Co (a) 41 Questcor Pharmaceuticals Inc (a) 22 W&T Offshore Inc 12 Rigel Pharmaceuticals Inc (a) 12 Whiting Petroleum Corp (a) Salix Pharmaceuticals Ltd (a) Santarus Inc (a) 12 $ 2,084 Savient Pharmaceuticals Inc (a) 25 Oil & Gas Services - 0.72% Bolt Technology Corp (a) 1 Schiff Nutrition International Inc 73  Boots & Coots Inc (a) Sciclone Pharmaceuticals Inc (a) 6 Cal Dive International Inc (a) 3 SIGA Technologies Inc (a) 9 SXC Health Solutions Corp (a) Dril-Quip CARBO Ceramics Inc (a) Inc 528 869 53 33 Synta Pharmaceuticals Corp (a) 3 Geokinetics Inc (a) 1 Theravance Inc (a) 18 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Pharmaceuticals (continued) Retail (continued) USANA Health Sciences Inc (a) 280 $ 9 JOS A Bank Clothiers Inc (a) 544 $ 30 Vanda Pharmaceuticals Inc (a) 14 Kirkland's Inc (a) Viropharma Inc (a) 9 Liz Claiborne Inc (a) 13 Vivus Inc (a) 21 Lululemon Athletica Inc (a) 50 XenoPort Inc (a) 13 Lumber Liquidators Holdings Inc (a) $ 4,962 McCormick & Schmick's Seafood Restaurants Inc (a) REITS - 0.22% Men's Wearhouse Inc 3 Acadia Realty Trust 7 Nu Skin Enterprises Inc 42 Alexander's Inc (a) 31 10 OfficeMax Inc (a) 23 Associated Estates Realty Corp 2 Papa John's International Inc (a) 14 DuPont Fabros Technology Inc 13 PC Mall Inc (a) 1 EastGroup Properties Inc 17 PetMed Express Inc 15 Equity Lifestyle Properties Inc 24 PF Chang's China Bistro Inc (a) 31 Getty Realty Corp 7 Pricesmart Inc 10 Government Properties Income Trust 43 1 Rue21 Inc (a) 5 Invesco Mortgage Capital Inc 33 1 Sally Beauty Holdings Inc (a) 9 LTC Properties Inc 3 Sonic Automotive Inc (a) 4 Mid-America Apartment Communities Inc 21 Sonic Corp (a) 18 National Health Investors Inc 61 2 Sport Supply Group Inc 2 Omega Healthcare Investors Inc 10 Susser Holdings Corp (a) 54 1 PS Business Parks Inc 14 Systemax Inc 3 Saul Centers Inc 7 Texas Roadhouse Inc (a) Tanger Factory Outlet Centers 27 Tractor Supply Co 62 UMH Properties Inc 98 1 Ulta Salon Cosmetics & Fragrance Inc (a) Universal Health Realty Income Trust 10 Wet Seal Inc/The (a) Washington Real Estate Investment Trust 9 World Fuel Services Corp 47 $ 186 Zumiez Inc (a) 17 Retail - 6.39% $ 5,313 99 Cents Only Stores (a) 20 Savings & Loans - 0.03% AFC Enterprises Inc (a) 1 Brookline Bancorp Inc 7 America's Car-Mart Inc (a) 7 Brooklyn Federal Bancorp Inc 70 1 Big 5 Sporting Goods Corp 10 Cheviot Financial Corp 29  BJ's Restaurants Inc (a) Clifton Savings Bancorp Inc 48  Books-A-Million Inc 32  Danvers Bancorp Inc 63 1 Buckle Inc/The 26 Investors Bancorp Inc (a) 2 Buffalo Wild Wings Inc (a) 22 Kearny Financial Corp 2 Build-A-Bear Workshop Inc (a) 48 Oritani Financial Corp 6 California Pizza Kitchen Inc (a) 15 Prudential Bancorp Inc of Pennsylvania 1 Caribou Coffee Co Inc (a) 2 Roma Financial Corp 2 Carrols Restaurant Group Inc (a) 3 United Financial Bancorp Inc 2 Casey's General Stores Inc 28 $ 24 Cato Corp/The 18 Semiconductors - 7.17% CEC Entertainment Inc (a) 26 Amkor Technology Inc (a) 23 Cheesecake Factory Inc/The (a) 48 Amtech Systems Inc (a) Chico's FAS Inc Applied Micro Circuits Corp (a) 18 Childrens Place Retail Stores Inc/The (a) 29 ATMI Inc (a) 8 Citi Trends Inc (a) Cabot Microelectronics Corp (a) 4 CKE Restaurants Inc 14 Cavium Networks Inc (a) Collective Brands Inc (a) 19 Ceva Inc (a) Cracker Barrel Old Country Store Inc 23 Cirrus Logic Inc (a) Denny's Corp (a) 17 Diodes Inc (a) 23 Destination Maternity Corp (a) 5 Emulex Corp (a) DineEquity Inc (a) 18 Entegris Inc (a) Domino's Pizza Inc (a) 2 Formfactor Inc (a) Dress Barn Inc (a) 10 GT Solar International Inc (a) 7 DSW Inc (a) 30 1 Hittite Microwave Corp (a) Einstein Noah Restaurant Group Inc (a) 2 Ikanos Communications Inc (a) Ezcorp Inc (a) 27 IXYS Corp (a) 8 Finish Line Inc/The 17 Kopin Corp (a) 11 First Cash Financial Services Inc (a) 15 Kulicke & Soffa Industries Inc (a) Fred's Inc 6 Lattice Semiconductor Corp (a) 2 Fuqi International Inc (a) 6 Micrel Inc 9 Gymboree Corp (a) 35 Microsemi Corp (a) hhgregg Inc (a) 14 Microtune Inc (a) 4 Hibbett Sports Inc (a) Mindspeed Technologies Inc (a) HOT Topic Inc 8 MIPS Technologies Inc (a) 9 HSN Inc (a) 35 Monolithic Power Systems Inc (a) J Crew Group Inc (a) Nanometrics Inc (a) Jack in the Box Inc (a) 35 Netlogic Microsystems Inc (a) Jo-Ann Stores Inc (a) 15 Power Integrations Inc 25 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Semiconductors (continued) Software (continued) Rovi Corp (a) 7,653 $ VeriFone Holdings Inc (a) 2,157 $ 43 Rubicon Technology Inc (a) $ 6,900 Semtech Corp (a) 28 Storage & Warehousing - 0.01% Sigma Designs Inc (a) 12 Mobile Mini Inc (a) 6 Skyworks Solutions Inc (a) Tessera Technologies Inc (a) 30 Telecommunications - 5.29% TriQuint Semiconductor Inc (a) 18 3Com Corp (a) 74 Ultratech Inc (a) 8 Acme Packet Inc (a) Veeco Instruments Inc (a) ADC Telecommunications Inc (a) 6 Volterra Semiconductor Corp (a) 17 ADTRAN Inc 35 Zoran Corp (a) 13 Alaska Communications Systems Group Inc 9 $ 5,950 Anaren Inc (a) 8 Software - 8.30% Anixter International Inc (a) 9 Accelrys Inc (a) 8 Applied Signal Technology Inc ACI Worldwide Inc (a) 19 Arris Group Inc (a) 34 Actuate Corp (a) 11 Aruba Networks Inc (a) Acxiom Corp (a) Atheros Communications Inc (a) Advent Software Inc (a) 20 AudioCodes Ltd (a) 82 American Software Inc/Georgia 5 Calix Inc (a) 33 AMICAS Inc (a) 7 Cbeyond Inc (a) 8 ANSYS Inc (a) Ceragon Networks Ltd (a) ArcSight Inc (a) 15 Cincinnati Bell Inc (a) 6 Ariba Inc (a) 29 Comtech Telecommunications Corp (a) 27 athenahealth Inc (a) Consolidated Communications Holdings Inc 10 Avid Technology Inc (a) 3 CPI International Inc (a) 99 1 Blackbaud Inc 33 DigitalGlobe Inc (a) 13 Blackboard Inc (a) EMS Technologies Inc (a) 9 Bottomline Technologies Inc (a) 13 GeoEye Inc (a) 13 China Information Security Technology Inc (a) 5 Global Crossing Ltd (a) 10 China TransInfo Technology Corp (a) Harmonic Inc (a) 14 CommVault Systems Inc (a) 26 HickoryTech Corp 5 Computer Programs & Systems Inc 12 Hughes Communications Inc (a) 11 Concur Technologies Inc (a) Infinera Corp (a) 19 CSG Systems International Inc (a) 13 InterDigital Inc (a) 37 Deltek Inc (a) 6 IPG Photonics Corp (a) Digi International Inc (a) 4 Ixia (a) DivX Inc (a) 7 Knology Inc (a) 6 Double-Take Software Inc (a) 6 Loral Space & Communications Inc (a) 10 Ebix Inc (a) MasTec Inc (a) 15 Eclipsys Corp (a) Netgear Inc (a) 10 EPIQ Systems Inc (a) 12 Neutral Tandem Inc (a) 17 infoGROUP Inc (a) 6 NICE Systems Ltd ADR (a) Informatica Corp (a) 70 Novatel Wireless Inc (a) 9 Innerworkings Inc (a) 5 NTELOS Holdings Corp 18 Innodata Isogen Inc (a) 4 Oplink Communications Inc (a) 12 Interactive Intelligence Inc (a) PAETEC Holding Corp (a) 15 JDA Software Group Inc (a) 20 Plantronics Inc 41 Lawson Software Inc (a) 11 Polycom Inc (a) Mantech International Corp (a) 22 Preformed Line Products Co 91 4 MedAssets Inc (a) Premiere Global Services Inc (a) 10 Medidata Solutions Inc (a) 4 RCN Corp (a) 14 MicroStrategy Inc (a) RF Micro Devices Inc (a) 37 Omnicell Inc (a) SAVVIS Inc (a) 18 Parametric Technology Corp (a) 54 Shenandoah Telecommunications Co 15 Pegasystems Inc 17 ShoreTel Inc (a) 13 Phase Forward Inc (a) 17 Switch & Data Facilities Co Inc (a) 9 Progress Software Corp (a) 33 Syniverse Holdings Inc (a) 36 PROS Holdings Inc (a) 8 Tekelec (a) 12 Quality Systems Inc 44 USA Mobility Inc (a) 11 Quest Software Inc (a) 5 Viasat Inc (a) Renaissance Learning Inc $ 4,396 RightNow Technologies Inc (a) 12 Textiles - 0.01% Scientific Learning Corp (a) Unifirst Corp/MA 6 Seachange International Inc (a) 5 SolarWinds Inc (a) 12 Transportation - 0.88% Solera Holdings Inc 81 Dynamex Inc (a) 5 SYNNEX Corp (a) 5 Forward Air Corp 9 Taleo Corp (a) Genesee & Wyoming Inc (a) 33 Tyler Technologies Inc (a) 15 Golar LNG Ltd (a) 11 Ultimate Software Group Inc (a) Gulfmark Offshore Inc (a) 9 See accompanying notes Schedule of Investments SmallCap Growth Account II March 31, 2010 (unaudited) Portfolio Summary (unaudited) Value Sector Percent COMMON STOCKS (continued) Shares Held (000's) Consumer, Non-cyclical 27 .58% Technology 18 .22% Transportation (continued) Consumer, Cyclical 17 .64% Heartland Express Inc 821 $ 14 HUB Group Inc (a) Communications 12 .67% Knight Transportation Inc 25 Industrial 11 .33% PHI Inc (a) 7 Energy 4 .27% Ship Finance International Ltd 14 Financial 4 .15% Basic Materials 1 .99% Teekay Tankers Ltd 6 Utilities 0 .06% UTI Worldwide Inc 82 Diversified 0 .00% $ 729 Other Assets in Excess of Liabilities, Net 2 .09% Water - 0.01% TOTAL NET ASSETS 100.00% Consolidated Water Co Ltd 3 York Water Co 3 $ 6 Other Assets Summary (unaudited) TOTAL COMMON STOCKS $ 80,281 Asset Type Percent Principal Futures 3 .26% Amount Value REPURCHASE AGREEMENTS - 1.22% (000's) (000's) Banks - 1.22% Investment in Joint Trading Account; Bank of $ 228 $ America Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $232,924; 0.00% - 4.63%; dated 06/25/10 - 10/15/15) Investment in Joint Trading Account; Credit Suisse Repurchase Agreement; -0.01% dated 03/31/10 maturing 04/01/10 (collateralized by US Treasury Notes; $465,847; 0.00% - 5.50%; dated 03/03/10 - 10/05/29) Investment in Joint Trading Account; Deutsche Bank 86 86 Repurchase Agreement; 0.02% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $87,347; 1.13% - 3.75%; dated 09/09/11 - 03/09/12) Investment in Joint Trading Account; Morgan Stanley Repurchase Agreement; 0.01% dated 03/31/10 maturing 04/01/10 (collateralized by Sovereign Agency Issues; $249,229; 0.00% - 5.85%; dated 03/03/10 - 02/19/25) $ 1,015 TOTAL REPURCHASE AGREEMENTS $ 1,015 Total Investments $ 81,296 Other Assets in Excess of Liabilities, Net - 2.09% $ 1,734 TOTAL NET ASSETS - 100.00% $ 83,030 (a) Non-Income Producing Security (b) Security is Illiquid Unrealized Appreciation (Depreciation) The net federal income tax unrealized appreciation (depreciation) and federal tax cost of investments held by the fund as of the period end were as follows: Unrealized Appreciation $ 17,231 Unrealized Depreciation Net Unrealized Appreciation (Depreciation) $ 15,044 Cost for federal income tax purposes $ 66,252 All dollar amounts are shown in thousands (000's) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) Russell 2000 Mini; June 2010 Long 40 $ 2,701 $ 2,709 $ 8 $ 8 All dollar amounts are shown in thousands (000's) See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS - 97.91% Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Advertising - 0.04% Automobile Parts & Equipment (continued) Harte-Hanks Inc 2,418 $ 31 Tenneco Inc (a) 3,789 $ 90 inVentiv Health Inc (a) 31 $ 1,179 $ 62 Banks - 9.82% Aerospace & Defense - 1.18% 1st Source Corp 57 AAR Corp (a) 55 1st United Bancorp Inc/Boca Raton (a) 77 Astronics Corp (a) 1 Alliance Financial Corp/NY 35 Cubic Corp American National Bankshares Inc 12 Curtiss-Wright Corp Ameris Bancorp 36 Ducommun Inc Ames National Corp 7 Esterline Technologies Corp (a) Arrow Financial Corp 9 HEICO Corp 88 Auburn National Bancorporation Inc 5 Herley Industries Inc (a) 19 Bancfirst Corp Kaman Corp 9 Banco Latinoamericano de Comercio Exterior SA LMI Aerospace Inc (a) 8 Bancorp Inc/DE (a) 31 Moog Inc (a) Bancorp Rhode Island Inc 10 Orbital Sciences Corp (a) 88 Bank Mutual Corp 19 Teledyne Technologies Inc (a) 63 Bank of Kentucky Financial Corp 6 Triumph Group Inc Bank of Marin Bancorp 4 $ 1,660 Bank of the Ozarks Inc Agriculture - 0.42% Banner Corp 7 Alliance One International Inc (a) 14 Bar Harbor Bankshares 11 Andersons Inc/The Boston Private Financial Holdings Inc Universal Corp/VA 77 Bridge Bancorp Inc 3 $ 591 Bryn Mawr Bank Corp 10 Airlines - 1.49% Camden National Corp 24 AirTran Holdings Inc (a) 31 Cardinal Financial Corp 15 Alaska Air Group Inc (a) Cathay General Bancorp Allegiant Travel Co (a) 98 Center Bancorp Inc 10 Hawaiian Holdings Inc (a) Century Bancorp Inc/MA 7 JetBlue Airways Corp (a) Chemical Financial Corp Republic Airways Holdings Inc (a) Citizens Holding Co 7 Skywest Inc Citizens Republic Bancorp Inc (a) 66 UAL Corp (a) City Holding Co US Airways Group Inc (a) 65 CNB Financial Corp/PA 7 $ 2,100 Columbia Banking System Inc Apparel - 2.41% Community Bank System Inc Carter's Inc (a) Community Trust Bancorp Inc Columbia Sportswear Co 39 CVB Financial Corp CROCS Inc (a) 30 Eagle Bancorp Inc (a) 17 Deckers Outdoor Corp (a) East West Bancorp Inc G-III Apparel Group Ltd (a) Enterprise Bancorp Inc/MA 7 Iconix Brand Group Inc (a) Farmers Capital Bank Corp 15 Jones Apparel Group Inc Financial Institutions Inc 52 Maidenform Brands Inc (a) First Bancorp Inc/ME 14 Oxford Industries Inc First BanCorp/Puerto Rico 14 Perry Ellis International Inc (a) First Bancorp/Troy NC 64 Quiksilver Inc (a) 33 First Commonwealth Financial Corp 36 Skechers U.S.A. Inc (a) First Community Bancshares Inc/VA Timberland Co/The (a) 22 First Financial Bancorp True Religion Apparel Inc (a) First Financial Bankshares Inc Unifi Inc (a) 16 First Financial Corp/IN 21 Warnaco Group Inc/The (a) First Interstate Bancsystem Inc 78 $ 3,395 First Merchants Corp 26 Automobile Manufacturers - 0.11% First Midwest Bancorp Inc/IL 55 Force Protection Inc (a) First of Long Island Corp/The 11 First South Bancorp Inc/Washington NC 27 Automobile Parts & Equipment - 0.83% FirstMerit Corp American Axle & Manufacturing Holdings Inc (a) 30 FNB Corp/PA ArvinMeritor Inc (a) 49 Fulton Financial Corp 76 ATC Technology Corp/IL (a) German American Bancorp Inc 16 Cooper Tire & Rubber Co Glacier Bancorp Inc 59 Dana Holding Corp (a) 90 Great Southern Bancorp Inc 16 Guaranty Bancorp (a) 9 Dorman Products Inc (a) 17 Miller Industries Inc/TN 12 Hancock Holding Co 65 Modine Manufacturing Co (a) 29 Heartland Financial USA Inc 27 Spartan Motors Inc Home Bancshares Inc/Conway AR 30 Standard Motor Products Inc Hudson Valley Holding Corp 43 Superior Industries International Inc 20 Iberiabank Corp Independent Bank Corp/Rockland MA International Bancshares Corp See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Banks (continued) Banks (continued) Lakeland Bancorp Inc 7,368 $ 65 Wilshire Bancorp Inc 11,333 $ Lakeland Financial Corp 94 Wintrust Financial Corp MB Financial Inc 71 $ 13,837 Merchants Bancshares Inc 10 Beverages - 0.02% Metro Bancorp Inc (a) 10 Heckmann Corp (a) 28 Midsouth Bancorp Inc 11 National Beverage Corp 6 Nara Bancorp Inc (a) $ 34 National Bankshares Inc 18 Biotechnology - 0.65% National Penn Bancshares Inc American Oriental Bioengineering Inc (a) 15 NBT Bancorp Inc Ariad Pharmaceuticals Inc (a) 41 Northrim BanCorp Inc 11 Arqule Inc (a) 10 Norwood Financial Corp 5 Cambrex Corp (a) 1 Ohio Valley Banc Corp 8 Celera Corp (a) 44 Old National Bancorp/IN 65 Cubist Pharmaceuticals Inc (a) Old Point Financial Corp 3 Emergent Biosolutions Inc (a) 74 Old Second Bancorp Inc 6 Facet Biotech Corp (a) 29 Oriental Financial Group Inc 86 Halozyme Therapeutics Inc (a) 20 Orrstown Financial Services Inc 7 Harvard Bioscience Inc (a)  Pacific Capital Bancorp NA (a) 13 Incyte Corp (a) 91 Pacific Continental Corp 13 Lexicon Pharmaceuticals Inc (a) PacWest Bancorp 97 Martek Biosciences Corp (a) 38 Park National Corp Medicines Co/The (a) 12 Penns Woods Bancorp Inc 5 PDL BioPharma Inc 72 Peoples Bancorp Inc/OH 86 Protalix BioTherapeutics Inc (a) 33 Peoples Financial Corp/MS 5 Seattle Genetics Inc (a) 37 Pinnacle Financial Partners Inc (a) 27 SuperGen Inc (a) 6 Porter Bancorp Inc 8 United Therapeutics Corp (a) 78 Prosperity Bancshares Inc XOMA Ltd (a) 14 Renasant Corp $ 919 Republic Bancorp Inc/KY Building Materials - 1.12% S&T Bancorp Inc Apogee Enterprises Inc Sandy Spring Bancorp Inc 24 Comfort Systems USA Inc Santander BanCorp (a) 40 Drew Industries Inc (a) 15 SCBT Financial Corp 26 Gibraltar Industries Inc (a) Shore Bancshares Inc 22 Interline Brands Inc (a) Sierra Bancorp 46 Louisiana-Pacific Corp (a) 62 Signature Bank/New York NY (a) NCI Building Systems Inc (a) 60 Simmons First National Corp 92 Quanex Building Products Corp South Financial Group Inc/The 55 Texas Industries Inc 44 Southside Bancshares Inc Trex Co Inc (a) 23 Southwest Bancorp Inc/Stillwater OK 47 Universal Forest Products Inc State Bancorp Inc/NY 11 $ 1,585 StellarOne Corp 29 Chemicals - 2.79% Sterling Bancorp/NY 58 A Schulman Inc Sterling Bancshares Inc/TX Aceto Corp 60 Suffolk Bancorp 55 Arch Chemicals Inc 40 Susquehanna Bancshares Inc Ferro Corp (a) 49 SVB Financial Group (a) Hawkins Inc 54 Texas SY Bancorp Capital Inc Bancshares Inc (a) 2,027 635 38 14 HB Fuller Co ICO Inc 21 Tompkins Financial Corp 20 Innophos Holdings Inc Tower Bancorp Inc 13 Innospec Inc (a) 81 TowneBank/Portsmouth VA 18 Minerals Technologies Inc Trico Bancshares 97 NewMarket Corp Trustco Bank Corp NY Olin Corp Trustmark Corp OM Group Inc (a) UMB Financial Corp Omnova Solutions Inc (a) Umpqua Holdings Corp PolyOne Corp (a) Union First Market Bankshares Corp 75 Quaker Chemical Corp 29 United Bankshares Inc Rockwood Holdings Inc (a) United Community Banks Inc/GA (a) 54 Sensient Technologies Corp 78 United Security Bancshares/Thomasville AL 9 ShengdaTech Inc (a) 20 Univest Corp of Pennsylvania 20 Solutia Inc (a) Washington Banking Co 18 Spartech Corp (a) Washington Trust Bancorp Inc 81 Stepan Co Webster Financial Corp 65 Westlake Chemical Corp 33 WesBanco Inc 91 WR Grace & Co (a) 93 West Bancorporation Inc 36 $ 3,930 Westamerica Bancorporation 46 Wilber Corp 4 Cloud Coal - Peak 0.19% Energy Inc (a) See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Coal (continued) Computers (continued) International Coal Group Inc (a) 5,699 $ 26 Dynamics Research Corp (a) 5,916 $ 66 Patriot Coal Corp (a) 95 Electronics for Imaging Inc (a) 33 $ 271 Fortinet Inc (a) 43 Commercial Services - 5.06% Imation Corp (a) 19 ABM Industries Inc Insight Enterprises Inc (a) Advance America Cash Advance Centers Inc Mentor Graphics Corp (a) 38 Albany Molecular Research Inc (a) 19 Mercury Computer Systems Inc (a) Avis Budget Group Inc (a) MTS Systems Corp 28 Cardtronics Inc (a) 4 Ness Technologies Inc (a) 24 Consolidated Graphics Inc (a) Netscout Systems Inc (a) 49 Convergys Corp (a) PAR Technology Corp (a) 1 Corinthian Colleges Inc (a) Quantum Corp (a) Cornell Cos Inc (a) 19 Radisys Corp (a) 22 CRA International Inc (a) 3 Rimage Corp (a) 13 Cross Country Healthcare Inc (a) 27 Silicon Storage Technology Inc (a) 24 Deluxe Corp SMART Modular Technologies WWH Inc (a) 27 Diamond Management & Technology Consultants 1 SRA International Inc (a) 38 Inc STEC Inc (a) Dollar Financial Corp (a) Super Micro Computer Inc (a) 12 Dollar Thrifty Automotive Group Inc (a) SYKES Enterprises Inc (a) DynCorp International Inc (a) Synaptics Inc (a) 30 Electro Rent Corp 23 Unisys Corp (a) Euronet Worldwide Inc (a) 11 Virtusa Corp (a) 20 Gartner Inc (a) $ 1,957 Geo Group Inc/The (a) 81 Consumer Products - 1.33% Global Cash Access Holdings Inc (a) 55 ACCO Brands Corp (a) Great Lakes Dredge & Dock Corp 50 American Greetings Corp H&E Equipment Services Inc (a) 28 Blyth Inc 17 Heidrick & Struggles International Inc 26 Central Garden and Pet Co (a) 56 Hill International Inc (a) 2 Central Garden and Pet Co - A Shares (a) Kelly Services Inc (a) 22 CSS Industries Inc 15 Kendle International Inc (a) Ennis Inc Kforce Inc (a) Helen of Troy Ltd (a) Korn/Ferry International (a) 41 Jarden Corp 52 Live Nation Entertainment Inc (a) 77 Oil-Dri Corp of America 10 Mac-Gray Corp 10 Prestige Brands Holdings Inc (a) MAXIMUS Inc 9 Tupperware Brands Corp 72 McGrath Rentcorp 27 WD-40 Co 15 MedQuist Inc 7 $ 1,868 MoneyGram International Inc (a) 4 Cosmetics & Personal Care - 0.04% Multi-Color Corp 80 1 Elizabeth Arden Inc (a) 24 On Assignment Inc (a) 22 Inter Parfums Inc 16 PHH Corp (a) Revlon Inc (a) 15 Providence Service Corp/The (a) 64 $ 55 Rent-A-Center Inc/TX (a) Distribution & Wholesale - 0.59% Rewards Network Inc 5 Beacon Roofing Supply Inc (a) 14 SFN Group Inc (a) BMP Sunstone Corp (a) 1 Standard Parking Corp (a) 10 Brightpoint Inc (a) 37 StarTek Inc (a) 7 Chindex International Inc (a) 1 Steiner Leisure Ltd (a) 20 Core-Mark Holding Co Inc (a) Stewart Enterprises Inc Houston Wire & Cable Co 34 Team Health Holdings Inc (a) 82 Owens & Minor Inc 24 Team Inc (a) 90 1 Pool Corp 32 TeleTech Holdings Inc (a) Scansource Inc (a) 40 TNS Inc (a) 54 School Specialty Inc (a) 27 Towers Watson & Co United Stationers Inc (a) TrueBlue Inc (a) 37 WESCO International Inc (a) United Rentals Inc (a) 36 $ 834 Valassis Communications Inc (a) Diversified Financial Services - 3.02% Viad Corp 66 Artio Global Investors Inc 36 $ 7,112 BGC Partners Inc Computers - 1.39% Calamos Asset Management Inc 71 3D Systems Corp (a) 6 California First National Bancorp 3 Agilysys Inc 24 CompuCredit Holdings Corp 21 CACI International Inc (a) 71 Credit Acceptance Corp (a) 58 2 Ciber Inc (a) Diamond Hill Investment Group Inc 25 2 Cogo Group Inc (a) 16 Doral Financial Corp (a) 34 Computer Task Group Inc (a) 4 E*Trade Financial Corp (a) COMSYS IT Partners Inc (a) 69 Encore Capital Group Inc (a) Cray Inc (a) 86 Epoch Holding Corp 2 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Diversified Financial Services (continued) Electronics (continued) Evercore Partners Inc - Class A 646 $ 19 Daktronics Inc 408 $ 3 Financial Engines Inc (a) 47 DDi Corp (a) 7 GAMCO Investors Inc 13 Electro Scientific Industries Inc (a) 19 GFI Group Inc FEI Co (a) Investment Technology Group Inc (a) L-1 Identity Solutions Inc (a) 14 JMP Group Inc 11 LaBarge Inc (a) 3 KBW Inc (a) 28 Measurement Specialties Inc (a) 20 Knight Capital Group Inc (a) MEMSIC Inc (a) 5 Marlin Business Services Corp (a) 17 Methode Electronics Inc 21 MF Global Holdings Ltd (a) 30 Multi-Fineline Electronix Inc (a) National Financial Partners Corp (a) Newport Corp (a) 29 Nelnet Inc OSI Systems Inc (a) 31 Ocwen Financial Corp (a) Park Electrochemical Corp 21 Oppenheimer Holdings Inc 66 Plexus Corp (a) optionsXpress Holdings Inc (a) Rofin-Sinar Technologies Inc (a) 23 Penson Worldwide Inc (a) Rogers Corp (a) 20 Piper Jaffray Cos (a) Sanmina-SCI Corp (a) 76 Stifel Financial Corp (a) Spectrum Control Inc (a) 14 SWS Group Inc 99 Technitrol Inc 34 TradeStation Group Inc (a) TTM Technologies Inc (a) US Global Investors Inc 1 Varian Inc (a) 71 Virtus Investment Partners Inc (a) 4 Vishay Intertechnology Inc (a) Westwood Holdings Group Inc 52 2 Watts Water Technologies Inc World Acceptance Corp (a) Woodward Governor Co 24 $ 4,279 X-Rite Inc (a) 7 Electric - 3.19% $ 2,143 Allete Inc 54 Energy - Alternate Sources - 0.04% Avista Corp Green Plains Renewable Energy Inc (a) 12 Black Hills Corp Headwaters Inc (a) 40 Central Vermont Public Service Corp 63 $ 52 CH Energy Group Inc 35 Engineering & Contruction - 1.24% Cleco Corp Dycom Industries Inc (a) 22 El Paso Electric Co (a) EMCOR Group Inc (a) Empire District Electric Co/The 35 Granite Construction Inc IDACORP Inc Insituform Technologies Inc (a) 65 MGE Energy Inc Layne Christensen Co (a) 33 NorthWestern Corp 66 Sterling Construction Co Inc (a) 96 Otter Tail Corp 43 Tutor Perini Corp (a) PNM Resources Inc VSE Corp 87 4 Portland General Electric Co $ 1,746 UIL Holdings Corp Entertainment - 0.21% Unisource Energy Corp Ascent Media Corp (a) 21 Westar Energy Inc Carmike Cinemas Inc (a) $ 4,487 Churchill Downs Inc 20 Electrical Components & Equipment - 1.10% Cinemark Holdings Inc 5 Belden Inc Isle of Capri Casinos Inc (a) 34 Encore Wire Corp 67 National CineMedia Inc 43 EnerSys (a) Vail Resorts Inc (a) 64 Fushi Copperweld Inc (a) 17 $ 313 General Cable Corp (a) 62 Environmental Control - 0.19% GrafTech International Ltd (a) EnergySolutions Inc 28 Graham Corp 6 Metalico Inc (a) Insteel Industries Inc 18 Met-Pro Corp 3 Lihua International Inc (a) 1 Waste Services Inc (a) 32 Littelfuse Inc (a) 45 $ 274 Molex Inc 33 Food - 2.21% Powell Industries Inc (a) 49 American Italian Pasta Co (a) Power-One Inc (a) 28 (a) B&G Foods Inc PowerSecure International Inc 35 Chiquita Brands International Inc (a) Valence Technology Inc (a)  Del Monte Foods Co $ 1,548 Diamond Foods Inc 15 Electronics - 1.51% Dole Food Co Inc (a) Bel Fuse Inc 20 Fresh Del Monte Produce Inc (a) Benchmark Electronics Inc (a) Hain Celestial Group Inc (a) 28 Brady Corp 94 Ingles Markets Inc 19 Checkpoint Systems Inc (a) M&F Worldwide Corp (a) China Security & Surveillance Technology Inc (a) 6 Nash Finch Co Coherent Inc (a) 38 Ruddick Corp 71 CTS Corp 99 Sanderson Farms Inc Cymer Inc (a) 60 Seaboard Corp 28 36 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Food (continued) Healthcare - Services (continued) Seneca Foods Corp (a) 910 $ 26 Healthspring Inc (a) 28,551 $ Spartan Stores Inc Healthways Inc (a) 32 TreeHouse Foods Inc (a) Kindred Healthcare Inc (a) Village Super Market Inc 28 1 Magellan Health Services Inc (a) Weis Markets Inc 20 Molina Healthcare Inc (a) 21 Winn-Dixie Stores Inc (a) National Healthcare Corp 16 $ 3,111 Nighthawk Radiology Holdings Inc (a) 74 Forest Products & Paper - 1.36% NovaMed Inc (a) 3 Boise Inc (a) Odyssey HealthCare Inc (a) 51 Buckeye Technologies Inc (a) Psychiatric Solutions Inc (a) 30 Cellu Tissue Holdings Inc (a) 77 RadNet Inc (a) 1 Clearwater Paper Corp (a) 33 RehabCare Group Inc (a) Domtar Corp (a) Res-Care Inc (a) Glatfelter 43 Select Medical Holdings Corp (a) 19 KapStone Paper and Packaging Corp (a) Skilled Healthcare Group Inc (a) 26 Neenah Paper Inc 22 Sun Healthcare Group Inc (a) 26 Potlatch Corp Sunrise Senior Living Inc (a) Schweitzer-Mauduit International Inc Triple-S Management Corp (a) Wausau Paper Corp (a) 22 US Physical Therapy Inc (a) 11 $ 1,904 WellCare Health Plans Inc (a) Gas - 2.12% $ 3,960 Chesapeake Utilities Corp 78 Holding Companies - Diversified - 0.07% Laclede Group Inc/The 52 Compass Diversified Holdings 92 New Jersey Resources Corp Nicor Inc Home Builders - 0.21% Northwest Natural Gas Co Brookfield Homes Corp (a) 21 Piedmont Natural Gas Co Inc Meritage Homes Corp (a) 57 South Jersey Industries Inc Ryland Group Inc 61 Southwest Gas Corp Standard Pacific Corp (a) WGL Holdings Inc Winnebago Industries (a) 20 $ 2,982 $ 296 Hand & Machine Tools - 0.53% Home Furnishings - 0.57% Baldor Electric Co 77 Audiovox Corp (a) 13 Franklin Electric Co Inc 44 Ethan Allen Interiors Inc 28 K-Tron International Inc (a) 58 9 Furniture Brands International Inc (a) 26 Regal-Beloit Corp Hooker Furniture Corp 16 $ 746 La-Z-Boy Inc (a) Healthcare - Products - 0.63% Sealy Corp (a) 13 Affymetrix Inc (a) Tempur-Pedic International Inc (a) Angiodynamics Inc (a) 27 Universal Electronics Inc (a) 7 Cantel Medical Corp $ 810 Conmed Corp (a) Insurance - 5.97% CryoLife Inc (a) 1 American Equity Investment Life Holding Co Cutera Inc (a) 9 American Physicians Capital Inc ev3 Inc (a) 73 American Physicians Service Group Inc 15 Greatbatch Inc (a) 14 American Safety Insurance Holdings Ltd (a) 25 Hanger Orthopedic Group Inc (a) 23 Amerisafe Inc (a) Invacare Corp 77 Amtrust Financial Services Inc Medical Action Industries Inc (a) 4 Argo Group International Holdings Ltd Natus Medical Inc (a) 11 Aspen Insurance Holdings Ltd OraSure Technologies Inc (a) 2 Assured Guaranty Ltd STERIS Corp 94 Baldwin & Lyons Inc 19 Symmetry Medical Inc (a) 27 CNA Surety Corp (a) 19 TomoTherapy Inc (a) 8 Conseco Inc (a) Vital Images Inc (a) Delphi Financial Group Inc Young Innovations Inc 4 Donegal Group Inc 16 Zoll Medical Corp (a) 7 Eastern Insurance Holdings Inc 8 $ 875 EMC Insurance Group Inc 11 Healthcare - Services - 2.80% Employers Holdings Inc 42 Alliance HealthCare Services Inc (a) 1 Enstar Group Ltd (a) 24 Allied Healthcare International Inc (a) 10 FBL Financial Group Inc 18 Amedisys Inc (a) First Mercury Financial Corp 9 American Dental Partners Inc (a) 67 Flagstone Reinsurance Holdings Ltd Amsurg Corp (a) FPIC Insurance Group Inc (a) Assisted Living Concepts Inc (a) 18 Greenlight Capital Re Ltd (a) 48 Capital Senior Living Corp (a) 11 Hallmark Financial Services (a) 43 Centene Corp (a) Harleysville Group Inc 86 Continucare Corp (a) 15 Horace Mann Educators Corp Gentiva Health Services Inc (a) Infinity Property & Casualty Corp 40 Healthsouth Corp (a) Maiden Holdings Ltd 23 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Insurance (continued) Leisure Products & Services - 0.13% Max Capital Group Ltd 13,338 $ Brunswick Corp/DE 4,817 $ 77 Meadowbrook Insurance Group Inc Callaway Golf Co 31 Mercer Insurance Group Inc 10 Interval Leisure Group Inc (a) 3 MGIC Investment Corp (a) Life Time Fitness Inc (a) 66 Montpelier Re Holdings Ltd ADR 85 Multimedia Games Inc (a) 7 National Interstate Corp 12 Universal Travel Group (a) 1 National Western Life Insurance Co 27 $ 185 Navigators Group Inc (a) Lodging - 0.10% NYMAGIC Inc 42 Gaylord Entertainment Co (a) 74 Platinum Underwriters Holdings Ltd Orient-Express Hotels Ltd (a) 70 PMA Capital Corp (a) 71 $ 144 Primus Guaranty Ltd (a) 7 Machinery - Construction & Mining - 0.02% ProAssurance Corp (a) Astec Industries Inc (a) 29 Protective Life Corp Radian Group Inc Machinery - Diversified - 1.69% RLI Corp 91 Alamo Group Inc 15 Safety Insurance Group Inc 28 Albany International Corp 37 SeaBright Insurance Holdings Inc 23 Altra Holdings Inc (a) Selective Insurance Group Applied Industrial Technologies Inc Symetra Financial Corp (a) 66 Briggs & Stratton Corp Tower Group Inc Cascade Corp 23 United America Indemnity Ltd (a) 19 Chart Industries Inc (a) United Fire & Casualty Co 22 Cognex Corp 32 Unitrin Inc Columbus McKinnon Corp/NY (a) 50 Universal American Corp/NY (a) 26 Duoyuan Printing Inc (a) 93 Universal Insurance Holdings Inc 3 DXP Enterprises Inc (a) 9 Zenith National Insurance Corp 79 Kadant Inc (a) 17 $ 8,402 Manitowoc Co Inc/The Internet - 0.79% NACCO Industries Inc 26 1-800-Flowers.com Inc (a) 5 Nordson Corp 96 Ancestry.com Inc (a) 50 Robbins & Myers Inc 32 Digital River Inc (a) 21 Tecumseh Products Co (a) 22 Earthlink Inc Tennant Co 22 Infospace Inc (a) 16 Wabtec Corp/DE Internap Network Services Corp (a) 27 $ 2,361 Internet Brands Inc (a) 11 Media - 0.99% Internet Capital Group Inc (a) 12 AH Belo Corp (a) 55 j2 Global Communications Inc (a) 8 Belo Corp 33 ModusLink Global Solutions Inc (a) 85 Courier Corp 16 Online Resources Corp (a) 3 Entercom Communications Corp (a) 93 Openwave Systems Inc (a) 13 EW Scripps Co (a) 83 PC-Tel Inc (a) 10 Journal Communications Inc (a) QuinStreet Inc (a) 24 LIN TV Corp (a) Safeguard Scientifics Inc (a) 16 LodgeNet Interactive Corp (a) Shutterfly Inc (a) 27 Mediacom Communications Corp (a) 15 SonicWALL Inc (a) 61 Scholastic Corp TechTarget Inc (a) 6 Sinclair Broadcast Group Inc (a) TIBCO Software Inc (a) World Wrestling Entertainment Inc United Online Inc $ 1,364 US Auto Parts Network Inc (a) 6 VASCO Data Security International Inc (a) 4 Metal Fabrication & Hardware - 0.85% Vitacost.com Inc (a) 7 Ampco-Pittsburgh Corp 42 Web.com Group Inc (a) 14 CIRCOR International Inc Eastern Co/The 8 $ 1,116 Hawk Corp (a) 9 Investment Companies - 1.04% Haynes International Inc 28 Allied Capital Corp (a) Kaydon Corp 69 American Capital Ltd (a) Ladish Co Inc (a) 20 Apollo Investment Corp LB Foster Co (a) 19 Ares Capital Corp Mueller Industries Inc BlackRock Kelso Capital Corp 65 Mueller Water Products Inc - Class A 41 Fifth Street Finance Corp Northwest Pipe Co (a) 19 Gladstone Capital Corp 60 Olympic Steel Inc Hercules Technology Growth Capital Inc RTI International Metals Inc (a) 50 Main Street Capital Corp 5 Worthington Industries Inc MCG Capital Corp (a) $ 1,199 PennantPark Investment Corp 25 Mining - 0.82% Prospect Capital Corp AMCOL International Corp 27 TICC Capital Corp 46 Brush Engineered Materials Inc (a) 25 $ 1,461 Century Aluminum Co (a) 43 Coeur d'Alene Mines Corp (a) See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Mining (continued) Oil & Gas (continued) Compass Minerals International Inc 3,500 $ Venoco Inc (a) 1,186 $ 15 Hecla Mining Co (a) Western Refining Inc (a) 42 Horsehead Holding Corp (a) 28 $ 3,691 Kaiser Aluminum Corp 32 Oil & Gas Services - 1.23% Royal Gold Inc Allis-Chalmers Energy Inc (a) 20 Stillwater Mining Co (a) Bolt Technology Corp (a) 41 USEC Inc (a) 70 Boots & Coots Inc (a) 18 $ 1,157 Cal Dive International Inc (a) Miscellaneous Manufacturing - 2.44% Complete Production Services Inc (a) Actuant Corp Dawson Geophysical Co (a) 22 Acuity Brands Inc Geokinetics Inc (a) 2 American Railcar Industries Inc 10 Global Industries Ltd (a) Ameron International Corp Gulf Island Fabrication Inc 24 AO Smith Corp Hornbeck Offshore Services Inc (a) 27 AZZ Inc ION Geophysical Corp (a) Barnes Group Inc Key Energy Services Inc (a) 74 Blount International Inc (a) 26 Lufkin Industries Inc Ceradyne Inc (a) Matrix Service Co (a) Chase Corp 6 Natural Gas Services Group Inc (a) 17 CLARCOR Inc 61 Newpark Resources Inc (a) 29 Colfax Corp (a) 19 OYO Geospace Corp (a) 18 Eastman Kodak Co (a) 85 RPC Inc 45 EnPro Industries Inc (a) T-3 Energy Services Inc (a) 95 Federal Signal Corp 24 Tetra Technologies Inc (a) GP Strategies Corp (a) 19 TGC Industries Inc (a) 1 Griffon Corp (a) $ 1,733 John Bean Technologies Corp 30 Packaging & Containers - 0.79% Koppers Holdings Inc AEP Industries Inc (a) 56 LSB Industries Inc (a) 41 Bway Holding Co (a) 13 Myers Industries Inc 73 Graham Packaging Co Inc (a) Polypore International Inc (a) 26 Graphic Packaging Holding Co (a) 26 Portec Rail Products Inc 10 Rock-Tenn Co Smith & Wesson Holding Corp (a) 21 Silgan Holdings Inc Standex International Corp 88 $ 1,111 STR Holdings Inc (a) Pharmaceuticals - 0.81% Sturm Ruger & Co Inc 87 Cadence Pharmaceuticals Inc (a) 22 Tredegar Corp 69 Caraco Pharmaceutical Laboratories Ltd (a) 4 Trimas Corp (a) 4 Cumberland Pharmaceuticals Inc (a) 1 $ 3,436 Cypress Bioscience Inc (a) 11 Office Furnishings - 0.10% Hi-Tech Pharmacal Co Inc (a) HNI Corp 20 Infinity Pharmaceuticals Inc (a) 6 Knoll Inc 98 KV Pharmaceutical Co (a) 3 Steelcase Inc 26 Medicis Pharmaceutical Corp 79 $ 144 Nabi Biopharmaceuticals (a) 7 Oil & Gas - 2.62% Nutraceutical International Corp (a) 19 Approach Resources Inc (a) 7 Par Pharmaceutical Cos Inc (a) Atlas Energy Inc (a) 68 Pharmasset Inc (a) 32 ATP Oil & Gas Corp (a) Schiff Nutrition International Inc 8 Berry Petroleum Co Vanda Pharmaceuticals Inc (a) Bill Barrett Corp (a) 74 Viropharma Inc (a) 52 Brigham Exploration Co (a) XenoPort Inc (a) 12 Contango Oil & Gas Co (a) 58 3 $ 1,136 CVR Energy Inc (a) Pipelines - 0.02% Delek US Holdings Inc 9 Crosstex Energy Inc (a) 22 EXCO Resources Inc Georesources Inc (a) 13 Publicly Traded Investment Fund - 0.04% Goodrich Petroleum Corp (a) 21 Kayne Anderson Energy Development Co 52 Gran Tierra Energy Inc (a) 75 Gulfport Energy Corp (a) Real Estate - 0.05% Hercules Offshore Inc (a) 24 Forestar Group Inc (a) 43 Parker Drilling Co (a) 95 Hilltop Holdings Inc (a) 25 Penn Virginia Corp 70 $ 68 Petroleum Development Corp (a) 28 REITS - 10.65% Petroquest Energy Inc (a) Acadia Realty Trust 77 Pioneer Drilling Co (a) 53 Agree Realty Corp 15 Rosetta Resources Inc (a) American Campus Communities Inc Stone Energy Corp (a) American Capital Agency Corp 26 Swift Energy Co (a) Anworth Mortgage Asset Corp Toreador Resources Corp (a) 20 Ashford Hospitality Trust Inc (a) Vaalco Energy Inc (a) Associated Estates Realty Corp See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) REITS (continued) REITS (continued) BioMed Realty Trust Inc 28,545 $ U-Store-It Trust 24,047 $ Brandywine Realty Trust 77 Walter Investment Management Corp 20 CapLease Inc Washington Real Estate Investment Trust Capstead Mortgage Corp 45 $ 15,015 CBL & Associates Properties Inc Retail - 5.93% Cedar Shopping Centers Inc 99 Cents Only Stores (a) 9 Colonial Properties Trust AFC Enterprises Inc (a) 23 Colony Financial Inc 25 America's Car-Mart Inc (a) 9 Corporate Office Properties Trust SBI MD AnnTaylor Stores Corp (a) 77 Cousins Properties Inc 34 Asbury Automotive Group Inc (a) DCT Industrial Trust Inc Bob Evans Farms Inc 60 Developers Diversified Realty Corp Bon-Ton Stores Inc/The (a) DiamondRock Hospitality Co Books-A-Million Inc 4 Douglas Emmett Inc 38 Borders Group Inc (a) 8 DuPont Fabros Technology Inc Brown Shoe Co Inc Dynex Capital Inc 10 Buckle Inc/The 8 EastGroup Properties Inc Cabela's Inc (a) Education Realty Trust Inc 77 Casey's General Stores Inc 40 Entertainment Properties Trust Cash America International Inc Equity Lifestyle Properties Inc Cato Corp/The Equity One Inc 39 CEC Entertainment Inc (a) Extra Space Storage Inc Charming Shoppes Inc (a) First Industrial Realty Trust Inc (a) Collective Brands Inc (a) First Potomac Realty Trust Cracker Barrel Old Country Store Inc 26 Franklin Street Properties Corp 53 Dillard's Inc Gladstone Commercial Corp 12 Domino's Pizza Inc (a) Glimcher Realty Trust Dress Barn Inc (a) Government Properties Income Trust 25 DSW Inc (a) Hatteras Financial Corp 51 Einstein Noah Restaurant Group Inc (a) Healthcare Realty Trust Inc 75 Finish Line Inc/The Hersha Hospitality Trust 53 Fred's Inc 32 Highwoods Properties Inc Frisch's Restaurants Inc 4 Home Properties Inc Genesco Inc (a) HRPT Properties Trust Group 1 Automotive Inc (a) 49 Inland Real Estate Corp Gymboree Corp (a) Invesco Mortgage Capital Inc 20 Haverty Furniture Cos Inc 28 Investors Real Estate Trust 34 HOT Topic Inc 11 iStar Financial Inc (a) Jo-Ann Stores Inc (a) Kilroy Realty Corp 84 JOS A Bank Clothiers Inc (a) Kite Realty Group Trust 21 Lithia Motors Inc (a) LaSalle Hotel Properties Liz Claiborne Inc (a) 21 Lexington Realty Trust Men's Wearhouse Inc 75 LTC Properties Inc O'Charleys Inc (a) 44 Medical Properties Trust Inc OfficeMax Inc (a) 22 MFA Mortgage Investments Inc Pacific Sunwear Of California (a) 23 Mid-America Apartment Communities Inc Papa John's International Inc (a) 10 Mission West Properties Inc 12 PC Connection Inc (a) 5 Monmouth Real Estate Investment Corp 17 PC Mall Inc (a) 4 National Health Investors Inc PEP Boys-Manny Moe & Jack 27 National Retail Properties Inc Pier 1 Imports Inc (a) 46 NorthStar Realty Finance Corp Red Robin Gourmet Burgers Inc (a) 16 Omega Healthcare Investors Inc Regis Corp 68 Parkway Properties Inc/Md Retail Ventures Inc (a) 23 Pennsylvania Real Estate Investment Trust Ruby Tuesday Inc (a) Post Properties Inc 58 Rue21 Inc (a) 12 PS Business Parks Inc Rush Enterprises Inc - Class A (a) 54 Ramco-Gershenson Properties Trust Ruth's Hospitality Group Inc (a) Redwood Trust Inc 57 Saks Inc (a) Resource Capital Corp 87 Sally Beauty Holdings Inc (a) 40 Saul Centers Inc Shoe Carnival Inc (a) 19 Senior Housing Properties Trust Sonic Automotive Inc (a) Sovran Self Storage Inc 61 Sonic Corp (a) 5 Starwood Property Trust Inc 45 Sport Supply Group Inc 37 Strategic Hotels & Resorts Inc (a) Stage Stores Inc Sun Communities Inc Steak N Shake Co/The (a) 65 25 Sunstone Hotel Investors Inc (a) Stein Mart Inc (a) 76 Tanger Factory Outlet Centers 52 Steinway Musical Instruments Inc (a) 12 UMH Properties Inc 5 Systemax Inc 15 Universal Health Realty Income Trust 18 Tuesday Morning Corp (a) 19 Urstadt Biddle Properties Inc 82 Vitamin Shoppe Inc (a) 11 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Retail (continued) Semiconductors (continued) West Marine Inc (a) 1,360 $ 15 Standard Microsystems Corp (a) 881 $ 20 World Fuel Services Corp TriQuint Semiconductor Inc (a) $ 8,322 Veeco Instruments Inc (a) Savings & Loans - 1.30% White Electronic Designs Corp (a) 15 Astoria Financial Corp 78 Zoran Corp (a) BankFinancial Corp 19 $ 3,308 Beneficial Mutual Bancorp Inc (a) 17 Shipbuilding - 0.01% Berkshire Hills Bancorp Inc 42 Todd Shipyards Corp 9 Brookline Bancorp Inc Brooklyn Federal Bancorp Inc 1 Software - 1.79% Cheviot Financial Corp 2 Acxiom Corp (a) 21 Clifton Savings Bancorp Inc 7 American Software Inc/Georgia 1 Danvers Bancorp Inc 27 AMICAS Inc (a) 5 Dime Community Bancshares Aspen Technology Inc (a) ESB Financial Corp 11 Avid Technology Inc (a) 20 ESSA Bancorp Inc 18 Bowne & Co Inc 24 First Defiance Financial Corp 23 China Information Security Technology Inc (a) 2 First Financial Holdings Inc 44 CSG Systems International Inc (a) First Niagara Financial Group Inc Deltek Inc (a) 69  Flushing Financial Corp 71 Digi International Inc (a) 16 Fox Chase Bancorp Inc (a) 6 DivX Inc (a) 8 Home Bancorp Inc (a) 12 Double-Take Software Inc (a) 1 Investors Bancorp Inc (a) 36 Epicor Software Corp (a) 28 Kearny Financial Corp 15 Fair Isaac Corp 77 Meridian Interstate Bancorp Inc (a) 10 Global Defense Technology & Systems Inc (a) 54 NASB Financial Inc 7 infoGROUP Inc (a) 28 NewAlliance Bancshares Inc 85 Innerworkings Inc (a) 2 Northfield Bancorp Inc 27 JDA Software Group Inc (a) Northwest Bancshares Inc Lawson Software Inc (a) 33 OceanFirst Financial Corp 44 Mantech International Corp (a) 68 Provident Financial Services Inc Medidata Solutions Inc (a) 20 Provident New York Bancorp 21 MicroStrategy Inc (a) 30 Prudential Bancorp Inc of Pennsylvania 51  Monotype Imaging Holdings Inc (a) 20 Rockville Financial Inc 10 Omnicell Inc (a) 6 Roma Financial Corp 6 Pervasive Software Inc (a) 7 Territorial Bancorp Inc 20 Progress Software Corp (a) United Community Financial Corp/OH (a) 5 Quest Software Inc (a) United Financial Bancorp Inc 18 Schawk Inc 26 Waterstone Financial Inc (a) 1 Seachange International Inc (a) 89 Westfield Financial Inc 28 Sybase Inc (a) WSFS Financial Corp SYNNEX Corp (a) $ 1,832 Take-Two Interactive Software Inc (a) Semiconductors - 2.35% VeriFone Holdings Inc (a) Actel Corp (a) 25 $ 2,533 Amkor Technology Inc (a) 92 Storage & Warehousing - 0.02% ATMI Inc (a) 23 Mobile Mini Inc (a) 25 Brooks Automation Inc (a) 31 Cabot Microelectronics Corp (a) 51 Telecommunications - 2.35% Ceva Inc (a) 3 3Com Corp (a) 34 Cohu Inc 21 Adaptec Inc (a) 44 Cypress Semiconductor Corp (a) ADC Telecommunications Inc (a) 36 DSP Group Inc (a) 64 ADTRAN Inc 21 Emulex Corp (a) 8 Anaren Inc (a) 2 Entegris Inc (a) Anixter International Inc (a) 76 Fairchild Semiconductor International Inc (a) Arris Group Inc (a) GSI Technology Inc (a) 8 Atlantic Tele-Network Inc 74 Integrated Silicon Solution Inc (a) 95 Aviat Networks Inc (a) 59 IXYS Corp (a) 3 Black Box Corp Lattice Semiconductor Corp (a) 50 Calix Inc (a) 11 MaxLinear Inc (a) 50 Cincinnati Bell Inc (a) Micrel Inc 28 Communications Systems Inc 7 Microtune Inc (a) 5 Consolidated Communications Holdings Inc MKS Instruments Inc (a) CPI International Inc (a) 26 Omnivision Technologies Inc (a) 55 EchoStar Holding Corp (a) Pericom Semiconductor Corp (a) 26 EMS Technologies Inc (a) 4 Photronics Inc (a) 63 Extreme Networks (a) 26 PMC - Sierra Inc (a) GeoEye Inc (a) 87 3 Semtech Corp (a) 75 Global Crossing Ltd (a) 6 Sigma Designs Inc (a) Globecomm Systems Inc (a) 16 Skyworks Solutions Inc (a) Harmonic Inc (a) 14 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Value Value COMMON STOCKS (continued) Shares Held (000's) COMMON STOCKS (continued) Shares Held (000's) Telecommunications (continued) Water (continued) Iowa Telecommunications Services Inc 1,693 $ 28 SJW Corp 695 $ 18 Knology Inc (a) 25 $ 305 MasTec Inc (a) TOTAL COMMON STOCKS $ 137,889 Meru Networks Inc (a) Principal Netgear Inc (a) 42 Amount Value Oplink Communications Inc (a) REPURCHASE AGREEMENTS - 2.22% (000's) (000's) Plantronics Inc Banks - 2.22% Polycom Inc (a) Investment in Joint Trading Account; Bank of $ 702 $ Powerwave Technologies Inc (a) 16 America Repurchase Agreement; 0.01% dated Preformed Line Products Co 25 1 03/31/10 maturing 04/01/10 (collateralized by Premiere Global Services Inc (a) Sovereign Agency Issues; $716,160; 0.00% - RF Micro Devices Inc (a) 48 4.63%; dated 06/25/10 - 10/15/15) Sonus Networks Inc (a) 30 Investment in Joint Trading Account; Credit Suisse SureWest Communications (a) 12 Repurchase Agreement; -0.01% dated 03/31/10 Sycamore Networks Inc 21 maturing 04/01/10 (collateralized by US Symmetricom Inc (a) 51 Treasury Notes; $1,432,321; 0.00% - 5.50%; Syniverse Holdings Inc (a) 90 dated 03/03/10 - 10/05/29) Tekelec (a) Investment in Joint Trading Account; Deutsche Bank USA Mobility Inc (a) 3 Repurchase Agreement; 0.02% dated 03/31/10 $ 3,320 maturing 04/01/10 (collateralized by Sovereign Textiles - 0.13% Agency Issues; $268,561; 1.13% - 3.75%; dated G&K Services Inc 30 09/09/11 - 03/09/12) Unifirst Corp/MA Investment in Joint Trading Account; Morgan Stanley $ 176 Repurchase Agreement; 0.01% dated 03/31/10 Toys, Games & Hobbies - 0.25% maturing 04/01/10 (collateralized by Sovereign Jakks Pacific Inc (a) Agency Issues; $766,292; 0.00% - 5.85%; dated RC2 Corp (a) 86 03/03/10 - 02/19/25) $ 349 $ 3,121 Transportation - 1.76% TOTAL REPURCHASE AGREEMENTS $ 3,121 Air Transport Services Group Inc (a) 7 Total Investments $ 141,010 American Commercial Lines Inc (a) 22 Liabilities in Excess of Other Assets, Net - Arkansas Best Corp (0.13)% $ (179) Atlas Air Worldwide Holdings Inc (a) TOTAL NET ASSETS - 100.00% $ 140,831 Bristow Group Inc (a) 85 DHT Holdings Inc 42 Dynamex Inc (a) 5 (a) Non-Income Producing Security Eagle Bulk Shipping Inc (a) 18 Forward Air Corp 22 Genco Shipping & Trading Ltd (a) 34 Unrealized Appreciation (Depreciation) General Maritime Corp 22 The net federal income tax unrealized appreciation (depreciation) and federal tax Golar LNG Ltd (a) 13 Gulfmark Offshore Inc (a) cost of investments held by the fund as of the period end were as follows: Heartland Express Inc Unrealized Appreciation $ 22,964 Horizon Lines Inc Unrealized Depreciation HUB Group Inc (a) 34 Net Unrealized Appreciation (Depreciation) $ 10,958 International Shipholding Corp 91 Cost for federal income tax purposes $ 130,052 Knight Transportation Inc 25 All dollar amounts are shown in thousands (000's) Knightsbridge Tankers Ltd Marten Transport Ltd (a) 85 Portfolio Summary (unaudited) Old Nordic Dominion American Freight Tanker Line Shipping Inc (a) Ltd 1,270 5,037 153 42 Sector Percent Pacer International Inc (a) 98 Financial 34 .08% PHI Inc (a) 12 Industrial 14 .59% Saia Inc (a) 82 Consumer, Non-cyclical 13 .97% Ship Finance International Ltd Consumer, Cyclical 13 .08% TBS International PLC (a) Utilities 5 .53% Werner Enterprises Inc 54 Technology 5 .53% $ 2,483 Basic Materials 4 .97% Communications 4 .17% Trucking & Leasing - 0.17% Energy 4 .10% Aircastle Ltd Diversified 0 .07% Amerco Inc (a) 30 Greenbrier Cos Inc (a) 18 Exchange Traded Funds 0 .04% Liabilities in Excess of Other Assets, Net (0 .13)% Willis TAL International Lease Finance Group Corp Inc (a) 1,380 448 28 7 TOTAL NET ASSETS 100.00% $ 236 Water - 0.22% Other Assets Summary (unaudited) American States Water Co Asset Type Percent California Water Service Group Futures 2 .98% Consolidated Water Co Ltd 13 Pico Holdings Inc (a) 28 See accompanying notes Schedule of Investments SmallCap Value Account I March 31, 2010 (unaudited) Futures Contracts Unrealized Type Long/Short Contracts Notional Value Current Market Value Appreciation/(Depreciation) Russell 2000 Mini; June 2010 Long 62 $ $ 4,198 $ 18 $ 18 All dollar amounts are shown in thousands (000's) See accompanying notes See accompanying notes Security Valuation. Principal LifeTime 2010 Account, Principal LifeTime 2020 Account, Principal LifeTime 2030 Account, Principal LifeTime 2040 Account, Principal LifeTime 2050 Account, and Principal LifeTime Strategic Income Account (collectively, the Principal LifeTime Accounts) along with SAM Balanced Portfolio, SAM Conservative Balanced Portfolio, SAM Conservative Growth Portfolio, SAM Flexible Income Portfolio, SAM Strategic Growth Portfolio (collectively, the SAM Portfolios) invest in combinations of other series of Principal Variable Contracts Funds, Inc. and Principal Funds, Inc. (the Underlying Funds). Investments in the Underlying Funds are valued at the closing net asset value per share of each Underlying Fund on the day of valuation. Asset Allocation Account, Balanced Account, Bond & Mortgage Securities Account, Diversified Balanced Account, Diversified Growth Account, Diversified International Account, Equity Income Account, Government & High Quality Bond Account, Income Account, International Emerging Markets Account, International SmallCap Account, LargeCap Blend Account II, LargeCap Growth Account, LargeCap Growth Account I, LargeCap S&P 500 Index Account, LargeCap Value Account, LargeCap Value Account III, MidCap Blend Account, MidCap Growth Account I, MidCap Stock Account, MidCap Value Account II, Mortgage Securities Account, Principal Capital Appreciation Account, Real Estate Securities Account, Short-Term Bond Account, Short-Term Income Account, SmallCap Blend Account, SmallCap Growth Account II, and SmallCap Value Account I known as the Accounts value securities for which market quotations are readily available at market value, which is determined using the last reported sale price. If no sales are reported, as is regularly the case for some securities traded over-the-counter, securities are valued using the last reported bid price or an evaluated bid price provided by a pricing service. Pricing services use electronic modeling techniques that incorporate security characteristics, market conditions and dealer-supplied valuations to determine an evaluated bid price. When reliable market quotations are not considered to be readily available, which may be the case, for example, with respect to restricted securities, certain debt securities, preferred stocks and foreign securities, the investments are valued at their fair value as determined in good faith by Principal Management Corporation (the Manager) under procedures established and periodically reviewed by the Funds Board of Directors. The value of foreign securities used in computing the net asset value per share is generally determined as of the close of the foreign exchange where the security is principally traded. Events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the accounts net asset value are ordinarily not reflected in the accounts net asset value. If the Manager reasonably believes events that occur after the close of the applicable foreign market or exchange but prior to the calculation of the accounts net asset value will materially affect the value of a foreign security, then the security is valued at its fair value as determined in good faith by the Manager under procedures established and periodically reviewed by the Funds Board of Directors. Many factors are reviewed in the course of making a good faith determination of a securitys fair value, including, but not limited to, price movements in ADRs, futures contracts, industry indices, general indices and foreign currencies. To the extent each account invests in foreign securities listed on foreign exchanges which trade on days on which the account does not determine its net asset value, for example weekends and other customary national U.S. holidays, each accounts net asset value could be significantly affected on days when shareholders cannot purchase or redeem shares. Certain securities issued by companies in emerging market countries may have more than one quoted valuation at any given point in time, sometimes referred to as a "local" price and a "premium" price. The premium price is often a negotiated price, which may not consistently represent a price at which a specific transaction can be effected. It is the policy of the Accounts to value such securities at prices at which it is expected those shares may be sold, and the Manager or any sub-advisor is authorized to make such determinations subject to such oversight by the Funds Board of Directors as may occasionally be necessary. Short-term securities purchased with less than 60 days until maturity are valued at amortized cost, which approximates market. Money Market Account values its securities at amortized cost as permitted under Rule 2a-7 of the Investment Company Act of 1940. Under the amortized cost method, a security is valued by applying a constant yield to maturity of the difference between the principal amount due at maturity and the cost of the security to the account. Fair value is defined as the price that the Accounts would receive upon selling a security in a timely transaction to an independent buyer in the principal or most advantageous market of the security at the measurement date. In determining fair value, the Accounts use various valuation approaches, including market, income and/or cost approaches. A hierarchy for inputs is used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the Accounts. Unobservable inputs are inputs that reflect the Accounts own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Ï Level 1  Quoted prices are available in active markets for identical securities as of the reporting date. The type of securities included in Level 1 includes listed equities and listed derivatives. Ï Level 2  Other significant observable inputs (including quoted prices for similar investments, interest rates, prepayments speeds, credit risk, etc.). Investments which are generally included in this category include corporate bonds, senior floating rate interests, and municipal bonds. Ï Level 3  Significant unobservable inputs (including the Accounts assumptions in determining the fair value of investments). Investments which are generally included in this category include certain corporate bonds and certain mortgage backed securities. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the market place, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised by the Accounts in determining fair value is greatest for instruments categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes the level in the fair value hierarchy within which the fair value measurement in its entirety falls is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair value is a market based measure considered from the perspective of a market participant who holds the asset rather than an entity specific measure. Therefore, even when market assumptions are not readily available, the Accounts own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Accounts use prices and inputs that are current as of the measurement date. Investments which are generally included in the Level 3 category are primarily valued using quoted prices from brokers and dealers participating in the market for these investments.
